

Exhibit 10.1
EXECUTION VERSION
HERTZ VEHICLE FINANCING II LP,


as Issuer,


THE HERTZ CORPORATION,
as Group I Administrator, DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent,


CERTAIN COMMITTED NOTE PURCHASERS, CERTAIN CONDUIT INVESTORS,
CERTAIN FUNDING AGENTS FOR THE INVESTOR GROUPS,


and


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Securities Intermediary


_____________






SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


dated as of December 3, 2015 to
AMENDED AND RESTATED GROUP I SUPPLEMENT


dated as of October 31, 2014 to
AMENDED AND RESTATED BASE INDENTURE
dated as of October 31, 2014




_____________





--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
ARTICLE I    DEFINITIONS AND CONSTRUCTION    3
Section 1.1.    Defined Terms and References    3
Section 1.2.    Rules of Construction    3
ARTICLE II
INITIAL ISSUANCE; INCREASES AND DECREASES OF PRINCIPAL AMOUNT OF SERIES 2013-A
NOTES    4

Section 2.1.    Initial Purchase; Additional Series 2013-A Notes    4
Section 2.2.    Advances    13
Section 2.3.    Procedure for Decreasing the Principal Amount    26
Section 2.4.    Funding Agent Register    29
Section 2.5.    Reduction of Maximum Principal Amount    29
Section 2.6.    Commitment Terms and Extensions of Commitments    32
Section 2.7.    Timing and Method of Payment    33
Section 2.8.    Legal Final Payment Date    34
Section 2.9.    Delayed Funding Purchaser Groups    34
ARTICLE III    INTEREST, FEES AND COSTS    36
Section 3.1.    Interest and Interest Rates    36
Section 3.2.    Administrative Agent and Up-Front Fees    40
Section 3.3.    Eurodollar Lending Unlawful    40
Section 3.4.    Deposits Unavailable    41
Section 3.5.    Increased or Reduced Costs, etc    42
Section 3.6.    Funding Losses    43
Section 3.7.    Increased Capital Costs    45
Section 3.8.    Taxes    46
Section 3.9.    Series 2013-A Carrying Charges; Survival    47
Section 3.10.    Minimizing Costs and Expenses and Equivalent Treatment    48
Section 3.11.    Timing Threshold for Specified Cost Sections    48
ARTICLE IV    SERIES-SPECIFIC COLLATERAL    48
Section 4.1.    Granting Clause    48
Section 4.2.    Series 2013-A Accounts    49
Section 4.3.    Trustee as Securities Intermediary    51
i



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

Section 4.4.    Series 2013-A Interest Rate Caps    53
Section 4.5.    Demand Notes    56
Section 4.6.    Subordination    56
Section 4.7.    Duty of the Trustee    56
Section 4.8.    Representations of the Trustee    56
ARTICLE V    PRIORITY OF PAYMENTS    57
Section 5.1.    Group I Collections Allocation    57
Section 5.2.    Application of Funds in the Series 2013-A Principal
Collection Account    57
Section 5.3.    Application of Funds in the Series 2013-A Interest
Collection Account    59
Section 5.4.    Series 2013-A Reserve Account Withdrawals    61
Section 5.5.    Series 2013-A Letters of Credit and Series 2013-A
Demand Notes    62
Section 5.6.    Past Due Rental Payments    65
Section 5.7.    Series 2013-A Letters of Credit and Series 2013-A L/C
Cash Collateral Account    66
Section 5.8.    Payment by Wire Transfer    69
Section 5.9.    Certain Instructions to the Trustee    69
Section 5.10.    HVF II’s Failure to Instruct the Trustee to Make a Deposit
or Payment    70
ARTICLE VI
REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS    70

Section 6.1.    Representations and Warranties    70
Section 6.2.    Covenants    70
Section 6.3.    Closing Conditions    70
Section 6.4.    Securitisation Risk Retention Representations and
Undertaking    70
Section 6.5.    Further Assurances    71
ARTICLE VII    AMORTIZATION EVENTS    72
Section 7.1.    Amortization Events    72
ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

Section 7.2.    Effects of Amortization Events    77
ARTICLE VIII    FORM OF SERIES 2013-A NOTES    79
ARTICLE IX    TRANSFERS, REPLACEMENTS AND ASSIGNMENTS    80
Section 9.1.    Transfer of Series 2013-A Notes    80
Section 9.2.    Replacement of Investor Group    82
Section 9.3.    Assignments    87
ARTICLE X    THE ADMINISTRATIVE AGENT    98
Section 10.1.    Authorization and Action of the Administrative Agent    98
Section 10.2.    Delegation of Duties    98
Section 10.3.    Exculpatory Provisions    98
Section 10.4.    Reliance    99
Section 10.5.
Non-Reliance on the Administrative Agent and Other Purchasers      99

Section 10.6.    The Administrative Agent in its Individual Capacity    100
Section 10.7.    Successor Administrative Agent    100
Section 10.8.    Authorization and Action of Funding Agents    100
Section 10.9.    Delegation of Duties    100
Section 10.10. Exculpatory Provisions    101
Section 10.11. Reliance    101
Section 10.12. Non-Reliance on the Funding Agent and Other Purchasers    101
Section 10.13. The Funding Agent in its Individual Capacity    102
Section 10.14. Successor Funding Agent    102
ARTICLE XI    GENERAL    102
Section 11.1.    Optional Repurchase of the Series 2013-A Notes    102
Section 11.2.    Information    103
Section 11.3.    Confidentiality    104
Section 11.4.    Payment of Costs and Expenses; Indemnification    104
Section 11.5.    Ratification of Group I Indenture    107
Section 11.6.    Notice to the Rating Agencies    108
Section 11.7.    Third Party Beneficiary    108
iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

Section 11.8.    Counterparts    108
Section 11.9.    Governing Law    108
Section 11.10. Amendments    108
Section 11.11. Group I Administrator to Act on Behalf of HVF II    111
Section 11.12. Successors    111
Section 11.13. Termination of Series Supplement    111
Section 11.14. Non-Petition    112
Section 11.15. Electronic Execution    112
Section 11.16. Additional UCC Representations    112
Section 11.17. Notices    112
Section 11.18. Submission to Jurisdiction    113
Section 11.19. Waiver of Jury Trial    113
Section 11.20. USA Patriot Act Notice    113






























iv





--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


EXHIBITS, SCHEDULES AND ANNEXES


Schedule I    List of Defined Terms
Schedule II
Class A Conduit Investors and Class A Committed Note Purchasers

Schedule III    Series 2013-A Interest Rate Cap Amortization Schedule Schedule
IV    Class B Conduit Investors and Class B Committed Note
Purchasers


Exhibit A-1
Form of Series 2013-A Variable Funding Rental Car Asset Backed Note, Class A

Exhibit A-2
Form of Series 2013-A Variable Funding Rental Car Asset Backed Note, Class B

Exhibit B-1    Form of Demand Note Exhibit B-2    Form of Demand Notice
Exhibit C    Form of Series 2013-A Letter of Credit Reduction Notice Exhibit
D    Form of Lease Payment Deficit Notice
Exhibit E    Form of Purchaser’s Letter
Exhibit F    Form of Monthly Noteholders’ Statement
Exhibit G-1 Form of Class A Assignment and Assumption Agreement Exhibit G-2 Form
of Class B Assignment and Assumption Agreement Exhibit H-1 Form of Class A
Investor Group Supplement
Exhibit H-2    Form of Class B Investor Group Supplement Exhibit I    Form of
Series 2013-A Letter of Credit Exhibit J-1    Form of Class A Advance Request
Exhibit J-2    Form of Class B Advance Request Exhibit K-1    Form of Class A
Addendum Exhibit K-2    Form of Class B Addendum Exhibit L    Additional UCC
Representations
Exhibit M-1
Form of Class A Investor Group Maximum Principal Increase Addendum

Exhibit M-2
Form of Class B Investor Group Maximum Principal Increase Addendum

Exhibit N    Form of Required Invoice
Exhibit O    Fourth A&R Vehicle Title Nominee Agreement


Annex 1    Representations and Warranties Annex 2    Covenants
Annex 3    Closing Conditions
Annex 4    Securitisation Risk Retention Representations and Undertakings




v





--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED SERIES 2013-A
SUPPLEMENT, dated as of December 3, 2015 (“Series 2013-A Supplement”), among
HERTZ VEHICLE FINANCING II LP, a special purpose limited partnership established
under the laws of Delaware (“HVF II”), THE HERTZ CORPORATION, a Delaware
corporation (“Hertz” or, in its capacity as administrator with respect to the
Group I Notes, the “Group I Administrator”), the several financial institutions
that serve as committed note purchasers set forth on Schedule II hereto (each a
“Class A Committed Note Purchaser”), the several commercial paper conduits
listed on Schedule II hereto (each a “Class A Conduit Investor”), the financial
institution set forth opposite the name of each Class A Conduit Investor, or if
there is no Class A Conduit Investor with respect to any Class A Investor Group,
the Class A Committed Note Purchaser with respect to such Class A Investor
Group, on Schedule II hereto (with respect to such Class A Conduit Investor or
Class A Committed Note Purchaser, the “Class A Funding Agent”), the one or more
financial institutions that serve as committed note purchasers set forth on
Schedule IV hereto (each a “Class B Committed Note Purchaser”, and together with
the Class A Committed Note Purchasers, the “Committed Note Purchasers”), the one
or more commercial paper conduits listed on Schedule IV hereto (each a “Class B
Conduit Investor”, and together with the Class A Conduit Investors, the “Conduit
Investors”), the financial institution set forth opposite the name of each Class
B Conduit Investor, or if there is no Class B Conduit Investor with respect to
any Class B Investor Group, the Class B Committed Note Purchaser with respect to
such Class B Investor Group, on Schedule IV hereto (with respect to such Class B
Conduit Investor or Class B Committed Note Purchaser, the “Class B Funding
Agent”, and together with the Class A Funding Agents, the “Funding Agents”),
Deutsche Bank AG, New York Branch, in its capacity as administrative agent for
the Conduit Investors, the Committed Note Purchasers, and the Funding Agents
(the “Administrative Agent”), and THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., a national banking association, as trustee (together with its successors
in trust thereunder as provided in the Base Indenture referred to below, the
“Trustee”), and as securities intermediary (in such capacity, the “Securities
Intermediary”), to the Amended and Restated Group I Supplement, dated as of
October 31, 2014 (as amended, modified or supplemented from time to time,
exclusive of Series Supplements, the “Group I Supplement”), to the Amended and
Restated Base Indenture, dated as of October 31, 2014 (as amended, modified or
supplemented from time to time, exclusive of Group Supplements and Series
Supplements, the “Base Indenture”), each between HVF II and the Trustee.


PRELIMINARY STATEMENT


WHEREAS, Sections 2.2 and 10.1 of the Group I Supplement provide, among other
things, that HVF II and the Trustee may at any time and from time to time enter
into a supplement to the Group I Supplement for the purpose of authorizing the
issuance of one or more Series of Group I Notes;


WHEREAS, HVF II, Hertz, the Class A Committed Note Purchasers, the Class A
Conduit Investors, the Class A Funding Agents, the Administrative Agent, the
Trustee and the Securities Intermediary entered into the Amended and Restated
Series 2013-A Supplement, dated as of October 31, 2014 (as amended by Amendment
No. 1



--------------------------------------------------------------------------------



thereto, dated as of June 17, 2015, the “Initial Series 2013-A Supplement”),
pursuant to which HVF II issued the Series 2013-A Notes in favor of the Class A
Conduit Investors, or if there was no Class A Conduit Investor with respect to
any Class A Investor Group, the Class A Committed Note Purchaser with respect to
such Class A Investor Group, and obtained the agreement of the Class A Conduit
Investors or the Class A Committed Note Purchasers, as applicable, to make Class
A Advances from time to time for the purchase of Class A Principal Amounts, all
of which Class A Advances to be evidenced by the Class A Notes purchased in
connection therewith and constitute purchases of Class A Principal Amounts
corresponding to the amount of such Class A Advances;


WHEREAS, the Initial Series 2013-A Supplement permits HVF II to make amendments
to the Initial Series 2013-A Supplement subject to certain conditions set forth
therein;


WHEREAS, HVF II, Hertz, the Committed Note Purchasers, the Conduit Investors,
the Funding Agents, the Administrative Agent, the Trustee and the Securities
Intermediary, in accordance with the Initial Series 2013-A Supplement, desire to
amend and restate the Initial Series 2013-A Supplement as set forth herein;


WHEREAS, subject to the terms and conditions of this Series 2013-A Supplement,
each Class A Conduit Investor may make Class A Advances from time to time and
each Class A Committed Note Purchaser is willing to commit to make Class A
Advances from time to time, to fund purchases of Class A Principal Amounts in an
aggregate outstanding amount up to the Class A Maximum Investor Group Principal
Amount for the related Class A Investor Group during the Series 2013-A Revolving
Period;


WHEREAS, subject to the terms and conditions of this Series 2013-A Supplement,
each Class B Conduit Investor may make Class B Advances from time to time and
each Class B Committed Note Purchaser is willing to commit to make Class B
Advances from time to time, to fund purchases of Class B Principal Amounts in an
aggregate outstanding amount up to the Class B Maximum Investor Group Principal
Amount for the related Class B Investor Group during the Series 2013-A Revolving
Period;


WHEREAS, Hertz, in its capacity as Group I Administrator, has joined in this
Series 2013-A Supplement to confirm certain representations, warranties and
covenants made by it in such capacity for the benefit of each Conduit Investor
and each Committed Note Purchaser;


NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


DESIGNATION


There was created a Series of Group I Notes issued pursuant to the Initial Group
I Indenture, and such Series of Group I Notes was designated as Series 2013-A

2

--------------------------------------------------------------------------------



Variable Funding Rental Car Asset Backed Notes.    On the Series 2013-A Closing
Date, one class of Series 2013-A Variable Funding Rental Car Asset Backed Notes
was issued and was referred to therein as the “Series 2013-A Notes”.    On the
Series 2013-A Restatement Effective Date, two classes of Series 2013-A Variable
Funding Rental Car Asset Backed Notes will be issued, one of which shall be
referred to herein as the “Class A Notes” and one of which shall be referred to
herein as the “Class B Notes”.    The Class A Notes, together with the Class B
Notes, are referred to herein as the “Series 2013-A Notes”.


ARTICLE I DEFINITIONS AND CONSTRUCTION
Section 1.1.    Defined Terms and References.    Capitalized terms used herein
shall have the meanings assigned to such terms in Schedule I hereto, and if not
defined therein, shall have the meanings assigned thereto in the Group I
Supplement.    All Article, Section or Subsection references herein (including,
for the avoidance of doubt, in Schedule I hereto) shall refer to Articles,
Sections or Subsections of this Series 2013-A Supplement, except as otherwise
provided herein.    Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Group I Supplement, each
capitalized term used or defined herein shall relate only to the Series 2013-A
Notes and not to any other Series of Notes issued by HVF II.


Section 1.2.    Rules of Construction.    In this Series 2013-A Supplement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto unless the context otherwise requires:


(a)the singular includes the plural and vice versa;


(b)references to an agreement or document shall include the preamble, recitals,
all attachments, schedules, annexes, exhibits and joinders to such agreement or
document, and are to such agreement or document (including all such attachments,
schedules, annexes, exhibits and joinders to such agreement or document) as
amended, supplemented, restated and otherwise modified from time to time and to
any successor or replacement agreement or document, as applicable (unless
otherwise stated);


(c)reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Series 2013-A Supplement, and reference to any Person in a particular capacity
only refers to such Person in such capacity;


(d)
reference to any gender includes the other gender;



(e)reference to any Requirement of Law means such Requirement of Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time;



3

--------------------------------------------------------------------------------



(f)“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;


(g)with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;






sections; and
(h)
references to sections of the Code also refer to any successor






(i)the language used in this Series 2013-A Supplement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.


ARTICLE II


INITIAL ISSUANCE; INCREASES AND DECREASES OF PRINCIPAL AMOUNT OF SERIES 2013-A
NOTES


Section 2.1.    Initial Purchase; Additional Series 2013-A Notes.


(a)Initial Purchase.


(i)Class A Notes.        On the terms and conditions set forth in this Series
2013-A Supplement, HVF II shall issue, and shall cause the Trustee to
authenticate, the initial Class A Notes on the Series 2013-A Restatement
Effective Date.    Such Class A Notes for each Class A Investor Group shall:


A.bear a face amount as of the Series 2013-A Restatement Effective Date of up to
the sum of (i) the Class A Maximum Investor Group Principal Amount with respect
to such Class A Investor Group and
(ii)the “Class A Maximum Investor Group Principal Amount” (under and as defined
in the Series 2013-B Supplement) with respect to such Class A Investor Group (in
its capacity as a “Class A Investor Group” under and as defined in the Series
2013-B Supplement),


B.have an initial principal amount equal to the Class A Initial Investor Group
Principal Amount with respect to such Class A Investor Group,


C.
be dated the Series 2013-A Restatement Effective Date,



D.be registered in the name of the respective Class A Funding Agent or its
nominee, as agent for the related Class A Conduit Investor, if any, and the
related Class A Committed Note Purchaser, or in such other name as the
respective Class A Funding Agent may request,

4

--------------------------------------------------------------------------------



E.be duly authenticated in accordance with the provisions of the Group I
Indenture and this Series 2013-A Supplement, and


F.be delivered to or at the direction of the respective Class A Funding Agent
against (i) such Class A Funding Agent’s delivery to the Trustee of the Prior
Series 2013-A Note with respect to such Class A Funding Agent and (ii) funding
of the Class A Initial Advance Amount for such Class A Investor Group, by such
Class A Investor Group, in accordance with Section 2.2(a) of this Series 2013-A
Supplement, as if such Class A Initial Advance Amount were a Class A Advance.


(ii)Class B Notes.        On the terms and conditions set forth in this Series
2013-A Supplement, HVF II shall issue, and shall cause the Trustee to
authenticate, the initial Class B Notes on the Series 2013-A Restatement
Effective Date.    Such Class B Notes for each Class B Investor Group shall:


A.bear a face amount as of the Series 2013-A Restatement Effective Date of up to
the sum of (i) the Class B Maximum Investor Group Principal Amount with respect
to such Class B Investor Group and
(ii) the “Class B Maximum Investor Group Principal Amount” (under and as defined
in the Series 2013-B Supplement) with respect to such Class B Investor Group (in
its capacity as a “Class B Investor Group” under and as defined in the Series
2013-B Supplement),


B.have an initial principal amount equal to the Class B Initial Investor Group
Principal Amount with respect to such Class B Investor Group,


C.
be dated the Series 2013-A Restatement Effective Date,



D.be registered in the name of the respective Class B Funding Agent or its
nominee, as agent for the related Class B Conduit Investor, if any, and the
related Class B Committed Note Purchaser, or in such other name as the
respective Class B Funding Agent may request,


E.be duly authenticated in accordance with the provisions of the Group I
Indenture and this Series 2013-A Supplement, and


F.be delivered to or at the direction of the respective Class B Funding Agent
against funding of the Class B Initial Investor Group Principal Amount for such
Class B Investor Group, by such Class B Investor Group, in accordance with
Section 2.2(b) of this Series 2013-A Supplement, as if such Class B Initial
Investor Group Principal Amount were a Class B Advance.



5

--------------------------------------------------------------------------------



(b)
Additional Investor Groups.



(i)    Additional Class A Investor Groups.    Subject only to compliance with
this Section 2.1(b)(i), Section 2.1(d)(i), Section 2.1(e)(i) and Section
2.1(h)(i), on any Business Day during the Series 2013-A Revolving Period, HVF II
from time to time may increase the Class A Maximum Principal Amount by entering
into a Class A Addendum with each member of a Class A Additional Investor Group
and the Class A Funding Agent with respect to such Class A Additional Investor
Group, and upon execution of any such Class A Addendum, such related Class A
Funding Agent, the Class A Conduit Investors, if any, and the Class A Committed
Note Purchasers in such Class A Additional Investor Group shall become parties
to this Series 2013-A Supplement from and after the date of such
execution.    HVF II shall provide at least one (1) Business Day’s prior written
notice to each Class A Funding Agent party hereto as of the date of such notice,
the Administrative Agent and each Rating Agency, of any such addition, setting
forth (i) the names of the Class A Conduit Investors, if any, and the Class A
Committed Note Purchasers that are members of such Class A Additional Investor
Group and the Class A Funding Agent with respect to such Class A Additional
Investor Group,
(ii)    the Class A Maximum Investor Group Principal Amount and the Class A
Additional Investor Group Initial Principal Amount, in each case with respect to
such Class A Additional Investor Group, (iii) the Class A Maximum Principal
Amount and each Class A Committed Note Purchaser’s Class A Committed Note
Purchaser Percentage in each case after giving effect to such addition and (iv)
the desired effective date of such addition.    On the effective date of each
such addition, the Administrative Agent shall revise Schedule II hereto in
accordance with the information provided in the notice described above relating
to such addition.


(ii)    Additional Class B Investor Groups.    Subject only to compliance with
this Section 2.1(b)(ii), Section 2.1(d)(ii), Section 2.1(e)(ii) and Section
2.1(h)(ii), on any Business Day during the Series 2013-A Revolving Period, HVF
II from time to time may increase the Class B Maximum Principal Amount by
entering into a Class B Addendum with each member of a Class B Additional
Investor Group and the Class B Funding Agent with respect to such Class B
Additional Investor Group, and upon execution of any such Class B Addendum, such
related Class B Funding Agent, the Class B Conduit Investors, if any, and the
Class B Committed Note Purchasers in such Class B Additional Investor Group
shall become parties to this Series 2013-A Supplement from and after the date of
such execution.    HVF II shall provide at least one (1) Business Day’s prior
written notice to each Class B Funding Agent party hereto as of the date of such
notice, the Administrative Agent and each Rating Agency, of any such addition,
setting forth (i) the names of the Class B Conduit Investors, if any, and the
Class B Committed Note

6

--------------------------------------------------------------------------------



Purchasers that are members of such Class B Additional Investor Group and the
Class B Funding Agent with respect to such Class B Additional Investor Group,
(ii) the Class B Maximum Investor Group Principal Amount and the Class B
Additional Investor Group Initial Principal Amount, in each case with respect to
such Class B Additional Investor Group, (iii) the Class B Maximum Principal
Amount and each Class B Committed Note Purchaser’s Class B Committed Note
Purchaser Percentage in each case after giving effect to such addition and (iv)
the desired effective date of such addition.    On the effective date of each
such addition, the Administrative Agent shall revise Schedule IV hereto in
accordance with the information provided in the notice described above relating
to such addition.


(c)
Investor Group Maximum Principal Increase.



(i)    Class A Investor Group Maximum Principal Increase. Subject only to
compliance with this Section 2.1(c)(i), Section 2.1(d)(i), Section 2.1(e)(i) and
Section 2.1(h)(i), on any Business Day during the Series 2013-A Revolving
Period, HVF II and any Class A Investor Group and its related Class A Funding
Agent, Class A Conduit Investors, if any, and Class A Committed Note Purchasers
may increase such Class A Investor Group’s Class A Maximum Investor Group
Principal Amount and effect a corresponding increase to the Class A Maximum
Principal Amount (any such increase, a “Class A Investor Group Maximum Principal
Increase”) by entering into a Class A Investor Group Maximum Principal Increase
Addendum.    HVF II shall provide at least one (1) Business Day’s prior written
notice to each Class A Funding Agent party hereto as of the date of such notice
and the Administrative Agent of any such increase, setting forth (i) the names
of the Class A Funding Agent, the Class A Conduit Investors, if any, and the
Class A Committed Note Purchasers that are members of such Class A Investor
Group, (ii) the Class A Maximum Investor Group Principal Amount with respect to
such Class A Investor Group, the Class A Maximum Principal Amount, and each
Class A Committed Note Purchaser’s Class A Committed Note Purchaser Percentage,
in each case after giving effect to such Class A Investor Group Maximum
Principal Increase, (iii) the Class A Investor Group Maximum Principal Increase
Amount in connection with such Class A Investor Group Maximum Principal
Increase, if any, and (iv) the desired effective date of such Class A Investor
Group Maximum Principal Increase.    On the effective date of each Class A
Investor Group Maximum Principal Increase, the Administrative Agent shall revise
Schedule II hereto in accordance with the information provided in the notice
described above relating to such Class A Investor Group Maximum Principal
Increase, which revision, for the avoidance of doubt, shall not require the
consent of the Trustee or any Series 2013-A Noteholder.



7

--------------------------------------------------------------------------------



(ii)    Class B Investor Group Maximum Principal Increase. Subject only to
compliance with this Section 2.1(c)(ii), Section 2.1(d)(ii), Section 2.1(e)(ii)
and Section 2.1(h)(ii), on any Business Day during the Series 2013-A Revolving
Period, HVF II and any Class B Investor Group and its related Class B Funding
Agent, Class B Conduit Investors, if any, and Class B Committed Note Purchasers
may increase such Class B Investor Group’s Class B Maximum Investor Group
Principal Amount and effect a corresponding increase to the Class B Maximum
Principal Amount (any such increase, a “Class B Investor Group Maximum Principal
Increase”) by entering into a Class B Investor Group Maximum Principal Increase
Addendum.    HVF II shall provide at least one (1) Business Day’s prior written
notice to each Class B Funding Agent party hereto as of the date of such notice
and the Administrative Agent of any such increase, setting forth (i) the names
of the Class B Funding Agent, the Class B Conduit Investors, if any, and the
Class B Committed Note Purchasers that are members of such Class B Investor
Group, (ii) the Class B Maximum Investor Group Principal Amount with respect to
such Class B Investor Group, the Class B Maximum Principal Amount, and each
Class B Committed Note Purchaser’s Class B Committed Note Purchaser Percentage,
in each case after giving effect to such Class B Investor Group Maximum
Principal Increase, (iii) the Class B Investor Group Maximum Principal Increase
Amount in connection with such Class B Investor Group Maximum Principal
Increase, if any, and (iv) the desired effective date of such Class B Investor
Group Maximum Principal Increase.    On the effective date of each Class B
Investor Group Maximum Principal Increase, the Administrative Agent shall revise
Schedule IV hereto in accordance with the information provided in the notice
described above relating to such Class B Investor Group Maximum Principal
Increase, which revision, for the avoidance of doubt, shall not require the
consent of the Trustee or any Series 2013-A Noteholder.


(d)
Conditions to Issuance of Additional Series 2013-A Notes.



(i)    In connection with the addition of a Class A Additional Investor Group or
a Class A Investor Group Maximum Principal Increase, additional Class A Notes
(“Class A Additional Series 2013-A Notes”) may be issued subsequent to the
Series 2013-A Restatement Effective Date subject to the satisfaction of each of
the following conditions:


A.the amount of such issuance of Class A Additional Series 2013-A Notes, if
applicable, shall be equal to or greater than $2,500,000 and integral multiples
of $100,000 in excess thereof; provided that, if such issuance is in connection
with the reduction of the Class A Series 2013-B Maximum Principal Amount to
zero, then such issuance may be in an integral multiple of less than $100,000;



8

--------------------------------------------------------------------------------



B.no Amortization Event or Potential Amortization Event, in each case with
respect to the Series 2013-A Notes has occurred and is continuing and such
issuance and the application of any proceeds thereof, will not cause an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2013-A Notes;


C.all representations and warranties set forth in Article V of the Base
Indenture, Article VII of the Group I Supplement and Article VI of this Series
2013-A Supplement shall be true and correct with the same effect as if made on
and as of such date (except to the extent such representations expressly relate
to an earlier date); and


D.each Rating Agency shall have received prior written notice of such issuance
of Class A Additional Series 2013-A Notes, if applicable.


(ii)    In connection with the addition of a Class B Additional Investor Group
or a Class B Investor Group Maximum Principal Increase, additional Class B Notes
(“Class B Additional Series 2013-A Notes”) may be issued subsequent to the
Series 2013-A Restatement Effective Date subject to the satisfaction of each of
the following conditions:


A.the amount of such issuance of Class B Additional Series 2013-A Notes, if
applicable, shall be equal to or greater than $2,500,000 and integral multiples
of $100,000 in excess thereof; provided that, if such issuance is in connection
with the reduction of the Class B Series 2013-B Maximum Principal Amount to
zero, then such issuance may be in an integral multiple of less than $100,000;


B.no Amortization Event or Potential Amortization Event, in each case with
respect to the Series 2013-A Notes has occurred and is continuing and such
issuance and the application of any proceeds thereof, will not cause an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2013-A Notes;


C.all representations and warranties set forth in Article V of the Base
Indenture, Article VII of the Group I Supplement and Article VI of this Series
2013-A Supplement shall be true and correct with the same effect as if made on
and as of such date (except to the extent such representations expressly relate
to an earlier date); and


D.each Rating Agency shall have received prior written notice of such issuance
of Class B Additional Series 2013-A Notes, if applicable.


(e)
Additional Series 2013-A Notes Face and Principal Amount.



(i)    Class A Additional Series 2013-A Notes Face and Principal Amount. Class A
Additional Series 2013-A Notes shall bear a face amount equal to up to the Class
A Maximum Investor Group Principal Amount

9

--------------------------------------------------------------------------------



with respect to the Class A Additional Investor Group or, in the case of a Class
A Investor Group Maximum Principal Increase, the Class A Maximum Investor Group
Principal Amount with respect to the related Class A Investor Group (after
giving effect to such Class A Investor Group Maximum Principal Increase with
respect to such Class A Investor Group), as applicable, and initially shall be
issued in a principal amount equal to the Class A Additional Investor Group
Initial Principal Amount, if any, with respect to such Class A Additional
Investor Group and, in the case of a Class A Investor Group Maximum Principal
Increase, the sum of the amount of the related Class A Investor Group Maximum
Principal Increase Amount and the Class A Investor Group Principal Amount of
such Class A Investor Group’s Class A Notes surrendered for cancellation in
connection with such Class A Investor Group Maximum Principal Increase.    Upon
the issuance of any such Class A Additional Series 2013- A Notes, the Class A
Maximum Principal Amount shall be increased by the Class A Maximum Investor
Group Principal Amount for any such Class A Additional Investor Group or the
amount of any such Class A Investor Group Maximum Principal Increase, as
applicable.    No later than one Business Day following any such Class A
Investor Group Maximum Principal Increase, the Administrative Agent shall revise
Schedule II to reflect such Class A Investor Group Maximum Principal Increase,
which revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2013-A Noteholder.


(ii)    Class B Additional Series 2013-A Notes Face and Principal Amount. Class
B Additional Series 2013-A Notes shall bear a face amount equal to up to the
Class B Maximum Investor Group Principal Amount with respect to the Class B
Additional Investor Group or, in the case of a Class B Investor Group Maximum
Principal Increase, the Class B Maximum Investor Group Principal Amount with
respect to the related Class B Investor Group (after giving effect to such Class
B Investor Group Maximum Principal Increase with respect to such Class B
Investor Group), as applicable, and initially shall be issued in a principal
amount equal to the Class B Additional Investor Group Initial Principal Amount,
if any, with respect to such Class B Additional Investor Group and, in the case
of a Class B Investor Group Maximum Principal Increase, the sum of the amount of
the related Class B Investor Group Maximum Principal Increase Amount and the
Class B Investor Group Principal Amount of such Class B Investor Group’s Class B
Notes surrendered for cancellation in connection with such Class B Investor
Group Maximum Principal Increase.    Upon the issuance of any such Class B
Additional Series 2013- A Notes, the Class B Maximum Principal Amount shall be
increased by the Class B Maximum Investor Group Principal Amount for any such
Class B Additional Investor Group or the amount of any such Class B Investor
Group Maximum Principal Increase, as applicable.    No later than one Business
Day following any such Class B Investor Group Maximum Principal Increase, the
Administrative Agent shall revise

10

--------------------------------------------------------------------------------



Schedule IV to reflect such Class B Investor Group Maximum Principal Increase,
which revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2013-A Noteholder.


(f)No Consents Required.    Notwithstanding anything herein or in any other
Series 2013-A Related Document to the contrary, no consent of any existing Class
A Investor Group or its related Class A Funding Agent, Class A Conduit
Investors, if any, Class A Committed Note Purchasers, any existing Class B
Investor Group or its related Class B Funding Agent, Class B Conduit Investors,
if any, Class B Committed Note Purchasers or the Administrative Agent is
required for HVF II to (i) enter into a Class A Addendum or a Class B Addendum,
(ii) cause each member of a Class A Additional Investor Group and its related
Class A Funding Agent to become parties to this Series 2013-A Supplement or
cause each member of a Class B Additional Investor Group and its related Class B
Funding Agent to become parties to this Series 2013-A Supplement, (iii) increase
the Class A Maximum Investor Group Principal Amount with respect to any Class A
Investor Group or increase the Class B Maximum Investor Group Principal Amount
with respect to any Class B Investor Group, (iv) increase the Class A Maximum
Principal Amount or increase the Class B Maximum Principal Amount or (v) modify
Schedule II or Schedule IV, in each case as set forth in this Section 2.1.


(g)Proceeds.    Proceeds from the initial issuance of the Class A Notes, the
Class B Notes and from any Class A Additional Series 2013-A Notes and any Class
B Additional Series 2013-A Notes shall be deposited into the Series 2013-A
Principal Collection Account and applied in accordance with Article V hereof.


(h)
Pairing Conditions.



(i)
Class A Pairing Conditions.



A.So long as the Class A Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B Supplement), no increase of the Class A Maximum
Principal Amount pursuant to Section 2.1(b)(i) shall be effective unless (A) the
Class A Additional Investor Group to become party to this Series 2013-A
Supplement in connection therewith shall contemporaneously with the execution of
the related Class A Addendum become party to the Series 2013-B Supplement as a
Class A Series 2013-B Additional Investor Group pursuant to Section 2.1(b)(i) of
the Series 2013-B Supplement by execution of a Class A Series 2013-B Addendum
and (B) immediately after giving effect to the execution of such Class A
Addendum and such Class A Series 2013-B Addendum, such Class A Additional
Investor Group’s Class A Commitment Percentage shall equal such Class A Series
2013-B Additional Investor Group’s Class A Series 2013-B Commitment Percentage.


B.So long as the Class A Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B



11

--------------------------------------------------------------------------------



Supplement), no increase to any Class A Investor Group’s Class A Maximum
Investor Group Principal Amount or corresponding increase to the Class A Maximum
Principal Amount, in any case pursuant to Section 2.1(c)(i), shall be effective
unless immediately after giving effect to such increase, such Class A Investor
Group’s Class A Commitment Percentage shall equal such Class A Investor Group’s
(in such Class A Investor Group’s capacity as a Class A Series 2013-B Investor
Group) Class A Series 2013-B Commitment Percentage.


(ii)
Class B Pairing Conditions.



A.So long as the Class B Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B Supplement), no increase of the Class B Maximum
Principal Amount pursuant to Section 2.1(b)(ii) shall be effective unless (A)
the Class B Additional Investor Group to become party to this Series 2013-A
Supplement in connection therewith shall contemporaneously with the execution of
the related Class B Addendum become party to the Series 2013-B Supplement as a
Class B Series 2013-B Additional Investor Group pursuant to Section 2.1(b)(ii)
of the Series 2013-B Supplement by execution of a Class B Series 2013-B Addendum
and (B) immediately after giving effect to the execution of such Class B
Addendum and such Class B Series 2013-B Addendum, such Class B Additional
Investor Group’s Class B Commitment Percentage shall equal such Class B Series
2013-B Additional Investor Group’s Class B Series 2013-B Commitment Percentage.


B.So long as the Class B Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B Supplement), no increase to any Class B Investor
Group’s Class B Maximum Investor Group Principal Amount or corresponding
increase to the Class B Maximum Principal Amount, in any case pursuant to
Section 2.1(c)(ii), shall be effective unless immediately after giving effect to
such increase, such Class B Investor Group’s Class B Commitment Percentage shall
equal such Class B Investor Group’s (in such Class B Investor Group’s capacity
as a Class B Series 2013-B Investor Group) Class B Series 2013-B Commitment
Percentage.


(i)
Increase of Series 2013-A Maximum Principal Amount.



(i)    Increase of Class A Maximum Principal Amount.    In connection with any
reduction of the Class A Series 2013-B Maximum Principal Amount effected
pursuant to Section 2.5(a)(ii) of the Series 2013-B Supplement, HVF II, upon
three (3) Business Days’ notice to the Administrative Agent, each Class A
Funding Agent, each Class A Conduit Investor and each Class A Committed Note
Purchaser, may effect an increase of the Class A Maximum Principal Amount and a
corresponding

12

--------------------------------------------------------------------------------



increase of each Class A Maximum Investor Group Principal Amount; provided that,
with respect to any increase effected pursuant to this Section 2.1(i)(i), such
increase shall be limited to the amount of such reduction to the Class A Series
2013-B Maximum Principal Amount. Any increase made pursuant to this Section
2.1(i)(i) shall be made ratably among the Class A Investor Groups’ on the basis
of their respective Class A Maximum Investor Group Principal Amounts, and no
later than one Business Day following any such increase of the Class A Maximum
Principal Amount, the Administrative Agent shall revise Schedule II to reflect
each related increase of each Class A Investor Group Maximum Principal Amount,
which revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2013-A Noteholder.


(ii)    Increase of Class B Maximum Principal Amount.    In connection with any
reduction of the Class B Series 2013-B Maximum Principal Amount effected
pursuant to Section 2.5(b)(ii) of the Series 2013-B Supplement, HVF II, upon
three (3) Business Days’ notice to the Administrative Agent, each Class B
Funding Agent, each Class B Conduit Investor and each Class B Committed Note
Purchaser, may effect an increase of the Class B Maximum Principal Amount and a
corresponding increase of each Class B Maximum Investor Group Principal Amount;
provided that, with respect to any increase effected pursuant to this Section
2.1(i)(ii), such increase shall be limited to the amount of such reduction to
the Class B Series 2013-B Maximum Principal Amount.
Any increase made pursuant to this Section 2.1(i)(ii) shall be made ratably
among the Class B Investor Groups’ on the basis of their respective Class B
Maximum Investor Group Principal Amounts, and no later than one Business Day
following any such increase of the Class B Maximum Principal Amount, the
Administrative Agent shall revise Schedule IV to reflect each related increase
of each Class B Investor Group Maximum Principal Amount, which revision, for the
avoidance of doubt, shall not require the consent of the Trustee or any Series
2013-A Noteholder.


Section 2.2.    Advances.


(a)
Class A Advances.



(i)Class A Advance Requests.    Subject to the terms of this Series 2013-A
Supplement, including satisfaction of the Class A Funding Conditions, the
aggregate principal amount of the Class A Notes may be increased from time to
time.    On any Business Day during the Series 2013-A Revolving Period, HVF II,
subject to this Section 2.2(a), may increase the Class A Principal Amount (such
increase, including any increase resulting from a Class A Investor Group Maximum
Principal Increase Amount or a Class A Additional Investor Group Initial
Principal Amount, is referred to as a “Class A Advance”), by issuing, at par,



13

--------------------------------------------------------------------------------



additional principal amounts of the Class A Notes allocated among the Class A
Investor Groups in accordance with Section 2.2(a)(iv).


A.Whenever HVF II wishes a Class A Conduit Investor, or if there is no Class A
Conduit Investor with respect to any Class A Investor Group, the Class A
Committed Note Purchaser with respect to such Class A Investor Group, to make a
Class A Advance, HVF II shall notify the Administrative Agent, the related Class
A Funding Agent and the Trustee by providing written notice delivered to the
Administrative Agent, the Trustee and such Class A Funding Agent (with a copy of
such notice delivered to the Class A Committed Note Purchasers) no later than
11:30
a.m. (New York City time) on the second Business Day prior to the proposed Class
A Advance (which notice may be combined with the notice delivered pursuant to
Section 2.1(b)(i), in the case of a Class A Advance in connection with a Class A
Additional Investor Group Initial Principal Amount, or pursuant to Section
2.1(c)(i), in the case of a Class A Advance in connection with a Class A
Investor Group Maximum Principal Increase Amount).    Each such notice shall be
irrevocable and shall in each case refer to this Series 2013-A Supplement and
specify the aggregate amount of the requested Class A Advance to be made on such
date; provided, however, if HVF II receives a Class A Delayed Funding Notice in
accordance with Section 2.2(a)(v) by 6:00 p.m. (New York time) on the second
Business Day prior to the date of any proposed Class A Advance, HVF II shall
have the right to revoke the Class A Advance Request by providing the
Administrative Agent and each Class A Funding Agent (with a copy to the Trustee
and each Class A Committed Note Purchaser) written notice, by telecopy or
electronic mail, of such revocation no later than 10:00 a.m. (New York time) on
the Business Day prior to the proposed date of such Class A Advance.


B.Each Class A Funding Agent shall promptly advise its related Class A Conduit
Investor, or if there is no Class A Conduit Investor with respect to any Class A
Investor Group, its related Class A Committed Note Purchaser, of any notice
given pursuant to Section 2.2(a)(i) and, if there is a Class A Conduit Investor
with respect to any Class A Investor Group, shall promptly thereafter (but in no
event later than 11:00 a.m. (New York City time) on the proposed date of the
Class A Advance), notify HVF II and the related Class A Committed Note
Purchaser(s), whether such Class A Conduit Investor has determined to make such
Class A Advance.


(ii)Party Obligated to Fund Class A Advances.    Upon HVF II’s request in
accordance with Section 2.2(a)(i):


A.each Class A Conduit Investor, if any, may fund Class A Advances (whether as a
Class A Non-Delayed Amount or a Class A



14

--------------------------------------------------------------------------------



Delayed Amount) from time to time during the Series 2013-A Revolving Period;


B.if any Class A Conduit Investor determines that it will not make a Class A
Advance (whether as a Class A Non-Delayed Amount or a Class A Delayed Amount) or
any portion of a Class A Advance (whether as a Class A Non-Delayed Amount or a
Class A Delayed Amount), then such Class A Conduit Investor shall notify the
Administrative Agent and the Class A Funding Agent with respect to such Class A
Conduit Investor, and each Class A Committed Note Purchaser with respect to such
Class A Conduit Investor, subject to Section 2.2(a)(v), shall fund its pro rata
portion (by Class A Committed Note Purchaser Percentage) of the Class A
Commitment Percentage with respect to such Class A Investor Group of such Class
A Advance (whether as a Class A Non-Delayed Amount or a Class A Delayed Amount)
not funded by such Class A Conduit Investor; and


C.if there is no Class A Conduit Investor with respect any Class A Investor
Group, then the Class A Committed Note Purchaser(s) with respect to such Class A
Investor Group, subject to Section 2.2(a)(v), shall fund Class A Advances
(whether as a Class A Non-Delayed Amount or a Class A Delayed Amount) from time
to time.


(iii)Class A Conduit Investor Funding.    Each Class A Conduit Investor hereby
agrees with respect to itself that it will use commercially reasonable efforts
to fund Class A Advances made by its Class A Investor Group through the issuance
of Class A Commercial Paper; provided that,
(i)no Class A Conduit Investor will have any obligation to use commercially
reasonable efforts to fund Class A Advances made by its Class A Investor Group
through the issuance of Class A Commercial Paper at any time that the funding of
such Class A Advance through the issuance of Class A Commercial Paper would be
prohibited by the program documents governing such Class A Conduit Investor’s
commercial paper program, (ii) nothing herein is (or shall be construed) as a
commitment by any Class A Conduit Investor to fund any Class A Advance through
the issuance of Class A Commercial Paper; provided further that, the Class A
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Series 2013-A Supplement unless (i) the respective Class
A Conduit Investor has received funds that may be used to make such funding or
other payment and which funds are not required to repay any of the commercial
paper notes (“Class A CP Notes”) issued by such Class A Conduit Investor when
due and (ii) after giving effect to such funding or payment, either (x) such
Class A Conduit Investor could issue Class A CP Notes to refinance all of its
outstanding Class A CP Notes (assuming such outstanding Class A CP Notes matured
at such time) in accordance with the program documents governing its commercial
paper program or (y) all of the Class A CP

15

--------------------------------------------------------------------------------



Notes are paid in full.    Any amount that a Class A Conduit Investor does not
pay pursuant to the operation of the second proviso of the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against or obligation of such Class A Conduit Investor for any such
insufficiency.


(iv)Class A Advance Allocations.    HVF II shall allocate the proposed Class A
Advance among the Class A Investor Groups ratably by their respective Class A
Commitment Percentages; provided that, in the event that one or more Class A
Additional Investor Groups become party to this Series 2013-A Supplement in
accordance with Section 2.1(b)(i) or one or more Class A Investor Group Maximum
Principal Increases are effected in accordance with Section 2.1(c)(i), any Class
A Additional Investor Group Initial Principal Amount in connection with the
addition of each such Class A Additional Investor Group, any Class A Investor
Group Maximum Principal Increase Amount in connection with each such Class A
Investor Group Maximum Principal Increase, and each Class A Advance subsequent
to either of the foregoing shall be allocated solely to such Class A Additional
Investor Groups and/or such Class A Investor Groups, as applicable, until (and
only until) the Class A Principal Amount is allocated ratably among all Class A
Investor Groups (based upon each such Class A Investor Group’s Class A
Commitment Percentage after giving effect to each such Class A Additional
Investor Group becoming party hereto and/or each such Class A Investor Group
Maximum Principal Increase, as applicable); provided further that on or prior to
the Payment Date immediately following the date on which any such Class A
Additional Investor Group becomes party hereto or a Class A Investor Group
Maximum Principal Increase occurs, HVF II shall use commercially reasonable
efforts to request Class A Advances and/or effect Class A Voluntary Decreases to
the extent necessary to cause (after giving effect to such Class A Advances and
Class A Voluntary Decreases) the Class A Principal Amount to be allocated
ratably among all Class A Investor Groups (based upon each such Class A Investor
Group’s Class A Commitment Percentage after giving effect to such Class A
Additional Investor Group becoming party hereto or such Class A Investor Group
Maximum Principal Increase, as applicable).


(v)
Class A Delayed Funding Procedures.



A.A Class A Delayed Funding Purchaser, upon receipt of any notice of a Class A
Advance pursuant to Section 2.2(a)(i), promptly (but in no event later than 6:00
p.m. (New York time) on the second Business Day prior to the proposed date of
such Class A Advance) may notify HVF II in writing (a “Class A Delayed Funding
Notice”) of its election to designate such Class A Advance as a delayed Class A
Advance (such Class A Advance, a “Class A Designated Delayed Advance”).    If
such Class A Delayed Funding Purchaser’s ratable portion of such Class A

16

--------------------------------------------------------------------------------



Advance exceeds its Class A Required Non-Delayed Amount (such excess amount, the
“Class A Permitted Delayed Amount”), then the Class A Delayed Funding Purchaser
also shall include in the Class A Delayed Funding Notice the portion of such
Class A Advance (such amount as specified in the Class A Delayed Funding Notice,
not to exceed such Class A Delayed Funding Purchaser’s Class A Permitted Delayed
Amount, the “Class A Delayed Amount”) that the Class A Delayed Funding Purchaser
has elected to fund on a Business Day that is on or prior to the thirty-fifth
(35th) day following the proposed date of such Class A Advance (such date as
specified in the Class A Delayed Funding Notice, the “Class A Delayed Funding
Date”) rather than on the date for such Class A Advance specified in the related
Class A Advance Request.


B.If (A) one or more Class A Delayed Funding Purchasers provide a Class A
Delayed Funding Notice to HVF II specifying a Class A Delayed Amount in respect
of any Class A Advance and (B) HVF II shall not have revoked the notice of the
Class A Advance by 10:00 a.m. (New York time) on the Business Day preceding the
proposed date of such Class A Advance, then HVF II, by no later than 11:30 a.m.
(New York time) on the Business Day preceding the date of such proposed Class A
Advance, may (but shall have no obligation to) direct each Class A Available
Delayed Amount Committed Note Purchaser to fund an additional portion of such
Class A Advance on the proposed date of such Class A Advance equal to such Class
A Available Delayed Amount Committed Note Purchaser’s proportionate share (based
upon the relative Class A Committed Note Purchaser Percentage of such Class A
Available Delayed Amount Committed Note Purchasers) of the aggregate Class A
Delayed Amount with respect to the proposed Class A Advance; provided that, (i)
no Class A Available Delayed Amount Committed Note Purchaser shall be required
to fund any portion of its proportionate share of such aggregate Class A Delayed
Amount that would cause its Class A Investor Group Principal Amount to exceed
its Class A Maximum Investor Group Principal Amount and (ii) any Class A Conduit
Investor, if any, in the Class A Available Delayed Amount Committed Note
Purchaser’s Class A Investor Group may, in its sole discretion, agree to fund
such proportionate share of such aggregate Class A Delayed Amount.


C.Upon receipt of any notice of a Class A Delayed Amount in respect of a Class A
Advance pursuant to Section 2.2(a)(v)(B), a Class A Available Delayed Amount
Committed Note Purchaser, promptly (but in no event later than 6:00 p.m. (New
York time) on the Business Day prior to the proposed date of such Class A
Advance) may notify HVF II in writing (a “Class A Second Delayed Funding
Notice”) of its election to decline to fund a portion of its proportionate share
of such Class A Delayed Amount (such portion, the “Class A Second Delayed
Funding Notice Amount”); provided that, the Class A Second Delayed Funding
Notice Amount shall not exceed the excess, if any, of (A) such Class A

17

--------------------------------------------------------------------------------



Available Delayed Amount Committed Note Purchaser’s proportionate share of such
Class A Delayed Amount over (B) such Class A Available Delayed Amount Committed
Note Purchaser’s Class A Required Non- Delayed Amount (after giving effect to
the funding of any amount in respect of such Class A Advance to be made by such
Class A Available Delayed Amount Committed Note Purchaser or the Class A Conduit
Investor in such Class A Available Delayed Amount Committed Note Purchaser’s
Class A Investor Group) (such excess amount, the “Class A Second Permitted
Delayed Amount”), and upon any such election, such Class A Available Delayed
Amount Committed Note Purchaser shall include in the Class A Second Delayed
Funding Notice the Class A Second Delayed Funding Notice Amount.


(vi)
Funding Class A Advances.



A.Subject to the other conditions set forth in this Section 2.2(a), on the date
of each Class A Advance, each Class A Conduit Investor and Class A Committed
Note Purchaser(s) funding such Class A Advance shall make available to HVF II
its portion of the amount of such Class A Advance (other than any Class A
Delayed Amount) by wire transfer in U.S. dollars in same day funds to the Series
2013-A Principal Collection Account no later than 2:00 p.m. (New York City time)
on the date of such Class A Advance.    Proceeds from any Class A Advance shall
be deposited into the Series 2013-A Principal Collection Account.


B.A Class A Delayed Funding Purchaser that delivered a Class A Delayed Funding
Notice in respect of a Class A Delayed Amount shall be obligated to fund such
Class A Delayed Amount on the related Class A Delayed Funding Date in the manner
set forth in the next succeeding sentence, irrespective of whether the Series
2013-A Commitment Termination Date shall have occurred on or prior to such Class
A Delayed Funding Date or HVF II would be able to satisfy the Class A Funding
Conditions on such Class A Delayed Funding Date. Such Class A Delayed Funding
Purchaser shall (i) pay the sum of the Class A Second Delayed Funding Notice
Amount related to such Class A Delayed Amount, if any, to HVF II no later than
2:00 p.m. (New York time) on the related Class A Delayed Funding Date by wire
transfer in
U.S. dollars in same day funds to the Series 2013-A Principal Collection
Account, and (ii) pay the Class A Delayed Funding Reimbursement Amount related
to such Class A Delayed Amount, if any, on such related Class A Delayed Funding
Date to each applicable Class A Funding Agent in immediately available funds for
the ratable benefit of the related Class A Available Delayed Amount Purchasers
that funded the Class A Delayed Amount on the date of the Advance related to
such Class A Delayed Amount in accordance with Section 2.2(a)(v)(B), based on
the relative amount of such Class A Delayed Amount funded by such Class A



18

--------------------------------------------------------------------------------



Available Delayed Amount Purchaser on the date of such Class A Advance pursuant
to Section 2.2(a)(v)(B).


(vii)Class A Funding Defaults.    If, by 2:00 p.m. (New York City time) on the
date of any Class A Advance, one or more Class A Committed Note Purchasers in a
Class A Investor Group (each, a “Class A Defaulting Committed Note Purchaser,”
and each Class A Committed Note Purchaser in the related Class A Investor Group
that is not a Class A Defaulting Committed Note Purchaser, a “Class A
Non-Defaulting Committed Note Purchaser”) fails to make its portion of such
Class A Advance, available to HVF II pursuant to Section 2.2(a)(vi) (the
aggregate amount unavailable to HVF II as a result of any such failure being
herein called a “Class A Advance Deficit”), then the Class A Funding Agent for
such Class A Investor Group, by no later than 2:30 p.m. (New York City time) on
the applicable date of such Class A Advance, shall instruct each Class A
Non-Defaulting Committed Note Purchaser in the same Class A Investor Group as
the Class A Defaulting Committed Note Purchaser to pay, by no later than 3:00
p.m. (New York City time), in immediately available funds, to the Series 2013-A
Principal Collection Account, an amount equal to the lesser of (i) such Class A
Non-Defaulting Committed Note Purchaser’s pro rata portion (based upon the
relative Class A Committed Note Purchaser Percentage of such Class A
Non-Defaulting Committed Note Purchasers) of the Class A Advance Deficit and
(ii) the amount by which such Class A Non-Defaulting Committed Note Purchaser’s
pro rata portion (by Class A Committed Note Purchaser Percentage) of the Class A
Maximum Investor Group Principal Amount for such Class A Investor Group exceeds
the portion of the Class A Investor Group Principal Amount for such Class A
Investor Group funded by such Class A Non-Defaulting Committed Note Purchaser
(determined after giving effect to all Class A Advances already made by such
Class A Investor Group on such date).    A Class A Defaulting Committed Note
Purchaser shall forthwith, upon demand, pay to the applicable Class A Funding
Agent for the ratable benefit of the Class A Non-Defaulting Committed Note
Purchasers all amounts paid by each such Class A Non- Defaulting Committed Note
Purchaser on behalf of such Class A Defaulting Committed Note Purchaser,
together with interest thereon, for each day from the date a payment was made by
a Class A Non-Defaulting Committed Note Purchaser until the date such Class A
Non-Defaulting Committed Note Purchaser has been paid such amounts in full, at a
rate per annum equal to the sum of the Base Rate plus 0.50% per annum.    For
the avoidance of doubt, no Class A Delayed Funding Purchaser that has provided a
Class A Delayed Funding Notice in respect of a Class A Advance shall be
considered to be in default of its obligation to fund its Class A Delayed Amount
or be treated as a Class A Defaulting Committed Note Purchaser hereunder unless
and until it has failed to fund the Class A Delayed Funding Reimbursement Amount
or the Class A Second Delayed

19

--------------------------------------------------------------------------------



Funding Notice Amount on the related Class A Delayed Funding Date in accordance
with Section 2.2(a)(vi)(B).


(b)
Class B Advances.



(i)    Class B Advance Requests.    Subject to the terms of this Series 2013-A
Supplement, including satisfaction of the Class B Funding Conditions, the
aggregate principal amount of the Class B Notes may be increased from time to
time.    On any Business Day during the Series 2013-A Revolving Period, HVF II,
subject to this Section 2.2(b), may increase the Class B Principal Amount (such
increase, including any increase resulting from a Class B Investor Group Maximum
Principal Increase Amount or a Class B Additional Investor Group Initial
Principal Amount, is referred to as a “Class B Advance”), by issuing, at par,
additional principal amounts of the Class B Notes allocated among the Class B
Investor Groups in accordance with Section 2.2(b)(iv).


A.Whenever HVF II wishes a Class B Conduit Investor, or if there is no Class B
Conduit Investor with respect to any Class B Investor Group, the Class B
Committed Note Purchaser with respect to such Class B Investor Group, to make a
Class B Advance, HVF II shall notify the Administrative Agent, the related Class
B Funding Agent and the Trustee by providing written notice delivered to the
Administrative Agent, the Trustee and such Class B Funding Agent (with a copy of
such notice delivered to the Class B Committed Note Purchasers) no later than
11:30 a.m. (New York City time) on the second Business Day prior to the proposed
Class B Advance (which notice may be combined with the notice delivered pursuant
to Section 2.1(b)(ii), in the case of a Class B Advance in connection with a
Class B Additional Investor Group Initial Principal Amount, or pursuant to
Section 2.1(c)(ii), in the case of a Class B Advance in connection with a Class
B Investor Group Maximum Principal Increase Amount).    Each such notice shall
be irrevocable and shall in each case refer to this Series 2013-A Supplement and
specify the aggregate amount of the requested Class B Advance to be made on such
date; provided, however, if HVF II receives a Class B Delayed Funding Notice in
accordance with Section 2.2(b)(v) by 6:00 p.m. (New York time) on the second
Business Day prior to the date of any proposed Class B Advance, HVF II shall
have the right to revoke the Class B Advance Request by providing the
Administrative Agent and each Class B Funding Agent (with a copy to the Trustee
and each Class B Committed Note Purchaser) written notice, by telecopy or
electronic mail, of such revocation no later than 10:00 a.m. (New York time) on
the Business Day prior to the proposed date of such Class B Advance.


B.Each Class B Funding Agent shall promptly advise its related Class B Conduit
Investor, or if there is no Class B Conduit Investor with respect to any Class B
Investor Group, its related Class B Committed

20

--------------------------------------------------------------------------------



Note Purchaser, of any notice given pursuant to Section 2.2(b)(i) and, if there
is a Class B Conduit Investor with respect to any Class B Investor Group, shall
promptly thereafter (but in no event later than 11:00 a.m. (New York City time)
on the proposed date of the Class B Advance), notify HVF II and the related
Class B Committed Note Purchaser(s), whether such Class B Conduit Investor has
determined to make such Class B Advance.


(ii)    Party Obligated to Fund Class B Advances.    Upon HVF II’s request in
accordance with Section 2.2(b)(i):


A.each Class B Conduit Investor, if any, may fund Class B Advances (whether as a
Class B Non-Delayed Amount or a Class B Delayed Amount) from time to time during
the Series 2013-A Revolving Period;


B.if any Class B Conduit Investor determines that it will not make a Class B
Advance (whether as a Class B Non-Delayed Amount or a Class B Delayed Amount) or
any portion of a Class B Advance (whether as a Class B Non-Delayed Amount or a
Class B Delayed Amount), then such Class B Conduit Investor shall notify the
Administrative Agent and the Class B Funding Agent with respect to such Class B
Conduit Investor, and each Class B Committed Note Purchaser with respect to such
Class B Conduit Investor, subject to Section 2.2(b)(v), shall fund its pro rata
portion (by Class B Committed Note Purchaser Percentage) of the Class B
Commitment Percentage with respect to such Class B Investor Group of such Class
B Advance (whether as a Class B Non-Delayed Amount or a Class B Delayed Amount)
not funded by such Class B Conduit Investor; and


C.if there is no Class B Conduit Investor with respect any Class B Investor
Group, then the Class B Committed Note Purchaser(s) with respect to such Class B
Investor Group, subject to Section 2.2(b)(v), shall fund Class B Advances
(whether as a Class B Non-Delayed Amount or a Class B Delayed Amount) from time
to time.


(iii)    Class B Conduit Investor Funding.    Each Class B Conduit Investor
hereby agrees with respect to itself that it will use commercially reasonable
efforts to fund Class B Advances made by its Class B Investor Group through the
issuance of Class B Commercial Paper; provided that,
(i)no Class B Conduit Investor will have any obligation to use commercially
reasonable efforts to fund Class B Advances made by its Class B Investor Group
through the issuance of Class B Commercial Paper at any time that the funding of
such Class B Advance through the issuance of Class B Commercial Paper would be
prohibited by the program documents governing such Class B Conduit Investor’s
commercial paper program, (ii) nothing herein is (or shall be construed) as

21

--------------------------------------------------------------------------------



a commitment by any Class B Conduit Investor to fund any Class B Advance through
the issuance of Class B Commercial Paper; provided further that, the Class B
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Series 2013-A Supplement unless (i) the respective Class
B Conduit Investor has received funds that may be used to make such funding or
other payment and which funds are not required to repay any of the commercial
paper notes (“Class B CP Notes”) issued by such Class B Conduit Investor when
due and (ii) after giving effect to such funding or payment, either (x) such
Class B Conduit Investor could issue Class B CP Notes to refinance all of its
outstanding Class B CP Notes (assuming such outstanding Class B CP Notes matured
at such time) in accordance with the program documents governing its commercial
paper program or (y) all of the Class B CP Notes are paid in full.    Any amount
that a Class B Conduit Investor does not pay pursuant to the operation of the
second proviso of the preceding sentence shall not constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against or obligation of such
Class B Conduit Investor for any such insufficiency.


(iv)Class B Advance Allocations.    HVF II shall allocate the proposed Class B
Advance among the Class B Investor Groups ratably by their respective Class B
Commitment Percentages; provided that, in the event that one or more Class B
Additional Investor Groups become party to this Series 2013-A Supplement in
accordance with Section 2.1(b)(ii) or one or more Class B Investor Group Maximum
Principal Increases are effected in accordance with Section 2.1(c)(ii), any
Class B Additional Investor Group Initial Principal Amount in connection with
the addition of each such Class B Additional Investor Group, any Class B
Investor Group Maximum Principal Increase Amount in connection with each such
Class B Investor Group Maximum Principal Increase, and each Class B Advance
subsequent to either of the foregoing shall be allocated solely to such Class B
Additional Investor Groups and/or such Class B Investor Groups, as applicable,
until (and only until) the Class B Principal Amount is allocated ratably among
all Class B Investor Groups (based upon each such Class B Investor Group’s Class
B Commitment Percentage after giving effect to each such Class B Additional
Investor Group becoming party hereto and/or each such Class B Investor Group
Maximum Principal Increase, as applicable); provided further that on or prior to
the Payment Date immediately following the date on which any such Class B
Additional Investor Group becomes party hereto or a Class B Investor Group
Maximum Principal Increase occurs, HVF II shall use commercially reasonable
efforts to request Class B Advances and/or effect Class B Voluntary Decreases to
the extent necessary to cause (after giving effect to such Class B Advances and
Class B Voluntary Decreases) the Class B Principal Amount to be allocated
ratably among all Class B Investor Groups (based upon each such Class B Investor
Group’s Class B Commitment Percentage after giving effect to such Class B
Additional

22

--------------------------------------------------------------------------------



Investor Group becoming party hereto or such Class B Investor Group Maximum
Principal Increase, as applicable).


(v)
Class B Delayed Funding Procedures.



A.A Class B Delayed Funding Purchaser, upon receipt of any notice of a Class B
Advance pursuant to Section 2.2(b)(i), promptly (but in no event later than 6:00
p.m. (New York time) on the second Business Day prior to the proposed date of
such Class B Advance) may notify HVF II in writing (a “Class B Delayed Funding
Notice”) of its election to designate such Class B Advance as a delayed Class B
Advance (such Class B Advance, a “Class B Designated Delayed Advance”).    If
such Class B Delayed Funding Purchaser’s ratable portion of such Class B Advance
exceeds its Class B Required Non-Delayed Amount (such excess amount, the “Class
B Permitted Delayed Amount”), then the Class B Delayed Funding Purchaser also
shall include in the Class B Delayed Funding Notice the portion of such Class B
Advance (such amount as specified in the Class B Delayed Funding Notice, not to
exceed such Class B Delayed Funding Purchaser’s Class B Permitted Delayed
Amount, the “Class B Delayed Amount”) that the Class B Delayed Funding Purchaser
has elected to fund on a Business Day that is on or prior to the thirty-fifth
(35th) day following the proposed date of such Class B Advance (such date as
specified in the Class B Delayed Funding Notice, the “Class B Delayed Funding
Date”) rather than on the date for such Class B Advance specified in the related
Class B Advance Request.


B.If (A) one or more Class B Delayed Funding Purchasers provide a Class B
Delayed Funding Notice to HVF II specifying a Class B Delayed Amount in respect
of any Class B Advance and (B) HVF II shall not have revoked the notice of the
Class B Advance by 10:00 a.m. (New York time) on the Business Day preceding the
proposed date of such Class B Advance, then HVF II, by no later than 11:30 a.m.
(New York time) on the Business Day preceding the date of such proposed Class B
Advance, may (but shall have no obligation to) direct each Class B Available
Delayed Amount Committed Note Purchaser to fund an additional portion of such
Class B Advance on the proposed date of such Class B Advance equal to such Class
B Available Delayed Amount Committed Note Purchaser’s proportionate share (based
upon the relative Class B Committed Note Purchaser Percentage of such Class B
Available Delayed Amount Committed Note Purchasers) of the aggregate Class B
Delayed Amount with respect to the proposed Class B Advance; provided that, (i)
no Class B Available Delayed Amount Committed Note Purchaser shall be required
to fund any portion of its proportionate share of such aggregate Class B Delayed
Amount that would cause its Class B Investor Group Principal Amount to exceed
its Class B Maximum Investor Group Principal Amount and (ii) any Class B Conduit
Investor, if any, in the Class B Available Delayed Amount Committed Note
Purchaser’s Class B

23

--------------------------------------------------------------------------------



Investor Group may, in its sole discretion, agree to fund such proportionate
share of such aggregate Class B Delayed Amount.


C.Upon receipt of any notice of a Class B Delayed Amount in respect of a Class B
Advance pursuant to Section 2.2(b)(v)(B), a Class B Available Delayed Amount
Committed Note Purchaser, promptly (but in no event later than 6:00 p.m. (New
York time) on the Business Day prior to the proposed date of such Class B
Advance) may notify HVF II in writing (a “Class B Second Delayed Funding
Notice”) of its election to decline to fund a portion of its proportionate share
of such Class B Delayed Amount (such portion, the “Class B Second Delayed
Funding Notice Amount”); provided that, the Class B Second Delayed Funding
Notice Amount shall not exceed the excess, if any, of (A) such Class B Available
Delayed Amount Committed Note Purchaser’s proportionate share of such Class B
Delayed Amount over (B) such Class B Available Delayed Amount Committed Note
Purchaser’s Class B Required Non- Delayed Amount (after giving effect to the
funding of any amount in respect of such Class B Advance to be made by such
Class B Available Delayed Amount Committed Note Purchaser or the Class B Conduit
Investor in such Class B Available Delayed Amount Committed Note Purchaser’s
Class B Investor Group) (such excess amount, the “Class B Second Permitted
Delayed Amount”), and upon any such election, such Class B Available Delayed
Amount Committed Note Purchaser shall include in the Class B Second Delayed
Funding Notice the Class B Second Delayed Funding Notice Amount.


(vi)
Funding Class B Advances.



A.Subject to the other conditions set forth in this Section 2.2(b), on the date
of each Class B Advance, each Class B Conduit Investor and Class B Committed
Note Purchaser(s) funding such Class B Advance shall make available to HVF II
its portion of the amount of such Class B Advance (other than any Class B
Delayed Amount) by wire transfer in U.S. dollars in same day funds to the Series
2013-A Principal Collection Account no later than 2:00 p.m. (New York City time)
on the date of such Class B Advance.    Proceeds from any Class B Advance shall
be deposited into the Series 2013-A Principal Collection Account.


B.A Class B Delayed Funding Purchaser that delivered a Class B Delayed Funding
Notice in respect of a Class B Delayed Amount shall be obligated to fund such
Class B Delayed Amount on the related Class B Delayed Funding Date in the manner
set forth in the next succeeding sentence, irrespective of whether the Series
2013-A Commitment Termination Date shall have occurred on or prior to such Class
B Delayed Funding Date or HVF II would be able to satisfy the Class B Funding
Conditions on such Class B Delayed Funding Date. Such Class B Delayed Funding
Purchaser shall (i) pay the sum of the

24

--------------------------------------------------------------------------------



Class B Second Delayed Funding Notice Amount related to such Class B Delayed
Amount, if any, to HVF II no later than 2:00 p.m. (New York time) on the related
Class B Delayed Funding Date by wire transfer in U.S. dollars in same day funds
to the Series 2013-A Principal Collection Account, and (ii) pay the Class B
Delayed Funding Reimbursement Amount related to such Class B Delayed Amount, if
any, on such related Class B Delayed Funding Date to each applicable Class B
Funding Agent in immediately available funds for the ratable benefit of the
related Class B Available Delayed Amount Purchasers that funded the Class B
Delayed Amount on the date of the Advance related to such Class B Delayed Amount
in accordance with Section 2.2(b)(v)(B), based on the relative amount of such
Class B Delayed Amount funded by such Class B Available Delayed Amount Purchaser
on the date of such Class B Advance pursuant to Section 2.2(b)(v)(B).


(vii)    Class B Funding Defaults.If, by 2:00 p.m. (New York City time) on the
date of any Class B Advance, one or more Class B Committed Note Purchasers in a
Class B Investor Group (each, a “Class B Defaulting Committed Note Purchaser,”
and each Class B Committed Note Purchaser in the related Class B Investor Group
that is not a Class B Defaulting Committed Note Purchaser, a “Class B
Non-Defaulting Committed Note Purchaser”) fails to make its portion of such
Class B Advance, available to HVF II pursuant to Section 2.2(b)(vi) (the
aggregate amount unavailable to HVF II as a result of any such failure being
herein called a “Class B Advance Deficit”), then the Class B Funding Agent for
such Class B Investor Group, by no later than 2:30 p.m. (New York City time) on
the applicable date of such Class B Advance, shall instruct each Class B
Non-Defaulting Committed Note Purchaser in the same Class B Investor Group as
the Class B Defaulting Committed Note Purchaser to pay, by no later than 3:00
p.m. (New York City time), in immediately available funds, to the Series 2013-A
Principal Collection Account, an amount equal to the lesser of (i) such Class B
Non-Defaulting Committed Note Purchaser’s pro rata portion (based upon the
relative Class B Committed Note Purchaser Percentage of such Class B
Non-Defaulting Committed Note Purchasers) of the Class B Advance Deficit and
(ii) the amount by which such Class B Non-Defaulting Committed Note Purchaser’s
pro rata portion (by Class B Committed Note Purchaser Percentage) of the Class B
Maximum Investor Group Principal Amount for such Class B Investor Group exceeds
the portion of the Class B Investor Group Principal Amount for such Class B
Investor Group funded by such Class B Non-Defaulting Committed Note Purchaser
(determined after giving effect to all Class B Advances already made by such
Class B Investor Group on such date).A Class B Defaulting Committed Note
Purchaser shall forthwith, upon demand, pay to the applicable Class B Funding
Agent for the ratable benefit of the Class B Non-Defaulting Committed Note
Purchasers all amounts paid by each such Class B Non- Defaulting Committed Note
Purchaser on behalf of such Class B

25

--------------------------------------------------------------------------------



Defaulting Committed Note Purchaser, together with interest thereon, for each
day from the date a payment was made by a Class B Non-Defaulting Committed Note
Purchaser until the date such Class B Non-Defaulting Committed Note Purchaser
has been paid such amounts in full, at a rate per annum equal to the sum of the
Base Rate plus 0.50% per annum.    For the avoidance of doubt, no Class B
Delayed Funding Purchaser that has provided a Class B Delayed Funding Notice in
respect of a Class B Advance shall be considered to be in default of its
obligation to fund its Class B Delayed Amount or be treated as a Class B
Defaulting Committed Note Purchaser hereunder unless and until it has failed to
fund the Class B Delayed Funding Reimbursement Amount or the Class B Second
Delayed Funding Notice Amount on the related Class B Delayed Funding Date in
accordance with Section 2.2(b)(vi)(B).


Section 2.3.    Procedure for Decreasing the Principal Amount.


(a)Principal Decreases.    Subject to the terms of this Series 2013-A
Supplement, the aggregate principal amount of the Series 2013-A Notes may be
decreased from time to time.


(b)
Mandatory Decrease.



(i)Obligation to Decrease Class A Notes.    If any Class A Excess Principal
Event shall have occurred and be continuing, then, within five (5) Business Days
following HVF II’s discovery of such Class A Excess Principal Event, HVF II
shall withdraw from the Series 2013-A Principal Collection Account an amount
equal to the lesser of (x) the amount then on deposit in such account and
available for distribution to effect a reduction in the Class A Principal Amount
pursuant to Section 5.2(c), and (y) the amount necessary so that, after giving
effect to all Class A Voluntary Decreases prior to such date, no such Class A
Excess Principal Event shall exist, and distribute the lesser of such (x) and
(y) to the Class A Noteholders in respect of principal of the Class A Notes to
make a reduction in the Class A Principal Amount in accordance with Section 5.2
(each reduction of the Class A Principal Amount pursuant to this clause (i), a
“Class A Mandatory Decrease” and the amount of each such reduction, the “Class A
Mandatory Decrease Amount”).


(ii)Obligation to Decrease Class B Notes.    If any Class B Excess Principal
Event shall have occurred and be continuing, then, within five (5) Business Days
following HVF II’s discovery of such Class B Excess Principal Event, HVF II
shall withdraw from the Series 2013-A Principal Collection Account an amount
equal to the lesser of (x) the amount then on deposit in such account and
available for distribution to effect a reduction in the Class B Principal Amount
pursuant to Section 5.2(c), and (y) the amount necessary so that, after giving
effect to all Class B Voluntary Decreases prior to such date, no such Class B
Excess

26

--------------------------------------------------------------------------------



Principal Event shall exist, and distribute the lesser of such (x) and (y) to
the Class B Noteholders in respect of principal of the Class B Notes to make a
reduction in the Class B Principal Amount in accordance with Section 5.2 (each
reduction of the Class B Principal Amount pursuant to this clause (ii), a “Class
B Mandatory Decrease” and the amount of each such reduction, the “Class B
Mandatory Decrease Amount”).


(iii)
Breakage.    Subject to and in accordance with Section 3.6,

(x) with respect to each Class A Mandatory Decrease, HVF II shall reimburse each
Class A Investor Group on the next succeeding Payment Date for any associated
breakage costs payable as a result of such Class A Mandatory Decrease, and (y)
with respect to each Class B Mandatory Decrease, HVF II shall reimburse each
Class B Investor Group on the next succeeding Payment Date for any associated
breakage costs payable as a result of such Class B Mandatory Decrease.


(iv)    Notice of Mandatory Decrease.    Upon discovery of any Class A Excess
Principal Event, HVF II, within two (2) Business Days of such discovery, shall
deliver written notice of any related Class A Mandatory Decreases, any related
Class A Mandatory Decrease Amount and the date of any such Class A Mandatory
Decrease to the Trustee and each Class A Noteholder.    Upon discovery of any
Class B Excess Principal Event, HVF II, within two (2) Business Days of such
discovery, shall deliver written notice of any related Class B Mandatory
Decreases, any related Class B Mandatory Decrease Amount and the date of any
such Class B Mandatory Decrease to the Trustee and each Class B Noteholder.


(c)
Voluntary Decrease.



(i)    Procedures for Class A Voluntary Decrease.    On any Business Day, upon
at least three (3) Business Day’s prior notice to each Class A Noteholder, each
Class A Conduit Investor, each Class A Committed Note Purchaser and the Trustee,
HVF II may decrease the Class A Principal Amount in whole or in part (each such
reduction of the Class A Principal Amount pursuant to this Section 2.3(c)(i), a
“Class A Voluntary Decrease”) by withdrawing from the Series 2013-A Principal
Collection Account an amount up to the sum of all amounts then on deposit in
such account and available for distribution to effect a Class A Voluntary
Decrease pursuant to Section 5.2, and distributing the amount of such withdrawal
(such amount, the “Class A Voluntary Decrease Amount”) to the Class A
Noteholders as specified in Section 5.2.    Each such notice shall set forth the
date of such Class A Voluntary Decrease, the related Class A Voluntary Decrease
Amount, whether HVF II is electing to pay any Class A Terminated Purchaser in
connection with such Class A Voluntary Decrease, and the amount to be paid to
such Class A Terminated Purchaser (if any).

27

--------------------------------------------------------------------------------



(ii)    Procedures for Class B Voluntary Decrease.    On any Business Day, upon
at least three (3) Business Day’s prior notice to each Class B Noteholder, each
Class B Conduit Investor, each Class B Committed Note Purchaser and the Trustee,
HVF II may decrease the Class B Principal Amount in whole or in part (each such
reduction of the Class B Principal Amount pursuant to this Section 2.3(c)(ii), a
“Class B Voluntary Decrease”) by withdrawing from the Series 2013-A Principal
Collection Account an amount up to the sum of all amounts then on deposit in
such account and available for distribution to effect a Class B Voluntary
Decrease pursuant to Section 5.2, and distributing the amount of such withdrawal
(such amount, the “Class B Voluntary Decrease Amount”) to the Class B
Noteholders as specified in Section 5.2.    Each such notice shall set forth the
date of such Class B Voluntary Decrease, the related Class B Voluntary Decrease
Amount, whether HVF II is electing to pay any Class B Terminated Purchaser in
connection with such Class B Voluntary Decrease, and the amount to be paid to
such Class B Terminated Purchaser (if any).


(iii)
Breakage.    Subject to and in accordance with Section 3.6,

(x) with respect to each Class A Voluntary Decrease, HVF II shall reimburse each
Class A Investor Group on the next succeeding Payment Date for any associated
breakage costs payable as a result of such Class A Voluntary Decrease and (y)
with respect to each Class B Voluntary Decrease, HVF II shall reimburse each
Class B Investor Group on the next succeeding Payment Date for any associated
breakage costs payable as a result of such Class B Voluntary Decrease.


(iv)    Voluntary Decrease Minimum Denominations.    Each such Class A Voluntary
Decrease shall be, in the aggregate for all Class A Notes, in a minimum
principal amount of $2,500,000 and integral multiples of $100,000 in excess
thereof unless such Class A Voluntary Decrease is allocated to pay any Class A
Investor Group Principal Amount in full.    Each such Class B Voluntary Decrease
shall be, in the aggregate for all Class B Notes, in a minimum principal amount
of $2,500,000 and integral multiples of $100,000 in excess thereof unless such
Class B Voluntary Decrease is allocated to pay any Class B Investor Group
Principal Amount in full.


(d)Series 2013-A Restatement Effective Date Payments. Notwithstanding anything
herein or in any other Series 2013-A Related Document to the contrary, on the
Series 2013-A Restatement Effective Date, HVF II shall pay or cause to be paid
to each Class A Noteholder, as a payment of principal of each such Class A
Noteholder’s Class A Note, the Series 2013-A Restatement Effective Date
Principal Payment with respect to such Class A Noteholder. For the avoidance of
doubt, no notice requirement shall apply with respect to the payment of the
Series 2013-A Restatement Effective Date Principal Payments on the Series 2013-A
Restatement Effective Date.

28

--------------------------------------------------------------------------------



Section 2.4.    Funding Agent Register.


(a)On each date of a Class A Advance or Class A Decrease hereunder, a duly
authorized officer, employee or agent of the related Class A Funding Agent shall
make appropriate notations in its books and records of the amount of such Class
A Advance or Class A Decrease, as applicable.    HVF II hereby authorizes each
duly authorized officer, employee and agent of such Class A Funding Agent to
make such notations on the books and records as aforesaid and every such
notation made in accordance with the foregoing authority shall be prima facie
evidence of the accuracy of the information so recorded and shall be binding on
HVF II absent manifest error; provided, however, that in the event of a
discrepancy between the books and records of such Class A Funding Agent and the
records maintained by the Trustee pursuant to this Series 2013-A Supplement,
such discrepancy shall be resolved by such Class A Funding Agent and the
Administrative Agent and the Trustee shall be directed by the Administrative
Agent to update its records accordingly.


(b)On each date of a Class B Advance or Class B Decrease hereunder, a duly
authorized officer, employee or agent of the related Class B Funding Agent shall
make appropriate notations in its books and records of the amount of such Class
B Advance or Class B Decrease, as applicable.    HVF II hereby authorizes each
duly authorized officer, employee and agent of such Class B Funding Agent to
make such notations on the books and records as aforesaid and every such
notation made in accordance with the foregoing authority shall be prima facie
evidence of the accuracy of the information so recorded and shall be binding on
HVF II absent manifest error; provided, however, that in the event of a
discrepancy between the books and records of such Class B Funding Agent and the
records maintained by the Trustee pursuant to this Series 2013-A Supplement,
such discrepancy shall be resolved by such Class B Funding Agent and the
Administrative Agent and the Trustee shall be directed by the Administrative
Agent to update its records accordingly.


Section 2.5.    Reduction of Maximum Principal Amount.


(a)
Reduction of Class A Maximum Principal Amount.



(i)HVF II, upon three (3) Business Days’ notice to the Administrative Agent,
each Class A Funding Agent, each Class A Conduit Investor and each Class A
Committed Note Purchaser, may effect a permanent reduction (but without
prejudice to HVF II’s right to effect a Class A Investor Group Maximum Principal
Increase with respect to any Class A Investor Group or add any Class A
Additional Investor Group in the future, in each case in accordance with Section
2.1) of the Class A Maximum Principal Amount and a corresponding reduction of
each Class A Maximum Investor Group Principal Amount; provided that, with
respect to any such reduction effected pursuant to this clause (i),


A.any such reduction (A) will be limited to the undrawn portion of the Class A
Maximum Principal Amount, although any such

29

--------------------------------------------------------------------------------



reduction may be combined with a Class A Decrease effected pursuant to and in
accordance with Section 2.3, and (B) must be in a minimum amount of $10,000,000;
provided that, solely for the purposes of this Section 2.5(a)(i)(A), such
undrawn portion of the Class A Maximum Principal Amount shall not include any
then unfunded Class A Delayed Amounts relating to any Class A Advance the notice
with respect to which HVF II shall not have revoked as of the date of such
reduction, and


B.after giving effect to such reduction, the Class A Maximum Principal Amount
equals or exceeds $100,000,000, unless reduced to zero.


(ii)HVF II, upon three (3) Business Days’ notice to the Administrative Agent,
each Class A Funding Agent, each Class A Conduit Investor and each Class A
Committed Note Purchaser, may effect a reduction (without prejudice of HVF II’s
right to effect a Class A Investor Group Maximum Principal Increase with respect
to any Class A Investor Group or add any Class A Additional Investor Group in
the future, in each case in accordance with Section 2.1) of the Class A Maximum
Principal Amount and a corresponding reduction of each Class A Maximum Investor
Group Principal Amount; provided that, with respect to any such reduction
effected pursuant to this clause (ii),


A.any such reduction (A) will be limited to the undrawn portion of the Class A
Maximum Principal Amount as of the date of such reduction, although any such
reduction may be combined with a Class A Decrease effected pursuant to and in
accordance with Section 2.3, and (B) must be in a minimum amount of $10,000,000;
provided that, solely for the purposes of this Section 2.5(a)(ii)(A), such
undrawn portion of the Class A Maximum Principal Amount shall not include any
then unfunded Class A Delayed Amounts relating to any Class A Advance the notice
with respect to which HVF II shall not have revoked as of the date of such
reduction,


B.after giving effect to such reduction, the Class A Maximum Principal Amount
equals or exceeds $100,000,000, unless reduced to zero, and


C.so long as the Class A Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B Supplement), contemporaneously with such
reduction, the Class A Series 2013-B Maximum Principal Amount shall have been
increased in an amount equal to such reduction in accordance with the terms of
the Series 2013-B Supplement.


(iii)Any reduction made pursuant to this Section 2.5(a) shall be made ratably
among the Class A Investor Groups on the basis of their respective Class A
Maximum Investor Group Principal Amounts.    No

30

--------------------------------------------------------------------------------



later than one Business Day following any reduction of the Class A Maximum
Principal Amount becoming effective, the Administrative Agent shall revise
Schedule II to reflect such reduction, which revision, for the avoidance of
doubt, shall not require the consent of the Trustee or any Series 2013-A
Noteholder.


(b)
Reduction of Class B Maximum Principal Amount.



(i)    HVF II, upon three (3) Business Days’ notice to the Administrative Agent,
each Class B Funding Agent, each Class B Conduit Investor and each Class B
Committed Note Purchaser, may effect a permanent reduction (but without
prejudice to HVF II’s right to effect a Class B Investor Group Maximum Principal
Increase with respect to any Class B Investor Group or add any Class B
Additional Investor Group in the future, in each case in accordance with Section
2.1) of the Class B Maximum Principal Amount and a corresponding reduction of
each Class B Maximum Investor Group Principal Amount; provided that, with
respect to any such reduction effected pursuant to this clause (i),


A.any such reduction (A) will be limited to the undrawn portion of the Class B
Maximum Principal Amount, although any such reduction may be combined with a
Class B Decrease effected pursuant to and in accordance with Section 2.3, and
(B) must be in a minimum amount of $1,000,000; provided that, solely for the
purposes of this Section 2.5(b)(i)(A), such undrawn portion of the Class B
Maximum Principal Amount shall not include any then unfunded Class B Delayed
Amounts relating to any Class B Advance the notice with respect to which HVF II
shall not have revoked as of the date of such reduction, and


B.after giving effect to such reduction, the Class B Maximum Principal Amount
equals or exceeds $10,000,000, unless reduced to zero.


(ii)    HVF II, upon three (3) Business Days’ notice to the Administrative
Agent, each Class B Funding Agent, each Class B Conduit Investor and each Class
B Committed Note Purchaser, may effect a reduction (without prejudice of HVF
II’s right to effect a Class B Investor Group Maximum Principal Increase with
respect to any Class B Investor Group or add any Class B Additional Investor
Group in the future, in each case in accordance with Section 2.1) of the Class B
Maximum Principal Amount and a corresponding reduction of each Class B Maximum
Investor Group Principal Amount; provided that, with respect to any such
reduction effected pursuant to this clause (ii),


A.any such reduction (A) will be limited to the undrawn portion of the Class B
Maximum Principal Amount as of the date of such reduction, although any such
reduction may be combined with a Class B Decrease effected pursuant to and in
accordance with Section 2.3, and (B)

31

--------------------------------------------------------------------------------



must be in a minimum amount of $1,000,000; provided that, solely for the
purposes of this Section 2.5(b)(ii)(A), such undrawn portion of the Class B
Maximum Principal Amount shall not include any then unfunded Class B Delayed
Amounts relating to any Class B Advance the notice with respect to which HVF II
shall not have revoked as of the date of such reduction,


B.after giving effect to such reduction, the Class B Maximum Principal Amount
equals or exceeds $10,000,000, unless reduced to zero, and


C.so long as the Class B Series 2013-B Notes are Outstanding (as “Outstanding”
is defined in the Series 2013-B Supplement), contemporaneously with such
reduction, the Class B Series 2013-B Maximum Principal Amount shall have been
increased in an amount equal to such reduction in accordance with the terms of
the Series 2013-B Supplement.


(iii)    Any reduction made pursuant to this Section 2.5(b) shall be made
ratably among the Class B Investor Groups on the basis of their respective Class
B Maximum Investor Group Principal Amounts.    No later than one Business Day
following any reduction of the Class B Maximum Principal Amount becoming
effective, the Administrative Agent shall revise Schedule IV to reflect such
reduction, which revision, for the avoidance of doubt, shall not require the
consent of the Trustee or any Series 2013-A Noteholder.


Section 2.6.    Commitment Terms and Extensions of Commitments.


(a)Term.    The “Term” of the Commitments hereunder shall be for a period
commencing on the date hereof and ending on the Series 2013-A Commitment
Termination Date.


(b)Requests for Extensions.    HVF II may request, through the Administrative
Agent, that each Funding Agent, for the account of the related Investor Group,
consents to an extension of the Series 2013-A Commitment Termination Date for
such period as HVF II may specify (the “Extension Length”), which consent will
be granted or withheld by each Funding Agent, on behalf of the related Investor
Group, in its sole discretion.


(c)Procedures for Extension Consents.    Upon receipt of any request described
in clause (b) above, the Administrative Agent shall promptly notify each Funding
Agent thereof, each of which Funding Agents shall notify each Conduit Investor,
if any, and each Committed Note Purchaser in its Investor Group thereof.    Not
later than the first Business Day following the 30th day after such request for
an extension (such period, the “Election Period”), each Committed Note Purchaser
shall notify HVF II and the Administrative Agent of its willingness or refusal
to consent to such extension and each Conduit Investor shall notify the Funding
Agent for its Investor Group of its

32

--------------------------------------------------------------------------------



willingness or refusal to consent to such extension, and such Funding Agent
shall notify HVF II and the Administrative Agent of such willingness or refusal
by each such Conduit Investor (any such Conduit Investor or Committed Note
Purchaser that refuses to consent to such extension, a “Non-Extending
Purchaser”).    Any Committed Note Purchaser that does not expressly notify HVF
II and the Administrative Agent that it is willing to consent to an extension of
the Series 2013-A Commitment Termination Date during the applicable Election
Period and each Conduit Investor that does not expressly notify such Funding
Agent that it is willing to consent to an extension of the Series 2013-A
Commitment Termination Date during the applicable Election Period shall be
deemed to be a Non-Extending Purchaser.    If a Committed Note Purchaser or a
Conduit Investor has agreed to extend its Series 2013-A Commitment Termination
Date, and, at the end of the applicable Election Period no Amortization Event
shall be continuing with respect to the Series 2013-A Notes, then the Series
2013-A Commitment Termination Date for such Committed Note Purchaser or Conduit
Investor then in effect shall be extended to the date that is the last day of
the Extension Length (which shall begin running on the day after the
then-current Series 2013-A Commitment Termination Date); provided that, no such
extension to the Series 2013-A Commitment Termination Date shall become
effective until (i) the termination of each Non-Extending Purchaser’s
commitment, if any,
(ii) on the date of any such termination with respect to a Class A Investor
Group, the prepayment in full of each such Non-Extending Purchaser’s portion of
the Class A Investor Group Principal Amount for such Non-Extending Purchaser’s
Class A Investor Group and all accrued and unpaid interest thereon, if any, in
each case, in accordance with Section 9.2, and (iii) on the date of any such
termination with respect to a Class B Investor Group, the prepayment in full of
each such Non-Extending Purchaser’s portion of the Class B Investor Group
Principal Amount for such Non-Extending Purchaser’s Class B Investor Group and
all accrued and unpaid interest thereon, if any, in each case, in accordance
with Section 9.2.


Section 2.7.    Timing and Method of Payment.    All amounts payable to any
Class A Funding Agent or Class B Funding Agent hereunder or with respect to the
Series 2013-A Notes on any date shall be made to the applicable Class A Funding
Agent (or upon the order of the applicable Class A Funding Agent) or to the
applicable Class B Funding Agent (or upon the order of the applicable Class B
Funding Agent), as applicable, by wire transfer of immediately available funds
in Dollars not later than 2:00
p.m.
(New York City time) on the date due; provided that,



(a)    if (i) any Class A Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Class A Funding Agent received such funds, such Class A
Funding Agent notifies HVF II in writing of such late receipt, then such funds
received later than 2:00 p.m. (New York City time) on such date by such Class A
Funding Agent will be deemed to have been received by such Class A Funding Agent
on the next Business Day and any interest accruing with respect to the payment
of such on such next Business Day shall not be payable until the Payment Date
immediately following the later of such two dates specified in clause (ii);

33

--------------------------------------------------------------------------------



(b)    if (i) any Class A Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Class A Funding Agent received such funds, such Class A
Funding Agent does not notify HVF II in writing of such receipt, then such
funds, received later than 2:00 p.m. (New York City time) on such date will be
treated for all purposes hereunder as received on such date;


(c)    if (i) any Class B Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Class B Funding Agent received such funds, such Class B
Funding Agent notifies HVF II in writing of such late receipt, then such funds
received later than 2:00 p.m. (New York City time) on such date by such Class B
Funding Agent will be deemed to have been received by such Class B Funding Agent
on the next Business Day and any interest accruing with respect to the payment
of such funds on such next Business Day shall not be payable until the Payment
Date immediately following the later of such two dates specified in clause (ii);
and


(d)    if (i) any Class B Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Class B Funding Agent received such funds, such Class B
Funding Agent does not notify HVF II in writing of such receipt, then such
funds, received later than 2:00 p.m. (New York City time) on such date will be
treated for all purposes hereunder as received on such date;


(e)    HVF II’s obligations hereunder in respect of any amounts payable to any
Class A Conduit Investor or Class A Committed Note Purchaser shall be discharged
to the extent funds are disbursed by HVF II to the related Class A Funding Agent
as provided herein whether or not such funds are properly applied by such Class
A Funding Agent, and HVF II’s obligations hereunder in respect of any amounts
payable to any Class B Conduit Investor or Class B Committed Note Purchaser
shall be discharged to the extent funds are disbursed by HVF II to the related
Class B Funding Agent as provided herein whether or not such funds are properly
applied by such Class B Funding Agent.


Section 2.8.    Legal Final Payment Date.    The Series 2013-A Principal Amount
shall be due and payable on the Legal Final Payment Date.


Section 2.9.    Delayed Funding Purchaser Groups.


(a)
Class A Delayed Funding Purchaser Groups.



(i)Notwithstanding any provision of this Series 2013-A Supplement to the
contrary, if at any time a Class A Delayed Funding Purchaser delivers a Class A
Delayed Funding Notice, no Class A

34

--------------------------------------------------------------------------------



Undrawn Fees shall accrue (or be payable) to its Class A Delayed Funding
Purchaser Group in respect of any Class A Delayed Amount from the date of the
related Class A Advance to the date the Class A Delayed Funding Purchaser in
such Class A Delayed Funding Purchaser Group funds the related Class A Delayed
Funding Reimbursement Amount, if any, and the Class A Second Delayed Funding
Notice Amount, if any.


(ii)Notwithstanding any provision of this Series 2013-A Supplement to the
contrary, if at any time a Class A Committed Note Purchaser in a Class A
Investor Group becomes a Class A Defaulting Committed Note Purchaser, then the
following provisions shall apply for so long as such Class A Defaulting
Committed Note Purchaser has failed to pay all amounts required pursuant to
Section 2.2:


A.no Class A Undrawn Fees shall accrue (or be payable) on any unfunded portion
of the Class A Maximum Investor Group Principal Amount of such Class A
Defaulting Committed Note Purchaser; and


B.the Class A Commitment Percentage of such Class A Defaulting Committed Note
Purchaser shall not be included in determining whether the Required Controlling
Class Series 2013-A Noteholders, the Required Supermajority Controlling Class
Series 2013-A Noteholders, the Series 2013-A Required Noteholders or all Class A
Conduit Investors and/or Class A Committed Note Purchasers have taken or may
take any action hereunder.


(b)
Class B Delayed Funding Purchaser Groups.



(i)    Notwithstanding any provision of this Series 2013-A Supplement to the
contrary, if at any time a Class B Delayed Funding Purchaser delivers a Class B
Delayed Funding Notice, no Class B Undrawn Fees shall accrue (or be payable) to
its Class B Delayed Funding Purchaser Group in respect of any Class B Delayed
Amount from the date of the related Class B Advance to the date the Class B
Delayed Funding Purchaser in such Class B Delayed Funding Purchaser Group funds
the related Class B Delayed Funding Reimbursement Amount, if any, and the Class
B Second Delayed Funding Notice Amount, if any.


(ii)    Notwithstanding any provision of this Series 2013-A Supplement to the
contrary, if at any time a Class B Committed Note Purchaser in a Class B
Investor Group becomes a Class B Defaulting Committed Note Purchaser, then the
following provisions shall apply for so long as such Class B Defaulting
Committed Note Purchaser has failed to pay all amounts required pursuant to
Section 2.2:



35

--------------------------------------------------------------------------------



A.no Class B Undrawn Fees shall accrue (or be payable) on any unfunded portion
of the Class B Maximum Investor Group Principal Amount of such Class B
Defaulting Committed Note Purchaser; and


B.the Class B Commitment Percentage of such Class B Defaulting Committed Note
Purchaser shall not be included in determining whether the Required Controlling
Class Series 2013-A Noteholders, the Required Supermajority Controlling Class
Series 2013-A Noteholders, the Series 2013-A Required Noteholders or all Class B
Conduit Investors and/or Class B Committed Note Purchasers have taken or may
take any action hereunder.


For the avoidance of doubt, no provision of this Section 2.9 shall be deemed to
relieve any Class A Defaulting Committed Note Purchaser or any Class B
Defaulting Committed Note Purchaser of its Commitment hereunder and HVF II may
pursue all rights and remedies available to it under the law in connection with
the event(s) that resulted in such Class A Committed Note Purchaser becoming a
Class A Defaulting Committed Note Purchaser or such Class B Committed Note
Purchaser becoming a Class B Defaulting Committed Note Purchaser.


ARTICLE III INTEREST, FEES AND COSTS
Section 3.1.    Interest and Interest Rates.


(a)Interest Rate.


(i)Class A Interest Rate.    Each related Class A Advance funded or maintained
by a Class A Investor Group during the related Series 2013-A Interest Period:


A.through the issuance of Class A Commercial Paper shall bear interest at the
Class A CP Rate for such Series 2013-A Interest Period, and


B.through means other than the issuance of Class A Commercial Paper shall bear
interest at the Eurodollar Rate (Reserve Adjusted) applicable to such Class A
Investor Group for the related Eurodollar Interest Period, except as otherwise
provided in the definition of Eurodollar Interest Period or in Section 3.3 or
3.4.


(ii)Class B Interest Rate.    Each related Class B Advance funded or maintained
by a Class B Investor Group during the related Series 2013-A Interest Period:



36

--------------------------------------------------------------------------------



A.through the issuance of Class B Commercial Paper shall bear interest at the
Class B CP Rate for such Series 2013-A Interest Period, and


B.through means other than the issuance of Class B Commercial Paper shall bear
interest at the Eurodollar Rate (Reserve Adjusted) applicable to such Class B
Investor Group for the related Eurodollar Interest Period, except as otherwise
provided in the definition of Eurodollar Interest Period or in Section 3.3 or
3.4.


(b)
Notice of Interest Rates.



(i)    Each Class A Funding Agent shall notify HVF II and the Group I
Administrator of the applicable Class A CP Rate for the Class A Advances made by
its Class A Investor Group for the related Series 2013- A Interest Period by
11:00 a.m. (New York City time) on each Determination Date, and each Class B
Funding Agent shall notify HVF II and the Group I Administrator of the
applicable Class B CP Rate for the Class B Advances made by its Class B Investor
Group for the related Series 2013-A Interest Period by 11:00 a.m. (New York City
time) on each Determination Date.    Each such notice shall be substantially in
the form of Exhibit N hereto.


(ii)    The Administrative Agent shall notify HVF II and the Group I
Administrator of the applicable Eurodollar Rate (Reserve Adjusted) and/or Base
Rate, as the case may be, by 11:00 a.m. (New York City time) on the first day of
each Eurodollar Interest Period.    Each such notice shall be substantially in
the form of Exhibit N hereto.


(c)
Payment of Interest; Funding Agent Failure to Provide Rate.



(i)    On each Payment Date, the Class A Monthly Interest Amount, the Class A
Monthly Default Interest Amount, the Class B Monthly Interest Amount and the
Class B Monthly Default Interest Amount, in each case, with respect to such
Payment Date, shall be due and payable on such Payment Date in accordance with
the provisions hereof.


(ii)    If the amounts described in Section 5.3 are insufficient to pay the
Class A Monthly Interest Amount or the Class A Monthly Default Interest Amount
for any Payment Date, payments of such Class A Monthly Interest Amount or Class
A Monthly Default Interest Amount, as applicable and in each case, to the Class
A Noteholders will be reduced on a pro rata basis (determined on the basis of
the portion of such Class A Monthly Interest Amount or Class A Monthly Default
Interest Amount, as applicable and in each case, payable to each such Class A
Noteholder) by the amount of such insufficiency (the aggregate amount, if any,
of such insufficiency on any Payment Date, the “Class A Deficiency Amount”),

37

--------------------------------------------------------------------------------



and interest shall accrue on any such Class A Deficiency Amount at the
applicable Class A Note Rate.    If the amounts described in Section 5.3 are
insufficient to pay the Class B Monthly Interest Amount or the Class B Monthly
Default Interest Amount for any Payment Date, payments of such Class B Monthly
Interest Amount or Class B Monthly Default Interest Amount, as applicable and in
each case, to the Class B Noteholders will be reduced on a pro rata basis
(determined on the basis of the portion of such Class B Monthly Interest Amount
or Class B Monthly Default Interest Amount, as applicable and in each case,
payable to each such Class B Noteholder) by the amount of such insufficiency
(the aggregate amount, if any, of such insufficiency on any Payment Date, the
“Class B Deficiency Amount”), and interest shall accrue on any such Class B
Deficiency Amount at the applicable Class B Note Rate.


(d)Day Count and Business Day Convention.    All computations of interest at the
Class A CP Rate, the Class B CP Rate and the Eurodollar Rate (Reserve Adjusted)
shall be made on the basis of a year of 360 days and the actual number of days
elapsed and all computations of interest at the Base Rate shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed.    Whenever any payment of interest or principal in respect of any
Class A Advance or Class B Advance shall be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the amount of interest
owed.


(e)Funding Agent’s Failure to Notify.    With respect to any Class A Funding
Agent that shall have failed to notify HVF II and the Group I Administrator of
the applicable Class A CP Rate for the Class A Advances made by its Class A
Investor Group for the related Series 2013-A Interest Period by 11:00 a.m. (New
York City time) on any Determination Date in accordance with Section 3.1(b)(i),
on the first Payment Date occurring after the date on which such Class A Funding
Agent provides such notice previously not provided in accordance with Section
3.1(b)(i) (or, if such notice is provided on any date occurring after a
Determination Date and prior to the Payment Date immediately following such
Determination Date, then the second Payment Date occurring after the date on
which such Class A Funding Agent provides such notice previously not provided),
such Class A Funding Agent shall pay to or at the direction of HVF II an amount
equal to the excess, if any, of the amount actually paid by HVF II to or for the
benefit of the Class A Noteholders in such Class A Funding Agent’s Class A
Investor Group as a result of the reversion to the Class A CP Fallback Rate in
accordance with the definition of Class A CP Rate over the amount that should
have been paid by HVF II to or for the benefit of the Class A Noteholders in
such Class A Funding Agent’s Class A Investor Group had all of the relevant
information for the relevant Series 2013-A Interest Period been provided by such
Class A Funding Agent to HVF II on a timely basis.    With respect to any Class
B Funding Agent that shall have failed to notify HVF II and the Group I
Administrator of the applicable Class B CP Rate for the Class B Advances made by
its Class B Investor Group for the related Series 2013-A Interest Period by
11:00 a.m. (New York City time) on any Determination Date in accordance with
Section 3.1(b)(i), on the first Payment Date occurring after the date on which
such

38

--------------------------------------------------------------------------------



Class B Funding Agent provides such notice previously not provided in accordance
with Section 3.1(b)(i) (or, if such notice is provided on any date occurring
after a Determination Date and prior to the Payment Date immediately following
such Determination Date, then the second Payment Date occurring after the date
on which
such Class B Funding Agent provides such notice previously not provided), such
Class B Funding Agent shall pay to or at the direction of HVF II an amount equal
to the excess, if any, of the amount actually paid by HVF II to or for the
benefit of the Class B Noteholders in such Class B Funding Agent’s Class B
Investor Group as a result of the reversion to the Class B CP Fallback Rate in
accordance with the definition of Class B CP Rate over the amount that should
have been paid by HVF II to or for the benefit of the Class B Noteholders in
such Class B Funding Agent’s Class B Investor Group had all of the relevant
information for the relevant Series 2013-A Interest Period been provided by such
Class B Funding Agent to HVF II on a timely basis.


(f)CP True-Up Payment Amount.    With respect to any Class A Funding Agent that
shall have failed to notify HVF II and the Group I Administrator of the
applicable Class A CP Rate for the Class A Advances made by its Class A Investor
Group for the related Series 2013-A Interest Period by 11:00 a.m. (New York City
time) on any Determination Date in accordance with Section 3.1(b)(i), on the
first Payment Date occurring after the date on which such Class A Funding Agent
provides such notice previously not provided in accordance with Section
3.1(b)(i) (or, if such notice is provided on any date occurring after a
Determination Date and prior to the Payment Date immediately following such
Determination Date, then the second Payment Date occurring after the date on
which such Class A Funding Agent provides such notice previously not provided),
HVF II shall pay to or at the direction of the Class A Funding Agent for the
benefit of the Class A Noteholders in such Class A Funding Agent’s Class A
Investor Group an amount equal to the excess, if any, of the amount that should
have been paid by HVF II to or for the benefit of the Class A Noteholders in
such Class A Funding Agent’s Class A Investor Group had all of the relevant
information for the relevant Series 2013-A Interest Period been provided by such
Class A Funding Agent to HVF II on a timely basis over the amount actually paid
by HVF II to or for the benefit of such Class A Noteholders as a result of the
reversion to the Class A CP Fallback Rate in accordance with the definition of
Class A CP Rate (such excess with respect to such Class A Funding Agent, the
“Class A CP True-Up Payment Amount”).    For the avoidance of doubt, Class A CP
True-Up Payment Amounts, if any, shall be paid in accordance with Section 5.3 as
a component of the Class A Monthly Interest Amount. With respect to any Class B
Funding Agent that shall have failed to notify HVF II and the Group I
Administrator of the applicable Class B CP Rate for the Class B Advances made by
its Class B Investor Group for the related Series 2013-A Interest Period by
11:00 a.m. (New York City time) on any Determination Date in accordance with
Section 3.1(b)(i), on the first Payment Date occurring after the date on which
such Class B Funding Agent provides such notice previously not provided in
accordance with Section 3.1(b)(i) (or, if such notice is provided on any date
occurring after a Determination Date and prior to the Payment Date immediately
following such Determination Date, then the second Payment Date occurring after
the date on which such Class B Funding Agent provides such notice previously not
provided), HVF II shall pay to or at the direction of the Class B Funding Agent
for the benefit of the Class B Noteholders in such Class B Funding Agent’s Class

39

--------------------------------------------------------------------------------



B Investor Group an amount equal to the excess, if any, of the amount that
should have been paid by HVF II to or for the benefit of the Class B Noteholders
in such Class B Funding Agent’s Class B Investor Group had all of the relevant
information for the relevant Series 2013-A Interest Period been provided by such
Class B Funding Agent to HVF II on a timely basis over the amount actually paid
by HVF II to or for the benefit of such Class B Noteholders as a result of the
reversion to the Class B CP Fallback Rate in accordance with the definition of
Class B CP Rate (such excess with respect to such Class B Funding Agent, the
“Class B CP True-Up Payment Amount”).    For the avoidance of doubt, Class B CP
True-Up Payment Amounts, if any, shall be paid in accordance with Section 5.3 as
a component of the Class B Monthly Interest Amount.


Section 3.2.    Administrative Agent and Up-Front Fees.


(a)Administrative Agent Fees.    On each Payment Date, HVF II shall pay to the
Administrative Agent the applicable Administrative Agent Fee for such Payment
Date.


(b)Up-Front Fees.    On the Series 2013-A Restatement Effective Date, HVF II
shall pay the applicable Up-Front Fee to each Class A Funding Agent for the
account of the related Class A Committed Note Purchasers.


Section 3.3.    Eurodollar Lending Unlawful.


(a)If a Class A Conduit Investor, a Class A Committed Note Purchaser or any
Class A Program Support Provider (each such person, a “Class A Affected Person”)
shall reasonably determine (which determination, upon notice thereof to the
Administrative Agent and the related Class A Funding Agent and HVF II, shall be
conclusive and binding on HVF II absent manifest error) that the introduction of
or any change in or in the interpretation of any law, rule or regulation makes
it unlawful, or any central bank or other Governmental Authority asserts that it
is unlawful, for any such Class A Affected Person to make, continue, or maintain
any Class A Advance as, or to convert any Class A Advance into, the Class A
Eurodollar Tranche, the obligation of such Class A Affected Person to make,
continue or maintain any such Class A Advance as, or to convert any such Class A
Advance into, the Class A Eurodollar Tranche, upon such determination, shall
forthwith be suspended until such Class A Affected Person shall notify the
related Class A Funding Agent and HVF II that the circumstances causing such
suspension no longer exist, and such Class A Investor Group shall immediately
convert the portion of the Class A Eurodollar Tranche funded by each such Class
A Affected Person, into the Class A Base Rate Tranche at the end of the
then-current Eurodollar Interest Periods with respect thereto or sooner, if
required by such law or assertion.


(b)If a Class B Conduit Investor, a Class B Committed Note Purchaser or any
Class B Program Support Provider (each such person, a “Class B Affected Person”)
shall reasonably determine (which determination, upon notice thereof to the
Administrative Agent and the related Class B Funding Agent and HVF II, shall be
conclusive and binding on HVF II absent manifest error) that the introduction of
or any

40

--------------------------------------------------------------------------------



change in or in the interpretation of any law, rule or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any such Class B Affected Person to make, continue, or maintain
any Class B Advance as, or to convert any Class B Advance into, the Class B
Eurodollar Tranche, the obligation of such Class B Affected Person to make,
continue or maintain any such Class B Advance as, or to convert any such Class B
Advance into, the Class B Eurodollar Tranche, upon such determination, shall
forthwith be suspended until such Class B Affected Person shall notify the
related Class B Funding Agent and HVF II that the circumstances causing such
suspension no longer exist, and such Class B Investor Group shall immediately
convert the portion of the Class B Eurodollar Tranche funded by each such Class
B Affected Person, into the Class B Base Rate Tranche at the end of the
then-current Eurodollar Interest Periods with respect thereto or sooner, if
required by such law or assertion.


Section 3.4.    Deposits Unavailable.


(a)If a Class A Conduit Investor, a Class A Committed Note Purchaser or the
related Class A Majority Program Support Providers shall have reasonably
determined that:


(i)Dollar deposits in the relevant amount and for the relevant Eurodollar
Interest Period are not available to all the related Reference Lenders in the
relevant market;


(ii)by reason of circumstances affecting all the related Reference Lenders'
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to the Class A Eurodollar Tranche; or


(iii)such Class A Conduit Investor, such Class A Committed Note Purchaser or the
related Class A Majority Program Support Providers have notified the related
Class A Funding Agent and HVF II that, with respect to any interest rate
otherwise applicable hereunder to the Class A Eurodollar Tranche, the Eurodollar
Interest Period for which has not then commenced, such interest rate will not
adequately reflect the cost to such Class A Conduit Investor, such Class A
Committed Note Purchaser or such Class A Majority Program Support Providers of
making, funding, agreeing to make or fund or maintaining their respective
portion of such Class A Eurodollar Tranche for such Eurodollar Interest Period,


then, upon notice from such Class A Conduit Investor, such Class A Committed
Note Purchaser or the related Class A Majority Program Support Providers to such
Class A Funding Agent and HVF II, the obligations of such Class A Conduit
Investor, such Class A Committed Note Purchaser and all of the related Class A
Program Support Providers to make or continue any Class A Advance as, or to
convert any Class A Advances into, the Class A Eurodollar Tranche shall
forthwith be suspended until such Class A Funding Agent shall notify HVF II that
the

41

--------------------------------------------------------------------------------



circumstances causing such suspension no longer exist, and such Class A Investor
Group shall immediately convert the portion of the Class A Eurodollar Tranche
funded by each such Class A Conduit Investor or Class A Committed Note Purchaser
into the Class A Base Rate Tranche at the end of the then current Eurodollar
Interest Periods with respect thereto or sooner, if required for the reasons set
forth in clause (i), (ii) or (iii) above, as the case may be.


(b)If a Class B Conduit Investor, a Class B Committed Note Purchaser or the
related Class B Majority Program Support Providers shall have reasonably
determined that:


(i)    Dollar deposits in the relevant amount and for the relevant Eurodollar
Interest Period are not available to all the related Reference Lenders in the
relevant market;


(ii)    by reason of circumstances affecting all the related Reference Lenders'
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to the Class B Eurodollar Tranche; or


(iii)    such Class B Conduit Investor, such Class B Committed Note Purchaser or
the related Class B Majority Program Support Providers have notified the related
Class B Funding Agent and HVF II that, with respect to any interest rate
otherwise applicable hereunder to the Class B Eurodollar Tranche, the Eurodollar
Interest Period for which has not then commenced, such interest rate will not
adequately reflect the cost to such Class B Conduit Investor, such Class B
Committed Note Purchaser or such Class B Majority Program Support Providers of
making, funding, agreeing to make or fund or maintaining their respective
portion of such Class B Eurodollar Tranche for such Eurodollar Interest Period,


then, upon notice from such Class B Conduit Investor, such Class B Committed
Note Purchaser or the related Class B Majority Program Support Providers to such
Class B Funding Agent and HVF II, the obligations of such Class B Conduit
Investor, such Class B Committed Note Purchaser and all of the related Class B
Program Support Providers to make or continue any Class B Advance as, or to
convert any Class B Advances into, the Class B Eurodollar Tranche shall
forthwith be suspended until such Class B Funding Agent shall notify HVF II that
the circumstances causing such suspension no longer exist, and such Class B
Investor Group shall immediately convert the portion of the Class B Eurodollar
Tranche funded by each such Class B Conduit Investor or Class B Committed Note
Purchaser into the Class B Base Rate Tranche at the end of the then current
Eurodollar Interest Periods with respect thereto or sooner, if required for the
reasons set forth in clause (i), (ii) or (iii) above, as the case may be.


Section 3.5.    Increased or Reduced Costs, etc.    HVF II agrees to reimburse
(a) each Class A Affected Person for any increase in the cost of, or any
reduction in the

42

--------------------------------------------------------------------------------



amount of any sum receivable by any such Class A Affected Person in respect of
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Class A Advances as, or of converting (or of its obligation to
convert) any Class A Advances into, the Class A Eurodollar Tranche that arise in
connection with any Changes in Law and (b) each Class B Affected Person for any
increase in the cost of, or any reduction in the amount of any sum receivable by
any such Class B Affected Person in respect of making, continuing or maintaining
(or of its obligation to make, continue or maintain) any Class B Advances as, or
of converting (or of its obligation to convert) any Class B Advances into, the
Class B Eurodollar Tranche that arise in connection with any Changes in Law,
except, with respect to either of the foregoing clauses (a) or (b), for any such
Changes in Law with respect to increased capital costs and taxes, which shall be
governed by Sections 3.7 and 3.8, respectively.    Each such demand shall be
provided to the related Funding Agent and HVF II in writing and shall state, in
reasonable detail, the reasons therefor and the additional amount required fully
to compensate such Affected Person for such increased cost or reduced amount or
return.    Such additional amounts shall be payable by HVF II to such Funding
Agent and by such Funding Agent directly to such Affected Person on the Payment
Date immediately following HVF II’s receipt of such notice, and such notice, in
the absence of manifest error, shall be conclusive and binding on HVF II.


Section 3.6.    Funding Losses.


(a)In the event any Class A Affected Person shall incur any loss or expense
(including, for the avoidance of doubt, any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Class A Affected Person to make, continue or maintain any portion of the
principal amount of any Class A CP Tranche or Class A Eurodollar Tranche, or to
convert any portion of the principal amount of any Class A Advance not in the
Class A CP Tranche into the Class A CP Tranche or not in the Class A Eurodollar
Tranche into the Class A Eurodollar Tranche) as a result of:


(i)any conversion or repayment or prepayment (for any reason, including as a
result of the acceleration of the maturity of any portion of the Class A CP
Tranche or Class A Eurodollar Tranche in connection with any Class A Decrease
pursuant to Section 2.3 or any optional repurchase of the Class A Notes pursuant
to Section 10.1 or otherwise, or the assignment thereof in accordance with the
requirements of the applicable Class A Program Support Agreement) of the
principal amount of any portion of the Class A CP Tranche or Class A Eurodollar
Tranche on a date other than a Payment Date;


(ii)any Class A Advance not being made as part of the Class A CP Tranche or
Class A Eurodollar Tranche after a request for such an Class A Advance has been
made in accordance with the terms contained herein;



43

--------------------------------------------------------------------------------



(iii)any Class A Advance not being continued as part of the Class A CP Tranche
or Class A Eurodollar Tranche, or converted into a Class A Advance under the
Class A Eurodollar Tranche after a request for such a Class A Advance has been
made in accordance with the terms contained herein;


(iv)any failure of HVF II to make a Class A Decrease after giving notice thereof
pursuant to Section 2.3(b) or Section 2.3(c),


then, upon the written notice (which shall include calculations in reasonable
detail) by any Class A Affected Person to the related Class A Funding Agent and
HVF II, which written notice shall be conclusive and binding on HVF II (in the
absence of manifest error), HVF II shall pay to such Class A Funding Agent and
such Class A Funding Agent shall, on the next succeeding Payment Date, pay
directly to such Class A Affected Person such amount as will (in the reasonable
determination of such Class A Affected Person) reimburse such Class A Affected
Person for such loss or expense; provided that, the maximum amount payable by
HVF II to any Class A Affected Person in respect of any losses or expenses that
result from any conversion, repayment or prepayment described in clause (i)
above shall be the amount HVF II would be obligated to pay pursuant to clause
(i) above if such conversion, repayment or prepayment were scheduled to have
been paid on the next succeeding Payment Date; provided further that, in no
event shall any amount be payable by HVF II to any Class A Affected Person
pursuant to this Section 3.6(a) as a result of any conversion, repayment,
prepayment or non-payment with respect to any Class A CP Tranche unless (i) the
amount of such conversion, repayment, prepayment or non-payment exceeds
$100,000,000 with respect to such Class A Affected Person and (ii) such Class A
Affected Person shall have received less than five (5) Business Days’ written
notice from HVF II of such conversion, repayment, prepayment or non-payment, as
the case may be; provided further that, in no event shall any amount be payable
by HVF II to any Affected Person pursuant to this Section 3.6(a) as a result of
any conversion, repayment or prepayment relating to the payment of the Series
2013-A Restatement Effective Date Principal Payments on the Series 2013-A
Restatement Effective Date.


(b)In the event any Class B Affected Person shall incur any loss or expense
(including, for the avoidance of doubt, any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Class B Affected Person to make, continue or maintain any portion of the
principal amount of any Class B CP Tranche or Class B Eurodollar Tranche, or to
convert any portion of the principal amount of any Class B Advance not in the
Class B CP Tranche into the Class B CP Tranche or not in the Class B Eurodollar
Tranche into the Class B Eurodollar Tranche) as a result of:


(i)    any conversion or repayment or prepayment (for any reason, including as a
result of the acceleration of the maturity of any portion of the Class B CP
Tranche or Class B Eurodollar Tranche in connection with any Class B Decrease
pursuant to Section 2.3 or any optional repurchase of the Class B Notes pursuant
to Section 10.1 or

44

--------------------------------------------------------------------------------



otherwise, or the assignment thereof in accordance with the requirements of the
applicable Class B Program Support Agreement) of the principal amount of any
portion of the Class B CP Tranche or Class B Eurodollar Tranche on a date other
than a Payment Date;


(ii)    any Class B Advance not being made as part of the Class B CP Tranche or
Class B Eurodollar Tranche after a request for such an Class B Advance has been
made in accordance with the terms contained herein;


(iii)    any Class B Advance not being continued as part of the Class B CP
Tranche or Class B Eurodollar Tranche, or converted into a Class B Advance under
the Class B Eurodollar Tranche after a request for such a Class B Advance has
been made in accordance with the terms contained herein;


(iv)    any failure of HVF II to make a Class B Decrease after giving notice
thereof pursuant to Section 2.3(b) or Section 2.3(c),


then, upon the written notice (which shall include calculations in reasonable
detail) by any Class B Affected Person to the related Class B Funding Agent and
HVF II, which written notice shall be conclusive and binding on HVF II (in the
absence of manifest error), HVF II shall pay to such Class B Funding Agent and
such Class B Funding Agent shall, on the next succeeding Payment Date, pay
directly to such Class B Affected Person such amount as will (in the reasonable
determination of such Class B Affected Person) reimburse such Class B Affected
Person for such loss or expense; provided that, the maximum amount payable by
HVF II to any Class B Affected Person in respect of any losses or expenses that
result from any conversion, repayment or prepayment described in clause (i)
above shall be the amount HVF II would be obligated to pay pursuant to clause
(i)above if such conversion, repayment or prepayment were scheduled to have been
paid on the next succeeding Payment Date; provided further that, in no event
shall any amount be payable by HVF II to any Class B Affected Person pursuant to
this Section 3.6(b) as a result of any conversion, repayment, prepayment or
non-payment with respect to any Class B CP Tranche unless (i) the amount of such
conversion, repayment, prepayment or non-payment exceeds $100,000,000 with
respect to such Class B Affected Person and (ii) such Class B Affected Person
shall have received less than five (5) Business Days’ written notice from HVF II
of such conversion, repayment, prepayment or non-payment, as the case may be.


Section 3.7.    Increased Capital Costs.    If any Change in Law affects or
would affect the amount of capital required or reasonably expected to be
maintained by any Affected Person or any Person controlling such Affected Person
and such Affected Person reasonably determines that the rate of return on its or
such controlling Person’s capital as a consequence of its commitment or the
Class A Advances and/or Class B Advances, as the case may be, made by such
Affected Person hereunder is reduced to a level below that which such Affected
Person or such controlling Person would have achieved but for the occurrence of
any such Change in Law, then, in any such case after

45

--------------------------------------------------------------------------------



notice from time to time by such Affected Person to the related Funding Agent
and HVF II, HVF II shall pay to such Funding Agent and such Funding Agent shall
pay to such Affected Person an incremental commitment fee, payable on each
Payment Date, sufficient to compensate such Affected Person or such controlling
Person for such reduction in rate of return to the extent that the increased
costs for which such Affected Person is being compensated are allocable to the
existence of such Affected Person’s Class A Advances or Class B Advances, as
applicable, or Class A Commitment or Class B Commitment, as applicable,
hereunder.    A statement of such Affected Person as to any such additional
amount or amounts (including calculations thereof in reasonable detail), in the
absence of manifest error, shall be conclusive and binding on HVF II; provided
that, the initial payment of such increased commitment fee shall include a
payment for accrued amounts due under this Section 3.7 prior to such initial
payment.


Section 3.8.    Taxes.


(a)All payments by HVF II of principal of, and interest on, the Class A
Advances, the Class B Advances and all other amounts payable hereunder
(including fees) shall be made free and clear of and without deduction for any
present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding in the case of any
Affected Person (x) net income, franchise or similar taxes (including branch
profits taxes or alternative minimum tax) imposed or levied on the Affected
Person as a result of a connection between the Affected Person and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising from such Affected Person having executed, delivered or
performed its obligations or received a payment under, or enforced by, this
Series 2013-A Supplement), (y) with respect to any Affected Person organized
under the laws of the jurisdiction other than the United States (“Foreign
Affected Person”), any withholding tax that is imposed on amounts payable to the
Foreign Affected Person at the time the Foreign Affected Person becomes a party
to (or acquires a Participation in) this Series 2013-A Supplement (or designates
a new lending office), except to the extent that such Foreign Affected Person
(or its assignor, if any) was already entitled, at the time of the designation
of the new lending office (or assignment), to receive additional amounts from
HVF II with respect to withholding tax and (z) United States federal withholding
taxes that would not have been imposed but for a failure by an Affected Person
(or any financial institution through which any payment is made to such Affected
Person) to comply with the procedures, certifications, information reporting,
disclosure or other related requirements of current Sections 1471-1474 of the
Code or any published administrative guidance implementing such law to establish
relief or exemption from the tax imposed by such provisions (such non-excluded
items being called “Taxes”).


(b)Moreover, if any Taxes are directly asserted against any Affected Person with
respect to any payment received by such Affected Person or its agent from HVF
II, such Affected Person or its agent may pay such Taxes and HVF II will
promptly upon receipt of written notice stating the amount of such Taxes pay
such additional amounts (including any penalties, interest or expenses) as is
necessary in order that the

46

--------------------------------------------------------------------------------



net amount received by such person after the payment of such Taxes (including
any Taxes on such additional amount) shall equal the amount such person would
have received had no such Taxes been asserted.


(c)If HVF II fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Affected Person or its agent the required receipts or
other required documentary evidence, HVF II shall indemnify the Affected Person
and their agent for any incremental Taxes, interest or penalties that may become
payable by any such Affected Person or its agent as a result of any such
failure.    For purposes of this Section 3.8, a distribution hereunder by the
agent for the relevant Affected Person shall be deemed a payment by HVF II.


(d)Each Foreign Affected Person shall execute and deliver to HVF II, prior to
the initial due date of any payments hereunder and to the extent permissible
under then current law, and on or about the first scheduled payment date in each
calendar year thereafter, one or more (as HVF II may reasonably request) United
States Internal Revenue Service Forms W-8BEN, Forms W-8BEN-E, Forms W-8ECI or
Forms W 9, or successor applicable forms, or such other forms or documents (or
successor forms or documents), appropriately completed, as may be applicable to
establish the extent, if any, to which a payment to such Affected Person is
exempt from withholding or deduction of Taxes.    HVF II shall not, however, be
required to pay any increased amount under this Section 3.8 to any Affected
Person that is organized under the laws of a jurisdiction other than the United
States if such Affected Person fails to comply with the requirements set forth
in this paragraph.


(e)If the Affected Person determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 3.8, it shall pay over such refund to HVF II (but only to the
extent of amounts paid under this Section 3.8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Affected Person
and without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that HVF II, upon the request
of the Affected Person, agrees to repay the amount paid over to HVF II (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Affected Person in the event the Affected Person is required
to repay such refund to such governmental authority. This Section 3.8 shall not
be construed to require the Affected Person to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
HVF II or any other Person.


Section 3.9.    Series 2013-A Carrying Charges; Survival.    Any amounts payable
by HVF II under the Specified Cost Sections shall constitute Series 2013-A
Carrying Charges.    The agreements in the Specified Cost Sections and Section
3.10 shall survive the termination of this Series 2013-A Supplement and the
Group I Indenture and the payment of all amounts payable hereunder and
thereunder.



47

--------------------------------------------------------------------------------



Section 3.10. Minimizing Costs and Expenses and Equivalent Treatment.


(a)Each Affected Person shall be deemed to have agreed that it shall, as
promptly as practicable after it becomes aware of any circumstance referred to
in any Specified Cost Section, use commercially reasonable efforts (to the
extent not inconsistent with its internal policies of general application) to
minimize the costs, expenses, taxes or other liabilities incurred by it and
payable to it by HVF II pursuant to such Specified Cost Section.


(b)In determining any amounts payable to it by HVF II pursuant to any Specified
Cost Section, each Affected Person shall treat HVF II the same as or better than
all similarly situated Persons (as determined by such Affected Person in its
reasonable discretion) and such Affected Person may use any method of averaging
and attribution that it (in its reasonable discretion) shall deem applicable so
long as it applies such method to other similar transactions, such that HVF II
is treated the same as, or better than, all such other similarly situated
Persons with respect to such other similar transactions.


Section 3.11. Timing Threshold for Specified Cost Sections.    Notwithstanding
anything in this Series 2013-A Supplement to the contrary, HVF II shall not be
under any obligation to compensate any Affected Person pursuant to any Specified
Cost Section in respect of any amount otherwise owing pursuant to any Specified
Cost Section that arose during any period prior to the date that is 180 days
prior to such Affected Person’s obtaining knowledge thereof, except that the
foregoing limitation shall not apply to any increased costs arising out of the
retroactive application of any Change in Law within such 180-day period.    If,
after the payment of any amounts by HVF II pursuant to any Specified Cost
Section, any applicable law, rule or regulation in respect of which a payment
was made is thereafter determined to be invalid or inapplicable to such Affected
Person, then such Affected Person, within sixty (60) days after such
determination, shall repay any amounts paid to it by HVF II hereunder in respect
of such Change in Law.


ARTICLE IV


SERIES-SPECIFIC COLLATERAL


Section 4.1.    Granting Clause.    In order to secure and provide for the
repayment and payment of the Note Obligations with respect to the Series 2013-A
Notes, HVF II hereby affirms the security interests granted in the Initial
Series 2013-A Supplement and grants a security interest in and assigns, pledges,
grants, transfers and sets over to the Trustee, for the benefit of the Series
2013-A Noteholders, all of HVF II’s right, title and interest in and to the
following (whether now or hereafter existing or acquired):


(a)each Series 2013-A Account, including any security entitlement with respect
to Financial Assets credited thereto;



48

--------------------------------------------------------------------------------



(b)all funds, Financial Assets or other assets on deposit in or credited to each
Series 2013-A Account from time to time;


(c)all certificates and instruments, if any, representing or evidencing any or
all of each Series 2013-A Account, the funds on deposit therein or any security
entitlement with respect to Financial Assets credited thereto from time to time;


(d)all investments made at any time and from time to time with monies in each
Series 2013-A Account, whether constituting securities, instruments, general
intangibles, investment property, Financial Assets or other property;


(e)all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for each Series 2013-A Account, the funds on deposit therein from time to time
or the investments made with such funds;


(f)all Proceeds of any and all of the foregoing clauses (a) through (e),
including cash (with respect to each Series 2013-A Account, the items in the
foregoing clauses (a) through (e) and this clause (f) with respect to such
Series 2013-A Account are referred to, collectively, as the “Series 2013-A
Account Collateral”).


(g)
each Series 2013-A Demand Note;



(h)all certificates and instruments, if any, representing or evidencing each
Series 2013-A Demand Note;


(i)
each Series 2013-A Interest Rate Cap; and



(j)
all Proceeds of any and all of the foregoing.



Section 4.2.    Series 2013-A Accounts.    With respect to the Series 2013-A
Notes only, the following shall apply:


(a)Establishment of Series 2013-A Accounts.


(i)HVF II has established and maintained, and shall continue to maintain, in the
name of, and under the control of, the Trustee for the benefit of the Series
2013-A Noteholders three securities accounts: the Series 2013-A Principal
Collection Account (such account, the “Series 2013-A Principal Collection
Account”), the Series 2013-A Interest Collection Account (such account, the
“Series 2013-A Interest Collection Account”) and the Series 2013-A Reserve
Account (such account, the “Series 2013-A Reserve Account”).


(ii)On or prior to the date of any drawing under a Series 2013- A Letter of
Credit pursuant to Section 5.5 or Section 5.7, HVF II shall establish and
maintain in the name of, and under the control of, the Trustee for the benefit
of the Series 2013-A Noteholders the Series 2013-



49

--------------------------------------------------------------------------------



A L/C Cash Collateral Account (the “Series 2013-A L/C Cash Collateral Account”).


(iii)The Trustee has established and maintained, and shall continue to maintain,
in the name of, and under the control of, the Trustee for the benefit of the
Series 2013-A Noteholders the Series 2013-A Distribution Account (the “Series
2013-A Distribution Account”, and together with the Series 2013-A Principal
Collection Account, the Series 2013-A Interest Collection Account, the Series
2013-A Reserve Account and the Series 2013-A L/C Cash Collateral Account, the
“Series 2013-A Accounts”).


(b)
Series 2013-A Account Criteria.



(i)    Each Series 2013-A Account shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2013-A
Noteholders.


(ii)    Each Series 2013-A Account shall be an Eligible Account. If any Series
2013-A Account is at any time no longer an Eligible Account, HVF II shall,
within ten (10) Business Days of an Authorized Officer of HVF II obtaining
actual knowledge that such Series 2013-A Account is no longer an Eligible
Account, establish a new Series 2013-A Account for such non-qualifying Series
2013-A Account that is an Eligible Account, and if a new Series 2013-A Account
is so established, HVF II shall instruct the Trustee in writing to transfer all
cash and investments from such non-qualifying Series 2013-A Account into such
new Series 2013-A Account.    Initially, each of the Series 2013-A Accounts will
be established with The Bank of New York Mellon.


(c)
Administration of the Series 2013-A Accounts.



(i)    HVF II may instruct (by standing instructions or otherwise) any
institution maintaining any Series 2013-A Accounts to invest funds on deposit in
such Series 2013-A Account from time to time in Permitted Investments in the
name of the Trustee or the Securities Intermediary and Permitted Investments
shall be credited to the applicable Series 2013-A Account; provided, however,
that:


A.any such investment in the Series 2013-A Reserve Account or the Series 2013-A
Distribution Account shall mature not later than the first Payment Date
following the date on which such investment was made; and


B.any such investment in the Series 2013-A Principal Collection Account, the
Series 2013-A Interest Collection Account or the Series 2013-A L/C Cash
Collateral Account shall mature not later than the Business Day prior to the
first Payment Date following the date on which



50

--------------------------------------------------------------------------------



such investment was made, unless in any such case any such Permitted Investment
is held with the Trustee, then such investment may mature on such Payment Date
so long as such funds shall be available for withdrawal on such Payment Date.


(ii)    HVF II shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment.


(iii)    In the absence of written investment instructions hereunder, funds on
deposit in the Series 2013-A Accounts shall remain uninvested.


(d)Earnings from Series 2013-A Accounts.    With respect to each Series 2013-A
Account, all interest and earnings (net of losses and investment expenses) paid
on funds on deposit in or on any security entitlement with respect to Financial
Assets credited to such Series 2013-A Account shall be deemed to be on deposit
therein and available for distribution unless previously distributed pursuant to
the terms hereof.


(e)
Termination of Series 2013-A Accounts.



(i)    On or after the date on which the Series 2013-A Notes are fully paid, the
Trustee, acting in accordance with the written instructions of HVF II, shall
withdraw from each Series 2013-A Account (other than the Series 2013-A L/C Cash
Collateral Account) all remaining amounts on deposit therein and pay such
amounts to HVF II.


(ii)    Upon the termination of this Series 2013-A Supplement in accordance with
its terms, the Trustee, acting in accordance with the written instructions of
HVF II, after the prior payment of all amounts due and owing to the Series
2013-A Noteholders and payable from the Series 2013-A L/C Cash Collateral
Account as provided herein, shall withdraw from the Series 2013-A L/C Cash
Collateral Account all amounts on deposit therein and shall pay such amounts:


first, pro rata to the Series 2013-A Letter of Credit Providers, to the extent
that there are unreimbursed Series 2013-A Disbursements due and owing to such
Series 2013-A Letter of Credit Providers, for application in accordance with the
provisions of the respective Series 2013-A Letters of Credit, and


second, to HVF II any remaining amounts.


Section 4.3.    Trustee as Securities Intermediary.


(a)With respect to each Series 2013-A Account, the Trustee or other Person
maintaining such Series 2013-A Account shall be the “securities intermediary”
(as defined in Section 8-102(a)(14) of the New York UCC and a “bank” (as defined
in Section 9-102(a)(8) of the New York UCC), in such capacities, the “Securities

51

--------------------------------------------------------------------------------



Intermediary”) with respect to such Series 2013-A Account.    If the Securities
Intermediary in respect of any Series 2013-A Account is not the Trustee, HVF II
shall obtain the express agreement of such Person to the obligations of the
Securities Intermediary set forth in this Section 4.3.


(b)
The Securities Intermediary agrees that:



(i)The Series 2013-A Accounts are accounts to which Financial Assets will be
credited;


(ii)All securities or other property underlying any Financial Assets credited to
any Series 2013-A Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any Series 2013-A Account be
registered in the name of HVF II, payable to the order of HVF II or specially
endorsed to HVF II;


(iii)All property delivered to the Securities Intermediary pursuant to this
Series 2013-A Supplement and all Permitted Investments thereof will be promptly
credited to the appropriate Series 2013-A Account;


(iv)Each item of property (whether investment property, security, instrument or
cash) credited to a Series 2013-A Account shall be treated as a Financial Asset;


(v)If at any time the Securities Intermediary shall receive any order or
instructions from the Trustee directing transfer or redemption of any Financial
Asset relating to the Series 2013-A Accounts or any instruction with respect to
the disposition of funds therein, the Securities Intermediary shall comply with
such entitlement order or instruction without further consent by HVF II or the
Group I Administrator;


(vi)The Series 2013-A Accounts shall be governed by the laws of the State of New
York, regardless of any provision of any other agreement.    For purposes of the
New York UCC, New York shall be deemed to be the Securities Intermediary’s
jurisdiction (within the meaning of Section 9-304 and Section 8-110 of the New
York UCC) and the Series 2013-A Accounts (as well as the Securities Entitlements
related thereto) shall be governed by the laws of the State of New York;


(vii)The Securities Intermediary has not entered into, and until termination of
this Series 2013-A Supplement, will not enter into, any agreement with any other
Person relating to the Series 2013-A Accounts and/or any Financial Assets
credited thereto pursuant to which it has agreed to comply with Entitlement
Orders or instructions (within the

52

--------------------------------------------------------------------------------



meaning of Section 9-104 of the New York UCC) of such other Person and the
Securities Intermediary has not entered into, and until the termination of this
Series 2013-A Supplement will not enter into, any agreement with HVF II
purporting to limit or condition the obligation of the Securities Intermediary
to comply with Entitlement Orders or instructions (within the meaning of Section
9-104 of the New York UCC) as set forth in Section 4.3(b)(v); and


(viii)Except for the claims and interest of the Trustee and HVF II in the Series
2013-A Accounts, the Securities Intermediary knows of no claim to, or interest
in, the Series 2013-A Accounts or in any Financial Asset credited thereto.    If
the Securities Intermediary has actual knowledge of the assertion by any other
person of any lien, encumbrance, or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Series 2013-A Account or in any Financial Asset carried therein, the
Securities Intermediary will promptly notify the Trustee, the Group I
Administrator and HVF II thereof.


(c)The Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Series 2013-A Accounts and in all Proceeds
thereof, and shall be the only person authorized to originate Entitlement Orders
in respect of the Series 2013-A Accounts.


(d)Notwithstanding anything in Section 4.1, Section 4.2 or this Section 4.3 to
the contrary, the parties hereto agree that as permitted by Section 8- 504(c)(1)
of the New York UCC, with respect to any Series 2013-A Account, the Securities
Intermediary may satisfy the duty in Section 8-504(a) of the New York UCC with
respect to any cash credited to such Series 2013-A Account by crediting such
Series 2013-A Account a general unsecured claim against the Securities
Intermediary, as a bank, payable on demand, for the amount of such cash.


(e)Notwithstanding anything in Section 4.1, Section 4.2 or this Section 4.3 to
the contrary, with respect to any Series 2013-A Account and any credit balances
not constituting Financial Assets credited thereto, the Securities Intermediary
shall be acting as a bank (as defined in Section 9-102(a)(8) of the New York
UCC) if such Series 2013-A Account is deemed not to constitute a securities
account.


Section 4.4.    Series 2013-A Interest Rate Caps.


(a)Requirement to Obtain Series 2013-A Interest Rate Caps.


(i)On or prior to the date hereof, HVF II shall acquire one or more Series
2013-A Interest Rate Caps from Eligible Interest Rate Cap Providers with an
aggregate notional amount at least equal to the Series 2013-A Maximum Principal
Amount as of such date. The Series 2013-A Interest Rate Caps shall provide, in
the aggregate, that the aggregate

53

--------------------------------------------------------------------------------



notional amount of all Series 2013-A Interest Rate Caps shall amortize such that
the aggregate notional amount of all Series 2013-A Interest Rate Caps, as of any
date of determination, shall be equal to or greater than the product of (a) the
Series 2013-A Maximum Principal Amount as of the earlier of such date and the
Expected Final Payment Date and (b) the percentage set forth on Schedule III
corresponding to such date, and HVF II shall maintain, and, if necessary, amend
existing Series 2013-A Interest Rate Caps (including in connection with a Class
A Investor Group Maximum Principal Increase or a Class B Investor Group Maximum
Principal Increase or the addition of a Class A Additional Investor Group or a
Class B Additional Investor Group) or acquire one or more additional Series
2013-A Interest Rate Caps, such that the Series 2013-A Interest Rate Caps, in
the aggregate, shall provide that the notional amount of all Series 2013-A
Interest Rate Caps shall amortize such that the aggregate notional amount of all
Series 2013-A Interest Rate Caps, as of any date of determination, shall be
equal to or greater than the product of (a) the Series 2013-A Maximum Principal
Amount as of the earlier of such date and the Expected Final Payment Date and
(b) the percentage set forth on Schedule III corresponding to such date. The
strike rate of each Series 2013-A Interest Rate Cap shall not be greater than
2%.


(ii)HVF II shall acquire each Series 2013-A Interest Rate Cap from an Eligible
Interest Rate Cap Provider that satisfies the Initial Counterparty Required
Ratings as of the date HVF II acquires such Series 2013-A Interest Rate Cap.


(b)Failure to Remain an Eligible Interest Rate Cap Provider.    Each Series
2013-A Interest Rate Cap shall provide that, if as of any date of determination
the Interest Rate Cap Provider (or if the present and future obligations of such
Interest Rate Cap Provider are guaranteed pursuant to a guarantee (in form and
in substance satisfactory to the Rating Agencies and satisfying the other
requirements set forth in such Series 2013-A Interest Rate Cap), the related
guarantor) with respect thereto is not an Eligible Interest Rate Cap Provider as
of such date of determination, then such Interest Rate Cap Provider will be
required, at such Interest Rate Cap Provider’s expense, to obtain a replacement
interest rate cap on the same terms as such Series 2013-A Interest Rate Cap (or
with such modifications as are acceptable to the Rating Agencies) from an
Eligible Interest Rate Cap Provider within the time period specified in the
related Series 2013-A Interest Rate Cap and, simultaneously with such
replacement, HVF II shall terminate the Series 2013-A Interest Rate Cap being
replaced or such Interest Rate Cap Provider shall obtain a guarantee (in form
and in substance satisfactory to the Rating Agencies) from a replacement
guarantor that satisfies the Initial Counterparty Required Ratings with respect
to the present and future obligations of such Interest Rate Cap Provider under
such Series 2013-A Interest Rate Cap; provided that, no termination of the
Series 2013-A Interest Rate Cap shall occur until HVF II has entered into a
replacement Series 2013-A Interest Rate Cap or obtained a guarantee pursuant to
this Section 4.4(b).



54

--------------------------------------------------------------------------------



(c)
Collateral Posting for Ineligible Interest Rate Cap Providers.

Each Series 2013-A Interest Rate Cap shall provide that, if the Interest Rate
Cap Provider with respect thereto is required to obtain a replacement as
described in Section 4.4(b) and such replacement is not obtained within the
period specified in the Series 2013-A Interest Rate Cap, then such Interest Rate
Cap Provider must, until such replacement is obtained or such Interest Rate Cap
Provider again becomes an Eligible Interest Rate Cap Provider, post and maintain
collateral in order to meet its obligations under such Series 2013-A Interest
Rate Cap in an amount determined pursuant to the credit support annex entered
into in connection with such Series 2013-A Interest Rate Cap (a “Credit Support
Annex”).


(d)Interest Rate Cap Provider Replacement.    Each Series 2013-A Interest Rate
Cap shall provide that, if HVF II is unable to cause such Interest Rate Cap
Provider to take any of the required actions described in Sections 4.4(b) and
(c) after making commercially reasonable efforts, then HVF II will obtain a
replacement Series 2013-A Interest Rate Cap from an Eligible Interest Rate Cap
Provider at the expense of the replaced Interest Rate Cap Provider or, if the
replaced Interest Rate Cap Provider fails to make such payment, at the expense
of HVF II (in which event, such expense shall be considered Series 2013-A
Carrying Charges and shall be paid from Group I Interest Collections available
pursuant to Section 5.3 or, at the option of HVF II, from any other source
available to it).


(e)Treatment of Collateral Posted.    Each Series 2013-A Noteholder by its
acceptance of a Series 2013-A Note hereby acknowledges and agrees, and directs
the Trustee to acknowledge and agree, and the Trustee, at such direction, hereby
acknowledges and agrees, that any collateral posted by an Interest Rate Cap
Provider pursuant to clause (b) or (c) above (A) is collateral solely for the
obligations of such Interest Rate Cap Provider under its Series 2013-A Interest
Rate Cap, (B) does not constitute collateral for the Series 2013-A Notes
(provided that in order to secure and provide for the payment of the Note
Obligations with respect to the Series 2013-A Notes, HVF II has pledged each
Series 2013-A Interest Rate Cap and its security interest in any collateral
posted in connection therewith as collateral for the Series 2013-A Notes), (C)
will in no event be available to satisfy any obligations of HVF II hereunder or
otherwise unless and until such Interest Rate Cap Provider defaults in its
obligations under its Series 2013-A Interest Rate Cap and such collateral is
applied in accordance with the terms of such Series 2013-A Interest Rate Cap to
satisfy such defaulted obligations of such Interest Rate Cap Provider, and (D)
shall be held by the Trustee in a segregated account in accordance with the
terms of the applicable Credit Support Annex.


(f)Proceeds from Series 2013-A Interest Rate Caps.    HVF II shall require all
proceeds of each Series 2013-A Interest Rate Cap (including amounts received in
respect of the obligations of the related Interest Rate Cap Provider from a
guarantor or from the application of collateral posted by such Interest Rate Cap
Provider) to be paid to the Series 2013-A Interest Collection Account, and the
Group I Administrator hereby directs the Trustee to deposit, and the Trustee
shall so deposit, any proceeds it receives under each Series 2013-A Interest
Rate Cap into the Series 2013-A Interest Collection Account.

55

--------------------------------------------------------------------------------



Section 4.5.    Demand Notes.


(a)Trustee Authorized to Make Demands.    The Trustee, for the benefit of the
Series 2013-A Noteholders, shall be the only Person authorized to make a demand
for payment on any Series 2013-A Demand Note.


(b)Modification of Demand Note.    Other than pursuant to a payment made upon a
demand thereon by the Trustee pursuant to Section 5.5(c), HVF II shall not
reduce the amount of any Series 2013-A Demand Note or forgive amounts payable
thereunder so that the aggregate undrawn principal amount of the Series 2013-A
Demand Notes after such forgiveness or reduction is less than the greater of (i)
the Series 2013-A Letter of Credit Liquidity Amount as of the date of such
reduction or forgiveness and (ii) an amount equal to 0.50% of the Series 2013-A
Principal Amount as of the date of such reduction or forgiveness.    Other than
in connection with a reduction or forgiveness in accordance with the first
sentence of this Section 4.5(b) or an increase in the stated amount of any
Series 2013-A Demand Note, HVF II shall not agree to any amendment of any Series
2013-A Demand Note without first obtaining the prior written consent of the
Series 2013-A Required Noteholders.


Section 4.6.    Subordination.    The Series-Specific 2013-A Collateral has been
pledged to the Trustee to secure the Series 2013-A Notes.    For all purposes
hereunder and for the avoidance of doubt, the Series-Specific 2013-A Collateral
and each Series 2013-A Letter of Credit will be held by the Trustee solely for
the benefit of the Holders of the Series 2013-A Notes, and no Noteholder of any
Series of Notes other than the Series 2013-A Notes will have any right, title or
interest in, to or under the Series- Specific 2013-A Collateral or any Series
2013-A Letter of Credit.    For the avoidance of doubt, if it is determined that
the Series 2013-A Noteholders have any right, title or interest in, to or under
the Group I Series-Specific Collateral with respect to any Series of Group I
Notes other than Series 2013-A Notes, then the Series 2013-A Noteholders agree
that their right, title and interest in, to or under such Group I
Series-Specific Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such other Series of Group I Notes,
and in such case, this Series 2013-A Supplement shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.


Section 4.7.    Duty of the Trustee.    Except for actions expressly authorized
by the Group I Indenture or this Series 2013-A Supplement, the Trustee shall
take no action reasonably likely to impair the security interests created
hereunder in any of the Series- Specific 2013-A Collateral now existing or
hereafter created or to impair the value of any of the Series-Specific 2013-A
Collateral now existing or hereafter created.


Section 4.8.    Representations of the Trustee.    The Trustee represents and
warrants to HVF II that the Trustee satisfies the requirements for a trustee set
forth in paragraph (a)(4)(i) of Rule 3a-7 under the Investment Company Act.



56

--------------------------------------------------------------------------------



ARTICLE V PRIORITY OF PAYMENTS
Section 5.1.    Group I Collections Allocation.    Subject to the Past Due
Rental
Payments Priorities, on each Series 2013-A Deposit Date, HVF II shall direct the
Trustee in writing to apply, and the Trustee shall apply, all amounts deposited
into the Group I Collection Account on such date as follows:


(a)first, withdraw the Series 2013-A Daily Principal Allocation, if any, for
such date from the Group I Collection Account and deposit such amount into the
Series 2013-A Principal Collection Account; and


(b)second, withdraw the Series 2013-A Daily Interest Allocation (other than any
amount received in respect of the Series 2013-A Interest Rate Caps that has
already been deposited in the Series 2013-A Interest Collection Account), if
any, for such date from the Group I Collection Account and deposit such amount
in the Series 2013-A Interest Collection Account.


Section 5.2.    Application of Funds in the Series 2013-A Principal Collection
Account.    Subject to the Past Due Rental Payments Priorities, (i) on any
Business Day, HVF II may direct the Trustee in writing to apply, and (ii) on
each Payment Date and each date identified by HVF II for a Decrease pursuant to
Section 2.3, HVF II shall direct the Trustee in writing to apply, and in each
case the Trustee shall apply, all amounts then on deposit in the Series 2013-A
Principal Collection Account on such date (after giving effect to all deposits
thereto pursuant to Sections 5.4 and 5.5) as follows (and in each case only to
the extent of funds available in the Series 2013-A Principal Collection Account
on such date):


(a)first, if such date is a Payment Date, then for deposit into the Series
2013-A Interest Collection Account an amount equal to the Senior Interest
Waterfall Shortfall Amount, if any, with respect to such Payment Date;


(b)second, on any such date during the Series 2013-A Revolving Period, for
deposit into the Series 2013-A Reserve Account an amount equal to the Series
2013-A Reserve Account Deficiency Amount, if any, for such date (calculated
after giving effect to any withdrawals from the Series 2013-A Reserve Account
pursuant to Section 5.4 and deposits to the Series 2013-A Reserve Account on
such date pursuant to Section 5.3);


(c)third, (i) first, for deposit into the Series 2013-A Distribution Account to
make a Class A Mandatory Decrease, if applicable on such day, in accordance with
Section 2.3(b), for payment of the related Class A Mandatory Decrease Amount on
such date to the Class A Noteholders of each Class A Investor Group, on a pro
rata basis (based on the Class A Investor Group Principal Amount as of such date
for each such Class A Investor Group) as payment of principal of the Class A
Notes until the Class A Noteholders have been paid such amount in full, and (ii)
second, for deposit into the



57

--------------------------------------------------------------------------------



Series 2013-A Distribution Account to make a Class B Mandatory Decrease, if
applicable on such day, in accordance with Section 2.3(b), for payment of the
related Class B Mandatory Decrease Amount on such date to the Class B
Noteholders of each Class B Investor Group, on a pro rata basis (based on the
Class B Investor Group Principal Amount as of such date for each such Class B
Investor Group) as payment of principal of the Class B Notes until the Class B
Noteholders have been paid such amount in full;


(d)fourth, on any such date during the Series 2013-A Rapid Amortization Period,
for deposit into the Series 2013-A Distribution Account, for payment on such
date to (i) first, the Class A Noteholders of each Class A Investor Group, on a
pro rata basis (based on the Class A Investor Group Principal Amount as of such
date for each such Class A Investor Group) as payment of principal of the Class
A Notes until the Class A Noteholders have been paid the Class A Principal
Amount in full, and (ii) second, the Class B Noteholders of each Class B
Investor Group, on a pro rata basis (based on the Class B Investor Group
Principal Amount as of such date for each such Class B Investor Group) as
payment of principal of the Class B Notes until the Class B Noteholders have
been paid the Class B Principal Amount in full;


(e)fifth, if such date is a Payment Date, for deposit into the Series 2013-A
Distribution Account to pay (i) first, the Class A Noteholders on a pro rata
basis (based on the amount owed to each such Class A Noteholder), any remaining
amounts owing on such Payment Date to such Class A Noteholders as Series 2013-A
Carrying Charges (after giving effect to the payments in Sections 5.3(a) through
5.3(k) below), and
(ii)second, the Class B Noteholders on a pro rata basis (based on the amount
owed to each such Class B Noteholder), any remaining amounts owing on such
Payment Date to such Class B Noteholders as Series 2013-A Carrying Charges
(after giving effect to the payments in Sections 5.3(a) through 5.3(k) below);


(f)sixth, if such date is a Payment Date, for deposit into the Series 2013-A
Distribution Account to pay (i) first, the Class A Noteholders on a pro rata
basis (based on the amount owed to each such Class A Noteholder), the Class A
Monthly Default Interest Amounts, if any, owing to each such Class A Noteholder
on such Payment Date (after giving effect to the payments in Sections 5.3(a)
through 5.3(l) below), and (ii) second, the Class B Noteholders on a pro rata
basis (based on the amount owed to each such Class B Noteholder), the Class B
Monthly Default Interest Amounts, if any, owing to each such Class B Noteholder
on such Payment Date (after giving effect to the payments in Sections 5.3(a)
through 5.3(l) below);


(g)seventh, at the option of HVF II, for deposit into the Series 2013-A
Distribution Account to make (i) first, a Class A Voluntary Decrease, if
applicable on such day, for payment of the related Class A Voluntary Decrease
Amount on such date
(x) first, in the event that HVF II has elected to prepay any Class A Terminated
Purchaser’s Class A Investor Group, to such Class A Terminated Purchaser up to
such Class A Terminated Purchaser’s Class A Investor Group Principal Amount as
of such date and (y) second, any remaining portion of such Class A Voluntary
Decrease Amount, to the Class A Noteholders of each Class A Investor Group on a
pro rata basis (based on the Class A Investor Group Principal Amount as of such
date for each such Class A

58

--------------------------------------------------------------------------------


Investor Group), in each case as a payment of principal of the Class A Notes
until the applicable Class A Noteholders have been paid the applicable amount in
full, and (ii) second, a Class B Voluntary Decrease, if applicable on such day,
for payment of the related Class B Voluntary Decrease Amount on such date (x)
first, in the event that HVF II has elected to prepay any Class B Terminated
Purchaser’s Class B Investor Group, to such Class B Terminated Purchaser up to
such Class B Terminated Purchaser’s Class B Investor Group Principal Amount as
of such date and (y) second, any remaining portion of such Class B Voluntary
Decrease Amount, to the Class B Noteholders of each Class B Investor Group on a
pro rata basis (based on the Class B Investor Group Principal Amount as of such
date for each such Class B Investor Group), in each case as a payment of
principal of the Class B Notes until the applicable Class B Noteholders have
been paid the applicable amount in full;


(h)eighth, (x) first, used to pay the principal amount of other Series of Group
I Notes that are then required to be paid and (y) second, at the option of HVF
II, to pay the principal amount of other Series of Group I Notes that may be
paid under the Group I Indenture, in each case to the extent that no Potential
Amortization Event with respect to the Series 2013-A Notes exists as of such
date or would occur as a result of such application;


(i)ninth, on any such date during the Series 2013-B Rapid Amortization Period,
for deposit into the Series 2013-B Distribution Account, for payment on such
date to the Series 2013-B Noteholders of each Series 2013-B Investor Group,
which payment shall be applied in accordance with Section 5.2 of the Series
2013-B Supplement, until the Series 2013-B Noteholders have been paid the Series
2013-
B Principal Amount in full; and


(j)tenth, the balance, if any, shall be released to or at the direction of HVF
II, including for re-deposit to the Series 2013-A Principal Collection Account,
or, if ineligible for release to HVF II, shall remain on deposit in the Series
2013-A Principal Collection Account;


provided that, (i) the application of such funds pursuant to Sections 5.2(a),
(e), (f), (h), (i) and (j) may not be made if a Principal Deficit Amount would
exist as a result of such application and (ii) the application of such funds
pursuant to Sections 5.2(a), (b), (e), (f),
(x)and (j) above may be made only to the extent that no Potential Amortization
Event pursuant to Section 7.1(u) with respect to the Series 2013-A Notes exists
as of such date or would occur as a result of such application.


Section 5.3.    Application of Funds in the Series 2013-A Interest Collection
Account.    Subject to the Past Due Rental Payments Priorities, on each Payment
Date, HVF II shall direct the Trustee in writing to apply, and the Trustee shall
apply, all amounts then on deposit in the Series 2013-A Interest Collection
Account (after giving effect to all deposits thereto pursuant to Sections 5.2,
5.4 and 5.5) on such day as follows (and in each case only to the extent of
funds available in the Series 2013-A Interest Collection Account):


--------------------------------------------------------------------------------



(a)first, to the Series 2013-A Distribution Account to pay to the Group I
Administrator the Series 2013-A Capped Group I Administrator Fee Amount with
respect to such Payment Date;


(b)second, to the Series 2013-A Distribution Account to pay the Trustee the
Series 2013-A Capped Group I Trustee Fee Amount with respect to such Payment
Date;


(c)third, to the Series 2013-A Distribution Account to pay the Persons to whom
the Series 2013-A Capped Group I HVF II Operating Expense Amount with respect to
such Payment Date are owing, on a pro rata basis (based on the amount owed to
each such Person), such Series 2013-A Capped Group I HVF II Operating Expense
Amounts owing to such Persons on such Payment Date;


(d)fourth, to the Series 2013-A Distribution Account to pay (i) first, the Class
A Noteholders on a pro rata basis (based on the amount owed to each such Class A
Noteholder), the Class A Monthly Interest Amount with respect to such Payment
Date, and (ii) second, the Class B Noteholders on a pro rata basis (based on the
amount owed to each such Class B Noteholder), the Class B Monthly Interest
Amount with respect to such Payment Date;


(e)fifth, to the Series 2013-A Distribution Account to pay the Administrative
Agent the Administrative Agent Fee with respect to such Payment Date;


(f)sixth, on any such Payment Date during the Series 2013-A Revolving Period,
other than on any such Payment Date on which a withdrawal has been made pursuant
to Section 5.4(a), for deposit to the Series 2013-A Reserve Account in an amount
equal to the Series 2013-A Reserve Account Deficiency Amount, if any, for such
date (calculated after giving effect to any withdrawals from the Series 2013-A
Reserve Account pursuant to Section 5.4);


(g)seventh, to the Series 2013-A Distribution Account to pay to the Group I
Administrator the Series 2013-A Excess Group I Administrator Fee Amount with
respect to such Payment Date;


(h)eighth, to the Series 2013-A Distribution Account to pay to the Trustee the
Series 2013-A Excess Group I Trustee Fee Amount with respect to such Payment
Date;


(i)ninth, to the Series 2013-A Distribution Account to pay the Persons to whom
the Series 2013-A Excess Group I HVF II Operating Expense Amount with respect to
such Payment Date are owing, on a pro rata basis (based on the amount owed to
each such Person), such Series 2013-A Excess Group I HVF II Operating Expense
Amounts owing to such Persons on such Payment Date;


(j)tenth, on any such Payment Date during the Series 2013-A Rapid Amortization
Period, for deposit into the Series 2013-A Principal Collection Account any
remaining amount;

60

--------------------------------------------------------------------------------



(k)eleventh, to the Series 2013-A Distribution Account to pay (i) first, the
Class A Noteholders on a pro rata basis (based on the amount owed to each such
Class A Noteholder), any remaining amounts owing on such Payment Date to such
Class A Noteholders as Series 2013-A Carrying Charges (after giving effect to
the payments in Sections 5.3(a) through 5.3(j) above), and (ii) second, the
Class B Noteholders on a pro rata basis (based on the amount owed to each such
Class B Noteholder), any remaining amounts owing on such Payment Date to such
Class B Noteholders as Series 2013-A Carrying Charges (after giving effect to
the payments in Sections 5.3(a) through 5.3(j) above);


(l)twelfth, to the Series 2013-A Distribution Account to pay (i) first, the
Class A Noteholders on a pro rata basis (based on the amount owed to each such
Class A Noteholder), the Class A Monthly Default Interest Amounts, if any, owing
to each such Class A Noteholder on such Payment Date (after giving effect to the
payments in Sections 5.3(a) through 5.3(k) above), and (ii) second, the Class B
Noteholders on a pro rata basis (based on the amount owed to each such Class B
Noteholder), the Class B Monthly Default Interest Amounts, if any, owing to each
such Class B Noteholder on such Payment Date (after giving effect to the
payments in Sections 5.3(a) through 5.3(k) above); and


(m)thirteenth, for deposit into the Series 2013-A Principal Collection Account
any remaining amount.


Section 5.4.    Series 2013-A Reserve Account Withdrawals.    On each Payment
Date, HVF II shall direct the Trustee in writing, prior to 12:00 noon (New York
City time) on such Payment Date, to apply, and the Trustee shall apply on such
date, all amounts then on deposit (without giving effect to any deposits thereto
pursuant to Sections 5.2 and 5.3) in the Series 2013-A Reserve Account as
follows (and in each case only to the extent of funds available in the Series
2013-A Reserve Account):


(a)first, to the Series 2013-A Interest Collection Account an amount equal to
the excess, if any, of the Series 2013-A Payment Date Interest Amount for such
Payment Date over the Series 2013-A Payment Date Available Interest Amount for
such Payment Date (with respect to such Payment Date, the excess, if any, of
such excess over the Series 2013-A Available Reserve Account Amount on such
Payment Date, the “Series 2013-A Reserve Account Interest Withdrawal
Shortfall”);


(b)second, if the Principal Deficit Amount is greater than zero on such Payment
Date, then to the Series 2013-A Principal Collection Account an amount equal to
such Principal Deficit Amount; and


(c)third, if on the Legal Final Payment Date the amount to be distributed, if
any, from the Series 2013-A Distribution Account in accordance with Section 5.2
(prior to giving effect to any withdrawals from the Series 2013-A Reserve
Account pursuant to this clause) on such Legal Final Payment Date is
insufficient to pay the Series 2013-A Principal Amount in full on such Legal
Final Payment Date, then to the Series 2013-A Principal Collection Account, an
amount equal to such insufficiency;

61

--------------------------------------------------------------------------------



provided that, if no amounts are required to be applied pursuant to this Section
5.4 on such date, then HVF II shall have no obligation to provide the Trustee
such written direction on such date.


Section 5.5.    Series 2013-A Letters of Credit and Series 2013-A Demand Notes.


(a)Interest Deficit and Lease Interest Payment Deficit Events – Draws on Series
2013-A Letters of Credit.    If HVF II determines on any Payment Date that there
exists a Series 2013-A Reserve Account Interest Withdrawal Shortfall with
respect to such Payment Date, then HVF II shall instruct the Trustee in writing
to draw on the Series 2013-A Letters of Credit, if any, and, upon receipt of
such notice by the Trustee on or prior to 10:30 a.m. (New York City time) on
such Payment Date, the Trustee, by 12:00
p.m. (New York City time) on such Payment Date, shall draw an amount, as set
forth in such notice, equal to the least of (i) such Series 2013-A Reserve
Account Interest Withdrawal Shortfall, (ii) the Series 2013-A Letter of Credit
Liquidity Amount as of such Payment Date and (iii) the Series 2013-A Lease
Interest Payment Deficit for such Payment Date, by presenting to each Series
2013-A Letter of Credit Provider a draft accompanied by a Series 2013-A
Certificate of Credit Demand on the Series 2013-A Letters of Credit; provided
that, if the Series 2013-A L/C Cash Collateral Account has been established and
funded, then the Trustee shall withdraw from the Series 2013-A L/C Cash
Collateral Account and deposit into the Series 2013-A Interest Collection
Account an amount equal to the lesser of (1) the Series 2013-A L/C Cash
Collateral Percentage on such Payment Date of the least of the amounts described
in clauses (i), (ii) and (iii) above and (2) the Series 2013-A Available L/C
Cash Collateral Account Amount on such Payment Date and draw an amount equal to
the remainder of such amount on the Series 2013-A Letters of Credit.    The
Trustee shall deposit, or cause the deposit of, the proceeds of any such draw on
the Series 2013-A Letters of Credit and the proceeds of any such withdrawal from
the Series 2013-A L/C Cash Collateral Account into the Series 2013-A Interest
Collection Account on such Payment Date.


(b)Principal Deficit and Lease Principal Payment Deficit Events – Initial Draws
on Series 2013-A Letters of Credit.    If HVF II determines on any Payment Date
that there exists a Series 2013-A Lease Principal Payment Deficit that exceeds
the amount, if any, withdrawn from the Series 2013-A Reserve Account pursuant to
Section 5.4(b), then HVF II shall instruct the Trustee in writing to draw on the
Series 2013-A Letters of Credit, if any, in an amount equal to the least of:


(i)such excess;


(ii)the Series 2013-A Letter of Credit Liquidity Amount (after giving effect to
any drawings on the Series 2013-A Letters of Credit on such Payment Date
pursuant to Section 5.5(a)); and


(iii)(x) on any such Payment Date other than the Legal Final Payment Date
occurring during the period commencing on and including the date of the filing
by any Group I Lessee of a petition for relief under Chapter 11 of the
Bankruptcy Code to but excluding the date on which

62

--------------------------------------------------------------------------------



such Group I Lessee shall have resumed making all payments of Monthly Variable
Rent required to be made under each Group I Lease to which such Group I Lessee
is a party, the excess, if any, of the Principal Deficit Amount over the amount,
if any, withdrawn from the Series 2013-A Reserve Account pursuant to Section
5.4(b) and (y) on the Legal Final Payment Date, the excess, if any, of the
Series 2013-A Principal Amount over the amount to be deposited into the Series
2013-A Distribution Account (other than as a result of this Section 5.5(b) and
Section 5.5(c)) on the Legal Final Payment Date for payment of principal of the
Series 2013-A Notes.


Upon receipt of a notice by the Trustee from HVF II in respect of a Series
2013-A Lease Principal Payment Deficit on or prior to 10:30 a.m. (New York City
time) on a Payment Date, the Trustee shall, by 12:00 p.m. (New York City time)
on such Payment Date draw an amount as set forth in such notice equal to the
applicable amount set forth above on the Series 2013-A Letters of Credit by
presenting to each Series 2013-A Letter of Credit Provider a draft accompanied
by a Series 2013-A Certificate of Credit Demand; provided however, that if the
Series 2013-A L/C Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2013-A L/C Cash Collateral an amount
equal to the lesser of (x) the Series 2013-A L/C Cash Collateral Percentage on
such Payment Date of the amount set forth in the notice provided to the Trustee
by HVF II and (y) the Series 2013-A Available L/C Cash Collateral Account Amount
on such Payment Date (after giving effect to any withdrawals therefrom on such
Payment Date pursuant to Section 5.5(a)), and the Trustee shall draw an amount
equal to the remainder of such amount on the Series 2013-A Letters of
Credit.    The Trustee shall deposit, or cause the deposit of, the proceeds of
any such draw on the Series 2013-A Letters of Credit and the proceeds of any
such withdrawal from the Series 2013-A L/C Cash Collateral Account into the
Series 2013-A Principal Collection Account on such Payment Date.


(c)Principal Deficit Amount – Draws on Series 2013-A Demand Note.    If (A) on
any Determination Date, HVF II determines that the Principal Deficit Amount on
the next succeeding Payment Date (after giving effect to any draws on the Series
2013-A Letters of Credit on such Payment Date pursuant to Section 5.5(b)) will
be greater than zero or (B) on the Determination Date related to the Legal Final
Payment Date, HVF II determines that the Series 2013-A Principal Amount exceeds
the amount to be deposited into the Series 2013-A Distribution Account (other
than as a result of this Section 5.5(c)) on the Legal Final Payment Date for
payment of principal of the Series 2013-A Notes, then, prior to 10:00 a.m. (New
York City time) on the second Business Day prior to such Payment Date, HVF II
shall instruct the Trustee in writing (and provide the requisite information to
the Trustee) to deliver a demand notice substantially in the form of Exhibit B-2
(each a “Demand Notice”) on Hertz for payment under the Series 2013-A Demand
Note in an amount equal to the lesser of (i) (x) on any such Determination Date
related to a Payment Date other than the Legal Final Payment Date, the Principal
Deficit Amount less the amount to be deposited into the Series 2013-A Principal
Collection Account in accordance with Sections 5.4(b) and Section 5.5(b) and on
the Determination Date related to the Legal Final Payment Date, the excess, if
any,

63

--------------------------------------------------------------------------------



of the Series 2013-A Principal Amount over the amount to be deposited into the
Series 2013-A Distribution Account (together with any amounts to be deposited
therein pursuant to the terms of this Series 2013-A Supplement (other than this
Section 5.5(c))) on the Legal Final Payment Date for payment of principal of the
Series 2013-A Notes, and (ii) the principal amount of the Series 2013-A Demand
Note.    The Trustee shall, prior to 12:00 noon (New York City time) on the
second Business Day preceding such Payment Date, deliver such Demand Notice to
Hertz; provided however, that if an Event of Bankruptcy (or the occurrence of an
event described in clause (a) of the definition thereto, without the lapse of a
period of sixty (60) consecutive days) with respect to Hertz shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to Hertz.    The Trustee shall cause the proceeds of any demand on the
Series 2013-A Demand Note to be deposited into the Series 2013-A Principal
Collection Account.


(d)Principal Deficit Amount – Draws on Series 2013-A Letters of Credit. If (i)
the Trustee shall have delivered a Demand Notice as provided in Section 5.5(c)
and Hertz shall have failed to pay to the Trustee or deposit into the Series
2013-A Distribution Account the amount specified in such Demand Notice in whole
or in part by 12:00 noon (New York City time) on the Business Day following the
making of the Demand Notice, (ii) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to Hertz, the Trustee shall not have delivered such Demand
Notice to Hertz, or (iii) there is a Preference Amount, then the Trustee shall
draw on the Series 2013-A Letters of Credit, if any, by 12:00 p.m. (New York
City time) on such Business Day in an amount equal to the lesser of:


(i)the amount that Hertz failed to pay under the Series 2013-A Demand Note, or
the amount that the Trustee failed to demand for payment thereunder, or the
Preference Amount, as the case may be, and


(ii)the Series 2013-A Letter of Credit Amount on such Business Day,


in each case by presenting to each Series 2013-A Letter of Credit Provider a
draft accompanied by a Series 2013-A Certificate of Unpaid Demand Note Demand
or, in the case of a Preference Amount, a Series 2013-A Certificate of
Preference Payment Demand; provided however, that if the Series 2013-A L/C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2013-A L/C Cash Collateral Account an amount equal to the lesser
of (x) the Series 2013-A L/C Cash Collateral Percentage on such Business Day of
the lesser of the amounts set forth in clauses (i) and (ii) immediately above
and (y) the Series 2013-A Available L/C Cash Collateral Account Amount on such
Business Day (after giving effect to any withdrawals therefrom on such Payment
Date pursuant to Section 5.5(a) and Section 5.5(b)), and the Trustee shall draw
an amount equal to the remainder of such amount on the Series 2013- A Letters of
Credit. The Trustee shall deposit, or cause the deposit of, the proceeds of any
such draw on the Series 2013-A Letters of Credit and the proceeds of any such

64

--------------------------------------------------------------------------------



withdrawal from the Series 2013-A L/C Cash Collateral Account into the Series
2013-A Principal Collection Account on such date.


(e)Draws on the Series 2013-A Letters of Credit.    If there is more than one
Series 2013-A Letter of Credit on the date of any draw on the Series 2013-A
Letters of Credit pursuant to the terms of this Series 2013-A Supplement (other
than pursuant to Section 5.7(b)), then HVF II shall instruct the Trustee, in
writing, to draw on each Series 2013-A Letter of Credit an amount equal to the
Pro Rata Share for such Series 2013-A Letter of Credit of such draw on such
Series 2013-A Letter of Credit.


Section 5.6.    Past Due Rental Payments.    On each Series 2013-A Deposit Date,
HVF II will direct the Trustee in writing, prior to 1:00 p.m. (New York City
time) on such date, to, and the Trustee shall, withdraw from the Group I
Collection Account all Group I Collections then on deposit representing Series
2013-A Past Due Rent Payments and deposit such amount into the Series 2013-A
Interest Collection Account, and immediately thereafter, the Trustee shall
withdraw such amount from the Series 2013-A Interest Collection Account and
apply the Series 2013-A Past Due Rent Payment in the following order:


(i)    if the occurrence of the related Series 2013-A Lease Payment Deficit
resulted in one or more Series 2013-A L/C Credit Disbursements being made under
any Series 2013-A Letters of Credit, then pay to or at the direction of Hertz
for reimbursement to each Series 2013-A Letter of Credit Provider who made such
a Series 2013-A L/C Credit Disbursement an amount equal to the lesser of (x) the
unreimbursed amount of such Series 2013-A Letter of Credit Provider’s Series
2013-A L/C Credit Disbursement and (y) such Series 2013-A Letter of Credit
Provider’s pro rata portion, calculated on the basis of the unreimbursed amount
of each such Series 2013-A Letter of Credit Provider’s Series 2013-A L/C Credit
Disbursement, of the amount of the Series 2013-A Past Due Rent Payment;


(ii)    if the occurrence of such Series 2013-A Lease Payment Deficit resulted
in a withdrawal being made from the Series 2013-A L/C Cash Collateral Account,
then deposit in the Series 2013-A L/C Cash Collateral Account an amount equal to
the lesser of (x) the amount of the Series 2013-A Past Due Rent Payment
remaining after any payments pursuant to clause (i) above and (y) the amount
withdrawn from the Series 2013-A L/C Cash Collateral Account on account of such
Series 2013-A Lease Payment Deficit;


(iii)    if the occurrence of such Series 2013-A Lease Payment Deficit resulted
in a withdrawal being made from the Series 2013-A Reserve Account pursuant to
Section 5.4(a), then deposit in the Series 2013-A Reserve Account an amount
equal to the lesser of (x) the amount of the Series 2013-A Past Due Rent Payment
remaining after any



65

--------------------------------------------------------------------------------



payments pursuant to clauses (i) and (ii) above and (y) the Series 2013-A
Reserve Account Deficiency Amount, if any, as of such day; and


(iv)    any remainder to be deposited into the Series 2013-A Principal
Collection Account.


Section 5.7.    Series 2013-A Letters of Credit and Series 2013-A L/C Cash
Collateral Account.


(a)Series 2013-A Letter of Credit Expiration Date – Deficiencies.    If as of
the date that is sixteen (16) Business Days prior to the then scheduled Series
2013-A Letter of Credit Expiration Date with respect to any Series 2013-A Letter
of Credit, excluding such Series 2013-A Letter of Credit from each calculation
in clauses (i) through (iii) immediately below but taking into account any
substitute Series 2013-A Letter of Credit that has been obtained from a Series
2013-A Eligible Letter of Credit Provider and is in full force and effect on
such date:


(i)the Series 2013-A Asset Amount would be less than the Series 2013-A Adjusted
Asset Coverage Threshold Amount, in each case as of such date (after giving
effect to all deposits to, and withdrawals from, the Series 2013-A Reserve
Account and the Series 2013-A L/C Cash Collateral Account on such date);


(ii)the Series 2013-A Adjusted Liquid Enhancement Amount would be less than the
Series 2013-A Required Liquid Enhancement Amount, in each case as of such date
(after giving effect to all deposits to, and withdrawals from, the Series 2013-A
Reserve Account and the Series 2013-A L/C Cash Collateral Account on such date);
or


(iii)the Series 2013-A Letter of Credit Liquidity Amount would be less than the
Series 2013-A Demand Note Payment Amount, in each case as of such date (after
giving effect to all deposits to, and withdrawals from, the Series 2013-A L/C
Cash Collateral Account on such date);


then HVF II shall notify the Trustee and the Administrative Agent in writing no
later than fifteen (15) Business Days prior to such Series 2013-A Letter of
Credit Expiration Date of:


A.the greatest of:


(i)the excess, if any, of the Series 2013-A Adjusted Asset Coverage Threshold
Amount over the Series 2013-A Asset Amount, in each case as of such date (after
giving effect to all deposits to, and withdrawals from, the Series 2013-A
Reserve Account and the Series 2013-A L/C Cash Collateral Account on such date);



66

--------------------------------------------------------------------------------



(ii)the excess, if any, of the Series 2013-A Required Liquid Enhancement Amount
over the Series 2013-A Adjusted Liquid Enhancement Amount, in each case as of
such date (after giving effect to all deposits to, and withdrawals from, the
Series 2013-A Reserve Account and the Series 2013-A L/C Cash Collateral Account
on such date); and


(iii)the excess, if any, of the Series 2013-A Demand Note Payment Amount over
the Series 2013-A Letter of Credit Liquidity Amount, in each case as of such
date (after giving effect to all deposits to, and withdrawals from, the Series
2013-A L/C Cash Collateral Account on such date);


provided that the calculations in each of clause (A)(i) through (A)(iii) above
shall be made on such date, excluding from such calculation of each amount
contained therein such Series 2013-A Letter of Credit but taking into account
each substitute Series 2013-A Letter of Credit that has been obtained from a
Series 2013-A Eligible Letter of Credit Provider and is in full force and effect
on such date, and


B.the amount available to be drawn on such expiring Series 2013-A Letter of
Credit on such date.


Upon receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York
City time) on any Business Day, the Trustee shall, by 12:00 p.m. (New York City
time) on such Business Day (or, in the case of any notice given to the Trustee
after 10:30 a.m. (New York City time), by 12:00 p.m. (New York City time) on the
next following Business Day), draw the lesser of the amounts set forth in
clauses (A) and (B) above on such Series 2013-A Letter of Credit by presenting a
draft accompanied by a Series 2013- A Certificate of Termination Demand and
shall cause the Series 2013-A L/C Termination Disbursements to be deposited into
the Series 2013-A L/C Cash Collateral Account. If the Trustee does not receive
either notice from HVF II described above on or prior to the date that is
fifteen (15) Business Days prior to each Series 2013-A Letter of Credit
Expiration Date, then the Trustee, by 12:00 p.m. (New York City time) on such
Business Day, shall draw the full amount of such Series 2013-A Letter of Credit
by presenting a draft accompanied by a Series 2013-A Certificate of Termination
Demand and shall cause the Series 2013-A L/C Termination Disbursements to be
deposited into the applicable Series 2013-A L/C Cash Collateral Account.


(b)Series 2013-A Letter of Credit Provider Downgrades.    HVF II shall notify
the Trustee and the Administrative Agent in writing within one (1) Business Day
of an Authorized Officer of HVF II obtaining actual knowledge that (i) the
long-term debt credit rating of any Series 2013-A Letter of Credit Provider
rated by DBRS has fallen below “BBB” as determined by DBRS or (ii) the long-term
debt credit rating of any Series 2013-A Letter of Credit Provider not rated by
DBRS is not at least “Baa2” by Moody’s or “BBB” by S&P (such (i) or (ii) with
respect to any Series 2013-A Letter of Credit Provider, a “Series 2013-A
Downgrade Event”).    On the thirtieth (30th) day after the occurrence of any
Series 2013-A Downgrade Event with respect to any Series 2013-A

67

--------------------------------------------------------------------------------



Letter of Credit Provider, HVF II shall notify the Trustee and the
Administrative Agent in writing on such date of (i) the greatest of (A) the
excess, if any, of the Series 2013-A Adjusted Asset Coverage Threshold Amount
over the Series 2013-A Asset Amount, (B) the excess, if any, of the Series
2013-A Required Liquid Enhancement Amount over the Series 2013-A Adjusted Liquid
Enhancement Amount, and (C) the excess, if any, of the Series 2013-A Demand Note
Payment Amount over the Series 2013-A Letter of Credit Liquidity Amount, in the
case of each of clauses (A) through (C) above, as of such date and excluding
from the calculation of each amount referenced in such clauses such Series
2013-A Letter of Credit but taking into account each substitute Series 2013-A
Letter of Credit that has been obtained from a Series 2013-A Eligible Letter of
Credit Provider and is in full force and effect on such date, and (ii) the
amount available to be drawn on such Series 2013-A Letter of Credit on such date
(the lesser of such (i) and (ii), the “Downgrade Withdrawal Amount”).    Upon
receipt by the Trustee on or prior to 10:30
a.m. (New York City time) on any Business Day of notice of any Series 2013-A
Downgrade Event with respect to any Series 2013-A Letter of Credit Provider, the
Trustee, by 12:00 p.m. (New York City time) on such Business Day (or, in the
case of any notice given to the Trustee after 10:30 a.m. (New York City time),
by 12:00 p.m. (New York City time) on the next following Business Day), shall
draw on the Series 2013-A Letters of Credit issued by such Series 2013-A Letter
of Credit Provider in an amount (in the aggregate) equal to the Downgrade
Withdrawal Amount specified in such notice by presenting a draft accompanied by
a Series 2013-A Certificate of Termination Demand and shall cause the Series
2013-A L/C Termination Disbursement to be deposited into a Series 2013-A L/C
Cash Collateral Account.


(c)Reductions in Stated Amounts of the Series 2013-A Letters of Credit.    If
the Trustee receives a written notice from the Group I Administrator,
substantially in the form of Exhibit C hereto, requesting a reduction in the
stated amount of any Series 2013-A Letter of Credit, then the Trustee shall
within two (2) Business Days of the receipt of such notice deliver to the Series
2013-A Letter of Credit Provider who issued such Series 2013-A Letter of Credit
a Series 2013-A Notice of Reduction requesting a reduction in the stated amount
of such Series 2013-A Letter of Credit in the amount requested in such notice
effective on the date set forth in such notice; provided that, on such effective
date, immediately after giving effect to the requested reduction in the stated
amount of such Series 2013-A Letter of Credit, (i) the Series 2013-A Adjusted
Liquid Enhancement Amount will equal or exceed the Series 2013-A Required Liquid
Enhancement Amount, (ii) the Series 2013-A Letter of Credit Liquidity Amount
will equal or exceed the Series 2013-A Demand Note Payment Amount and (iii) no
Group I Aggregate Asset Amount Deficiency will exist immediately after giving
effect to such reduction.


(d)Series 2013-A L/C Cash Collateral Account Surpluses and Series 2013-A Reserve
Account Surpluses.


(i)    On each Payment Date, HVF II may direct the Trustee to, and the Trustee,
acting in accordance with the written instructions of HVF II (with a copy to the
Administrative Agent), shall, withdraw from the Series 2013-A Reserve Account an
amount equal to the Series 2013-A

68

--------------------------------------------------------------------------------



Reserve Account Surplus, if any, and pay such Series 2013-A Reserve Account
Surplus to HVF II.


(ii)    On each Payment Date on which there is a Series 2013-A L/C Cash
Collateral Account Surplus, HVF II may direct the Trustee to, and the Trustee,
acting in accordance with the written instructions of HVF II (with a copy to the
Administrative Agent), shall, subject to the limitations set forth in this
Section 5.7(d), withdraw the amount specified by HVF II from the Series 2013-A
L/C Cash Collateral Account specified by HVF II and apply such amount in
accordance with the terms of this Section 5.7(d).        The amount of any such
withdrawal from the Series 2013-A L/C Cash Collateral Account shall be limited
to the least of (a) the Series 2013-A Available L/C Cash Collateral Account
Amount on such
Payment Date, (b) the Series 2013-A L/C Cash Collateral Account Surplus on such
Payment Date and (c) the excess, if any, of the Series 2013-A Letter of Credit
Liquidity Amount on such Payment Date over the Series 2013-A Demand Note Payment
Amount on such Payment Date.    Any amounts withdrawn from the Series 2013-A L/C
Cash Collateral Account pursuant to this Section 5.7(d) shall be paid:


first, to the Series 2013-A Letter of Credit Providers, to the extent that there
are unreimbursed Series 2013-A Disbursements due and owing to such Series 2013-A
Letter of Credit Providers in respect of the Series 2013-A Letters of Credit,
for application in accordance with the provisions of the respective Series
2013-A Letters of Credit, and


second, to HVF II any remaining amounts.


Section 5.8.    Payment by Wire Transfer.    On each Payment Date, pursuant to
Section 6 of the Group I Supplement, the Trustee shall cause the amounts (to the
extent received by the Trustee) set forth in Sections 5.2, 5.3, 5.4 and 5.5, in
each case if any and in accordance with such Sections, to be paid by wire
transfer of immediately available funds released from the Series 2013-A
Distribution Account no later than 4:30 p.m. (New York City time) for credit to
the accounts designated by the Series 2013-A Noteholders.


Section 5.9.    Certain Instructions to the Trustee.


(a)If on any date the Principal Deficit Amount is greater than zero or HVF II
determines that there exists a Series 2013-A Lease Principal Payment Deficit,
then HVF II shall promptly provide written notice thereof to the Administrative
Agent and the Trustee.


(b)On or before 10:00 a.m. (New York City time) on each Payment Date on which
any Series 2013-A Lease Payment Deficit Exists, the Group I Administrator shall
notify the Trustee of the amount of such Series 2013-A Lease



69

--------------------------------------------------------------------------------



Payment Deficit, such notification to be in the form of Exhibit D hereto (each a
“Lease Payment Deficit Notice”).


Section 5.10. HVF II’s Failure to Instruct the Trustee to Make a Deposit or
Payment.    If HVF II fails to give notice or instructions to make any payment
from or deposit into the Group I Collection Account or any Series 2013-A Account
required to be given by HVF II, at the time specified herein or in any other
Series 2013-A Related Document (including applicable grace periods), the Trustee
shall make such payment or deposit into or from the Group I Collection Account
or such Series 2013-A Account without such notice or instruction from HVF II;
provided that HVF II, upon request of the Trustee, the Administrative Agent or
any Funding Agent, promptly provides the Trustee with all information necessary
to allow the Trustee to make such a payment or deposit.
When any payment or deposit hereunder or under any other Series 2013-A Related
Document is required to be made by the Trustee at or prior to a specified time,
HVF II shall deliver any applicable written instructions with respect thereto
reasonably in advance of such specified time.    If HVF II fails to give
instructions to draw on any Series 2013-A Letters of Credit with respect to a
Class of Series 2013-A Notes required to be given by HVF II, at the time
specified in this Series 2013-A Supplement, the Trustee shall draw on such
Series 2013-A Letters of Credit with respect to such Class of Series 2013-A
Notes without such instruction from HVF II; provided that, HVF II, upon request
of the Trustee, the Administrative Agent or any Funding Agent, promptly provides
the Trustee with all information necessary to allow the Trustee to draw on each
such Series 2013-A Letter of Credit.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS


Section 6.1.    Representations and Warranties.    Each of HVF II, the Group I
Administrator, each Conduit Investor and each Committed Note Purchaser hereby
makes the representations and warranties applicable to it set forth in Annex 1
hereto.


Section 6.2.    Covenants.    Each of HVF II and the Group I Administrator
hereby agrees to perform and observe the covenants applicable to it set forth in
Annex 2 hereto.


Section 6.3.    Closing Conditions.    The effectiveness of this Series 2013-A
Supplement is subject to the satisfaction of the conditions precedent set forth
in Annex 3 hereto.


Section 6.4.    Securitisation Risk Retention Representations and Undertaking.
The Group I Administrator hereby makes the representations and warranties set
forth in Annex 4 hereto and agrees to perform and observe the covenants set
forth in Annex 4 hereto.



70

--------------------------------------------------------------------------------



Section 6.5.    Further Assurances.


(a)HVF II shall do such further acts and things, and execute and deliver to the
Trustee such additional assignments, agreements, powers and instruments, as are
necessary or desirable to maintain the security interest of the Trustee in the
Series- Specific 2013-A Collateral on behalf of the Series 2013-A Noteholders as
a perfected security interest subject to no prior Liens (other than Series
2013-A Permitted Liens) and to carry into effect the purposes of this Series
2013-A Supplement or the other Series 2013-A Related Documents or to better
assure and confirm unto the Trustee or the Series 2013-A Noteholders their
rights, powers and remedies hereunder, including, without limitation filing all
UCC financing statements, continuation statements and amendments thereto
necessary to achieve the foregoing.    If HVF II fails to perform any of its
agreements or obligations under this Section 6.5(a), the Trustee shall, at the
direction of the Series 2013-A Required Noteholders, itself perform such
agreement or obligation, and the expenses of the Trustee incurred in connection
therewith shall be payable by HVF II upon the Trustee’s demand
therefor.        The Trustee is hereby authorized to execute and file any
financing statements, continuation statements or other instruments necessary or
appropriate to perfect or maintain the perfection of the Trustee’s security
interest in the Series-Specific 2013-A Collateral.


(b)Unless otherwise specified in this Series 2013-A Supplement, if any amount
payable under or in connection with any of the Series-Specific 2013-A Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and physically delivered to the Trustee hereunder,
and shall, subject to the rights of any Person in whose favor a prior Lien has
been perfected, be duly indorsed in a manner satisfactory to the Trustee and
delivered to the Trustee promptly.


(c)HVF II shall warrant and defend the Trustee’s right, title and interest in
and to the Series-Specific 2013-A Collateral and the income, distributions and
proceeds thereof, for the benefit of the Trustee on behalf of the Series 2013-A
Noteholders, against the claims and demands of all Persons whomsoever.


(d)On or before March 31 of each calendar year, commencing with March 31, 2015,
HVF II shall furnish to the Trustee an Opinion of Counsel either stating that,
in the opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of this Series 2013-A Supplement,
any indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements, continuation
statements and amendments thereto as are necessary to maintain the perfection of
the lien and security interest created by this Series 2013-A Supplement in the
Series-Specific 2013-A Collateral and reciting the details of such action or
stating that in the opinion of such counsel no such action is necessary to
maintain the perfection of such lien and security interest.    Such Opinion of
Counsel shall also describe the recording, filing, re-recording and refiling of
this Series 2013-A Supplement, any indentures supplemental hereto and any other
requisite documents and the execution and filing of any financing statements,
continuation statements and amendments thereto that will, in the opinion of such
counsel,

71

--------------------------------------------------------------------------------



be required to maintain the perfection of the lien and security interest of this
Series 2013- A Supplement in the Series-Specific 2013-A Collateral until March
31 in the following calendar year.
ARTICLE VII AMORTIZATION EVENTS
Section 7.1.    Amortization Events.    In addition to the Amortization Events
set
forth in Sections 9.1(a) and (b) of the Group I Supplement, the following shall
be Amortization Events with respect to the Series 2013-A Notes and shall
constitute the Amortization Events set forth in Section 9.1(c) of the Group I
Supplement with respect to the Series 2013-A Notes:


(a)HVF II defaults in the payment of any interest on, or other amount payable in
respect of, the Series 2013-A Notes when the same becomes due and payable and
such default continues for a period of three (3) consecutive Business Days;


(b)a Series 2013-A Liquid Enhancement Deficiency shall exist and continue to
exist for at least three (3) consecutive Business Days;


(c)all principal of and interest on the Series 2013-A Notes is not paid in full
on or before the Expected Final Payment Date;


(d)any Group I Aggregate Asset Amount Deficiency exists and continues for a
period of three (3) consecutive Business Days;


(e)any of (i) a Group I Leasing Company Amortization Event (other than a Group I
Leasing Company Amortization Event resulting from an Event of Bankruptcy with
respect to any Group I Lessee triggered pursuant to clause (a) of the definition
of Event of Bankruptcy) shall have occurred with respect to any Group I Leasing
Company Note and continue for a period of three (3) consecutive Business Days,
(ii)a Group I Leasing Company Amortization Event resulting from an Event of
Bankruptcy with respect to any Group I Lessee triggered pursuant to clause (a)
of the definition of Event of Bankruptcy shall have occurred with respect to any
Group I Leasing Company Note or (iii) a Group I Leasing Company Amortization
Event shall have occurred with respect to each Group I Leasing Company Note;


(f)there shall have been filed against HVF II (i) a notice of a federal tax lien
from the Internal Revenue Service, (ii) a notice of a Lien from the Pension
Benefit Guaranty Corporation under the Code or Section 302(f) of ERISA for a
failure to make a required installment or other payment to a Plan to which
either of such sections applies or (iii) a notice of any other Lien (other than
a Series 2013-A Permitted Lien) that could reasonably be expected to attach to
the assets of HVF II and, in each case, thirty
(30) consecutive days shall have elapsed without such notice having been
effectively withdrawn or such Lien having been released or discharged;

72

--------------------------------------------------------------------------------



(g)any of the Series 2013-A Related Documents or any material portion thereof
shall cease, for any reason, to be in full force and effect, enforceable in
accordance with its terms (other than in accordance with the terms thereof or as
otherwise expressly permitted in the Series 2013-A Related Documents) or Hertz,
any Group I Leasing Company, any Group I Lessee or HVF II shall so assert any of
the foregoing in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (i) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to HVF II, any Group I Leasing Company, any Group I
Lessee, or Hertz in any capacity) or (ii) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the Series 2013-A
Related Documents;


(h)
any Group I Administrator Default shall have occurred;



(i)the Group I Collection Account, any Collateral Account in which Group I
Collections are on deposit as of such date or any Series 2013-A Account (other
than the Series 2013-A Reserve Account and the Series 2013-A L/C Cash Collateral
Account) shall be subject to an injunction, estoppel or other stay or a Lien
(other than any Lien described in clause (iii) of the definition of Series
2013-A Permitted Lien) and thirty
(30) consecutive days shall have elapsed without such Lien having been released
or discharged;


(j)(A) the Series 2013-A Reserve Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than any Lien described in clause (iii)
of the definition of Series 2013-A Permitted Lien) for a period of at least
three (3) consecutive Business Days or (B) other than any Lien described in
clause (iii) of the definition of Series 2013-A Permitted Lien, the Trustee
shall cease to have a valid and perfected first priority security interest in
the Series 2013-A Reserve Account Collateral (or any of HVF II or any Affiliate
thereof so asserts in writing) and, in each case, the Series 2013-A Adjusted
Liquid Enhancement Amount, excluding therefrom the Series 2013-A Available
Reserve Account Amount, would be less than the Series 2013-A Required Liquid
Enhancement Amount and such cessation shall not have resulted from a Series
2013-A Permitted Lien;


(k)from and after the funding of the Series 2013-A L/C Cash Collateral Account,
(A) the Series 2013-A L/C Cash Collateral Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than any Lien described in
clause
(iii)of the definition of Series 2013-A Permitted Lien) for a period of at least
three (3) consecutive Business Days or (B) other than any Lien described in
clause (iii) of the definition of Series 2013-A Permitted Lien, the Trustee
shall cease to have a valid and perfected first priority security interest in
the Series 2013-A L/C Cash Collateral Account Collateral (or HVF II or any
Affiliate thereof so asserts in writing) and, in each case, the Series 2013-A
Adjusted Liquid Enhancement Amount, excluding therefrom the Series 2013-A
Available L/C Cash Collateral Account Amount, would be less than the Series
2013-A Required Liquid Enhancement Amount;

73

--------------------------------------------------------------------------------



(l)
a Change of Control shall have occurred;



(m)HVF II shall fail to acquire and maintain in force one or more Series 2013-A
Interest Rate Caps at the times and in at least the notional amounts required by
the terms of Section 4.4 and such failure continues for at least three (3)
consecutive Business Days;


(n)other than as a result of a Series 2013-A Permitted Lien, the Trustee shall
for any reason cease to have a valid and perfected first priority security
interest in the Series 2013-A Collateral (other than the Series 2013-A Reserve
Account Collateral, the Series 2013-A L/C Cash Collateral Account Collateral or
any Series 2013- A Letter of Credit) or HVF II or any Affiliate thereof so
asserts in writing;


(o)
the occurrence of a Hertz Senior Credit Facility Default;



(p)any of HVF II, the HVF II General Partner or the Group I Administrator fails
to comply with any of its other agreements or covenants in the Series 2013-A
Notes or any Series 2013-A Related Document and the failure to so comply
materially and adversely affects the interests of the Series 2013-A Noteholders
and continues to materially and adversely affect the interests of the Series
2013-A Noteholders for a period of thirty (30) consecutive days after the
earlier of (i) the date on which an Authorized Officer of HVF II obtains actual
knowledge thereof or (ii) the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to HVF II by the
Trustee or to HVF II and the Trustee by the Administrative Agent;


(q)(i) any representation made by HVF II in any Series 2013-A Related Document
is false or (ii)(A) any representation made by the Group I Administrator herein
or (B) any schedule, certificate, financial statement, report, notice, or other
writing furnished by or on behalf of the Group I Administrator to any Funding
Agent pursuant Section 25 of Annex 2 hereto, in the case of either the preceding
clause
(A)or (B), is false or misleading on the date as of which the facts therein set
forth are stated or certified, and, in the case of either the preceding clauses
(i) or (ii), such falsity materially and adversely affects the interests of the
Series 2013-A Noteholders and such falsity is not cured for a period of thirty
(30) consecutive days after the earlier of (x) the date on which an Authorized
Officer of HVF II or the Group I Administrator, as the case may be, obtains
actual knowledge thereof or (y) the date that written notice thereof is given to
HVF II or the Group I Administrator, as the case may be, by the Trustee or to
HVF II or the Group I Administrator, as the case may be, and to the Trustee by
the Administrative Agent;


(r)(I) any Group I Lease Servicer shall fail to comply with its obligations
under any Group I Back-Up Disposition Agent Agreement and the failure to so
comply materially and adversely affects the interests of the Series 2013-A
Noteholders and continues to materially and adversely affect the interests of
the Series 2013-A Noteholders for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of the Group I
Administrator or HVF II obtains actual

74

--------------------------------------------------------------------------------



knowledge thereof or (ii) the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Group I
Administrator and HVF II by the Trustee or to the Group I Administrator, HVF II
and the Trustee by the Administrative Agent or (II) any Group I Back-Up
Disposition Agent Agreement or any material portion thereof shall cease, for any
reason, to be in full force and effect or enforceable (other than in accordance
with its terms or otherwise as expressly permitted in such Group I Back-Up
Disposition Agent Agreement) for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of HVF II or the
Group I Administrator, as applicable, obtains actual knowledge thereof or (ii)
the date on which written notice thereof shall have been given to HVF II and the
Group I Administrator by the Trustee or to HVF II, the Group I Administrator and
the Trustee by the Administrative Agent (unless such failure to be in full force
and effect or failure to be enforceable is a result of a breach of such Group I
Back-Up Disposition Agent Agreement or any portion thereof by the Group I
Administrator, in its capacity as Servicer, in which case such thirty (30) day
grace period shall not apply);


(s)(I) HVF or Hertz, in its capacity as Series 2013-G1 Administrator, shall fail
to comply with its respective obligations under the Series 2013-G1 Back-Up
Administration Agreement and the failure to so comply materially and adversely
affects the interests of the Series 2013-A Noteholders and continues to
materially and adversely affect the interests of the Series 2013-A Noteholders
for a period of thirty (30) days after the earlier of (i) the date on which an
Authorized Officer of HVF or the Series 2013-G1 Administrator, as applicable,
obtains actual knowledge thereof or (ii) the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to HVF
and the Series 2013-G1 Administrator by the HVF I Trustee or to HVF, the Series
2013-G1 Administrator and the HVF I Trustee by the Series 2013-G1 Noteholder (or
any permitted assignee thereof) or (II) the Series 2013-G1 Back-Up
Administration Agreement or any material portion thereof shall cease, for any
reason, to be in full force and effect or enforceable (other than in accordance
with its terms or otherwise as expressly permitted in the Series 2013-G1 Back-Up
Administration Agreement) for a period of thirty (30) days after the earlier of
(i) the date on which an Authorized Officer of HVF or the Series 2013-G1
Administrator, as applicable, obtains actual knowledge thereof or (ii) the date
on which written notice thereof shall have been given to HVF and the Series
2013-G1 Administrator by the HVF I Trustee or to HVF, the Series 2013-G1
Administrator and the HVF I Trustee by the Series 2013-G1 Noteholder (or any
permitted assignee thereof) (unless such failure to be in full force and effect
or failure to be enforceable is a result of a breach of the Series 2013-G1
Back-Up Administration Agreement or any portion thereof by HVF or the Series
2013-G1 Administrator, in which case such thirty (30) day grace period shall not
apply);


(t)the Series 2013-G1 Administrator fails to comply with any of its other
agreements or covenants in any Series 2013-G1 Related Document or any
representation made by the Series 2013-G1 Administrator in any Series 2013-G1
Related Document is false and the failure to so comply or such false
representation, as the case may be, materially and adversely affects the
interests of the Series 2013-A Noteholders and continues to materially and
adversely affect the interests of the Series 2013-A Noteholders for a period of
thirty (30) days after the earlier of (i) the date on which an

75

--------------------------------------------------------------------------------



Authorized Officer of the Series 2013-G1 Administrator or Group I Administrator,
as applicable, obtains actual knowledge thereof or (ii) the date on which
written notice of such failure or such false representation, requiring the same
to be remedied, shall have been given to (x) the Series 2013-G1 Administrator by
the HVF I Trustee or to the Series 2013-G1 Administrator and the HVF I Trustee
by the Series 2013-G1 Noteholder (or any permitted assignee thereof) or (y) to
the Group I Administrator by the Trustee or to the Group I Administrator and the
Trustee by the Administrative Agent;


(u)on any Business Day, the Aggregate Group I Series Adjusted Principal Amount
exceeds the Aggregate Group I Leasing Company Note Principal Amount, and the
Aggregate Group I Leasing Company Note Principal Amount does not equal or exceed
the Aggregate Group I Series Adjusted Principal Amount on or prior to the close
of business on the next succeeding Business Day, in each case after giving
effect to all increases and decreases on any such date;


(v)
any Series 2013-G1 Administrator Default shall have occurred;





(w)
any Series 2013-B Amortization Event shall have occurred and be continuing;






(x)any of (i) any of the HVF Series 2013-G1 Related Documents (other than the
RCFC Nominee Agreement) or any material portion thereof relating to any of the
HVF Series 2013-G1 Note or the Series 2013-G1 Collateral (as defined in the HVF
Series 2013-G1 Supplement) shall cease, for any reason, to be in full force and
effect (other than in accordance with its terms or as otherwise expressly
permitted in the HVF Series 2013-G1 Related Documents), or Hertz, the Nominee,
HGI or HVF shall so assert in writing and such written assertion shall not have
been rescinded within ten (10) consecutive Business Days following the date of
such written assertion, in each case, other than any such cessation (1)
resulting from the application of the Bankruptcy Code (other than as a result of
an Event of Bankruptcy with respect to any party to any such agreement (other
than HVF or Hertz in any capacity)) or (2) as a result of any waiver,
supplement, modification, amendment or other action not prohibited by the HVF
Series 2013-G1 Related Documents or the Related Documents (as defined in the HVF
Series 2013-G1 Supplement), (ii) on any date occurring during the RCFC Nominee
Non- Qualified Period, the RCFC Nominee Agreement or any material portion
thereof relating to any of the HVF Series 2013-G1 Note or the Series 2013-G1
Collateral (as defined in the HVF Series 2013-G1 Supplement) shall cease, for
any reason, to be in full force and effect (other than in accordance with its
terms or as otherwise expressly permitted in the HVF Series 2013-G1 Related
Documents), or Hertz, HVF or RCFC shall so assert in writing and such written
assertion shall not have been rescinded within ten (10) consecutive Business
Days following the date of such written assertion, in each case, other than any
such cessation (1) resulting from the application of the Bankruptcy Code (other
than as a result of an Event of Bankruptcy with respect to any party to any such
agreement (other than HVF or Hertz in any capacity)) or (2) as a result of any
waiver, supplement, modification, amendment or other action not prohibited by
the HVF Series 2013-G1 Related Documents or the Related Documents (as defined in
the HVF Series 2013-G1 Supplement) or (iii) on any date occurring on or after
the RCFC Nominee

76

--------------------------------------------------------------------------------



Qualification Date, both (I) the RCFC Nominee Agreement or any material portion
thereof relating to any of the HVF Series 2013-G1 Note or the Series 2013-G1
Collateral (as defined in the HVF Series 2013-G1 Supplement) shall cease, for
any reason, to be in full force and effect (other than in accordance with its
terms or as otherwise expressly permitted in the HVF Series 2013-G1 Related
Documents), or Hertz, HVF or RCFC shall so assert in writing and such written
assertion shall not have been rescinded within ten (10) consecutive Business
Days following the date of such written assertion, in each case, other than any
such cessation (1) resulting from the application of the Bankruptcy Code (other
than as a result of an Event of Bankruptcy with respect to any party to any such
agreement (other than HVF or Hertz in any capacity)) or (2) as a result of any
waiver, supplement, modification, amendment or other action not prohibited by
the HVF Series 2013-G1 Related Documents or the Related Documents (as defined in
the HVF Series 2013-G1 Supplement) and (II) the Series 2013-G1 Aggregate Asset
Amount (as defined in the HVF Series 2013-G1 Supplement) as of such date
(excluding therefrom the Group I Net Book Value of all Series 2013-G1 Eligible
Vehicles (as defined in the HVF Series 2013-G1 Supplement) the Certificates of
Title for which are then titled in the name of RCFC) shall be less than the
Series 2013-G1 Asset Coverage Threshold Amount (as defined in the HVF Series
2013-G1 Supplement) as of such date; or




(y)
any Series 2014-A Amortization Event shall have occurred and be continuing;






Section 7.2.    Effects of Amortization Events.


(a)In the case of:


(i)any event described in Sections 7.1 (a) through (e), Section 7.1(u), Section
7.1(w) and Section 7.1(y), an Amortization Event with respect to the Series
2013-A Notes will immediately occur without any notice or other action on the
part of the Trustee or any Series 2013-A Noteholder, and


(ii)any event described in Sections 7.1(f) through (t), Section 7.1(v) and
Section 7.1(x), so long as such event is continuing, either the Trustee may, by
written notice to HVF II, or the Required Controlling Class Series 2013-A
Noteholders may, by written notice to HVF II and the Trustee, declare that an
Amortization Event with respect to the Series 2013-A Notes has occurred as of
the date of the notice.


(b)(i)    An Amortization Event with respect to the Series 2013-A Notes
described in Sections 7.1(a) through (d) above may be waived solely with the
written consent of Series 2013-A Noteholders holding 100% of the Series 2013-A
Principal Amount.


(ii)An Amortization Event with respect to the Series 2013-A Notes described in
Section 7.1(e) (solely with respect to any Group I Leasing Company Amortization
Events the waiver of which requires the

77

--------------------------------------------------------------------------------



consent of the Requisite Group I Investors), Section 7.1(p) (solely with respect
to any agreement, covenant or provision in the Series 2013-A Notes or any other
Series 2013-A Related Document the amendment or modification of which requires
the consent of Series 2013-A Noteholders holding more than 66⅔% of the Series
2013-A Principal Amount or that otherwise prohibits HVF II from taking any
action without the consent of Series 2013-A Noteholders holding more than 66⅔%
of the Series 2013-A Principal Amount), Section 7.1(r) (solely with respect to
any agreement, covenant or provision in the related Group I Back-Up Disposition
Agent Agreement the amendment or modification of which requires the consent of
Series 2013-A Noteholders holding more than 66⅔% of the Series
2013-A Principal Amount or that otherwise prohibits HVF II from taking any
action without the consent of Series 2013-A Noteholders holding more than 66⅔%
of the Series 2013-A Principal Amount) or Section 7.1(u) may be waived solely
with the written consent of the Required Unanimous Controlling Class Series
2013-A Noteholders.


(iii)An Amortization Event with respect to the Series 2013-A Notes described in
Sections 7.1(f) through (o) and (q) and Section 7.1(e) (other than with respect
to any Group I Leasing Company Amortization Events the waiver of which requires
the consent of holders of the Requisite Group I Investors), Section 7.1(p)
(other than with respect to any agreement, covenant or provision in the Series
2013-A Notes or any other Series 2013-A Related Document the amendment or
modification of which requires the consent of Series 2013-A Noteholders holding
more than 66⅔% of the Series 2013-A Principal Amount or that otherwise prohibits
HVF II from taking any action without the consent of Series 2013-A Noteholders
holding more than 66⅔ of the Series 2013-A Principal Amount), Section 7.1(r)
(other than with respect to any agreement, covenant or provision in the related
Group I Back-Up Disposition Agent Agreement the amendment or modification of
which requires the consent of Series 2013-A Noteholders holding more than 66⅔%
of the Series 2013-A Principal Amount or that otherwise prohibits HVF II from
taking any action without the consent of Series 2013-A Noteholders holding more
than 66⅔% of the Series 2013-A Principal Amount), Section 7.1(s), Section
7.1(t), Section 7.1(v) or Section 7.1(x) may be waived solely with the written
consent of the Required Supermajority Controlling Class Series 2013-A
Noteholders.


(iv)An Amortization Event with respect to the Series 2013-A Notes described in
Section 7.1(w) shall be deemed waived if such Series 2013-B Amortization Event
shall have been waived under and in accordance with the Series 2013-B
Supplement.


(v)An Amortization Event with respect to the Series 2013-A Notes described in
Section 7.1(y) shall be deemed waived if such Series 2014-A Amortization Event
shall have been waived under and in

78

--------------------------------------------------------------------------------



accordance with the Series 2014-A Supplement. In addition, an Amortization Event
with respect to the Series 2013-A Notes described in Section 7.1(y) may be
waived with the written consent of the Required Supermajority Controlling Class
Series 2013-A Noteholders.


Notwithstanding anything herein to the contrary, and for the avoidance of doubt,
an Amortization Event with respect to the Series 2013-A Notes described in any
of Section 7.1 (i), (j), (k), or (n) above shall be curable at any time.


ARTICLE VIII


FORM OF SERIES 2013-A NOTES


The Class A Notes will be issued in the form of definitive notes in fully
registered form without interest coupons, substantially in the form set forth in
Exhibit A-1 hereto, and will be sold to the Class A Noteholders pursuant to and
in accordance with the terms hereof and shall be duly executed by HVF II and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Group
I Supplement.    The Class B Notes will be issued in the form of definitive
notes in fully registered form without interest coupons, substantially in the
form set forth in Exhibit A-2 hereto, and will be sold to the Class B
Noteholders pursuant to and in accordance with the terms hereof and shall be
duly executed by HVF II and authenticated by the Trustee in the manner set forth
in Section
2.4
of the Group I Supplement.



The Trustee shall, or shall cause the Registrar, to record all Class A Advances
and Class A Decreases such that the principal amount of the Class A Notes that
are outstanding accurately reflects all such Class A Advances and Class A
Decreases.    The Trustee shall, or shall cause the Registrar, to record all
Class B Advances and Class B Decreases such that the principal amount of the
Class B Notes that are outstanding accurately reflects all such Class B Advances
and Class B Decreases.


(a)
Each Series 2013-A Note shall bear the following legend:



THIS [CLASS A/B] SERIES 2013-A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR
“BLUE SKY” LAWS.    THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE
BENEFIT OF HVF II THAT SUCH [CLASS A/B] SERIES 2013-A NOTE IS BEING ACQUIRED FOR
ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO HVF II, (B) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO AN
INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3)
OR (7) UNDER THE SECURITIES ACT OR (D) PURSUANT TO AN APPLICABLE

79

--------------------------------------------------------------------------------



EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND, IN EACH
SUCH CASE, IN COMPLIANCE WITH THE GROUP I INDENTURE, THE SERIES 2013-A
SUPPLEMENT AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION, SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY TRANSFER
PURSUANT TO CLAUSE (C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN
THE FORM OF EXHIBIT [E-1/2] TO THE SERIES 2013-A SUPPLEMENT CERTIFYING, AMONG
OTHER THINGS, THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR”
WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT
AND SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE
(D), TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO IT.


The required legends set forth above shall not be removed from the Series 2013-A
Notes except as provided herein.


The Series 2013-A Notes may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Series
2013-A Notes, as evidenced by their execution of the Series 2013-A Notes.    The
Series 2013-A Notes may be produced in any manner, all as determined by the
officers executing such Series 2013-A Notes, as evidenced by their execution of
such Series 2013-A Notes.


ARTICLE IX


TRANSFERS, REPLACEMENTS AND ASSIGNMENTS


Section 9.1.    Transfer of Series 2013-A Notes.


(a)Other than in accordance with this Article IX, the Series 2013-A Notes will
not be permitted to be transferred, assigned, exchanged or otherwise pledged or
conveyed by the Series 2013-A Noteholders.


(b)Subject to the terms and restrictions set forth in the Group I Indenture and
this Series 2013-A Supplement (including, without limitation, Section 9.3), the
holder of any Class A Note may transfer the same in whole or in part, in an
amount equivalent to an authorized denomination, by surrendering such Class A
Note at the office maintained by the Registrar for such purpose pursuant to
Section 2.5 of the Base Indenture, with the form of transfer endorsed on it duly
completed and executed by, or accompanied by a written instrument of transfer in
form satisfactory to HVF II and the Registrar by, the holder thereof and
accompanied by a certificate substantially in the form

80

--------------------------------------------------------------------------------



of Exhibit E-1 hereto; provided, that if the holder of any Class A Note
transfers, in whole or in part, its interest in any Class A Note pursuant to (i)
a Class A Assignment and Assumption Agreement substantially in the form of
Exhibit G-1 hereto or (ii) a Class A Investor Group Supplement substantially in
the form of Exhibit H-1 hereto, then such Class A Noteholder will not be
required to submit a certificate substantially in the form of Exhibit E-1 hereto
upon transfer of its interest in such Class A Note; provided further that,
notwithstanding anything to the contrary contained in this Series 2013-A
Supplement, no Class A Note shall be transferrable to any Disqualified Party
without the prior written consent of an Authorized Officer of HVF II, which
consent may be withheld for any reason in HVF II’s sole and absolute
discretion.    In exchange for any Class A Note properly presented for transfer,
HVF II shall execute and the Trustee shall promptly authenticate and deliver or
cause to be authenticated and delivered in compliance with applicable law, to
the transferee at such office, or send by mail (at the risk of the transferee)
to such address as the transferee may request, Class A Notes for the same
aggregate principal amount as was transferred.    In the case of the transfer of
any Class A Note in part, HVF II shall execute and the Trustee shall promptly
authenticate and deliver or cause to be authenticated and delivered to the
transferor at such office, or send by mail (at the risk of the transferor) to
such address as the transferor may request, Class A Notes for the aggregate
principal amount that was not transferred.    No transfer of any Class A Note
shall be made unless the request for such transfer is made by the Class A
Noteholder at such office.    Neither HVF II nor the Trustee shall be liable for
any delay in delivery of transfer instructions and each may conclusively rely
on, and shall be protected in relying on, such instructions.    Upon the
issuance of transferred Class A Notes, the Trustee shall recognize the Holders
of such Class A Note as Class A Noteholders.    Notwithstanding anything in this
Section 9.1(b) to the contrary, so long as the Class A Series 2013-B Notes are
Outstanding (as “Outstanding” is defined in the Series 2013-B Supplement), no
transfer, assignment, exchange or other pledge or conveyance pursuant to this
Section 9.1(b) (if otherwise permitted pursuant to this Section 9.1(b)) shall be
effective unless, immediately after giving effect to such transfer, assignment,
exchange or other pledge or conveyance, such transferee’s Class A Commitment
Percentage shall equal such transferee’s Class A Series 2013-B Commitment
Percentage.


(c)Subject to the terms and restrictions set forth in the Group I Indenture and
this Series 2013-A Supplement (including, without limitation, Section 9.3), the
holder of any Class B Note may transfer the same in whole or in part, in an
amount equivalent to an authorized denomination, by surrendering such Class B
Note at the office maintained by the Registrar for such purpose pursuant to
Section 2.5 of the Base Indenture, with the form of transfer endorsed on it duly
completed and executed by, or accompanied by a written instrument of transfer in
form satisfactory to HVF II and the Registrar by, the holder thereof and
accompanied by a certificate substantially in the form of Exhibit E-2 hereto;
provided, that if the holder of any Class B Note transfers, in whole or in part,
its interest in any Class B Note pursuant to (i) a Class B Assignment and
Assumption Agreement substantially in the form of Exhibit G-2 hereto or (ii) a
Class B Investor Group Supplement substantially in the form of Exhibit H-2
hereto, then such Class B Noteholder will not be required to submit a
certificate substantially in the form of Exhibit E-2 hereto upon transfer of its
interest in such Class B Note; provided further

81

--------------------------------------------------------------------------------



that, notwithstanding anything to the contrary contained in this Series 2013-A
Supplement, no Class B Note shall be transferrable to any Disqualified Party
without the prior written consent of an Authorized Officer of HVF II, which
consent may be withheld for any reason in HVF II’s sole and absolute
discretion.    In exchange for any Class B Note properly presented for transfer,
HVF II shall execute and the Trustee shall promptly authenticate and deliver or
cause to be authenticated and delivered in compliance with applicable law, to
the transferee at such office, or send by mail (at the risk of the transferee)
to such address as the transferee may request, Class B Notes for the same
aggregate principal amount as was transferred.    In the case of the transfer of
any Class B Note in part, HVF II shall execute and the Trustee shall promptly
authenticate and deliver or cause to be authenticated and delivered to the
transferor at such office, or send by mail (at the risk of the transferor) to
such address as the transferor may request, Class B Notes for the aggregate
principal amount that was not transferred.    No transfer of any Class B Note
shall be made unless the request for such transfer is made by the Class B
Noteholder at such office.    Neither HVF II nor the Trustee shall be liable for
any delay in delivery of transfer instructions and each may conclusively rely
on, and shall be protected in relying on, such instructions.    Upon the
issuance of transferred Class B Notes, the Trustee shall recognize the Holders
of such Class B Note as Class B Noteholders.
Notwithstanding anything in this Section 9.1(c) to the contrary, so long as the
Class B Series 2013-B Notes are Outstanding (as “Outstanding” is defined in the
Series 2013-B Supplement), no transfer, assignment, exchange or other pledge or
conveyance pursuant to this Section 9.1(c) (if otherwise permitted pursuant to
this Section 9.1(c)) shall be effective unless, immediately after giving effect
to such transfer, assignment, exchange or other pledge or conveyance, such
transferee’s Class B Commitment Percentage shall equal such transferee’s Class B
Series 2013-B Commitment Percentage.


Section 9.2.    Replacement of Investor Group.


(a)
Replacement of Class A Investor Group.



(i)Notwithstanding anything to the contrary contained herein or in any other
Series 2013-A Related Document, in the event that


A.any Class A Affected Person shall request reimbursement for amounts owing
pursuant to any Specified Cost Section,


B.a Class A Committed Note Purchaser shall become a Class A Defaulting Committed
Note Purchaser, and such Class A Defaulting Committed Note Purchaser shall fail
to pay any amounts in accordance with Section 2.2(a)(vii) within five (5)
Business days after demand from the applicable Class A Funding Agent,


C.any Class A Committed Note Purchaser or Class A Conduit Investor shall (I)
become a Non-Extending Purchaser or (II) deliver a Class A Delayed Funding
Notice or a Class A Second Delayed Funding Notice,



82

--------------------------------------------------------------------------------



D.as of any date of determination (I) the rolling average Class A CP Rate
applicable to the Class A CP Tranche attributable to any Class A Conduit
Investor for any three (3) month period is equal to or greater than the greater
of (x) the Class A CP Rate applicable to such Class A CP Tranche attributable to
such Class A Conduit Investor at the start of such period plus 0.50% and (y) the
product of (a) the Class A CP Rate applicable to such Class A CP Tranche
attributable to such Class A Conduit Investor at the start of such period and
(b) 125%, (II) any portion of the Class A Investor Group Principal Amount with
respect to such Class A Conduit Investor is being continued or maintained as a
Class A CP Tranche as of such date and (III) the circumstance described in
clause
(I) does not apply to more than two Class A Conduit Investors as of such date,
or


E.any Class A Committed Note Purchaser or Class A Conduit Investor fails to give
its consent to any amendment, modification, termination or waiver of any Series
2013-A Related Document (a “Class A Action”), by the date specified by HVF II,
for which (I) at least half of the percentage of the Class A Committed Note
Purchasers and the Class A Conduit Investors required for such Class A Action
have consented to such Class A Action, and (II) the percentage of the Class A
Committed Note Purchasers and the Class A Conduit Investors required for such
Class A Action have not consented to such Class A Action or provided written
notice that they intend to consent (each, a “Class A Non-Consenting Purchaser”,
and each such Class A Committed Note Purchaser or Conduit Investor described in
clauses (A) through (E) or any Class A Committed Note Purchaser or Class A
Conduit Investor that shall become a Class A Series 2013-B Potential Terminated
Purchaser, a “Class A Potential Terminated Purchaser”),


HVF II shall be permitted, upon no less than seven (7) days’ notice to the
Administrative Agent, a Class A Potential Terminated Purchaser and its Class A
related Funding Agent, to (x)(1) elect to terminate the Class A Commitment, if
any, of such Class A Potential Terminated Purchaser on the date specified in
such termination notice, and (2) prepay on the date of such termination such
Class A Potential Terminated Purchaser’s portion of the Class A Investor Group
Principal Amount for such Class A Potential Terminated Purchaser’s Class A
Investor Group and all accrued and unpaid interest thereon, if any, or (y) elect
to cause such Class A Potential Terminated Purchaser to (and the Class A
Potential Terminated Purchaser must) assign its Class A Commitment to a
replacement purchaser who may be an existing Class A Conduit Investor, Committed
Note Purchaser, Class A Program Support Provider or other Class A Noteholder
(each, a “Class A Replacement Purchaser” and, any such Class A Potential
Terminated Purchaser with respect to which HVF II has made any such election, a
“Class A Terminated Purchaser”).


(ii)HVF II shall not make an election described in Section 9.2(a)(i) unless (A)
no Amortization Event or Potential Amortization

83

--------------------------------------------------------------------------------



Event with respect to Class A Notes shall have occurred and be continuing at the
time of such election (unless such Amortization Event or Potential Amortization
Event would no longer be continuing after giving effect to such election), (B)
in respect of an election described in clause (y) of the final paragraph Section
9.2(a)(i) only, on or prior to the effectiveness of the applicable assignment,
the Class A Terminated Purchaser shall have been paid its portion of the Class A
Investor Group Principal Amount for such Class A Terminated Purchaser’s Class A
Investor Group and all accrued and unpaid interest thereon, if any, by or on
behalf of HVF II or the related Class A Replacement Purchaser, (C) in the event
that the Class A Terminated Purchaser is a Non-Extending Purchaser, the Class A
Replacement Purchaser, if any, shall have agreed to the applicable extension of
the Class A Commitment Termination Date and (D) in the event that the Class A
Terminated Purchaser is a Class A Non-Consenting Purchaser, the Class A
Replacement Purchaser, if any, shall have consented to the applicable amendment,
modification, termination or waiver.    Each Class A Terminated Purchaser hereby
agrees to take all actions reasonably necessary, at the expense of HVF II, to
permit a Class A Replacement Purchaser to succeed to its rights and obligations
hereunder.    Notwithstanding the foregoing, the consent of each then- current
member of an existing Class A Investor Group (other than any Class A Terminated
Purchaser in such Class A Investor Group) shall be required in order for a Class
A Replacement Purchaser to join any such Class A Investor Group.    Upon the
effectiveness of any such assignment to a Class A Replacement Purchaser, (A)
such Class A Replacement Purchaser shall become a “Class A Committed Note
Purchaser” or “Class A Conduit Investor”, as applicable, hereunder for all
purposes of this Series 2013-A Supplement and the other Series 2013-A Related
Documents, (B) such Class A Replacement Purchaser shall have a Class A
Commitment and a Class A Committed Note Purchaser Percentage in an amount not
less than the Class A Terminated Purchaser’s Class A Commitment and Class A
Committed Note Purchaser Percentage assumed by it, (C) the Class A Commitment of
the Class A Terminated Purchaser shall be terminated in all respects and the
Class A Committed Note Purchaser Percentage of such Class A Terminated Purchaser
shall become zero and (D) the Administrative Agent shall revise Schedule II
hereto to reflect the immediately preceding clauses (A) through (C).


(b)
Replacement of Class B Investor Group.



(i)    Notwithstanding anything to the contrary contained herein or in any other
Series 2013-A Related Document, in the event that


A.any Class B Affected Person shall request reimbursement for amounts owing
pursuant to any Specified Cost Section,



84

--------------------------------------------------------------------------------



B.a Class B Committed Note Purchaser shall become a Class B Defaulting Committed
Note Purchaser, and such Class B Defaulting Committed Note Purchaser shall fail
to pay any amounts in accordance with Section 2.2(b)(vii) within five (5)
Business days after demand from the applicable Class B Funding Agent,


C.any Class B Committed Note Purchaser or Class B Conduit Investor shall (I)
become a Non-Extending Purchaser or (II) deliver a Class B Delayed Funding
Notice or a Class B Second Delayed Funding Notice,


D.as of any date of determination (I) the rolling average Class B CP Rate
applicable to the Class B CP Tranche attributable to any Class B Conduit
Investor for any three (3) month period is equal to or greater than the greater
of (x) the Class B CP Rate applicable to such Class B CP Tranche attributable to
such Class B Conduit Investor at the start of such period plus 0.50% and (y) the
product of (a) the Class B CP Rate applicable to such Class B CP Tranche
attributable to such Class B Conduit Investor at the start of such period and
(b) 125%, (II) any portion of the Class B Investor Group Principal Amount with
respect to such Class B Conduit Investor is being continued or maintained as a
Class B CP Tranche as of such date and (III) the circumstance described in
clause (I) does not apply to more than two Class B Conduit Investors as of such
date, or


E.any Class B Committed Note Purchaser or Class B Conduit Investor fails to give
its consent to any amendment, modification, termination or waiver of any Series
2013-A Related Document (a “Class B Action”), by the date specified by HVF II,
for which (I) at least half of the percentage of the Class B Committed Note
Purchasers and the Class B Conduit Investors required for such Class B Action
have consented to such Class B Action, and (II) the percentage of the Class B
Committed Note Purchasers and the Class B Conduit Investors required for such
Class B Action have not consented to such Class B Action or provided written
notice that they intend to consent (each, a “Class B Non-Consenting Purchaser”,
and each such Class B Committed Note Purchaser or Conduit Investor described in
clauses (A) through (E) or any Class B Committed Note Purchaser or Class B
Conduit Investor that shall become a Class B Series 2013-B Potential Terminated
Purchaser, a “Class B Potential Terminated Purchaser”),


HVF II shall be permitted, upon no less than seven (7) days’ notice to the
Administrative Agent, a Class B Potential Terminated Purchaser and its Class B
related Funding Agent, to (x)(1) elect to terminate the Class B Commitment, if
any, of such Class B Potential Terminated Purchaser on the date specified in
such termination notice, and (2) prepay on the date of such termination such
Class B Potential Terminated Purchaser’s portion of the Class B Investor Group
Principal Amount for such Class B

85

--------------------------------------------------------------------------------



Potential Terminated Purchaser’s Class B Investor Group and all accrued and
unpaid interest thereon, if any, or (y) elect to cause such Class B Potential
Terminated Purchaser to (and the Class B Potential Terminated Purchaser must)
assign its Class B Commitment to a replacement purchaser who may be an existing
Class B Conduit Investor, Committed Note Purchaser, Class B Program Support
Provider or other Class B Noteholder (each, a “Class B Replacement Purchaser”
and, any such Class B Potential Terminated Purchaser with respect to which HVF
II has made any such election, a “Class B Terminated Purchaser”).


(ii)    HVF II shall not make an election described in Section 9.2(a)(ii) unless
(A) no Amortization Event or Potential Amortization Event with respect to Class
B Notes shall have occurred and be continuing at the time of such election
(unless such Amortization Event or Potential Amortization Event would no longer
be continuing after giving effect to such election), (B) in respect of an
election described in clause (y) of the final paragraph Section 9.2(a)(ii) only,
on or prior to the effectiveness of the applicable assignment, the Class B
Terminated Purchaser shall have been paid its portion of the Class B Investor
Group Principal Amount for such Class B Terminated Purchaser’s Class B Investor
Group and all accrued and unpaid interest thereon, if any, by or on behalf of
HVF II or the related Class B Replacement Purchaser, (C) in the event that the
Class B Terminated Purchaser is a Non-Extending Purchaser, the Class B
Replacement Purchaser, if any, shall have agreed to the applicable extension of
the Class B Commitment Termination Date and (D) in the event that the Class B
Terminated Purchaser is a Class B Non-Consenting Purchaser, the Class B
Replacement Purchaser, if any, shall have consented to the applicable amendment,
modification, termination or waiver.    Each Class B Terminated Purchaser hereby
agrees to take all actions reasonably necessary, at the expense of HVF II, to
permit a Class B Replacement Purchaser to succeed to its rights and obligations
hereunder.    Notwithstanding the foregoing, the consent of each then- current
member of an existing Class B Investor Group (other than any Class B Terminated
Purchaser in such Class B Investor Group) shall be required in order for a Class
B Replacement Purchaser to join any such Class B Investor Group.    Upon the
effectiveness of any such assignment to a Class B Replacement Purchaser, (A)
such Class B Replacement Purchaser shall become a “Class B Committed Note
Purchaser” or “Class B Conduit Investor”, as applicable, hereunder for all
purposes of this Series 2013-A Supplement and the other Series 2013-A Related
Documents, (B) such Class B Replacement Purchaser shall have a Class B
Commitment and a Class B Committed Note Purchaser Percentage in an amount not
less than the Class B Terminated Purchaser’s Class B Commitment and Class B
Committed Note Purchaser Percentage assumed by it, (C) the Class B Commitment of
the Class B Terminated Purchaser shall be terminated in all respects and the
Class B Committed Note Purchaser Percentage of such Class B Terminated Purchaser
shall become

86

--------------------------------------------------------------------------------



zero and (D) the Administrative Agent shall revise Schedule IV hereto to reflect
the immediately preceding clauses (A) through (C).


Section 9.3.    Assignments.


(a)
Class A Assignments.



(i)Any Class A Committed Note Purchaser may at any time sell all or any part of
its rights and obligations under this Series 2013-A Supplement and the Class A
Notes, with the prior written consent of HVF II, which consent shall not be
unreasonably withheld, to one or more financial institutions (a “Class A
Acquiring Committed Note Purchaser”) pursuant to an assignment and assumption
agreement, substantially in the form of Exhibit G-1 (the “Class A Assignment and
Assumption Agreement”), executed by such Class A Acquiring Committed Note
Purchaser, such assigning Class A Committed Note Purchaser, the Class A Funding
Agent with respect to such Class A Committed Note Purchaser and HVF II and
delivered to the Administrative Agent; provided that, the consent of HVF II to
any such assignment shall not be required (A) after the occurrence and during
the continuance of an Amortization Event with respect to the Series 2013-A Notes
or (B) if such Class A Acquiring Committed Note Purchaser is an Affiliate of
such assigning Class A Committed Note Purchaser; provided further, that HVF II
may withhold its consent in its sole and absolute discretion (and such
withholding shall be deemed reasonable) to an assignment to a potential Class A
Acquiring Committed Note Purchaser that is a Disqualified Party.    An
assignment by a Class A Committed Note Purchaser that is part of a Class A
Investor Group that includes a Class A Conduit Investor to a Class A Investor
Group that does not include a Class A Conduit Investor may be made pursuant to
this Section 9.3(a)(i); provided that, immediately prior to such assignment each
Class A Conduit Investor that is part of the assigning Class A Investor Group
shall be deemed to have assigned all of its rights and obligations in the Class
A Notes (and its rights and obligations hereunder and under each other Series
2013-A Related Document) in respect of such assigned interest to its related
Class A Committed Note Purchaser pursuant to Section
9.3(a)(vii).    Notwithstanding anything to the contrary herein (but subject to
Section 9.3(a)(viii)), any assignment by a Class A Committed Note Purchaser to a
different Class A Investor Group that includes a Class A Conduit Investor shall
be made pursuant to Section 9.3(a)(iii), and not this Section 9.3(a)(i).


(ii)Without limiting Section 9.3(a)(i), each Class A Conduit Investor may assign
all or a portion of the Class A Investor Group Principal Amount with respect to
such Class A Conduit Investor and its rights and obligations under this Series
2013-A Supplement and each other Series 2013-A Related Document to which it is a
party (or otherwise to which it has rights) to a Class A Conduit Assignee with
respect to such

87

--------------------------------------------------------------------------------



Class A Conduit Investor without the prior written consent of HVF II. Upon such
assignment by a Class A Conduit Investor to a Class A Conduit Assignee:


A.such Class A Conduit Assignee shall be the owner of the Class A Investor Group
Principal Amount or such portion thereof with respect to such Class A Conduit
Investor,


B.the related administrative or managing agent for such Class A Conduit Assignee
will act as the Class A Funding Agent for such Class A Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Class A Funding Agent hereunder or under each other Series 2013-A Related
Document,


C.such Class A Conduit Assignee and its liquidity support provider(s) and credit
support provider(s) and other related parties, in each case relating to the
Class A Commercial Paper and/or the Class A Notes, shall have the benefit of all
the rights and protections provided to such Class A Conduit Investor herein and
in each other Series 2013-A Related Document (including any limitation on
recourse against such Class A Conduit Assignee as provided in this paragraph),


D.such Class A Conduit Assignee shall assume all of such Class A Conduit
Investor’s obligations, if any, hereunder and under each other Series 2013-A
Related Document with respect to such portion of the Class A Investor Group
Principal Amount and such Class A Conduit Investor shall be released from such
obligations,


E.all distributions in respect of the Class A Investor Group Principal Amount or
such portion thereof with respect to such Class A Conduit Investor shall be made
to the applicable Class A Funding Agent on behalf of such Class A Conduit
Assignee,


F.the definition of the term “Class A CP Rate” with respect to the portion of
the Class A Investor Group Principal Amount with respect to such Class A Conduit
Investor, as applicable funded with commercial paper issued by such Class A
Conduit Assignee from time to time shall be determined in the manner set forth
in the definition of “Class A CP Rate” applicable to such Class A Conduit
Assignee on the basis of the interest rate or discount applicable to commercial
paper issued by such Class A Conduit Assignee (rather than any other Class A
Conduit Investor),


G.the defined terms and other terms and provisions of this Series 2013-A
Supplement and each other Series 2013-A Related Documents shall be interpreted
in accordance with the foregoing, and


H.if reasonably requested by the Class A Funding Agent with respect to such
Class A Conduit Assignee, the parties will execute and

88

--------------------------------------------------------------------------------



deliver such further agreements and documents and take such other actions as the
Class A Funding Agent may reasonably request to evidence and give effect to the
foregoing.


No assignment by any Class A Conduit Investor to a Class A Conduit Assignee of
all or any portion of the Class A Investor Group Principal Amount with respect
to such Class A Conduit Investor shall in any way diminish the obligation of the
Class A Committed Note Purchasers in the same Class A Investor Group as such
Class A Conduit Investor under Section 2.2 to fund any Class A Advance not
funded by such Class A Conduit Investor or such Class A Conduit Assignee.


(iii)Any Class A Conduit Investor and the Class A Committed Note Purchaser with
respect to such Class A Conduit Investor (or, with respect to any Class A
Investor Group without a Class A Conduit Investor, the related Class A Committed
Note Purchaser) at any time may sell all or any part of their respective (or,
with respect to a Class A Investor Group without a Class A Conduit Investor,
its) rights and obligations under this Series 2013-A Supplement and the Class A
Notes, with the prior written consent of HVF II, which consent shall not be
unreasonably withheld, to a Class A Investor Group with respect to which each
acquiring Class A Conduit Investor is a multi-seller commercial paper conduit,
whose commercial paper has ratings of at least “A-2” from S&P and “P2” from
Moody’s and that includes one or more financial institutions providing support
to such multi-seller commercial paper conduit (a “Class A Acquiring Investor
Group”) pursuant to a transfer supplement, substantially in the form of Exhibit
H-1 (the “Class A Investor Group Supplement”), executed by such Class A
Acquiring Investor Group, the Class A Funding Agent with respect to such Class A
Acquiring Investor Group (including each Class A Conduit Investor (if any) and
the Class A Committed Note Purchasers with respect to such Class A Investor
Group), such assigning Class A Conduit Investor and the Class A Committed Note
Purchasers with respect to such Class A Conduit Investor, the Class A Funding
Agent with respect to such assigning Class A Conduit Investor and Class A
Committed Note Purchasers and HVF II and delivered to the Administrative Agent;
provided that, the consent of HVF II to any such assignment shall not be
required after the occurrence and during the continuance of an Amortization
Event with respect to the Series 2013-A Notes; provided further that HVF II may
withhold its consent in its sole and absolute discretion (and such withholding
shall be deemed reasonable) to an assignment to a potential Class A Acquiring
Investor Group that (a) has ratings of at least “A-2” from S&P and “P2” by
Moody’s, but does not have ratings of at least “A-1” from S&P or “P1” by Moody’s
if such assignment will result in a material increase in HVF II’s costs of
financing with respect to the applicable Class A Notes or (b) is a Disqualified
Party.

89

--------------------------------------------------------------------------------



(iv)Any Class A Committed Note Purchaser may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
financial institutions or other entities (“Class A Participants”) participations
in its Class A Committed Note Purchaser Percentage of the Class A Maximum
Investor Group Principal Amount with respect to it and the other Class A
Committed Note Purchasers included in the related Class A Investor Group, its
Class A Note and its rights hereunder (or, in each case, a portion thereof)
pursuant to documentation in form and substance satisfactory to such Class A
Committed Note Purchaser and the Class A Participant; provided, however, that
(i) in the event of any such sale by a Class A Committed Note Purchaser to a
Class A Participant, (A) such Class A Committed Note Purchaser’s obligations
under this Series 2013-A Supplement shall remain unchanged, (B) such Class A
Committed Note Purchaser shall remain solely responsible for the performance
thereof and (C) HVF II and the Administrative Agent shall continue to deal
solely and directly with such Class A Committed Note Purchaser in connection
with its rights and obligations under this Series 2013-A Supplement, (ii) no
Class A Committed Note Purchaser shall sell any participating interest under
which the Class A Participant shall have any right to approve, veto, consent,
waive or otherwise influence any approval, consent or waiver of such Class A
Committed Note Purchaser with respect to any amendment, consent or waiver with
respect to this Series 2013-A Supplement or any other Series 2013-A Related
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all Class A Committed
Note Purchasers hereunder, and (iii) no Class A Committed Note Purchaser shall
sell any participating interest to any Disqualified Party.    A Class A
Participant shall have the right to receive reimbursement for amounts due
pursuant to each Specified Cost Section but only to the extent that the related
selling Class A Committed Note Purchaser would have had such right absent the
sale of the related participation and, with respect to amounts due pursuant to
Section 3.8, only to the extent such Class A Participant shall have complied
with the provisions of Section 3.8 as if such Class A Participant were a Class A
Committed Note Purchaser.    Each such Class A Participant shall be deemed to
have agreed to the provisions set forth in Section 3.10 as if such Class A
Participant were a Class A Committed Note Purchaser.


(v)HVF II authorizes each Class A Committed Note Purchaser to disclose to any
Class A Participant or Class A Acquiring Committed Note Purchaser (each, a
“Class A Transferee”) and any prospective Class A Transferee any and all
financial information in such Class A Committed Note Purchaser’s possession
concerning HVF II, the Series 2013-A Collateral, the Group I Administrator and
the Series 2013-A Related Documents that has been delivered to such Class A
Committed Note Purchaser by HVF II in connection with such Class A Committed
Note

90

--------------------------------------------------------------------------------



Purchaser’s credit evaluation of HVF II, the Series 2013-A Collateral and the
Group I Administrator.    For the avoidance of doubt, no Class A Committed Note
Purchaser may disclose any of the foregoing information to any Class A
Transferee who is a Disqualified Party without the prior written consent of an
Authorized Officer of HVF II, which consent may be withheld for any reason in
HVF II’s sole and absolute discretion.


(vi)Notwithstanding any other provision set forth in this Series 2013-A
Supplement (but subject to Section 9.3(a)(viii)), each Class A Conduit Investor
or, if there is no Class A Conduit Investor with respect to any Class A Investor
Group, the Class A Committed Note Purchaser with respect to such Class A
Investor Group may at any time grant to one or more Class A Program Support
Providers (or, in the case of a Class A Conduit Investor, to its related Class A
Committed Note Purchaser) a participating interest in or lien on, or otherwise
transfer and assign to one or more Class A Program Support Providers (or, in the
case of a Class A Conduit Investor, to its related Class A Committed Note
Purchaser), such Class A Conduit Investor’s or, if there is no Class A Conduit
Investor with respect to any Class A Investor Group, the related Class A
Committed Note Purchaser’s interests in the Class A Advances made hereunder and
such Class A Program Support Provider (or such Class A Committed Note Purchaser,
as the case may be), with respect to its participating or assigned interest,
shall be entitled to the benefits granted to such Class A Conduit Investor or
Class A Committed Note Purchaser, as applicable, under this Series 2013-A
Supplement.


(vii)Notwithstanding any other provision set forth in this Series 2013-A
Supplement (but subject to Section 9.3(a)(viii)), each Class A Conduit Investor
may at any time, without the consent of HVF II, transfer and assign all or a
portion of its rights in the Class A Notes (and its rights hereunder and under
other Series 2013-A Related Documents) to its related Class A Committed Note
Purchaser.    Furthermore, each Class A Conduit Investor may at any time grant a
security interest in and lien on, all or any portion of its interests under this
Series 2013-A Supplement, its Class A Note and each other Series 2013-A Related
Document to (i) its related Class A Committed Note Purchaser, (ii) its Class A
Funding Agent, (iii) any Class A Program Support Provider who, at any time now
or in the future, provides program liquidity or credit enhancement, including an
insurance policy for such Class A Conduit Investor relating to the Class A
Commercial Paper or the Class A Notes, (iv) any other Person who, at any time
now or in the future, provides liquidity or credit enhancement for the Class A
Conduit Investors, including an insurance policy relating to the Class A
Commercial Paper or the Class A Notes or (v) any collateral trustee or
collateral agent for any of the foregoing; provided, however, any such security
interest or lien shall be released upon assignment of its Class A Note to its
related Class A Committed Note Purchaser. Each Class A Committed Note Purchaser
may assign its

91

--------------------------------------------------------------------------------



Class A Commitment, or all or any portion of its interest under its Class A
Note, this Series 2013-A Supplement and each other Series 2013-A Related
Document to any Person with the prior written consent of HVF II, such consent
not to be unreasonably withheld; provided that, HVF II may withhold its consent
in its sole and absolute discretion (and such withholding shall be deemed
reasonable) to an assignment to any Person that is a Disqualified
Party.    Notwithstanding any other provisions set forth in this Series 2013-A
Supplement, each Class A Committed Note Purchaser may at any time create a
security interest in all or any portion of its rights under this Series 2013-A
Supplement, its Class A Note and the Series 2013-A Related Document in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any similar foreign entity.


(viii)    Notwithstanding anything in this Section 9.3(a) to the contrary, so
long as the Class A Series 2013-B Notes are Outstanding (as “Outstanding” is
defined in the Series 2013-B Supplement), no transfer, assignment, exchange or
other pledge or conveyance pursuant to this Section 9.3(a) (if otherwise
permitted pursuant to this Section 9.3(a)) shall be effective unless,
immediately after giving effect to such transfer, assignment, exchange or other
pledge or conveyance, such transferee’s Class A Commitment Percentage shall
equal such transferee’s Class A Series 2013-B Commitment Percentage.


(b)
Class B Assignments.



(i)    Any Class B Committed Note Purchaser may at any time sell all or any part
of its rights and obligations under this Series 2013-A Supplement and the Class
B Notes, with the prior written consent of HVF II, which consent shall not be
unreasonably withheld, to one or more financial institutions (a “Class B
Acquiring Committed Note Purchaser”) pursuant to an assignment and assumption
agreement, substantially in the form of Exhibit G-2 (the “Class B Assignment and
Assumption Agreement”), executed by such Class B Acquiring Committed Note
Purchaser, such assigning Class B Committed Note Purchaser, the Class B Funding
Agent with respect to such Class B Committed Note Purchaser and HVF II and
delivered to the Administrative Agent; provided that, the consent of HVF II to
any such assignment shall not be required (A) after the occurrence and during
the continuance of an Amortization Event with respect to the Series 2013-A Notes
or (B) if such Class B Acquiring Committed Note Purchaser is an Affiliate of
such assigning Class B Committed Note Purchaser; provided further, that HVF II
may withhold its consent in its sole and absolute discretion (and such
withholding shall be deemed reasonable) to an assignment to a potential Class B
Acquiring Committed Note Purchaser that is a Disqualified Party.    An
assignment by a Class B Committed Note Purchaser that is part of a Class B
Investor Group that includes a Class B Conduit Investor to a Class B Investor

92

--------------------------------------------------------------------------------



Group that does not include a Class B Conduit Investor may be made pursuant to
this Section 9.3(b)(i); provided that, immediately prior to such assignment each
Class B Conduit Investor that is part of the assigning Class B Investor Group
shall be deemed to have assigned all of its rights and obligations in the Class
B Notes (and its rights and obligations hereunder and under each other Series
2013-A Related Document) in respect of such assigned interest to its related
Class B Committed Note Purchaser pursuant to Section
9.3(b)(vii).    Notwithstanding anything to the contrary herein (but subject to
Section 9.3(b)(viii)), any assignment by a Class B Committed Note Purchaser to a
different Class B Investor Group that includes a Class B Conduit Investor shall
be made pursuant to Section 9.3(b)(iii), and not this Section 9.3(b)(i).


(ii)    Without limiting Section 9.3(b)(i), each Class B Conduit Investor may
assign all or a portion of the Class B Investor Group Principal Amount with
respect to such Class B Conduit Investor and its rights and obligations under
this Series 2013-A Supplement and each other Series 2013-A Related Document to
which it is a party (or otherwise to which it has rights) to a Class B Conduit
Assignee with respect to such Class B Conduit Investor without the prior written
consent of HVF II. Upon such assignment by a Class B Conduit Investor to a Class
B Conduit Assignee:


A.such Class B Conduit Assignee shall be the owner of the Class B Investor Group
Principal Amount or such portion thereof with respect to such Class B Conduit
Investor,


B.the related administrative or managing agent for such Class B Conduit Assignee
will act as the Class B Funding Agent for such Class B Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Class B Funding Agent hereunder or under each other Series 2013-A Related
Document,


C.such Class B Conduit Assignee and its liquidity support provider(s) and credit
support provider(s) and other related parties, in each case relating to the
Class B Commercial Paper and/or the Class B Notes, shall have the benefit of all
the rights and protections provided to such Class B Conduit Investor herein and
in each other Series 2013-A Related Document (including any limitation on
recourse against such Class B Conduit Assignee as provided in this paragraph),


D.such Class B Conduit Assignee shall assume all of such Class B Conduit
Investor’s obligations, if any, hereunder and under each other Series 2013-A
Related Document with respect to such portion of the Class B Investor Group
Principal Amount and such Class B Conduit Investor shall be released from such
obligations,



93

--------------------------------------------------------------------------------



E.all distributions in respect of the Class B Investor Group Principal Amount or
such portion thereof with respect to such Class B Conduit Investor shall be made
to the applicable Class B Funding Agent on behalf of such Class B Conduit
Assignee,


F.the definition of the term “Class B CP Rate” with respect to the portion of
the Class B Investor Group Principal Amount with respect to such Class B Conduit
Investor, as applicable funded with commercial paper issued by such Class B
Conduit Assignee from time to time shall be determined in the manner set forth
in the definition of “Class B CP Rate” applicable to such Class B Conduit
Assignee on the basis of the interest rate or discount applicable to commercial
paper issued by such Class B Conduit Assignee (rather than any other Class B
Conduit Investor),


G.the defined terms and other terms and provisions of this Series 2013-A
Supplement and each other Series 2013-A Related Documents shall be interpreted
in accordance with the foregoing, and


H.if reasonably requested by the Class B Funding Agent with respect to such
Class B Conduit Assignee, the parties will execute and deliver such further
agreements and documents and take such other actions as the Class B Funding
Agent may reasonably request to evidence and give effect to the foregoing.


No assignment by any Class B Conduit Investor to a Class B Conduit Assignee of
all or any portion of the Class B Investor Group Principal Amount with respect
to such Class B Conduit Investor shall in any way diminish the obligation of the
Class B Committed Note Purchasers in the same Class B Investor Group as such
Class B Conduit Investor under Section 2.2 to fund any Class B Advance not
funded by such Class B Conduit Investor or such Class B Conduit Assignee.


(iii)    Any Class B Conduit Investor and the Class B Committed Note Purchaser
with respect to such Class B Conduit Investor (or, with respect to any Class B
Investor Group without a Class B Conduit Investor, the related Class B Committed
Note Purchaser) at any time may sell all or any part of their respective (or,
with respect to a Class B Investor Group without a Class B Conduit Investor,
its) rights and obligations under this Series 2013-A Supplement and the Class B
Notes, with the prior written consent of HVF II, which consent shall not be
unreasonably withheld, to a Class B Investor Group with respect to which each
acquiring Class B Conduit Investor is a multi-seller commercial paper conduit,
whose commercial paper has ratings of at least “A-2” from S&P and “P2” from
Moody’s and that includes one or more financial institutions providing support
to such multi-seller commercial paper conduit (a “Class B Acquiring Investor
Group”) pursuant to a transfer supplement, substantially in the form of Exhibit
H-2 (the “Class B Investor Group

94

--------------------------------------------------------------------------------



Supplement”), executed by such Class B Acquiring Investor Group, the Class B
Funding Agent with respect to such Class B Acquiring Investor Group (including
each Class B Conduit Investor (if any) and the Class B Committed Note Purchasers
with respect to such Class B Investor Group), such assigning Class B Conduit
Investor and the Class B Committed Note Purchasers with respect to such Class B
Conduit Investor, the Class B Funding Agent with respect to such assigning Class
B Conduit Investor and Class B Committed Note Purchasers and HVF II and
delivered to the Administrative Agent; provided that, the consent of HVF II to
any such assignment shall not be required after the occurrence and during the
continuance of an Amortization Event with respect to the Series 2013-A Notes;
provided further that HVF II may withhold its consent in its sole and absolute
discretion (and such withholding shall be deemed reasonable) to an assignment to
a potential Class B Acquiring Investor Group that (a) has ratings of at least
“A-2” from S&P and “P2” by Moody’s, but does not have ratings of at least “A-1”
from S&P or “P1” by Moody’s if such assignment will result in a material
increase in HVF II’s costs of financing with respect to the applicable Class B
Notes or (b) is a Disqualified Party.


(iv)    Any Class B Committed Note Purchaser may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
financial institutions or other entities (“Class B Participants”) participations
in its Class B Committed Note Purchaser Percentage of the Class B Maximum
Investor Group Principal Amount with respect to it and the other Class B
Committed Note Purchasers included in the related Class B Investor Group, its
Class B Note and its rights hereunder (or, in each case, a portion thereof)
pursuant to documentation in form and substance satisfactory to such Class B
Committed Note Purchaser and the Class B Participant; provided, however, that
(i) in the event of any such sale by a Class B Committed Note Purchaser to a
Class B Participant, (A) such Class B Committed Note Purchaser’s obligations
under this Series 2013-A Supplement shall remain unchanged, (B) such Class B
Committed Note Purchaser shall remain solely responsible for the performance
thereof and (C) HVF II and the Administrative Agent shall continue to deal
solely and directly with such Class B Committed Note Purchaser in connection
with its rights and obligations under this Series 2013-A Supplement, (ii) no
Class B Committed Note Purchaser shall sell any participating interest under
which the Class B Participant shall have any right to approve, veto, consent,
waive or otherwise influence any approval, consent or waiver of such Class B
Committed Note Purchaser with respect to any amendment, consent or waiver with
respect to this Series 2013-A Supplement or any other Series 2013-A Related
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all Class B Committed
Note Purchasers hereunder, and (iii) no Class B Committed Note Purchaser shall
sell any participating interest to any Disqualified Party.    A Class B
Participant

95

--------------------------------------------------------------------------------



shall have the right to receive reimbursement for amounts due pursuant to each
Specified Cost Section but only to the extent that the related selling Class B
Committed Note Purchaser would have had such right absent the sale of the
related participation and, with respect to amounts due pursuant to Section 3.8,
only to the extent such Class B Participant shall have complied with the
provisions of Section 3.8 as if such Class B Participant were a Class B
Committed Note Purchaser.    Each such Class B Participant shall be deemed to
have agreed to the provisions set forth in Section 3.10 as if such Class B
Participant were a Class B Committed Note Purchaser.


(v)    HVF II authorizes each Class B Committed Note Purchaser to disclose to
any Class B Participant or Class B Acquiring Committed Note Purchaser (each, a
“Class B Transferee”) and any prospective Class B Transferee any and all
financial information in such Class B Committed Note Purchaser’s possession
concerning HVF II, the Series 2013-A Collateral, the Group I Administrator and
the Series 2013-A Related Documents that has been delivered to such Class B
Committed Note Purchaser by HVF II in connection with such Class B Committed
Note Purchaser’s credit evaluation of HVF II, the Series 2013-A Collateral and
the Group I Administrator.    For the avoidance of doubt, no Class B Committed
Note Purchaser may disclose any of the foregoing information to any Class B
Transferee who is a Disqualified Party without the prior written consent of an
Authorized Officer of HVF II, which consent may be withheld for any reason in
HVF II’s sole and absolute discretion.


(vi)    Notwithstanding any other provision set forth in this Series 2013-A
Supplement (but subject to Section 9.3(b)(viii)), each Class B Conduit Investor
or, if there is no Class B Conduit Investor with respect to any Class B Investor
Group, the Class B Committed Note Purchaser with respect to such Class B
Investor Group may at any time grant to one or more Class B Program Support
Providers (or, in the case of a Class B Conduit Investor, to its related Class B
Committed Note Purchaser) a participating interest in or lien on, or otherwise
transfer and assign to one or more Class B Program Support Providers (or, in the
case of a Class B Conduit Investor, to its related Class B Committed Note
Purchaser), such Class B Conduit Investor’s or, if there is no Class B Conduit
Investor with respect to any Class B Investor Group, the related Class B
Committed Note Purchaser’s interests in the Class B Advances made hereunder and
such Class B Program Support Provider (or such Class B Committed Note Purchaser,
as the case may be), with respect to its participating or assigned interest,
shall be entitled to the benefits granted to such Class B Conduit Investor or
Class B Committed Note Purchaser, as applicable, under this Series 2013-A
Supplement.


(vii)    Notwithstanding any other provision set forth in this Series 2013-A
Supplement (but subject to Section 9.3(b)(viii)), each Class B

96

--------------------------------------------------------------------------------



Conduit Investor may at any time, without the consent of HVF II, transfer and
assign all or a portion of its rights in the Class B Notes (and its rights
hereunder and under other Series 2013-A Related Documents) to its related Class
B Committed Note Purchaser.    Furthermore, each Class B Conduit Investor may at
any time grant a security interest in and lien on, all or any portion of its
interests under this Series 2013-A Supplement, its Class B Note and each other
Series 2013-A Related Document to (i) its related Class B Committed Note
Purchaser, (ii) its Class B Funding Agent,
(iii) any Class B Program Support Provider who, at any time now or in the
future, provides program liquidity or credit enhancement, including an insurance
policy for such Class B Conduit Investor relating to the Class B Commercial
Paper or the Class B Notes, (iv) any other Person who, at any time now or in the
future, provides liquidity or credit enhancement for the Class B Conduit
Investors, including an insurance policy relating to the Class B Commercial
Paper or the Class B Notes or (v) any collateral trustee or collateral agent for
any of the foregoing; provided, however, any such security interest or lien
shall be released upon assignment of its Class B Note to its related Class B
Committed Note Purchaser.    Each Class B Committed Note Purchaser may assign
its Class B Commitment, or all or any portion of its interest under its Class B
Note, this Series 2013-A Supplement and each other Series 2013-A Related
Document to any Person with the prior written consent of HVF II, such consent
not to be unreasonably withheld; provided that, HVF II may withhold its consent
in its sole and absolute discretion (and such withholding shall be deemed
reasonable) to an assignment to any Person that is a Disqualified Party.
Notwithstanding any other provisions set forth in this Series 2013-A Supplement,
each Class B Committed Note Purchaser may at any time create a security interest
in all or any portion of its rights under this Series 2013-A Supplement, its
Class B Note and the Series 2013-A Related Document in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any similar foreign entity.


(viii)    Notwithstanding anything in this Section 9.3(b) to the contrary, so
long as the Class B Series 2013-B Notes are Outstanding (as “Outstanding” is
defined in the Series 2013-B Supplement), no transfer, assignment, exchange or
other pledge or conveyance pursuant to this Section 9.3(b) (if otherwise
permitted pursuant to this Section 9.3(b)) shall be effective unless,
immediately after giving effect to such transfer, assignment, exchange or other
pledge or conveyance, such transferee’s Class B Commitment Percentage shall
equal such transferee’s Class B Series 2013-B Commitment Percentage.



97

--------------------------------------------------------------------------------



ARTICLE X


THE ADMINISTRATIVE AGENT


Section 10.1. Authorization and Action of the Administrative Agent.    Each of
the Class A Conduit Investors, the Class A Committed Note Purchasers and the
Class A Funding Agents has designated and appointed Deutsche Bank AG, New York
Branch as the Administrative Agent under the Initial Series 2013-A Supplement
and affirms such designation and appointment hereunder, and hereby authorizes
the Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Series 2013-A Supplement together with such powers as are reasonably
incidental thereto.    Each of the Class B Conduit Investors, the Class B
Committed Note Purchasers and the Class B Funding Agents hereby designates and
appoints Deutsche Bank AG, New York Branch as the Administrative Agent
hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Series 2013-A Supplement together with
such powers as are reasonably incidental thereto. The Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Conduit Investor, any Committed
Note Purchaser, or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Series 2013-A Supplement or
otherwise exist for the Administrative Agent.    In performing its functions and
duties hereunder, the Administrative Agent shall act solely as agent for the
Conduit Investors, the Committed Note Purchasers, the Funding Agents and does
not assume nor shall it be deemed to have assumed any obligation or relationship
of trust or agency with or for HVF II or any of its successors or
assigns.    The Administrative Agent shall not be required to take any action
that exposes the Administrative Agent to personal liability or that is contrary
to this Series 2013-A Supplement or applicable law.    The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2013-A Notes and all other amounts
owed by HVF II hereunder to each of the Class A Investor Groups and the Class B
Investor Groups (the “Aggregate Unpaids”).


Section 10.2. Delegation of Duties.    The Administrative Agent may execute any
of its duties under this Series 2013-A Supplement by or through agents or
attorneys- in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.


Section 10.3. Exculpatory Provisions.    Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Series 2013-A Supplement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any Conduit Investor, any Committed Note Purchaser or any Funding
Agent for any recitals, statements, representations or warranties made by HVF II
contained in this Series 2013-A Supplement or in any

98

--------------------------------------------------------------------------------



certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Series 2013-A Supplement for the
due execution, legality, value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Series 2013-A Supplement or any other
document furnished in connection herewith, or for any failure of HVF II to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article II.    The Administrative Agent shall not be under any
obligation to any Conduit Investor, any Committed Note Purchaser or any Funding
Agent to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, this Series 2013-A
Supplement, or to inspect the properties, books or records of HVF II.    The
Administrative Agent shall not be deemed to have knowledge of any Amortization
Event, Potential Amortization Event or Series 2013-A Liquidation Event unless
the Administrative Agent has received notice from HVF II, any Conduit Investor,
any Committed Note Purchaser or any Funding Agent.


Section 10.4. Reliance.    The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.    The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Series 2013-A
Supplement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of any Conduit Investor, any
Committed Note Purchaser or any Funding Agent as it deems appropriate or it
shall first be indemnified to its satisfaction by any Conduit Investor, any
Committed Note Purchaser or any Funding Agent, provided that, unless and until
the Administrative Agent shall have received such advice, the Administrative
Agent may take or refrain from taking any action, as the Administrative Agent
shall deem advisable and in the best interests of the Conduit Investors, the
Committed Note Purchasers and the Funding Agents.    The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Series 2013-A Required Noteholders and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Conduit Investors, the Committed Note Purchasers and the Funding
Agents.


Section 10.5. Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Conduit Investors, the Committed Note Purchasers and the Funding
Agents expressly acknowledge that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of HVF
II, shall be deemed to constitute any representation or warranty by the
Administrative Agent.    Each of the Conduit Investors, the Committed Note
Purchasers and the Funding Agents represent and warrant to the Administrative
Agent that they have and will, independently and without reliance upon the
Administrative Agent and based on such documents and information as they have
deemed appropriate, made their own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of HVF II and made its own decision to enter into this Series
2013-A Supplement.

99

--------------------------------------------------------------------------------



Section 10.6. The Administrative Agent in its Individual Capacity.    The
Administrative Agent and any of its Affiliates may purchase, hold and transfer,
as the case may be, Class A Notes and Class B Notes and may otherwise make loans
to, accept deposits from, and generally engage in any kind of business with HVF
II or any Affiliate of HVF II as though the Administrative Agent were not the
Administrative Agent hereunder.


Section 10.7. Successor Administrative Agent.    The Administrative Agent may,
upon thirty (30) days’ notice to HVF II and each of the Conduit Investors, the
Committed Note Purchasers and the Funding Agents, and the Administrative Agent
will, upon the direction of the Series 2013-A Required Noteholders, resign as
Administrative Agent.
If the Administrative Agent shall resign, then the Investor Groups, during such
30-day period, shall appoint an Affiliate of a member of the Investor Groups as
a successor agent.    If for any reason no successor Administrative Agent is
appointed by the Investor Groups during such 30-day period, then effective upon
the expiration of such 30-day period, HVF II for all purposes shall deal
directly with the Funding Agents.    After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Section 11.4
and this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Series 2013-A
Supplement.


Section 10.8. Authorization and Action of Funding Agents.    Each Conduit
Investor and each Committed Note Purchaser is hereby deemed to have designated
and appointed the Funding Agent set forth next to such Conduit Investor’s name,
or if there is no Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser’s name with respect to such Investor Group, on Schedule
II or Schedule IV hereto, as applicable, as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Series 2013-A Supplement together with such powers as are
reasonably incidental thereto.    Each Funding Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the related Investor Group, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Funding Agent shall be read into this Series 2013-A Supplement or otherwise
exist for such Funding Agent.    In performing its functions and duties
hereunder, each Funding Agent shall act solely as agent for the related Investor
Group and does not assume nor shall it be deemed to have assumed any obligation
or relationship of trust or agency with or for HVF II or any of its successors
or assigns.    Each Funding Agent shall not be required to take any action that
exposes such Funding Agent to personal liability or that is contrary to this
Series 2013-A Supplement or Applicable Law.    The appointment and authority of
the Funding Agent hereunder shall terminate upon the indefeasible payment in
full of the Aggregate Unpaids.


Section 10.9. Delegation of Duties.    Each Funding Agent may execute any of its
duties under this Series 2013-A Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.

100

--------------------------------------------------------------------------------



Each Funding Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.


Section 10.10. Exculpatory Provisions.    Neither any Funding Agent nor any of
their directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Series 2013-A Supplement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by HVF II contained in this Series 2013-A
Supplement or in any certificate, report, statement or other document referred
to or provided for in, or received under or in connection with, this Series
2013-A Supplement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Series 2013-A Supplement or any other
document furnished in connection herewith, or for any failure of HVF II to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article II.    No Funding Agent shall be under any obligation to
its related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Series 2013-A Supplement, or to inspect the properties, books or
records of HVF II.    No Funding Agent shall be deemed to have knowledge of any
Amortization Event, Potential Amortization Event or Series 2013-A Liquidation
Event, unless such Funding Agent has received notice from HVF II (or any agent
or designee thereof) or its related Investor Group.


Section 10.11. Reliance.    Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel independent accountants and other experts
selected by such Funding Agent.
Each Funding Agent shall in all cases be fully justified in failing or refusing
to take any action under this Series 2013-A Supplement or any other document
furnished in connection herewith unless it shall first receive such advice or
concurrence of the related Investor Group as it deems appropriate or it shall
first be indemnified to its satisfaction by the related Investor Group, provided
that, unless and until such Funding Agent shall have received such advice, such
Funding Agent may take or refrain from taking any action, as such Funding Agent
shall deem advisable and in the best interests of the related Investor
Group.    Each Funding Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the related Investor
Group and such request and any action taken or failure to act pursuant thereto
shall be binding upon its related Investor Group.


Section 10.12. Non-Reliance on the Funding Agent and Other Purchasers.    Each
Investor Group expressly acknowledges that neither its related Funding Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
such Funding Agent hereafter taken, including any review of the affairs of HVF
II, shall be deemed to constitute any representation or warranty by such Funding
Agent.    Each Investor Group represents and warrants to its related Funding
Agent that it has and will, independently and without

101

--------------------------------------------------------------------------------



reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of HVF II and made its own decision to enter into Series 2013-A
Supplement.


Section 10.13. The Funding Agent in its Individual Capacity.    Each Funding
Agent and any of its Affiliates may purchase, hold and transfer, as the case may
be, Class A Notes and Class B Notes and may otherwise make loans to, accept
deposits from, and generally engage in any kind of business with HVF II or any
Affiliate of HVF II as though such Funding Agent were not a Funding Agent
hereunder.


Section 10.14. Successor Funding Agent.    Each Funding Agent will, upon the
direction of its related Investor Group, resign as such Funding Agent.    If
such Funding Agent shall resign, then the related Investor Group shall appoint
an Affiliate of a member of its related Investor Group as a successor
agent.    If for any reason no successor Funding Agent is appointed by the
related Investor Group, then effective upon the resignation of such Funding
Agent, HVF II for all purposes shall deal directly with such Investor
Group.    After any retiring Funding Agent’s resignation hereunder as Funding
Agent, subject to the limitations set forth herein, the provisions of Section
11.4 and this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Funding Agent under this Series
2013-A Supplement.
ARTICLE XI GENERAL
Section 11.1. Optional Repurchase of the Series 2013-A Notes.


(a)Optional Repurchase of the Class A Notes.    The Class A Notes shall be
subject to repurchase (in whole) by HVF II at its option, upon three (3)
Business Days’ prior written notice to the Trustee at any time. The repurchase
price for any Class A Note (in each case, the “Class A Note Repurchase Amount”)
shall equal the sum of:


(i)the Class A Principal Amount of such Class A Notes (determined after giving
effect to any payments of principal and interest on the Payment Date immediately
preceding the date of purchase pursuant to this Section 11.1(a)), plus


(ii)all accrued and unpaid interest on such Class A Notes through such date of
repurchase under this Section 11.1(a)) (and, with respect to the portion of such
principal balance that was funded with Class A Commercial Paper issued at a
discount, all accrued and unpaid discount on such Class A Commercial Paper from
the issuance date(s) thereof to the date of repurchase under this Section
11.1(a) and the aggregate discount to accrue on such Class A Commercial Paper
from the date of repurchase under this Section 11.1(a) to the next succeeding
Payment Date); plus

102

--------------------------------------------------------------------------------



(iii)all associated breakage costs payable as a result of such repurchase
(calculated in accordance with Section 3.6(a)); and


(iv)any other amounts then due and payable to the holders of such Class A Notes
pursuant hereto.


(b)Optional Repurchase of the Class B Notes.    The Class B Notes shall be
subject to repurchase (in whole) by HVF II at its option, upon three (3)
Business Days’ prior written notice to the Trustee at any time; provided that,
during the continuance of an Amortization Event or Potential Amortization Event
(as notified to the Trustee pursuant to Section 8.3 of the Group I Supplement),
in either case with respect to the Series 2013-A Notes, any repurchase of the
Class B Notes pursuant to this Section 11.1(b) shall be subject to the condition
that no Class A Notes remain Outstanding immediately after giving effect to such
repurchase. The repurchase price for any Class B Note (in each case, the “Class
B Note Repurchase Amount”) shall equal the sum of:


(i)    the Class B Principal Amount of such Class B Notes (determined after
giving effect to any payments of principal and interest on the Payment Date
immediately preceding the date of purchase pursuant to this Section 11.1(b)),
plus


(ii)    all accrued and unpaid interest on such Class B Notes through such date
of repurchase under this Section 11.1(b)) (and, with respect to the portion of
such principal balance that was funded with Class B Commercial Paper issued at a
discount, all accrued and unpaid discount on such Class B Commercial Paper from
the issuance date(s) thereof to the date of repurchase under this Section
11.1(b) and the aggregate discount to accrue on such Class B Commercial Paper
from the date of repurchase under this Section 11.1(b) to the next succeeding
Payment Date); plus


(iii)    all associated breakage costs payable as a result of such repurchase
(calculated in accordance with Section 3.6(b)); and


(c)any other amounts then due and payable to the holders of such Class B Notes
pursuant hereto.


Section 11.2. Information.


On or before the fourth Business Day prior to each Payment Date (unless
otherwise agreed to by the Trustee), HVF II shall furnish to the Trustee a
Monthly Noteholders’ Statement with respect to the Series 2013-A Notes, in a
Microsoft Excel electronic file (or similar electronic file) substantively in
the form of Exhibit F; provided that HVF II can provide, in its sole discretion,
information in the Monthly Noteholders’ Statement additional to the information
specified in Exhibit F; provided further, that HVF II can, in its sole
discretion, change the form of such Monthly Noteholders’ Statement so long as
the information therein is substantively similar to the information in Exhibit F
(as Exhibit F may be supplemented in accordance with the immediately preceding
proviso).



103

--------------------------------------------------------------------------------



The Trustee shall provide to the Series 2013-A Noteholders, or their designated
agent, copies of each Monthly Noteholders’ Statement.


Section 11.3. Confidentiality.    Each Committed Note Purchaser, each Conduit
Investor, each Funding Agent and the Administrative Agent agrees that it shall
not disclose any Confidential Information to any Person without the prior
written consent of HVF II, which such consent must be evident in a writing
signed by an Authorized Officer of HVF II, other than (a) to their Affiliates
and their officers, directors, employees, agents and advisors (including legal
counsel and accountants) and to actual or prospective assignees and
participants, and then only on a confidential basis and excluding any Affiliate,
its officers, directors, employees, agents and advisors (including legal counsel
and accountants), any prospective assignee and any participant, in each case
that is a Disqualified Party, (b) as required by a court or administrative order
or decree, or required by any governmental or regulatory authority or
self-regulatory organization or required by any statute, law, rule or regulation
or judicial process (including any subpoena or similar legal process), (c) to
any Rating Agency providing a rating for the Series 2013-A Notes or any Series
2013-A Commercial Paper or any other nationally- recognized rating agency that
requires access to information to effect compliance with any disclosure
obligations under applicable laws or regulations, (d) in the course of
litigation with HVF II, the Group I Administrator or Hertz, (e) to any Series
2013-A Noteholder, any Committed Note Purchaser, any Conduit Investor, any
Funding Agent or the Administrative Agent, (f) to any Person acting as a
placement agent or dealer with respect to any commercial paper (provided that
any Confidential Information provided to any such placement agent or dealer does
not reveal the identity of HVF II or any of its Affiliates), (g) on a
confidential basis, to any provider of credit enhancement or liquidity to any
Conduit Investor, or (h) to any Person to the extent such Committed Note
Purchaser, Conduit Investor, Funding Agent or the Administrative Agent
reasonably determines such disclosure is necessary in connection with the
enforcement or for the defense of the rights and remedies under the Series
2013-A Notes or the Series 2013-A Related Documents.


Section 11.4. Payment of Costs and Expenses; Indemnification.


(a)Payment of Costs and Expenses.    Upon written demand from the Administrative
Agent, any Funding Agent, any Conduit Investor or any Committed Note Purchaser,
HVF II agrees to pay on the Payment Date immediately following HVF II’s receipt
of such written demand all reasonable expenses of the Administrative Agent, such
Funding Agent, such Conduit Investor and/or such Committed Note Purchaser, as
applicable (including the reasonable fees and out-of-pocket expenses of counsel
to each Conduit Investor and each Committed Note Purchaser, if any, as well as
the fees and expenses of the rating agencies providing a rating in respect of
any Series 2013-A Commercial Paper) in connection with


(i)the negotiation, preparation, execution, delivery and administration of this
Series 2013-A Supplement and of each other Series 2013-A Related Document,
including schedules and exhibits, and any liquidity, credit enhancement or
insurance documents of a Program

104

--------------------------------------------------------------------------------



Support Provider with respect to a Conduit Investor relating to the Series
2013-A Notes and any amendments, waivers, consents, supplements or other
modifications to this Series 2013-A Supplement and each other Series 2013-A
Related Document, as may from time to time hereafter be proposed, whether or not
the transactions contemplated hereby or thereby are consummated, and


(ii)the consummation of the transactions contemplated by this Series 2013-A
Supplement and each other Series 2013-A Related Document.


Upon written demand, HVF II further agrees to pay on the Payment Date
immediately following such written demand, and to save the Administrative Agent,
each Funding Agent, each Conduit Investor and each Committed Note Purchaser
harmless from all liability for (i) any breach by HVF II of its obligations
under this Series 2013-A Supplement and (ii) all reasonable costs incurred by
the Administrative Agent, such Funding Agent, such Conduit Investor or such
Committed Note Purchaser (including, the reasonable fees and out-of-pocket
expenses of counsel to the Administrative Agent, such Funding Agent, such
Conduit Investor and such Committed Note Purchaser, if any) in enforcing this
Series 2013-A Supplement. HVF II also agrees to reimburse the Administrative
Agent, each Funding Agent, each Conduit Investor and each Committed Note
Purchaser upon demand for all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Funding Agent, such Conduit Investor or such
Committed Note Purchaser (including, the reasonable fees and out-of-pocket
expenses of counsel to the Administrative Agent, such Funding Agent, such
Conduit Investor and such Committed Note Purchaser, if any and the reasonable
fees and out-of-pocket expenses of any third-party servicers and disposition
agents) in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of the Series 2013-A Related Documents
and (y) the enforcement of, or any waiver or amendment requested under or with
respect to, this Series 2013-A Supplement or any other of the Series 2013- A
Related Documents.


Notwithstanding the foregoing, HVF II shall have no obligation to reimburse any
Committed Note Purchaser or Conduit Investor for any of the fees and/or expenses
incurred by such Committed Note Purchaser and/or Conduit Investor with respect
to its sale or assignment of all or any part of its respective rights and
obligations under this Series 2013-A Supplement and the Series 2013-A Notes
pursuant to Section 9.2 or 9.3.


(b)Indemnification.    In consideration of the execution and delivery of this
Series 2013-A Supplement by the Conduit Investors and the Committed Note
Purchasers, HVF II hereby indemnifies and holds each Conduit Investor and each
Committed Note Purchaser and each of their officers, directors, employees and
agents (collectively, the “Indemnified Parties”) harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and reasonable expenses incurred in connection therewith (irrespective
of whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, any liability in connection
with the offering and sale of the Series 2013-A Notes), including

105

--------------------------------------------------------------------------------



reasonable attorneys’ fees and disbursements (collectively, the “Indemnified
Liabilities”), incurred by the Indemnified Parties or any of them (whether in
prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to


(i)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Advance; or


(ii)    the entering into and performance of this Series 2013-A Supplement and
any other Series 2013-A Related Document by any of the Indemnified Parties,


except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, HVF II hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. The indemnity
set forth in this Section 11.4(b) shall in no event include indemnification for
any taxes (which indemnification is provided in Section 3.8). HVF II shall give
notice to the Rating Agencies of any claim for Indemnified Liabilities made
under this Section.




(c)
Indemnification of the Administrative Agent and each Funding Agent






(i)    In consideration of the execution and delivery of this Series 2013-A
Supplement by the Administrative Agent and each Funding Agent, HVF II hereby
indemnifies and holds the Administrative Agent and each Funding Agent and each
of their respective officers, directors, employees and agents (collectively, the
“Agent Indemnified Parties”) harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and reasonable
expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, any liability in connection with the offering
and sale of the Series 2013-A Notes), including reasonable attorneys’ fees and
disbursements (collectively, the “Agent Indemnified Liabilities”), incurred by
the Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Series 2013-A Supplement and any other Series 2013-A Related Document by any of
the Agent Indemnified Parties, except for any such Agent Indemnified Liabilities
arising for the account of a particular Agent Indemnified Party by reason of the
relevant Agent Indemnified Party’s gross negligence or willful misconduct.    If
and to the extent that the foregoing undertaking may be unenforceable for any
reason, HVF II hereby agrees to make the maximum contribution to the payment and

106

--------------------------------------------------------------------------------



satisfaction of each of the Agent Indemnified Liabilities which is permissible
under applicable law.    The indemnity set forth in this Section 11.4(c)(i)
shall in no event include indemnification for any taxes (which indemnification
is provided in Section 3.8).    HVF II shall give notice to the Rating Agencies
of any claim for Agent Indemnified Liabilities made under this section.


(ii)    In consideration of the execution and delivery of this Series 2013-A
Supplement by the Administrative Agent, each Committed Note Purchaser, ratably
according to its respective Commitment, hereby indemnifies and holds the
Administrative Agent and each of its officers, directors, employees and agents
(collectively, the “Administrative Agent Indemnified Parties”) harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and reasonable expenses incurred in connection therewith (solely to
the extent not reimbursed by or on behalf of HVF II) (irrespective of whether
any such Administrative Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, any liability in
connection with the offering and sale of the Series 2013-A Notes), including
reasonable attorneys’ fees and disbursements (collectively, the “Administrative
Agent Indemnified Liabilities”), incurred by the Administrative Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Series 2013-A
Supplement and any other Series 2013- A Related Document by any of the
Administrative Agent Indemnified Parties, except for any such Administrative
Agent Indemnified Liabilities arising for the account of a particular
Administrative Agent Indemnified Party by reason of the relevant Administrative
Agent Indemnified Party’s gross negligence or willful misconduct.    If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
each Committed Note Purchaser hereby agrees to make the maximum contribution to
the payment and satisfaction of each of the Administrative Agent Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 11.4(c)(ii) shall in no event include indemnification for any
taxes (which indemnification is provided in Section 3.8).    Each Committed Note
Purchaser shall give notice to the Rating Agencies of any claim for
Administrative Agent Indemnified Liabilities made under this Section
11.4(c)(ii).


(d)
Priority.    All amounts payable by HVF II pursuant to this Section

11.4    shall be paid in accordance with and subject to Section 5.3 or, at the
option of HVF II, paid from any other source available to it.


Section 11.5. Ratification of Group I Indenture.    As supplemented by this
Series 2013-A Supplement, the Group I Indenture is in all respects ratified and
confirmed and the Group I Indenture as so supplemented by this Series 2013-A
Supplement shall be

107

--------------------------------------------------------------------------------



read, taken, and construed as one and the same instrument (except as otherwise
specified herein).


Section 11.6. Notice to the Rating Agencies.    The Trustee shall provide to
each Funding Agent and each Rating Agency a copy of each notice to the Series
2013-A Noteholders, Opinion of Counsel and Officer’s Certificate delivered to
the Trustee pursuant to this Series 2013-A Supplement or any other Group I
Related Document.
Each such Opinion of Counsel to be delivered to each Funding Agent shall be
addressed to each Funding Agent, shall be from counsel reasonably acceptable to
each Funding Agent and shall be in form and substance reasonably acceptable to
each Funding Agent. The Trustee shall provide notice to each Rating Agency of
any consent by the Series 2013-A Noteholders to the waiver of the occurrence of
any Amortization Event with respect to the Series 2013-A Notes.    All such
notices, opinions, certificates or other items to be delivered to the Funding
Agents shall be forwarded, simultaneously, to the address of each Funding Agent
set forth on its related signature page hereto.    HVF II will provide each
Rating Agency rating the Series 2013-A Notes with a copy of any operative Group
I Manufacturer Program upon written request by such Rating Agency.


Section 11.7. Third Party Beneficiary.    Nothing in this Series 2013-A
Supplement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their successors and assigns expressly
permitted herein) any legal or equitable right, remedy or claim under or by
reason of this Series 2013-A Supplement.


Section 11.8. Counterparts.    This Series 2013-A Supplement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute one and the same Series 2013-A Supplement.


Section 11.9. Governing Law.    THIS SERIES 2013-A SUPPLEMENT, AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS SERIES 2013-A SUPPLEMENT, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.


Section 11.10. Amendments.


(a)    This Series 2013-A Supplement or any provision herein may be (i) amended
in writing from time to time by HVF II and the Trustee, solely with the consent
of the Series 2013-A Required Noteholders or (ii) waived in writing from time to
time with the consent of the Series 2013-A Required Noteholders, unless
otherwise expressly set forth herein; provided that, (x) if such amendment or
waiver does not adversely affect the Class A Noteholders, as evidenced by an
Officer’s Certificate of HVF II, then the Class A Principal Amount shall be
excluded for purposes of obtaining such consent and

108

--------------------------------------------------------------------------------



for purposes of the related calculation of the Series 2013-A Required
Noteholders, and
(y)if such amendment or waiver does not adversely affect the Class B
Noteholders, as evidenced by an Officer’s Certificate of HVF II, then the Class
B Principal Amount shall be excluded for purposes of obtaining such consent and
for purposes of the related calculation of the Series 2013-A Required
Noteholders; provided further that, notwithstanding the foregoing clauses (i)
and (ii) or the immediately preceding proviso,


(i)without the consent of each Committed Note Purchaser and each Conduit
Investor, no amendment or waiver shall:


A.amend or modify the definition of “Required Controlling Class Series 2013-A
Noteholders” or otherwise reduce the percentage of Series 2013-A Noteholders
whose consent is required to take any particular action hereunder;


B.extend the due date for, or reduce the amount of any scheduled repayment or
prepayment of principal of or interest on any Series 2013-A Note (or reduce the
principal amount of or rate of interest on any Series 2013-A Note or otherwise
change the manner in which interest is calculated);


C.extend the due date for, or reduce the amount of, any Class A Undrawn Fee or
Class B Undrawn Fee payable hereunder;


D.
amend or modify Section 5.2, Section 5.3, Section 2.1(a),

(d) or (e), Section 2.2, Section 2.3, Section 2.5, Section 3.1, Section 4.1,
Section 5.4, Section 7.1 (for the avoidance of doubt, other than pursuant to any
waiver effected pursuant to Section 7.1), Article IX, this Section 11.10, or
Section (2) of Annex 2 or otherwise amend or modify any provision relating to
the amendment or modification of this Series 2013-A Supplement or that pursuant
to the Series 2013-A Related Documents, would require the consent of 100% of the
Series 2013-A Noteholders or each Series 2013-A Noteholder affected by such
amendment or modification;


E.approve the assignment or transfer by HVF II of any of its rights or
obligations hereunder;


F.
release HVF II from any obligation hereunder; or



G.reduce, modify or amend any indemnities in favor of any Conduit Investors,
Committed Note Purchasers or Funding Agents;


(ii)without the consent of each Class A Committed Note Purchaser and each Class
A Conduit Investor, no amendment or waiver shall:



109

--------------------------------------------------------------------------------



A.affect adversely the interests, rights or obligations of any Class A Conduit
Investor or Class A Committed Note Purchaser individually in comparison to any
other Class A Conduit Investor or Class A Committed Note Purchaser; or


B.alter the pro rata treatment of payments to and Class A Advances by the Class
A Noteholders, the Class A Conduit Investors and the Class A Committed Note
Purchasers (including, for the avoidance of doubt, alterations that provide for
any non-pro-rata payments to or Class A Advances by any Class A Noteholders,
Class A Conduit Investors or Class A Committed Note Purchasers that are not
expressly provided for as of the Series 2013-A Restatement Effective Date); or


(iii)without the consent of each Class B Committed Note Purchaser and each Class
B Conduit Investor, no amendment or waiver shall:


A.affect adversely the interests, rights or obligations of any Class B Conduit
Investor or Class B Committed Note Purchaser individually in comparison to any
other Class B Conduit Investor or Class B Committed Note Purchaser;


B.alter the pro rata treatment of payments to and Class B Advances by the Class
B Noteholders, the Class B Conduit Investors and the Class B Committed Note
Purchasers (including, for the avoidance of doubt, alterations that provide for
any non-pro-rata payments to or Class B Advances by any Class B Noteholders,
Class B Conduit Investors or Class B Committed Note Purchasers that are not
expressly provided for as of the Series 2013-A Restatement Effective Date); or


C.
amend or modify Sections (28) or (29) of Annex 2.



(b)Any amendment hereof can be effected without the Administrative Agent being
party thereto; provided however, that no such amendment, modification or waiver
of this Series 2013-A Supplement that affects the rights or duties of the
Administrative Agent shall be effective unless the Administrative Agent shall
have given its prior written consent thereto.


(c)Any amendment to this Series 2013-A Supplement shall be subject to the
satisfaction of the Series 2013-A Rating Agency Condition (unless otherwise
consented to in writing by each Series 2013-A Noteholder).


(d)Each amendment or other modification to this Series 2013-A Supplement shall
be set forth in a Series 2013-A Supplemental Indenture.    The initial
effectiveness of each Series 2013-A Supplemental Indenture shall be subject to
the satisfaction of the Series 2013-A Rating Agency Condition and the delivery
to the Trustee of an Opinion of Counsel (which may be based on an Officer’s
Certificate) that

110

--------------------------------------------------------------------------------



such Series 2013-A Supplemental Indenture is authorized or permitted by this
Series 2013-A Supplement.


(e)The Trustee shall sign any Series 2013-A Supplemental Indenture authorized or
permitted pursuant to this Section 11.10 if the Series 2013-A Supplemental
Indenture does not adversely affect the rights, duties, liabilities or
immunities of the Trustee.    If it does, the Trustee may, but need not, sign
it.    In signing such Series 2013- A Supplemental Indenture, the Trustee shall
be entitled to receive, if requested, and, subject to Section 7.2 of the Base
Indenture, shall be fully protected in relying upon, an Officer’s Certificate of
HVF II and an Opinion of Counsel (which may be based on an Officer’s
Certificate) as conclusive evidence that such Series 2013-A Supplemental
Indenture is authorized or permitted by this Series 2013-A Supplement and that
all conditions precedent have been satisfied, and that it will be valid and
binding upon HVF II in accordance with its terms.


Section 11.11. Group I Administrator to Act on Behalf of HVF II.    Pursuant to
the Group I Administration Agreement, the Group I Administrator has agreed to
provide certain services to HVF II and to take certain actions on behalf of HVF
II, including performing or otherwise satisfying any action, determination,
calculation, direction, instruction, notice, delivery or other performance
obligation, in each case, permitted or required by HVF II pursuant to this
Series 2013-A Supplement.    Each Group I Noteholder by its acceptance of a
Group I Note and each of the parties hereto by its execution hereof, hereby
consents to the provision of such services and the taking of such action by the
Group I Administrator in lieu of HVF II and hereby agrees that HVF II’s
obligations hereunder with respect to any such services performed or action
taken shall be deemed satisfied to the extent performed or taken by the Group I
Administrator and to the extent so performed or taken by the Group I
Administrator shall be deemed for all purposes hereunder to have been so
performed or taken by HVF II; provided that, for the avoidance of doubt, none of
the foregoing shall create any payment obligation of the Group I Administrator
or relieve HVF II of any payment obligation hereunder.


Section 11.12. Successors.    All agreements of HVF II in this Series 2013-A
Supplement and the Series 2013-A Notes shall bind its successor; provided,
however, except as provided in Section 11.10, HVF II may not assign its
obligations or rights under this Series 2013-A Supplement or any Series 2013-A
Note.    All agreements of the Trustee in this Series 2013-A Supplement shall
bind its successor.


Section 11.13. Termination of Series Supplement.


(a)This Series 2013-A Supplement shall cease to be of further effect when (i)
all Outstanding Series 2013-A Notes theretofore authenticated and issued have
been delivered (other than destroyed, lost, or stolen Series 2013-A Notes that
have been replaced or paid) to the Trustee for cancellation, (ii) HVF II has
paid all sums payable hereunder and (iii) the Series 2013-A Demand Note Payment
Amount is equal to zero or the Series 2013-A Letter of Credit Liquidity Amount
is equal to zero.



111

--------------------------------------------------------------------------------



(b)The representations and warranties set forth in Section 6.1 of this Series
2013-A Supplement shall survive for so long as any Series 2013-A Note is
Outstanding.


Section 11.14. Non-Petition.    Each of the parties hereto hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper and similar debt issued by, or for the
benefit of, a Conduit Investor, it will not institute against, or join any
Person in instituting against such Conduit Investor any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or State bankruptcy or similar law.    The
provisions of this Section 11.14 shall survive the termination of this Series
2013-A Supplement.


Section 11.15. Electronic Execution.    This Series 2013-A Supplement may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”). The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto.    The words “execution,”
“signed,” “signature,” and words of like import in this Series 2013-A Supplement
or in any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.


Section 11.16. Additional UCC Representations.    Without limiting any other
representation or warranty given by HVF II in the Group I Indenture, HVF II
hereby makes the representations and warranties set forth in Exhibit L hereto
for the benefit of the Trustee and the Series 2013-A Noteholders, in each case,
as of the date hereof.


Section 11.17. Notices.    Unless otherwise specified herein, all notices,
requests, instructions and demands to or upon any party hereto to be effective
shall be given (i) in the case of HVF II and the Trustee, in the manner set
forth in Section 10.1 of the Base Indenture, (ii) in the case of the
Administrative Agent, the Committed Note Purchasers, the Conduit Investors, and
the Funding Agents, in writing, and, unless otherwise expressly provided herein,
delivered by hand, mail (postage prepaid), facsimile notice or overnight air
courier, in each case to or at the address set forth for such Person on such
Person’s signature page hereto or in the Class A Assignment and Assumption
Agreement, Class A Addendum, Class A Investor Group Supplement, Class B
Assignment and Assumption Agreement, Class B Addendum or Class B Investor Group
Supplement, as the case may be, pursuant to which such Person became a party to
this Series 2013-A Supplement, or to such other address as may be hereafter
notified by the respective parties hereto, and (iii) in the case of the Group I
Administrator, unless otherwise specified by the Group I Administrator by notice
to the respective parties hereto, to:


The Hertz Corporation 225 Brae Boulevard



112

--------------------------------------------------------------------------------



Park Ridge, NJ 07656 Attention: Treasury Department


Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five (5)
days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one (1)
Business Day after the date that such notice is delivered to such overnight
courier.


Section 11.18. Submission to Jurisdiction.    Each of the parties hereto hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court in New York County or
federal court of the United States of America for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the Base Indenture, the Group I Supplement, this
Series 2013-A Supplement, the Series 2013-A Notes or the transactions
contemplated hereby, or for recognition or enforcement of any judgment arising
out of or relating to the Base Indenture, the Group I Supplement, this Series
2013-A Supplement, the Series 2013-A Notes or the transactions contemplated
hereby; (ii) agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, federal court; (iii) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
(iv) consents that any such action or proceeding may be brought in such courts
and waives any objection it may now or hereafter have to the laying of venue of
any such action or proceeding in any such court and any objection it may now or
hereafter have that such action or proceeding was brought in an inconvenient
court, and agrees not to plead or claim the same; and (v) consents to service of
process in the manner provided for notices in Section 11.17 (provided that,
nothing in this Series 2013-A Supplement shall affect the right of any such
party to serve process in any other manner permitted by law).


Section 11.19. Waiver of Jury Trial.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE BASE INDENTURE, THE GROUP I SUPPLEMENT, THIS SERIES 2013-A SUPPLEMENT, THE
SERIES 2013-A NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 11.20. USA Patriot Act Notice.    Each Funding Agent subject to the
requirements of the USA Patriot Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”) hereby notifies HVF II that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies HVF II, including the name and address of HVF II and other
information allowing such Funding Agent to identify HVF II in accordance with
such act.



113

--------------------------------------------------------------------------------



Section 11.21. Consent to Amendment of Nominee Agreement.    Each Series 2013-A
Noteholder, by entering into this Series Supplement, will be deemed to agree and
consent to the amendment and restatement of the Nominee Agreement substantially
in the form attached as Exhibit O hereto, together with any changes to such form
that do not adversely affect the Series 2013-A Noteholders as evidenced by an
Officer’s Certificate of HVF II.



114

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, HVF II and the Trustee have caused this Series 2013-A
Supplement to be duly executed by their respective officers hereunto duly
authorized as of the day and year first above written.


HERTZ VEHICLE FINANCING II LP, as Issuer


By:    HVF II GP Corp., its General Partner




By:     /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Treasurer


THE HERTZ CORPORATION, as Group I
Administrator




By:     /s/ R. Scott Massengill    
Name: R. Scott Massengill
Title: Senior Vice President and
Treasurer





THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
   as Trustee




By:     /s/ Mitchell L. Brumwell        
Name: Mitchell L. Brumwell
Title: Vice President





























115

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH, as the Administrative Agent




By:     /s/ Joseph McElroy                
Name: Joseph McElroy
Title: Director




By:     /s/ Daniel Gerber                
Name: Daniel Gerber
Title: Director
Address:    60 Wall Street, 3rd Floor
New York, NY 10005-2858


Attention:    Robert Sheldon
Telephone:    (212) 250-4493
Facsimile:    (212) 797-5160


With electronic copy to abs.conduits@db.com


BARCLAYS BANK PLC, as a Class A Funding Agent




By:     /s/ Laura Spichiger                
Name: Laura Spichiger    
Title: Director


Address:    745 Seventh Avenue
5th Floor
New York, NY 10019


Attention:    ASG Reports
Telephone:    (201) 499-8482
Email:        barcapconduitops@barclays.com;            asgreports@barclays.com;                gsuconduitgroup@barclays.com;            christian.kurasek@barclays.com;            Benjamin.fernandez@barclays.com















116

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Class A Committed Note Purchaser




By:     /s/ Laura Spichiger                
Name: Laura Spichiger    
Title: Director


Address:    745 Seventh Avenue
5th Floor
New York, NY 10019


Attention:    ASG Reports
Telephone:    (201) 499-8482
Email:        barcapconduitops@barclays.com;            asgreports@barclays.com;                gsuconduitgroup@barclays.com;            christian.kurasek@barclays.com;            Benjamin.fernandez@barclays.com


THE BANK OF NOVA SCOTIA, as a Class A Funding Agent




By:     /s/ Kimberley Snyder                
Name: Kimberley Snyder
Title: Director


Address:    40 King Street West
55th Floor
Toronto, Ontario, Canada M5H 1H1
Attention:    Paula Czach
Telephone:    (416) 865-6311
Email:        paula.czach@scotiabank.com
With a copy to:
250 Vesey Street
23rd Floor
New York, NY 10281
Attention:    Darren Ward
Telephone:    (212) 225-5264
Email:        Darren.ward@scotiabank.com









117

--------------------------------------------------------------------------------



LIBERTY STREET FUNDING LLC, as a Class A Conduit Investor




By:     /s/ Timothy O’Connor                
Name: Timothy O’Connor
Title: Vice President


Address:    114 West 57th Street Suite 2310
New York, NY 10036


Attention:    Jill Russo
Telephone:    (212) 295-2742
Facsimile:    (212) 302-8767
Email:        jrusso@gssnyc.com




THE BANK OF NOVA SCOTIA, as a Class A Committed Note Purchaser




By:     /s/ Kimberley Snyder            
Name: Kimberley Snyder
Title: Director


Address:    40 King Street West
55th Floor
Toronto, Ontario, Canada M5H 1H1
Attention:    Paula Czach
Telephone:    (416) 865-6311
Email:        paula.czach@scotiabank.com
With a copy to:
250 Vesey Street
23rd Floor
New York, NY 10281
Attention:    Darren Ward
Telephone:    (212) 225-5264
Email:        Darren.ward@scotiabank.com















118

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Class A Funding Agent




By:     /s/ Adarsh Dhand                
Name: Adarsh Dhand    
Title: Vice President


Address:    214 North Tryon Street, 15th Floor
Charlotte, NC 28255


Attention:    Judith Helms
Telephone:    (980) 387-1693
Facsimile:    (704) 387-2828
Email:        judith.e.helms@baml.com




BANK OF AMERICA, N.A., as a Class A Committed Note Purchaser




By:     /s/ Adarsh Dhand                
Name: Adarsh Dhand    
Title: Vice President


Address:    214 North Tryon Street, 15th Floor
Charlotte, NC 28255


Attention:    Judith Helms
Telephone:    (980) 387-1693
Facsimile:    (704) 387-2828
Email:        judith.e.helms@baml.com

























119

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Class A Funding Agent


By:     /s/ Kostantina Kourmpetis            
Name: Kostantina Kourmpetis
Title: Managing Director


By:     / s/ Sam Pilcer                
Name: Sam Pilcer
Title: Managing Director


Address:    1301 Avenue of Americas
New York, NY 10019
Attention:    Tina Kourmpetis / Deric Bradford
Telephone:    (212) 261-7814 / (212) 261-3470
Facsimile:    (917) 849-5584
Email:        Conduitsec@ca-cib.com;                Conduit.Funding@ca-cib.com


ATLANTIC ASSET SECURITIZATION LLC, as a Class A Conduit Investor


By: Credit Agricole Corporate and
Investment Bank, as Attorney-in-Fact


By:     /s/ Kostantina Kourmpetis            
Name: Kostantina Kourmpetis
Title: Managing Director


By:     / s/ Sam Pilcer                
Name: Sam Pilcer
Title: Managing Director






Address:    1301 Avenue of the Americas
New York, NY 10019


Attention:    Tina Kourmpetis / Deric Bradford
Telephone:    (212) 261-7814 / (212) 261-3470
Facsimile:    (917) 849-5584
Email:        Conduitsec@ca-cib.com;                Conduit.Funding@ca-cib.com

120

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Class A Committed Note
Purchaser




By:     /s/ Kostantina Kourmpetis            
Name: Kostantina Kourmpetis
Title: Managing Director


By:     / s/ Sam Pilcer                
Name: Sam Pilcer
Title: Managing Director




Address:    1301 Avenue of Americas
New York, NY 10019


Attention:    Tina Kourmpetis / Deric Bradford
Telephone:    (212) 261-7814 / (212) 261-3470
Facsimile:    (917) 849-5584
Email:        Conduitsec@ca-cib.com;                Conduit.Funding@ca-cib.com


ROYAL BANK OF CANADA,
as a Class A Funding Agent




By:     /s/ Kevin P. Wilson            
Name: Kevin P. Wilson
Title: Authorized Signatory


Address:    
3 World Financial Center,
200 Vesey Street 12th Floor
New York, New York 10281-8098


Attention:    Securitization Finance
Telephone:    (212) 428-6537
Facsimile:    (212) 428-2304
With a copy to:


Attn: Conduit Management Securitization Finance Little Falls Centre II, 2751
Centerville Road, Suite 212, Wilmington, Delaware 19808
Tel No: (302)-892-5903
Fax No: (302)-892-5900

121

--------------------------------------------------------------------------------



OLD LINE FUNDING, LLC,
as a Class A Conduit Investor




By:     /s/ Kevin P. Wilson            
Name: Kevin P. Wilson
Title: Authorized Signatory


Address:    
Global Securitization Services, LLC
68 South Service Road
Melville New York, 11747


Attention:    Kevin Burns
Telephone:    (631)-587-4700
Facsimile:    (212) 302-8767


ROYAL BANK OF CANADA,
as a Class A Committed Note Purchaser




By:     /s/ Robert S. Jones            
Name: Robert S. Jones
Title: Authorized Signatory


By:     /s/ Kevin P. Wilson            
Name: Kevin P. Wilson
Title: Authorized Signatory




Address:    
3 World Financial Center,
200 Vesey Street 12th Floor
New York, New York 10281-8098


Attention:    Securitization Finance
Telephone:    (212) 428-6537
Facsimile:    (212) 428-2304
With a copy to:


Attn: Conduit Management Securitization Finance Little Falls Centre II, 2751
Centerville Road, Suite 212, Wilmington, Delaware 19808
Tel No: (302)-892-5903
Fax No: (302)-892-5900





122

--------------------------------------------------------------------------------



NATIXIS NEW YORK BRANCH, as a Class A Funding Agent




By:     /s/ Terrence Gregersen        
Name: Terrence Gregersen
Title: Executive Director


By:     /s/ David S. Bondy        
Name: David S. Bondy
Title: Managing Director


Address:    Natixis North America
1251 Avenue of the Americas
New York, New York 10020


Attention:    Chad Johnson/ Terrence Gregersen/
David Bondy
Telephone:    (212) 891-5881/(212) 891-6294/
(212) 891-5875
Email:        chad.johnson@us.natixis.com,            terrence.gregersen@us.natixis.com,            david.bondy@us.natixis.com
versailles_transactions@us.natixis.com,
rajesh.rampersaud@db.com,                Fiona.chan@db.com



































123

--------------------------------------------------------------------------------



VERSAILLES ASSETS LLC, as a Class A Committed Note Purchaser


By: Global Securitization Services, LLC, its Manager




By: /s/ David V. DeAngelis            
Name: David V. DeAngelis
Title: Vice President


Address:    c/o Global Securitization Services LLC
68 South Service Road
Suite 120
Melville, NY 11747


Attention:    Andrew Stidd
Telephone:    (212) 302-8767
Facsimile:    (631) 587-4700
Email:        versailles_transactions@cm.natixis.com




VERSAILLES ASSETS LLC, as a Class A Conduit Investor


By: Global Securitization Services, LLC,
its Manager




By: /s/ David V. DeAngelis            
Name: David V. DeAngelis
Title: Vice President


Address:    
c/o Global Securitization Services LLC
68 South Service Road
Suite 120
Melville, NY 11747


Attention:    Andrew Stidd
Telephone:    (212) 302-8767
Facsimile:    (631) 587-4700
Email:        versailles_transactions@cm.natixis.com





124

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC, as a Class A Funding Agent


By: RBS SECURITIES INC., as Agent




By:     /s/ Jack Wesolek            
Name: Jack Wesolek
Title: Director


Address:    600 Washington Boulevard
Stamford, CT 06901


Attention:    Jack Wesolek
Telephone:    (203) 897-3572
Facsimile:    (203) 873-3417
Email:        jack.wesolek@rbs.com


THE ROYAL BANK OF SCOTLAND PLC, as a Class A Committed Note Purchaser


By: RBS SECURITIES INC., as Agent




By:     /s/ Jack Wesolek            
Name: Jack Wesolek
Title: Director


Address:    600 Washington Boulevard
Stamford, CT 06901


Attention:    Jack Wesolek
Telephone:    (203) 897-3572
Facsimile:    (203) 873-3417
Email:        jack.wesolek@rbs.com

























125

--------------------------------------------------------------------------------



BMO CAPITAL MARKETS CORP., as a Class A Funding Agent




By:     /s/ Brad A. Rothbaum            
Name: Brad A. Rothbaum
Title: Managing Director
Chief Operating Officer
BMO Capital Markets Corp.
Address:    115 S. LaSalle Street
Chicago, IL 60603


Attention:    John Pappano
Telephone:    (312) 461-4033
Facsimile:    (312) 293-4908
Email:        john.pappano@bmo.com
Attention:    Frank Trocchio
Telephone:    (312) 461-3689
Facsimile:    (312) 461-3189
Email:        frank.trocchio@bmo.com


FAIRWAY FINANCE COMPANY, LLC, as a Class A Conduit Investor




By:     /s/ Steven Novack                
Name: Steven Novack
Title: President
Address:    c/o Lord Securities Corp.
48 Wall Street
27th Floor
New York, NY 10005


Attention:    Irina Khalmova
Telephone:    (212) 346-9008
Facsimile:    (212) 346-9012
Email:        Irina.Khalmova@lordspv.com



















126

--------------------------------------------------------------------------------



BANK OF MONTREAL, as a Class A Committed Note Purchaser




By:     /s/ Brian Zaban                
Name: Brian Zaban
Title: Managing Director
Address:    115 S. LaSalle Street
Chicago, IL 60603


Attention:    Brian Zaban
Telephone:    (312) 461-2578
Facsimile:    (312) 293-4948
Email:        brian.zaban@bmo.com




SUNTRUST BANK, as a Class A Funding Agent




By:     /s/ David Hufnagel                
Name: David Hufnagel
Title: Vice President
Address:    3333 Peachtree Street N.E., 10th             Floor East,
Atlanta, GA 30326


Attention:    David Morley
Telephone:    (404) 926-5503
Facsimile:    (404) 926-5100
Email:        david.morley@suntrust.com
STRH.AFG@suntrust.com
Agency.Services@suntrust.com
SUNTRUST BANK, as a Class A Committed Note Purchaser




By:     /s/ David Hufnagel                
Name: David Hufnagel
Title: Vice President
Address:    3333 Peachtree Street N.E., 10th             Floor    East,
Atlanta, GA 30326


Attention:    David Hufnagel
Telephone:    (404) 439-7697
Facsimile:    (404) 926-5100
Email:        david.hufnagel@suntrust.com

127

--------------------------------------------------------------------------------



        
BNP PARIBAS, as a Class A Funding Agent




By:     /s/ Khoi-Anh Berger-Luong            
Name: Khoi-Anh Berger-Luong
Title: Managing Director
By:     /s/ Steve Parsons        
Name: Steve Parsons
Title: Managing Director
Address:    787 Seventh Avenue, 7th Floor
New York, NY 10019


Attention:    Mary Dierdorff
Telephone:    (917) 472-4841
Facsimile:    (212) 841-2140
Email:        mary.dierdorff@us.bnpparibas.com


STARBIRD FUNDING CORPORATION,
as a Class A Conduit Investor




By:     /s/ Damian A. Perez                
Name: Damian A. Perez
Title: Vice President
Address:    68 South Service Road
Suite 120
Melville NY 11747-2350


Attention:    Damian A. Perez
Telephone:    (631) 930-7218
Facsimile:    (212) 302-8767
Email:        dperez@gssnyc.com



























128

--------------------------------------------------------------------------------



BNP PARIBAS, as a Class A Committed Note Purchaser




By:     /s/ Khoi-Anh Berger-Luong            
Name: Khoi-Anh Berger-Luong
Title: Managing Director
By:     /s/ Steve Parsons        
Name: Steve Parsons
Title: Managing Director
Address:    787 Seventh Avenue, 7th Floor
New York, NY 10019


Attention:    Mary Dierdorff
Telephone:    (917) 472-4841
Facsimile:    (212) 841-2140
Email:        mary.dierdorff@us.bnpparibas.com




GOLDMAN SACHS BANK USA, as a Class A Funding Agent


By: /s/ Charles D. Johnston        
Name: Charles D. Johnston
Title: Authorized Signatory
Address:    6011 Connection Drive
Irving, TX 75039


Attention:    Peter McGranee
Telephone:    (972) 368-2256
Facsimile:    (646) 769-5285
Email:        peter.mcgrane@.gs.com
gs-warehouselending@gs.com



























129

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Class A Committed Note Purchaser


By: /s/ Charles D. Johnston        
Name: Charles D. Johnston
Title: Authorized Signatory
Address:    6011 Connection Drive
Irving, TX 75039


Attention:    Peter McGranee
Telephone:    (972) 368-2256
Facsimile:    (646) 769-5285
Email:        peter.mcgrane@.gs.com
gs-warehouselending@gs.com


LLOYDS BANK PLC,
as a Class A Funding Agent




By:     /s/ Thomas Spary            
Name: Thomas Spary
Title: Director
Address:    25 Gresham Street
London, EC2V 7HN


Attention:    Chris Rigby
Telephone:    +44 (0)207 158 1930
Facsimile:    +44 (0) 207 158 3247
Email:        Chris.rigby@lloydsbanking.com




GRESHAM RECEIVABLES (NO.29) LTD,
as a Class A Committed Note Purchaser




By:     /s/ Shane Hollywood                
Name: Shane Hollywood
Title: Director
Address:    26 New Street
St Helier, Jersey, JE2 3RA


Attention:    Edward Leng
Telephone:    +44 (0)207 158 6585
Facsimile:    +44 (0) 207 158 3247
Email:        Edward.leng@lloydsbanking.com



130

--------------------------------------------------------------------------------



GRESHAM RECEIVABLES (NO.29) LTD,
as a Class A Conduit Investor




By:     /s/ Shane Hollywood                
Name: Shane Hollywood
Title: Director
Address:    26 New Street
St Helier, Jersey, JE2 3RA


Attention:    Edward Leng
Telephone:    +44 (0)207 158 6585
Facsimile:    +44 (0) 207 158 3247
Email:    Edward.leng@lloydsbanking.com


DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class A and Class B Funding Agent


By:     /s/ Joseph McElroy                
Name: Joseph McElroy
Title: Director




By:     /s/ Daniel Gerber                
Name: Daniel Gerber
Title: Director
 
Address:    60 Wall Street
3rd Floor
New York, NY 10005


Attention:    Mary Conners
Telephone:    (212) 250-4731
Facsimile:    (212) 797-5150
Email:        abs.conduits@db.com;                mary.conners@db.com

















131

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class A and Class B Committed Note
Purchaser




By:     /s/ Joseph McElroy                
Name: Joseph McElroy
Title: Director




By:     /s/ Daniel Gerber                
Name: Daniel Gerber
Title: Director


Address:    60 Wall Street, 3rd Floor
New York, NY 10005


Attention:    Mary Conners
Telephone:    (212) 250-4731
Facsimile:    (212) 797-5150
Email:        abs.conduits@db.com;                mary.conners@db.com













132

--------------------------------------------------------------------------------



SCHEDULE I TO THE SERIES 2013-A SUPPLEMENT


DEFINITIONS LIST


“Additional Group I Leasing Company Liquidation Event” means an Amortization
Event that occurred or is continuing under Section 7.1(e) as a result of any
Group I Leasing Company Amortization Event arising under Section 10.1(c), (d),
(g) or
(k) of the HVF Series 2013-G1 Supplement.


“Additional Permitted Investment” has the meaning specified in Section 17 of
Annex 2.


“Administrative Agent” has the meaning specified in the Preamble.


“Administrative Agent Fee” has the meaning specified in the Administrative Agent
Fee Letter.


“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Series 2013-A Closing Date, between the Administrative Agent and HVF II setting
forth the definition of Administrative Agent Fee.


“Administrative Agent Indemnified Liabilities” has the meaning specified in
Section 11.4(c).


“Administrative Agent Indemnified Parties” has the meaning specified in Section
11.4(c).


“Agent Indemnified Liabilities” has the meaning specified in Section 11.4(c).


“Agent Indemnified Parties” has the meaning specified in Section 11.4(c).


“Aggregate Unpaids” has the meaning specified in Section 10.1.


“Base Rate” means, on any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.    Changes in the rate of interest on that portion of any Class A
Advances or Class B Advances maintained as Class A Base Rate Tranches or Class B
Base Rate Tranches, respectively, will take effect simultaneously with each
change in the Base Rate.


“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from





--------------------------------------------------------------------------------



time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits are offered by leading banks in the London interbank market).


“Blackbook Guide” means the Black Book Official Finance/Lease Guide.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests (including membership and partnership interests)
in a Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing.


“Cash AUP” has the meaning specified in Section 5 of Annex 2.


“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2013-A Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) that is responsible for the establishment or
interpretation of national or international accounting principles, in each case,
whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2013-A Closing Date; provided
that, notwithstanding anything in the foregoing to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith and
(y)all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any other United
States or foreign regulatory authorities, in each case, pursuant to Basel III,
shall, in each case, be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.


“Change of Control” means the occurrence of any of the following events after
the Series 2013-A Closing Date: (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders or a Parent, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of Hertz, provided that so long as
Hertz is a Subsidiary of any Parent, no “person” shall be deemed to be or become
a “beneficial owner” of more than 50% of the total voting power of the Voting
Stock of Hertz unless such “person” shall be or become a “beneficial owner” of
more than 50% of the total voting power of the Voting Stock of such Parent; or
(b) Hertz sells or transfers (in one or a series of related transactions) all or
substantially all of the assets of Hertz and its Subsidiaries to another Person
(other than one or more Permitted Holders) and any “person” (as defined in
clause (a) above), other than one or more Permitted Holders or any Parent, is or
becomes the “beneficial owner” (as so defined), directly or indirectly, of more
than 50% of the total voting power of the

SI- 2

--------------------------------------------------------------------------------



Voting Stock of the transferee Person in such sale or transfer of assets, as the
case may be, provided that so long as such transferee Person is a Subsidiary of
a parent Person, no “person” shall be deemed to be or become a “beneficial
owner” of more than 50% of the total voting power of the Voting Stock of such
surviving or transferee Person unless such “person” shall be or become a
“beneficial owner” of more than 50% of the total voting power of the Voting
Stock of such parent Person; or (c) Hertz shall cease to own directly 100% of
the Capital Stock of HVF; or (d) Hertz shall cease to own directly 100% of the
Capital Stock of the HVF II General Partner; or (e) Hertz shall cease to own
directly or indirectly 100% of the Capital Stock of HVF II; or (f) Hertz shall
cease to own directly or indirectly 100% of the Capital Stock of the Nominee on
any date on which the Certificate of Title for any Group I Eligible Vehicle is
in the name of the Nominee.


For the purpose of this definition, the Reorganization Assets (whether
individually or in the aggregate) shall not be deemed at any time to constitute
all or substantially all of the assets of Hertz and its Subsidiaries, and any
sale or transfer of all or any part of the Reorganization Assets (whether
directly or indirectly, whether by sale or transfer of any such assets, or of
any Capital Stock or other interest in any Person holding such assets, or of any
combination thereof, and whether in one or more transactions, or otherwise)
shall not be deemed at any time to constitute a sale or transfer of all or
substantially all of the assets of Hertz and its Subsidiaries.


“Class A Acquiring Committed Note Purchaser” has the meaning specified in
Section 9.3(a)(i).


“Class A Acquiring Investor Group” has the meaning specified in Section
9.3(a)(iii).


“Class A Action” has the meaning specified in Section 9.2(a)(i).


“Class A Addendum” means an addendum substantially in the form of Exhibit K-
1.


“Class A Additional Investor Group” means, collectively, a Class A Conduit
Investor, if any, and the Class A Committed Note Purchaser(s) with respect to
such Class A Conduit Investor or, if there is no Class A Conduit Investor with
respect to any Class A Investor Group the Class A Committed Note Purchaser(s)
with respect to such Class A Investor Group, in each case, that becomes party
hereto as of any date after the Series 2013-A Restatement Effective Date
pursuant to Section 2.1 in connection with an increase in the Class A Maximum
Principal Amount; provided that, for the avoidance of doubt, a Class A Investor
Group that is both a Class A Additional Investor Group and a Class A Acquiring
Investor Group shall be deemed to be a Class A Additional Investor Group solely
in connection with, and to the extent of, the commitment of such Class A
Investor Group that increases the Class A Maximum Principal Amount when such
Class A Additional Investor Group becomes a party hereto and Class A Additional
Series 2013- A Notes are issued pursuant to Section 2.1, and references herein
to such a Class A Investor Group as a “Class A Additional Investor Group” shall
not include the commitment of such Class A Investor Group as a Class A Acquiring
Investor Group (the

SI- 3

--------------------------------------------------------------------------------



Class A Maximum Investor Group Principal Amount of any such “Class A Additional
Investor Group” shall not include any portion of the Class A Maximum Investor
Group Principal Amount of such Class A Investor Group acquired pursuant to an
assignment to such Class A Investor Group as a Class A Acquiring Investor Group,
whereas references to the Class A Maximum Investor Group Principal Amount of
such “Class A Investor Group” shall include the entire Class A Maximum Investor
Group Principal Amount of such Class A Investor Group as both    a Class A
Additional Investor Group and a Class A Acquiring Investor Group).


“Class A Additional Investor Group Initial Principal Amount” means, with respect
to each Class A Additional Investor Group, on the effective date of the addition
of each member such Class A Additional Investor Group as a party hereto, the
amount scheduled to be advanced by such Class A Additional Investor Group on
such effective date, which amount may not exceed the product of (a) the Class A
Drawn Percentage (immediately prior to the addition of such Class A Additional
Investor Group as a party hereto) and (b) the Class A Maximum Investor Group
Principal Amount of such Class A Additional Investor Group on such effective
date (immediately after the addition of such Class A Additional Investor Group
as parties hereto).


“Class A Additional Series 2013-A Notes” has the meaning specified in Section
2.1(d)(i).


“Class A Adjusted Advance Rate” means, as of any date of determination, with
respect to any Series 2013-A AAA Select Component, a percentage equal to the
greater of:


(a)


(i)the Class A Baseline Advance Rate with respect to such Series 2013-A AAA
Select Component as of such date, minus


(ii)the Class A Concentration Excess Advance Rate Adjustment as of such date, if
any, with respect to such Series 2013-A AAA Select Component, minus


(iii)the Class A MTM/DT Advance Rate Adjustment as of such date, if any, with
respect to such Series 2013-A AAA Select Component; and


(b) zero.


“Class A Adjusted Principal Amount” means, as of any date of determination, the
excess, if any, of (A) the Class A Principal Amount as of such date over (B) the
Series 2013-A Principal Collection Account Amount as of such date.


“Class A Advance” has the meaning specified in Section 2.2(a)(i).


“Class A Advance Deficit” has the meaning specified in Section 2.2(a)(vii).

SI- 4

--------------------------------------------------------------------------------



“Class A Advance Request” means, with respect to any Class A Advance requested
by HVF II, an advance request substantially in the form of Exhibit J-1 hereto
with respect to such Class A Advance.


“Class A Affected Person” has the meaning specified in Section 3.3(a).


“Class A Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Class A Adjusted Principal Amount divided
by the Class A Blended Advance Rate, in each case as of such date.


“Class A Assignment and Assumption Agreement” has the meaning specified in
Section 9.3(a)(i).


“Class A Available Delayed Amount Committed Note Purchaser” means, with respect
to any Class A Advance, any Class A Committed Note Purchaser that either (i) has
not delivered a Class A Delayed Funding Notice with respect to such Class A
Advance or (ii) has delivered a Class A Delayed Funding Notice with respect to
such Class A Advance, but (x) has a Class A Delayed Amount with respect to such
Class A Advance equal to zero and (y) after giving effect to the funding of any
amount in respect of such Class A Advance to be made by such Class A Committed
Note Purchaser or the Class A Conduit Investor in such Class A Committed Note
Purchaser’s Class A Investor Group on the proposed date of such Class A Advance,
has a Class A Required Non- Delayed Amount that is greater than zero.


“Class A Available Delayed Amount Purchaser” means, with respect to any Class A
Advance, any Class A Available Delayed Amount Committed Note Purchaser, or any
Class A Conduit Investor in such Class A Available Delayed Amount Committed Note
Purchaser’s Class A Investor Group, that funds all or any portion of a Class A
Second Delayed Funding Notice Amount with respect to such Class A Advance on the
date of such Class A Advance.


“Class A Base Rate Tranche” means that portion of the Class A Principal Amount
purchased or maintained with Class A Advances that bear interest by reference to
the Base Rate.


“Class A Baseline Advance Rate” means, with respect to each Series 2013-A AAA
Select Component, the percentage set forth opposite such Series 2013-A AAA
Select Component in the following table:


Series 2013-A AAA Component
Class A Baseline Advance Rate
Series 2013-A Eligible Investment Grade Program Vehicle Amount
87.00%
Series 2013-A Eligible Investment Grade Program Receivable Amount
87.00%
Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount
71.50%


SI- 5

--------------------------------------------------------------------------------





Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount
71.50%
Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount
0%
Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount
79.00%
Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount
71.75%
Group I Cash Amount
100%
Series 2013-A Remainder AAA Amount
0%



“Class A Blended Advance Rate” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the Class A
Blended Advance Rate Weighting Numerator and the denominator of which is the
Series 2013-A Blended Advance Rate Weighting Denominator, in each case as of
such date.


“Class A Blended Advance Rate Weighting Numerator” means, as of any date of
determination, an amount equal to the sum of an amount with respect to each
Series 2013-A AAA Select Component equal to the product of such Series 2013-A
AAA Select Component and the Class A Adjusted Advance Rate with respect to such
Series 2013-A AAA Select Component, in each case as of such date.


“Class A Commercial Paper” means the promissory notes of each Class A Noteholder
issued by such Class A Noteholder in the commercial paper market and allocated
to the funding of Class A Advances in respect of the Class A Notes.


“Class A Commitment” means, the obligation of the Class A Committed Note
Purchasers included in each Class A Investor Group to fund Class A Advances
pursuant to Section 2.2(a) in an aggregate stated amount up to the Class A
Maximum Investor Group Principal Amount for such Class A Investor Group.


“Class A Commitment Percentage” means, on any date of determination, with
respect to any Class A Investor Group, the fraction, expressed as a percentage,
the numerator of which is such Class A Investor Group’s Class A Maximum Investor
Group Principal Amount on such date and the denominator is the Class A Maximum
Principal Amount on such date.


“Class A Committed Note Purchaser Percentage” means, with respect to any Class A
Committed Note Purchaser, the percentage set forth opposite the name of such
Class A Committed Note Purchaser on Schedule II hereto.


“Class A Committed Note Purchaser” has the meaning specified in the Preamble.


“Class A Concentration Adjusted Advance Rate” means as of any date of
determination,



SI- 6

--------------------------------------------------------------------------------



(i)with respect to the Series 2013-A Eligible Investment Grade Non- Program
Vehicle Amount, the excess, if any, of the Class A Baseline Advance Rate with
respect to such Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount over the Class A Concentration Excess Advance Rate Adjustment with
respect to such Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount, in each case as of such date, and


(ii)with respect to the Series 2013-A Eligible Non-Investment Grade Non- Program
Vehicle Amount, the excess, if any, of the Class A Baseline Advance Rate with
respect to such Series 2013-A Eligible Non- Investment Grade Non-Program Vehicle
Amount over the Class A Concentration Excess Advance Rate Adjustment with
respect to such Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle
Amount, in each case as of such date.


“Class A Concentration Excess Advance Rate Adjustment” means, with respect to
any Series 2013-A AAA Select Component as of any date of determination, the
lesser of:


(a)the percentage equivalent of a fraction, the numerator of which is (I) the
product of (A) the portion of the Series 2013-A Concentration Excess Amount, if
any, allocated to such Series 2013-A AAA Select Component by HVF II and (B) the
Class A Baseline Advance Rate with respect to such Series 2013-A AAA Select
Component, and the denominator of which is (II) such Series 2013-A AAA Select
Component, in each case as of such date, and


(b)the Class A Baseline Advance Rate with respect to such Series 2013-A AAA
Select Component;


provided that, the portion of the Series 2013-A Concentration Excess Amount
allocated pursuant to the preceding clause (a)(I)(A) shall not exceed the
portion of such Series 2013-A AAA Select Component that was included in
determining whether such Series 2013-A Concentration Excess Amount exists.


“Class A Conduit Assignee” means, with respect to any Class A Conduit Investor,
any commercial paper conduit, whose commercial paper has ratings of at least
“A-2” from Standard & Poor’s and “P2” from Moody’s, that is administered by the
Class A Funding Agent with respect to such Class A Conduit Investor or any
Affiliate of such Class A Funding Agent, in each case, designated by such Class
A Funding Agent to accept an assignment from such Class A Conduit Investor of
the Class A Investor Group Principal Amount or a portion thereof with respect to
such Class A Conduit Investor pursuant to Section 9.3(a)(ii).


“Class A Conduit Investors” has the meaning specified in the Preamble.



SI- 7

--------------------------------------------------------------------------------



“Class A Conduits” has the meaning set forth in the definition of “Class A CP
Rate”.



“Class A CP Fallback Rate” means, as of any date of determination and with
respect to any Class A Advance funded or maintained by any Class A Funding
Agent’s Class A Investor Group through the issuance of Class A Commercial Paper
during any Series 2013-A Interest Period, the London Interbank Offered Rate
appearing on the BBA Libor Rates Page at approximately 11:00 a.m. (London time)
on the first day of such Series 2013-A Interest Period as the rate for dollar
deposits with a one-month maturity.


“Class A CP Notes” has the meaning set forth in Section 2.2(a)(iii).


“Class A CP Rate” means, with respect to a Class A Conduit Investor in any Class
A Investor Group (i) for any day during any Series 2013-A Interest Period funded
by such a Class A Conduit Investor set forth in Schedule II hereto or any other
such Class A Conduit Investor that elects in its Class A Assignment and
Assumption Agreement to make this clause (i) applicable (collectively, the
“Class A Conduits”), the per annum rate equivalent to the weighted average of
the per annum rates paid or payable by such Class A Conduits (or the Person(s)
issuing short term promissory notes on behalf of such Class A Conduits) from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short term promissory notes issued by such Class A Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Class A
Conduits) maturing on dates other than those certain dates on which such Class A
Conduits (or the Person(s) issuing short term promissory notes on behalf of such
Class A Conduits) are to receive funds) in respect of the promissory notes
issued by such Class A Conduits (or the Person(s) issuing short term promissory
notes on behalf of such Class A Conduits) that are allocated in whole or in part
by their respective Class A Funding Agent (on behalf of such Class A Conduits
(or the Person(s) issuing short term promissory notes on behalf of such Class A
Conduits)) to fund or maintain the Class A Principal Amount or that are issued
by such Class A Conduits (or the Person(s) issuing short term promissory notes
on behalf of such Class A Conduits) specifically to fund or maintain the Class A
Principal Amount, in each case, during such period, as determined by their
respective Class A Funding Agent (on behalf of such Class A Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Class A
Conduits)), including (x) the commissions of placement agents and dealers in
respect of such promissory notes, to the extent such commissions are allocated,
in whole or in part, to such promissory notes by the related Class A Committed
Note Purchasers (on behalf of such Class A Conduits (or the Person(s) issuing
short term promissory notes on behalf of such Conduits)), (y) all reasonable
costs and expenses of any issuing and paying agent or other person responsible
for the administration of such Class A Conduits’ (or the Person(s) issuing short
term promissory notes on behalf of such Class A Conduits’) commercial paper
programs in connection with the preparation, completion, issuance, delivery or
payment of Class A Commercial Paper, and (z) the costs of other borrowings by
such Class A Conduits (or the Person(s) issuing short term promissory notes on
behalf of such Class A Conduits) including borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any

SI- 8

--------------------------------------------------------------------------------



component of such rate in this clause (i) is a discount rate, in calculating the
Class A CP Rate, the respective Class A Funding Agent for such Class A Conduits
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum and (ii) for any Series
2013-A Interest Period for any portion of the Class A Commitment of the related
Class A Investor Group funded by any other Class A Conduit Investor, the “Class
A CP Rate” applicable to such Class A Conduit Investor (or the Person(s) issuing
short term promissory notes on behalf of such Class A Conduit) as set forth in
its Class A Assignment and Assumption Agreement.
Notwithstanding anything to the contrary in the preceding provisions of this
definition, if any Class A Funding Agent shall fail to notify HVF II and the
Group I Administrator of the applicable CP Rate for the Class A Advances made by
its Class A Investor Group for the related Series 2013-A Interest Period by
11:00 a.m. (New York City time) on any Determination Date in accordance with
Section 3.1(b)(i) of the Series 2013-A Supplement, then the Class A CP Rate with
respect to such Class A Funding Agent’s Class A Investor Group for each day
during such Series 2013-A Interest Period shall equal the Class A CP Fallback
Rate with respect to such Series 2013-A Interest Period.


“Class A CP Tranche” means that portion of the Class A Principal Amount
purchased or maintained with Class A Advances that bear interest by reference to
the Class A CP Rate.




“Class A CP True-Up Payment Amount” has the meaning set forth in Section 3.1(f).





“Class A Daily Interest Amount” means, for any day in a Series 2013-A Interest
Period, an amount equal to the result of (a) the product of (i) the Class A Note
Rate for such Series 2013-A Interest Period and (ii) the Class A Principal
Amount as of the close of business on such date divided by (b) 360.


“Class A Decrease” means a Class A Mandatory Decrease or a Class A Voluntary
Decrease, as applicable.


“Class A Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(a)(vii).


“Class A Deficiency Amount” has the meaning specified in Section 3.1(c)(ii) of
this Series 2013-A Supplement.


“Class A Delayed Amount” has the meaning specified in Section 2.2(a)(v)(a).


“Class A Delayed Funding Date” has the meaning specified in Section
2.2(a)(v)(a).


“Class A Delayed Funding Notice” has the meaning specified in Section
2.2(a)(v)(a).


“Class A Delayed Funding Purchaser” means, as of any date of determination, each
Class A Committed Note Purchaser party to this Series 2013-A Supplement.

SI- 9

--------------------------------------------------------------------------------



“Class A Delayed Funding Reimbursement Amount” means, with respect to any Class
A Delayed Funding Purchaser, with respect to the portion of the Class A Delayed
Amount of such Class A Delayed Funding Purchaser funded by the Class A Available
Delayed Amount Purchaser(s) on the date of the Class A Advance related to such
Class A Delayed Amount, an amount equal to the excess, if any, of (a) such
portion of the Class A Delayed Amount funded by the Class A Available Delayed
Amount Purchaser(s) on the date of the Class A Advance related to such Class A
Delayed Amount over (b) the amount, if any, by which the portion of any payment
of principal (including any Class A Decrease), if any, made by HVF II to each
such Class A Available Delayed Amount Purchaser on any date during the period
from and including the date of the Advance related to such Class A Delayed
Amount to but excluding the Class A Delayed Funding Date for such Class A
Delayed Amount, was greater than what it would have been had such portion of the
Class A Delayed Amount been funded by such Class A Delayed Funding Purchaser on
such Class A Advance Date.


“Class A Designated Delayed Advance” has the meaning specified in Section
2.2(a)(v)(a).


“Class A Drawn Percentage” means, as of any date of determination, a fraction
expressed as a percentage, the numerator of which is the Class A Principal
Amount and the denominator of which is the Class A Maximum Principal Amount, in
each case as of such date.


“Class A Eurodollar Tranche” means that portion of the Class A Principal Amount
purchased or maintained with Class A Advances that bear interest by reference to
the Eurodollar Rate (Reserve Adjusted).


“Class A Excess Principal Event” shall be deemed to have occurred if, on any
date, the Class A Principal Amount as of such date exceeds the Class A Maximum
Principal Amount as of such date.


“Class A Funding Agent” has the meaning specified in the Preamble.


“Class A Funding Conditions” means, with respect to any Class A Advance
requested by HVF II pursuant to Section 2.2, the following shall be true and
correct both immediately before and immediately after giving effect to such
Class A Advance:


(a)the representations and warranties of HVF II set out in Article V of the Base
Indenture and Article VIII of the Group I Supplement and the representations and
warranties of HVF II and the Group I Administrator set out in Article VI of this
Series 2013-A Supplement and the representations and warranties of the Nominee
set out in Article XII of the Nominee Agreement, in each case, shall be true and
accurate as of the date of such Class A Advance with the same effect as though
made on that date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date);



SI- 10

--------------------------------------------------------------------------------



(b)the related Funding Agent shall have received an executed Class A Advance
Request certifying as to the current Group I Aggregate Asset Amount, delivered
in accordance with the provisions of Section 2.2;


(c)no Class A Excess Principal Event is continuing; provided that, solely for
purposes of calculating whether a Class A Excess Principal Event is continuing
under this clause (c), the Class A Principal Amount shall be deemed to be
increased by all Class A Delayed Amounts, if any, that any Class A Delayed
Funding Purchaser(s) in a Class A Investor Group are required to fund on a Class
A Delayed Funding Date that is scheduled to occur after the date of such
requested Class A Advance that have not been funded on or prior to the date of
such requested Class A Advance;


(d)no Amortization Event or Potential Amortization Event, in each case with
respect to the Series 2013-A Notes, exists;


(e)if such Class A Advance is in connection with any issuance of Class A
Additional Notes or any Class A Investor Group Maximum Principal Increase, then
the amount of such issuance or increase shall be equal to or greater than
$2,500,000 and integral multiples of $100,000 in excess thereof; provided that,
if such Class A Advance is in connection with the reduction of the Class A
Series 2013-B Maximum Principal Amount to zero, then such Class A Advance may be
in an integral multiple of less than $100,000;


(f)
the Series 2013-A Revolving Period is continuing;



(g)if the Group I Net Book Value of any vehicle owned by HVF is included in the
calculation of the Series 2013-A Asset Amount as of such date (on a pro forma
basis after giving effect to the application of such Class A Advance on such
date), then the representations and warranties of HVF set out in Article VIII of
the HVF Series 2013-G1 Supplement shall be true and accurate as of the date of
such Class A Advance with the same effect as though made on that date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date);


(h)if the Group I Net Book Value of any vehicle owned by any Group I Leasing
Company (other than HVF) is included in the calculation of the Series 2013-A
Asset Amount as of such date (on a pro forma basis after giving effect to the
application of such Class A Advance on such date), then the representations and
warranties of such Group I Leasing Company set out in the Group I Leasing
Company Related Documents with respect to such Group I Leasing Company shall be
true and accurate as of the date of such Class A Advance with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date);



SI- 11

--------------------------------------------------------------------------------



(i)if such Class A Advance is being made during the RCFC Nominee Non-Qualified
Period, then the representations and warranties of RCFC set out in Article XII
of the RCFC Nominee Agreement shall be true and accurate as of the date of such
Class A Advance with the same effect as though made on that date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and


(j)if (i) such Class A Advance is being made on or after the RCFC Nominee
Qualification Date and (ii) the Group I Aggregate Asset Coverage Threshold
Amount as of such date is greater than the Group I Aggregate Asset Amount as of
such date (excluding from the Group I Aggregate Asset Amount the Group I Net
Book Value of all Group I Eligible Vehicles the Certificates of Title for which
are then titled in the name of RCFC), then the representations and warranties of
RCFC set out in Article XII of the RCFC Nominee Agreement shall be true and
accurate as of the date of such Class A Advance with the same effect as though
made on that date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).


“Class A Initial Advance Amount” means, with respect to any Class A Noteholder,
the amount specified as such on Schedule II hereto with respect to such Class A
Noteholder.


“Class A Initial Investor Group Principal Amount” means, with respect to each
Class A Investor Group, the amount set forth and specified as such opposite the
name of the Class A Committed Note Purchaser included in such Class A Investor
Group on Schedule II hereto.


“Class A Investor Group” means, (i) collectively, a Class A Conduit Investor, if
any, and the Class A Committed Note Purchaser(s) with respect to such Class A
Conduit Investor or, if there is no Class A Conduit Investor with respect to any
Class A Investor Group, the Class A Committed Note Purchaser(s) with respect to
such Class A Investor Group, in each case, party hereto as of the Series 2013-A
Restatement Effective Date and
(ii) any Class A Additional Investor Group.


“Class A Investor Group Maximum Principal Increase” has the meaning specified in
Section 2.1(c)(i).


“Class A Investor Group Maximum Principal Increase Addendum” means an addendum
substantially in the form of Exhibit M-1.


“Class A Investor Group Maximum Principal Increase Amount” means, with respect
to each Class A Investor Group Maximum Principal Increase, on the effective date
of any Class A Investor Group Maximum Principal Increase with respect to any
Class A Investor Group, the amount scheduled to be advanced by such Class A
Investor Group on such effective date, which amount may not exceed the product
of (a) the Class A Drawn Percentage (immediately prior to the effectiveness of
such Class A Investor

SI- 12

--------------------------------------------------------------------------------



Group Maximum Principal Increase) and (b) the amount of such Class A Investor
Group Maximum Principal Increase.


“Class A Investor Group Principal Amount” means, as of any date of determination
with respect to any Class A Investor Group, the result of: (i) if such Class A
Investor Group is a Class A Additional Investor Group, such Class A Investor
Group’s Class A Additional Investor Group Initial Principal Amount, and
otherwise, such Class A Investor Group’s Class A Initial Investor Group
Principal Amount, plus (ii) the Class A Investor Group Maximum Principal
Increase Amount with respect to each Class A Investor Group Maximum Principal
Increase applicable to such Class A Investor Group, if any, on or prior to such
date, plus (iii) the principal amount of the portion of all Class A Advances
funded by such Class A Investor Group on or prior to such date (excluding, for
the avoidance of doubt, any Class A Initial Advance Amount from the calculation
of such Class A Advances), minus (iv) the amount of principal payments (whether
pursuant to a Class A Decrease, a redemption or otherwise) made to such Class A
Investor Group pursuant to this Series 2013-A Supplement on or prior to such
date, plus (v) the amount of principal payments recovered from such Class A
Investor Group by a trustee as a preference payment in a bankruptcy proceeding
of HVF II or otherwise on or prior to such date.


“Class A Investor Group Supplement” has the meaning specified in Section
9.3(c)(i).


“Class A Majority Program Support Providers” means, with respect to the related
Class A Investor Group, Class A Program Support Providers holding more than 50%
of the aggregate commitments of all Class A Program Support Providers.


“Class A Mandatory Decrease” has the meaning specified in Section 2.3(b)(i).


“Class A Mandatory Decrease Amount” has the meaning specified in Section
2.3(b)(i).


“Class A Maximum Investor Group Principal Amount” means, with respect to each
Class A Investor Group as of any date of determination, the amount specified as
such for such Class A Investor Group on Schedule II hereto for such date of
determination, as such amount may be increased or decreased from time to time in
accordance with the terms hereof; provided that, on any day after the occurrence
and during the continuance of an Amortization Event with respect to the Series
2013-A Notes, the Class A Maximum Investor Group Principal Amount with respect
to each Class A Investor Group shall not exceed the Class A Investor Group
Principal Amount for such Class A Investor Group.


“Class A Maximum Principal Amount” means $1,675,000,000.00; provided that such
amount may be (i) reduced at any time and from time to time by HVF II upon
notice to each Series 2013-A Noteholder, the Administrative Agent, each Conduit
Investor and each Committed Note Purchaser in accordance with the terms of this
Series 2013-A Supplement, or (ii) increased at any time and from time to time
upon (a) a Class A

SI- 13

--------------------------------------------------------------------------------



Additional Investor Group becoming party to this Series 2013-A Supplement in
accordance with the terms hereof, (b) the effective date for any Class A
Investor Group Maximum Principal Increase or (c) any reduction of the Class A
Series 2013-B Maximum Principal Amount effected pursuant to Section 2.5(b)(i) of
the Series 2013-B Supplement in accordance with Section 2.1(i)(i).


“Class A Monthly Default Interest Amount” means, with respect to any Payment
Date, an amount equal to the sum of (i) an amount equal to the product of (x)
2.0%, (y) the result of (a) the sum of the Class A Principal Amount as of each
day during the related Series 2013-A Interest Period (after giving effect to any
increases or decreases to the Class A Principal Amount on such day) during which
an Amortization Event with respect to the Series 2013-A Notes has occurred and
is continuing divided by (b) the actual number of days in the related Series
2013-A Interest Period during which an Amortization Event with respect to the
Series 2013-A Notes has occurred and is continuing, and (z) the result of (a)
the actual number of days in the related Series 2013- A Interest Period during
which an Amortization Event with respect to the Series 2013-A Notes has occurred
and is continuing divided by (b) 360 plus (ii) all previously due and unpaid
amounts described in clause (i) with respect to prior Series 2013-A Interest
Periods (together with interest on such unpaid amounts required to be paid in
this clause
(ii) at the rate specified in clause (i)).


“Class A Monthly Interest Amount” means, with respect to any Payment Date, an
amount equal to the sum of: (i) the Class A Daily Interest Amount for each day
in the Series 2013-A Interest Period ending on the Determination Date related to
such Payment Date; plus (ii) all previously due and unpaid amounts described in
clause (i) with respect to prior Series 2013-A Interest Periods (together with
interest on such unpaid amounts required to be paid in this clause (ii) at the
Class A Note Rate); plus (iii) the Class A Undrawn Fee with respect to each
Class A Investor Group for such Payment Date; plus
(iv)the Class A Program Fee with respect to each Class A Investor Group for such
Payment Date; plus (v) the Class A CP True-Up Payment Amounts, if any, owing to
each Class A Noteholder on such Payment Date.


“Class A MTM/DT Advance Rate Adjustment” means, as of any date of determination,


(a)with respect to the Series 2013-A Eligible Investment Grade Non- Program
Vehicle Amount, a percentage equal to the product of (i) the Series 2013-A
Failure Percentage as of such date and (ii) the Class A Concentration Adjusted
Advance Rate with respect to the Series 2013-A Eligible Investment Grade
Non-Program Vehicle Amount, in each case as of such date;


(b)with respect to the Series 2013-A Eligible Non-Investment Grade Non- Program
Vehicle Amount, a percentage equal to the product of (i) the Series
A-Failure Percentage as of such date and (ii) the Class A Concentration Adjusted
Advance Rate with respect to the Series 2013-A Eligible Non- Investment Grade
Non-Program Vehicle Amount, in each case as of such date; and

SI- 14

--------------------------------------------------------------------------------



(c)
with respect to any other Series 2013-A AAA Component, zero.



“Class A Non-Consenting Purchaser” has the meaning specified in Section
9.2(a)(i).


“Class A Non-Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(a)(vii).


“Class A Non-Delayed Amount” means, with respect to any Class A Delayed Funding
Purchaser and a Class A Advance for which the Class A Delayed Funding Purchaser
delivered a Class A Delayed Funding Notice, an amount equal to the excess of
such Class A Delayed Funding Purchaser’s ratable portion of such Class A Advance
over its Class A Delayed Amount in respect of such Class A Advance.


“Class A Note Rate” means, for any Series 2013-A Interest Period, the weighted
average of the sum of (a) the weighted average (by outstanding principal
balance) of the Class A CP Rates applicable to the Class A CP Tranche, (b) the
Eurodollar Rate (Reserve Adjusted) applicable to the Class A Eurodollar Tranche
and (c) the Base Rate applicable to the Class A Base Rate Tranche, in each case,
for such Series 2013-A Interest Period; provided, however, that the Class A Note
Rate will in no event be higher than the maximum rate permitted by applicable
law.


“Class A Note Repurchase Amount” has the meaning specified in Section 11.1.


“Class A Noteholder” means each Person in whose name a Class A Note is
registered in the Note Register.


“Class A Notes” means any one of the Series 2013-A Variable Funding Rental Car
Asset Backed Notes, Class A, executed by HVF II and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-1 hereto.


“Class A Participants” has the meaning specified in Section 9.3(a)(iv).


“Class A Permitted Delayed Amount” is defined in Section 2.2(a)(v)(a).


“Class A Permitted Required Non-Delayed Percentage” means, 10% or 25%.


“Class A Potential Terminated Purchaser” has the meaning specified in Section
9.2(a)(i).


“Class A Principal Amount” means, when used with respect to any date, an amount
equal to the sum of the Class A Investor Group Principal Amount as of such date
with respect to each Class A Investor Group as of such date; provided that,
during the Series 2013-A Revolving Period, for purposes of determining whether
or not the Requisite Indenture Investors, Requisite Group I Investors or Series
2013-A Required Noteholders have given any consent, waiver, direction or
instruction, the Class A Principal Amount held by each Class A Noteholder shall
be deemed to include, without double counting, such Class A Noteholder’s undrawn
portion of the “Class A Maximum

SI- 15

--------------------------------------------------------------------------------



Investor Group Principal Amount” (i.e., the unutilized purchase commitments with
respect to the Class A Notes under this Series 2013-A Supplement) for such Class
A Noteholder’s Class A Investor Group.


“Class A Program Fee” means, with respect to each Payment Date and each Class A
Investor Group, an amount equal to the sum with respect to each day in the
related Series 2013-A Interest Period of the product of:


a.
the Class A Program Fee Rate for such Class A Investor Group (or, if applicable,
Class A Program Fee Rate for the related Class A Conduit Investor and Class A
Committed Note Purchaser in such Class A Investor Group, respectively, if each
of such Class A Conduit Investor and Class A Committed Note Purchaser is funding
a portion of such Class A Investor Group’s Class A Investor Group Principal
Amount) for such day, and



b.
the Class A Investor Group Principal Amount for such Class A Investor Group (or,
if applicable, the portion of the Class A Investor Group Principal Amount for
the related Class A Conduit Investor and Class A Committed Note Purchaser in
such Class A Investor Group, respectively, if each of such Class A Conduit
Investor and Class A Committed Note Purchaser is funding a portion of such Class
A Investor Group’s Class A Investor Group Principal Amount) for such day (after
giving effect to all Class A Advances and Class A Decreases on such day), and



c. 1/360.


“Class A Program Fee Letter” means that certain fee letter, dated as of the
Series 2013-A Restatement Effective Date, by and among each initial Class A
Conduit Investor, each initial Class A Committed Note Purchaser, the
Administrative Agent and HVF II setting forth the definition of Class A Program
Fee Rate and the definition of Class A Undrawn Fee.


“Class A Program Fee Rate” has the meaning specified in the Class A Program Fee
Letter.


“Class A Program Support Agreement” means any agreement entered into by any
Class A Program Support Provider in respect of any Class A Commercial Paper
and/or Class A Note providing for the issuance of one or more letters of credit
for the account of a Class A Committed Note Purchaser or a Class A Conduit
Investor, the issuance of one or more insurance policies for which a Class A
Committed Note Purchaser or a Class A Conduit Investor is obligated to reimburse
the applicable Class A Program Support Provider for any drawings thereunder, the
sale by a Class A Committed Note Purchaser or a Class A Conduit Investor to any
Class A Program Support Provider of the Class A Notes (or portions thereof or
interests therein) and/or the making of loans and/or other extensions of credit
to a Class A Committed Note Purchaser or a Class A Conduit Investor in
connection with such Class A Conduit Investor’s securitization program, together
with any letter of credit, insurance policy or other instrument issued
thereunder

SI- 16

--------------------------------------------------------------------------------



or guaranty thereof (but excluding any discretionary advance facility provided
by a Class A Committed Note Purchaser).


“Class A Program Support Provider” means any financial institutions and any
other or additional Person now or hereafter extending credit or having a
commitment to extend credit to or for the account of, and/or agreeing to make
purchases from, a Class A Committed Note Purchaser or a Class A Conduit Investor
in respect of such Class A Committed Note Purchaser’s or Class A Conduit
Investor’s Class A Commercial Paper and/or Class A Note, and/or agreeing to
issue a letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Class A Conduit Investor’s
securitization program as it relates to any Class A Commercial Paper issued by
such Class A Conduit Investor, in each case pursuant to a Class A Program
Support Agreement and any guarantor of any such person; provided that, no
Disqualified Party shall be a “Class A Program Support Provider” without the
prior written consent of an Authorized Officer of HVF II, which consent may be
withheld for any reason in HVF II’s sole and absolute discretion.


“Class A Replacement Purchaser” has the meaning specified in Section 9.2(a)(i).


“Class A Required Non-Delayed Amount” means, with respect to a Class A Delayed
Funding Purchaser and a proposed Class A Advance, the excess, if any, of (a) the
Class A Required Non-Delayed Percentage of such Class A Delayed Funding
Purchaser’s Class A Maximum Investor Group Principal Amount as of the date of
such proposed Class A Advance over (b) with respect to each previously Class A
Designated Delayed Advance of such Class A Delayed Funding Purchaser with
respect to which the related Class A Advance occurred during the 35 days
preceding the date of such proposed Class A Advance, if any, the sum of, with
respect to each such previously Class A Designated Delayed Advance for which the
related Class A Delayed Funding Date will not have occurred on or prior to the
date of such proposed Class A Advance, the Class A Non-Delayed Amount with
respect to each such previously Class A Designated Delayed Advance.


“Class A Required Non-Delayed Percentage” means, as of the Series 2013-A
Restatement Effective Date, 10%, and as of any date thereafter, the Class A
Permitted Required Non-Delayed Percentage most recently specified in a written
notice delivered by HVF II to the Administrative Agent, each Class A Funding
Agent, each Class A Committed Note Purchaser and each Class A Conduit Investor
at least 35 days prior to the effective date specified therein.


“Class A Second Delayed Funding Notice” is defined in Section 2.2(a)(v)(C).


“Class A Second Delayed Funding Notice Amount” has the meaning specified in
Section 2.2(a)(v)(C).


“Class A Second Permitted Delayed Amount” is defined in Section 2.2(a)(v)(C).


“Class A Series 2013-B Addendum” means a “Class A Addendum” under and as defined
in the Series 2013-B Supplement.

SI- 17

--------------------------------------------------------------------------------



“Class A Series 2013-B Additional Investor Group” means a “Class A Additional
Investor Group” under and as defined in the Series 2013-B Supplement.


“Class A Series 2013-B Commitment Percentage” means “Class A Commitment
Percentage” under and as defined in the Series 2013-B Supplement.


“Class A Series 2013-B Investor Group” means a “Class A Investor Group” under
and as defined in the Series 2013-B Supplement.


“Class A Series 2013-B Investor Group Principal Amount” means “Class A Investor
Group Principal Amount” under and as defined in the Series 2013-B Supplement.


“Class A Series 2013-B Maximum Principal Amount” means the “Class A Maximum
Principal Amount” under and as defined in the Series 2013-B Supplement.


“Class A Series 2013-B Notes” means the “Class A Notes” under and as defined in
the Series 2013-B Supplement.


“Class A Series 2013-B Potential Terminated Purchaser” means a “Class A
Potential Terminated Purchaser” under and as defined in the Series 2013-B
Supplement.


“Class A Series 2013-B Principal Amount” means the “Class A Principal Amount”
under and as defined in the Series 2013-B Supplement.


“Class A Terminated Purchaser” has the meaning specified in Section 9.2(a)(i).


“Class A Transferee” has the meaning specified in Section 9.3(a)(v).


“Class A Undrawn Fee” means:


(a)with respect to each Payment Date on or prior to the Series 2013-A Commitment
Termination Date and each Class A Investor Group, an amount equal to the sum
with respect to each day in the Series 2013-A Interest Period of the product of:


(i)the Class A Undrawn Fee Rate for such Class A Investor Group for such day,
and


(ii)the excess, if any, of (i) the Class A Maximum Investor Group Principal
Amount for the related Class A Investor Group over (ii) the Class A Investor
Group Principal Amount for the related Class A Investor Group (after giving
effect to all Class A Advances and Class A Decreases on such day), in each case
for such day, and


(iii)
1/360, and



(b)with respect to each Payment Date following the Series 2013-A Commitment
Termination Date, zero.

SI- 18

--------------------------------------------------------------------------------



“Class A Undrawn Fee Rate” has the meaning specified in the Class A Program Fee
Letter.


“Class A Voluntary Decrease” has the meaning specified in Section 2.3(c)(i).


“Class A Voluntary Decrease Amount” has the meaning specified in Section
2.3(c)(i).


“Class B Acquiring Committed Note Purchaser” has the meaning specified in
Section 9.3(b)(i).


“Class B Acquiring Investor Group” has the meaning specified in Section
9.3(b)(iii).


“Class B Action” has the meaning specified in Section 9.2(b).


“Class B Addendum” means an addendum substantially in the form of Exhibit K-
2.


“Class B Additional Investor Group” means, collectively, a Class B Conduit
Investor, if any, and the Class B Committed Note Purchaser(s) with respect to
such Class B Conduit Investor or, if there is no Class B Conduit Investor with
respect to any Class B Investor Group the Class B Committed Note Purchaser(s)
with respect to such Class B Investor Group, in each case, that becomes party
hereto as of any date after the Series 2013-A Restatement Effective Date
pursuant to Section 2.1 in connection with an increase in the Class B Maximum
Principal Amount; provided that, for the avoidance of doubt, a Class B Investor
Group that is both a Class B Additional Investor Group and a Class B Acquiring
Investor Group shall be deemed to be a Class B Additional Investor Group solely
in connection with, and to the extent of, the commitment of such Class B
Investor Group that increases the Class B Maximum Principal Amount when such
Class B Additional Investor Group becomes a party hereto and Class B Additional
Series 2013- A Notes are issued pursuant to Section 2.1, and references herein
to such a Class B Investor Group as a “Class B Additional Investor Group” shall
not include the commitment of such Class B Investor Group as a Class B Acquiring
Investor Group (the Class B Maximum Investor Group Principal Amount of any such
“Class B Additional Investor Group” shall not include any portion of the Class B
Maximum Investor Group Principal Amount of such Class B Investor Group acquired
pursuant to an assignment to such Class B Investor Group as a Class B Acquiring
Investor Group, whereas references to the Class B Maximum Investor Group
Principal Amount of such “Class B Investor Group” shall include the entire Class
B Maximum Investor Group Principal Amount of such Class B Investor Group as
both    a Class B Additional Investor Group and a Class B Acquiring Investor
Group).


“Class B Additional Investor Group Initial Principal Amount” means, with respect
to each Class B Additional Investor Group, on the effective date of the addition
of each member such Class B Additional Investor Group as a party hereto, the
amount scheduled to be advanced by such Class B Additional Investor Group on
such effective date, which amount may not exceed the product of (a) the Class B
Drawn Percentage



SI- 19

--------------------------------------------------------------------------------



(immediately prior to the addition of such Class B Additional Investor Group as
a party hereto) and (b) the Class B Maximum Investor Group Principal Amount of
such Class B Additional Investor Group on such effective date (immediately after
the addition of such Class B Additional Investor Group as parties hereto).


“Class B Additional Series 2013-A Notes” has the meaning specified in Section
2.1(d)(ii).


“Class B Adjusted Advance Rate” means, as of any date of determination, with
respect to any Series 2013-A AAA Select Component, a percentage equal to the
greater of:


(a)


(i)    the Class B Baseline Advance Rate with respect to such Series 2013-A AAA
Select Component as of such date, minus


(ii)    the Class B Concentration Excess Advance Rate Adjustment as of such
date, if any, with respect to such Series 2013-A AAA Select Component, minus


(iii)    the Class B MTM/DT Advance Rate Adjustment as of such date, if any,
with respect to such Series 2013-A AAA Select Component; and


(b) zero.


“Class B Advance” has the meaning specified in Section 2.2(b)(i).


“Class B Advance Deficit” has the meaning specified in Section 2.2(b)(vii).


“Class B Advance Request” means, with respect to any Class B Advance requested
by HVF II, an advance request substantially in the form of Exhibit J-2 hereto
with respect to such Class B Advance.


“Class B Affected Person” has the meaning specified in Section 3.3(b).


“Class B Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2013-A Adjusted Principal Amount
divided by the Class B Blended Advance Rate, in each case as of such date.


“Class B Assignment and Assumption Agreement” has the meaning specified in
Section 9.3(b)(i).


“Class B Available Delayed Amount Committed Note Purchaser” means, with respect
to any Class B Advance, any Class B Committed Note Purchaser that either (i) has
not delivered a Class B Delayed Funding Notice with respect to such Class B
Advance or (ii) has delivered a Class B Delayed Funding Notice with respect to
such

SI- 20

--------------------------------------------------------------------------------



Class B Advance, but (x) has a Class B Delayed Amount with respect to such Class
B Advance equal to zero and (y) after giving effect to the funding of any amount
in respect of such Class B Advance to be made by such Class B Committed Note
Purchaser or the Class B Conduit Investor in such Class B Committed Note
Purchaser’s Class B Investor Group on the proposed date of such Class B Advance,
has a Class B Required Non- Delayed Amount that is greater than zero.


“Class B Available Delayed Amount Purchaser” means, with respect to any Class B
Advance, any Class B Available Delayed Amount Committed Note Purchaser, or any
Class B Conduit Investor in such Class B Available Delayed Amount Committed Note
Purchaser’s Class B Investor Group, that funds all or any portion of a Class B
Second Delayed Funding Notice Amount with respect to such Class B Advance on the
date of such Class B Advance.


“Class B Base Rate Tranche” means that portion of the Class B Principal Amount
purchased or maintained with Class B Advances that bear interest by reference to
the Base Rate.


“Class B Baseline Advance Rate” means, with respect to each Series 2013-A AAA
Select Component, the percentage set forth opposite such Series 2013-A AAA
Select Component in the following table:




Series 2013-A AAA Component
Class B Baseline Advance Rate
Series 2013-A Eligible Investment Grade Program Vehicle Amount
90.00%
Series 2013-A Eligible Investment Grade Program Receivable Amount
90.00%
Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount
76.75%
Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount
76.75%
Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount
0%
Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount
82.50%
Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount
76.75%
Group I Cash Amount
100%
Series 2013-A Remainder AAA Amount
0%



“Class B Blended Advance Rate” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the Class B
Blended Advance Rate Weighting Numerator and the denominator of which is the
Series 2013-A Blended Advance Rate Weighting Denominator, in each case as of
such date.

SI- 21

--------------------------------------------------------------------------------



“Class B Blended Advance Rate Weighting Numerator” means, as of any date of
determination, an amount equal to the sum of an amount with respect to each
Series 2013-A AAA Select Component equal to the product of such Series 2013-A
AAA Select Component and the Class B Adjusted Advance Rate with respect to such
Series 2013-A AAA Select Component, in each case as of such date.


“Class B Commercial Paper” means the promissory notes of each Class B Noteholder
issued by such Class B Noteholder in the commercial paper market and allocated
to the funding of Class B Advances in respect of the Class B Notes.


“Class B Commitment” means, the obligation of the Class B Committed Note
Purchasers included in each Class B Investor Group to fund Class B Advances
pursuant to Section 2.2(b) in an aggregate stated amount up to the Class B
Maximum Investor Group Principal Amount for such Class B Investor Group.


“Class B Commitment Percentage” means, on any date of determination, with
respect to any Class B Investor Group, the fraction, expressed as a percentage,
the numerator of which is such Class B Investor Group’s Class B Maximum Investor
Group Principal Amount on such date and the denominator is the Class B Maximum
Principal Amount on such date.


“Class B Committed Note Purchaser Percentage” means, with respect to any Class B
Committed Note Purchaser, the percentage set forth opposite the name of such
Class B Committed Note Purchaser on Schedule IV hereto.


“Class B Committed Note Purchaser” has the meaning specified in the Preamble.


“Class B Concentration Adjusted Advance Rate” means as of any date of
determination,


(i)with respect to the Series 2013-A Eligible Investment Grade Non- Program
Vehicle Amount, the excess, if any, of the Class B Baseline Advance Rate with
respect to such Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount over the Class B Concentration Excess Advance Rate Adjustment with
respect to such Series 2013-A Eligible Investment Grade Non-
Program Vehicle Amount, in each case as of such date, and


(ii)with respect to the Series 2013-A Eligible Non-Investment Grade Non- Program
Vehicle Amount, the excess, if any, of the Class B Baseline Advance Rate with
respect to such Series 2013-A Eligible Non-Investment Grade Non- Program Vehicle
Amount over the Class B Concentration Excess Advance Rate Adjustment with
respect to such Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle
Amount, in each case as of such date.


“Class B Concentration Excess Advance Rate Adjustment” means, with respect to
any Series 2013-A AAA Select Component as of any date of determination, the
lesser of:



SI- 22

--------------------------------------------------------------------------------



(a)the percentage equivalent of a fraction, the numerator of which is (I) the
product of (A) the portion of the Series 2013-A Concentration Excess Amount, if
any, allocated to such Series 2013-A AAA Select Component by HVF II and (B) the
Class B Baseline Advance Rate with respect to such Series 2013-A AAA Select
Component, and the denominator of which is (II) such Series 2013-A AAA Select
Component, in each case as of such date, and


(b)the Class B Baseline Advance Rate with respect to such Series 2013-A AAA
Select Component;


provided that, the portion of the Series 2013-A Concentration Excess Amount
allocated pursuant to the preceding clause (a)(I)(A) shall not exceed the
portion of such Series 2013-A AAA Select Component that was included in
determining whether such Series 2013-A Concentration Excess Amount exists.


“Class B Conduit Assignee” means, with respect to any Class B Conduit Investor,
any commercial paper conduit, whose commercial paper has ratings of at least
“A-2” from Standard & Poor’s and “P2” from Moody’s, that is administered by the
Class B Funding Agent with respect to such Class B Conduit Investor or any
Affiliate of such Class B Funding Agent, in each case, designated by such Class
B Funding Agent to accept an assignment from such Class B Conduit Investor of
the Class B Investor Group Principal Amount or a portion thereof with respect to
such Class B Conduit Investor pursuant to Section 9.3(b)(ii).


“Class B Conduit Investors” has the meaning specified in the Preamble.




“Class B Conduits” has the meaning set forth in the definition of “Class B CP
Rate”.





“Class B CP Fallback Rate” means, as of any date of determination and with
respect to any Class B Advance funded or maintained by any Class B Funding
Agent’s Class B Investor Group through the issuance of Class B Commercial Paper
during any Series 2013-A Interest Period, the London Interbank Offered Rate
appearing on the BBA Libor Rates Page at approximately 11:00 a.m. (London time)
on the first day of such Series 2013-A Interest Period as the rate for dollar
deposits with a one-month maturity.


“Class B CP Notes” has the meaning set forth in Section 2.2(b)(iii).


“Class B CP Rate” means, with respect to a Class B Conduit Investor in any Class
B Investor Group (i) for any day during any Series 2013-A Interest Period funded
by such a Class B Conduit Investor set forth in Schedule IV hereto or any other
such Class B Conduit Investor that elects in its Class B Assignment and
Assumption Agreement to make this clause (i) applicable (collectively, the
“Class B Conduits”), the per annum rate equivalent to the weighted average of
the per annum rates paid or payable by such Class B Conduits (or the Person(s)
issuing short term promissory notes on behalf of such Class B Conduits) from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short term promissory notes issued by such Class B Conduits (or the
Person(s)

SI- 23

--------------------------------------------------------------------------------



issuing short term promissory notes on behalf of such Class B Conduits) maturing
on dates other than those certain dates on which such Class B Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Class B
Conduits) are to receive funds) in respect of the promissory notes issued by
such Class B Conduits (or the Person(s) issuing short term promissory notes on
behalf of such Class B Conduits) that are allocated in whole or in part by their
respective Class B Funding Agent (on behalf of such Class B Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Class B
Conduits)) to fund or maintain the Class B Principal Amount or that are issued
by such Class B Conduits (or the Person(s) issuing short term promissory notes
on behalf of such Class B Conduits) specifically to fund or maintain the Class B
Principal Amount, in each case, during such period, as determined by their
respective Class B Funding Agent (on behalf of such Class B Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Class B
Conduits)), including (x) the commissions of placement agents and dealers in
respect of such promissory notes, to the extent such commissions are allocated,
in whole or in part, to such promissory notes by the related Class B Committed
Note Purchasers (on behalf of such Class B Conduits (or the Person(s) issuing
short term promissory notes on behalf of such Conduits)), (y) all reasonable
costs and expenses of any issuing and paying agent or other person responsible
for the administration of such Class B Conduits’ (or the Person(s) issuing short
term promissory notes on behalf of such Class B Conduits’) commercial paper
programs in connection with the preparation, completion, issuance, delivery or
payment of Class B Commercial Paper, and (z) the costs of other borrowings by
such Class B Conduits (or the Person(s) issuing short term promissory notes on
behalf of such Class B Conduits) including borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate in this clause (i) is a
discount rate, in calculating the Class B CP Rate, the respective Class B
Funding Agent for such Class B Conduits shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum and (ii) for any Series 2013-A Interest Period for any portion of
the Class B Commitment of the related Class B Investor Group funded by any other
Class B Conduit Investor, the “Class B CP Rate” applicable to such Class B
Conduit Investor (or the Person(s) issuing short term promissory notes on behalf
of such Class B Conduit) as set forth in its Class B Assignment and Assumption
Agreement.
Notwithstanding anything to the contrary in the preceding provisions of this
definition, if any Class B Funding Agent shall fail to notify HVF II and the
Group I Administrator of the applicable CP Rate for the Class B Advances made by
its Class B Investor Group for the related Series 2013-A Interest Period by
11:00 a.m. (New York City time) on any Determination Date in accordance with
Section 3.1(b)(i) of the Series 2013-A Supplement, then the Class B CP Rate with
respect to such Class B Funding Agent’s Class B Investor Group for each day
during such Series 2013-A Interest Period shall equal the Class B CP Fallback
Rate with respect to such Series 2013-A Interest Period.


“Class B CP Tranche” means that portion of the Class B Principal Amount
purchased or maintained with Class B Advances that bear interest by reference to
the Class B CP Rate.



SI- 24

--------------------------------------------------------------------------------



“Class B CP True-Up Payment Amount” has the meaning set forth in Section 3.1(f).





“Class B Daily Interest Amount” means, for any day in a Series 2013-A Interest
Period, an amount equal to the result of (a) the product of (i) the Class B Note
Rate for such Series 2013-A Interest Period and (ii) the Class B Principal
Amount as of the close of business on such date divided by (b) 360.


“Class B Decrease” means a Class B Mandatory Decrease or a Class B Voluntary
Decrease, as applicable.


“Class B Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(b)(vii).


“Class B Deficiency Amount” has the meaning specified in Section 3.1(c)(ii) of
this Series 2013-A Supplement.


“Class B Delayed Amount” has the meaning specified in Section 2.2(b)(v)(A).


“Class B Delayed Funding Date” has the meaning specified in Section
2.2(b)(v)(A).


“Class B Delayed Funding Notice” has the meaning specified in Section
2.2(b)(v)(A).


“Class B Delayed Funding Purchaser” means, as of any date of determination, each
Class B Committed Note Purchaser party to this Series 2013-A Supplement.


“Class B Delayed Funding Reimbursement Amount” means, with respect to any Class
B Delayed Funding Purchaser, with respect to the portion of the Class B Delayed
Amount of such Class B Delayed Funding Purchaser funded by the Class B Available
Delayed Amount Purchaser(s) on the date of the Class B Advance related to such
Class B Delayed Amount, an amount equal to the excess, if any, of (a) such
portion of the Class B Delayed Amount funded by the Class B Available Delayed
Amount Purchaser(s) on the date of the Class B Advance related to such Class B
Delayed Amount over (b) the amount, if any, by which the portion of any payment
of principal (including any Class B Decrease), if any, made by HVF II to each
such Class B Available Delayed Amount Purchaser on any date during the period
from and including the date of the Advance related to such Class B Delayed
Amount to but excluding the Class B Delayed Funding Date for such Class B
Delayed Amount, was greater than what it would have been had such portion of the
Class B Delayed Amount been funded by such Class B Delayed Funding Purchaser on
such Class B Advance Date.


“Class B Designated Delayed Advance” has the meaning specified in Section
2.2(e)(i).


“Class B Drawn Percentage” means, as of any date of determination, a fraction
expressed as a percentage, the numerator of which is the Class B Principal
Amount and

SI- 25

--------------------------------------------------------------------------------



the denominator of which is the Class B Maximum Principal Amount, in each case
as of such date.


“Class B Eurodollar Tranche” means that portion of the Class B Principal Amount
purchased or maintained with Class B Advances that bear interest by reference to
the Eurodollar Rate (Reserve Adjusted).


“Class B Excess Principal Event” shall be deemed to have occurred if, on any
date, the Class B Principal Amount as of such date exceeds the Class B Maximum
Principal Amount as of such date.


“Class B Funding Agent” has the meaning specified in the Preamble.


“Class B Funding Conditions” means, with respect to any Class B Advance
requested by HVF II pursuant to Section 2.2, the following shall be true and
correct both immediately before and immediately after giving effect to such
Class B Advance:


(a)the representations and warranties of HVF II set out in Article V of the Base
Indenture and Article VIII of the Group I Supplement and the representations and
warranties of HVF II and the Group I Administrator set out in Article VI of this
Series 2013-A Supplement and the representations and warranties of the Nominee
set out in Article XII of the Nominee Agreement, in each case, shall be true and
accurate as of the date of such Class B Advance with the same effect as though
made on that date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date);


(b)the related Funding Agent shall have received an executed Class B Advance
Request certifying as to the current Group I Aggregate Asset Amount, delivered
in accordance with the provisions of Section 2.2;


(c)no Class B Excess Principal Event is continuing; provided that, solely for
purposes of calculating whether a Class B Excess Principal Event is continuing
under this clause (c), the Class B Principal Amount shall be deemed to be
increased by all Class B Delayed Amounts, if any, that any Class B Delayed
Funding Purchaser(s) in a Class B Investor Group are required to fund on a Class
B Delayed Funding Date that is scheduled to occur after the date of such
requested Class B Advance that have not been funded on or prior to the date of
such requested Class B Advance;


(d)no Amortization Event or Potential Amortization Event, in each case with
respect to the Series 2013-A Notes, exists;


(e)if such Class B Advance is in connection with any issuance of Class B
Additional Notes or any Class B Investor Group Maximum Principal Increase, then
the amount of such issuance or increase shall be equal to or greater than
$2,500,000 and integral multiples of $100,000 in excess thereof; provided that,
if such Class B Advance is in connection with the reduction of the Class B
Series

SI- 26

--------------------------------------------------------------------------------



2013-Maximum Principal Amount to zero, then such Class B Advance may be in an
integral multiple of less than $100,000;


(f)
the Series 2013-A Revolving Period is continuing;



(g)if the Group I Net Book Value of any vehicle owned by HVF is included in the
calculation of the Series 2013-A Asset Amount as of such date (on a pro forma
basis after giving effect to the application of such Class B Advance on such
date), then the representations and warranties of HVF set out in Article VIII of
the HVF Series 2013-G1 Supplement shall be true and accurate as of the date of
such Class B Advance with the same effect as though made on that date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date);


(h)if the Group I Net Book Value of any vehicle owned by any Group I Leasing
Company (other than HVF) is included in the calculation of the Series 2013-A
Asset Amount as of such date (on a pro forma basis after giving effect to the
application of such Class B Advance on such date), then the representations and
warranties of such Group I Leasing Company set out in the Group I Leasing
Company Related Documents with respect to such Group I Leasing Company shall be
true and accurate as of the date of such Class B Advance with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date);


(i)if such Class B Advance is being made during the RCFC Nominee Non-Qualified
Period, then the representations and warranties of RCFC set out in Article XII
of the RCFC Nominee Agreement shall be true and accurate as of the date of such
Class B Advance with the same effect as though made on that date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and


(j)if (i) such Class B Advance is being made on or after the RCFC Nominee
Qualification Date and (ii) the Group I Aggregate Asset Coverage Threshold
Amount as of such date is greater than the Group I Aggregate Asset Amount as of
such date (excluding from the Group I Aggregate Asset Amount the Group I Net
Book Value of all Group I Eligible Vehicles the Certificates of Title for which
are then titled in the name of RCFC), then the representations and warranties of
RCFC set out in Article XII of the RCFC Nominee Agreement shall be true and
accurate as of the date of such Class B Advance with the same effect as though
made on that date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).


“Class B Initial Investor Group Principal Amount” means, with respect to each
Class B Investor Group, the amount set forth and specified as such opposite the
name of



SI- 27

--------------------------------------------------------------------------------



the Class B Committed Note Purchaser included in such Class B Investor Group on
Schedule IV hereto.


“Class B Investor Group” means, (i) collectively, a Class B Conduit Investor, if
any, and the Class B Committed Note Purchaser(s) with respect to such Class B
Conduit Investor or, if there is no Class B Conduit Investor with respect to any
Class B Investor Group, the Class B Committed Note Purchaser(s) with respect to
such Class B Investor Group, in each case, party hereto as of the Series 2013-A
Restatement Effective Date and
(ii) any Class B Additional Investor Group.


“Class B Investor Group Maximum Principal Increase” has the meaning specified in
Section 2.1(c)(ii).


“Class B Investor Group Maximum Principal Increase Addendum” means an addendum
substantially in the form of Exhibit M-2.


“Class B Investor Group Maximum Principal Increase Amount” means, with respect
to each Class B Investor Group Maximum Principal Increase, on the effective date
of any Class B Investor Group Maximum Principal Increase with respect to any
Class B Investor Group, the amount scheduled to be advanced by such Class B
Investor Group on such effective date, which amount may not exceed the product
of (a) the Class B Drawn Percentage (immediately prior to the effectiveness of
such Class B Investor Group Maximum Principal Increase) and (b) the amount of
such Class B Investor Group Maximum Principal Increase.


“Class B Investor Group Principal Amount” means, as of any date of determination
with respect to any Class B Investor Group, the result of: (i) if such Class B
Investor Group is a Class B Additional Investor Group, such Class B Investor
Group’s Class B Additional Investor Group Initial Principal Amount, and
otherwise, such Class B Investor Group’s Class B Initial Investor Group
Principal Amount, plus (ii) the Class B Investor Group Maximum Principal
Increase Amount with respect to each Class B Investor Group Maximum Principal
Increase applicable to such Class B Investor Group, if any, on or prior to such
date, plus (iii) the principal amount of the portion of all Class B Advances
funded by such Class B Investor Group on or prior to such date, minus (iv) the
amount of principal payments (whether pursuant to a Class B Decrease, a
redemption or otherwise) made to such Class B Investor Group pursuant to this
Series 2013-A Supplement on or prior to such date, plus (v) the amount of
principal payments recovered from such Class B Investor Group by a trustee as a
preference payment in a bankruptcy proceeding of HVF II or otherwise on or prior
to such date.


“Class B Investor Group Supplement” has the meaning specified in Section
9.3(c)(ii).


“Class B Majority Program Support Providers” means, with respect to the related
Class B Investor Group, Class B Program Support Providers holding more than 50%
of the aggregate commitments of all Class B Program Support Providers.


“Class B Mandatory Decrease” has the meaning specified in Section 2.3(b)(ii).



SI- 28

--------------------------------------------------------------------------------



“Class B Mandatory Decrease Amount” has the meaning specified in Section
2.3(b)(ii).


“Class B Maximum Investor Group Principal Amount” means, with respect to each
Class B Investor Group as of any date of determination, the amount specified as
such for such Class B Investor Group on Schedule IV hereto for such date of
determination, as such amount may be increased or decreased from time to time in
accordance with the terms hereof; provided that, on any day after the occurrence
and during the continuance of an Amortization Event with respect to the Series
2013-A Notes, the Class B Maximum Investor Group Principal Amount with respect
to each Class B Investor Group shall not exceed the Class B Investor Group
Principal Amount for such Class B Investor Group.


“Class B Maximum Principal Amount” means $35,000,000.00; provided that such
amount may be (i) reduced at any time and from time to time by HVF II upon
notice to each Series 2013-A Noteholder, the Administrative Agent, each Conduit
Investor and each Committed Note Purchaser in accordance with the terms of this
Series 2013-A Supplement, or (ii) increased at any time and from time to time
upon (a) a Class B Additional Investor Group becoming party to this Series
2013-A Supplement in accordance with the terms hereof, (b) the effective date
for any Class B Investor Group Maximum Principal Increase, or (c) any reduction
of the Class B Series 2013-B Maximum Principal Amount effected pursuant to
Section 2.5(b)(ii) of the Series 2013-B Supplement in accordance with Section
2.1(i)(ii).


“Class B Monthly Default Interest Amount” means, with respect to any Payment
Date, an amount equal to the sum of (i) an amount equal to the product of (x)
2.0%, (y) the result of (a) the sum of the Class B Principal Amount as of each
day during the related Series 2013-A Interest Period (after giving effect to any
increases or decreases to the Class B Principal Amount on such day) during which
an Amortization Event with respect to the Series 2013-A Notes has occurred and
is continuing divided by (b) the actual number of days in the related Series
2013-A Interest Period during which an Amortization Event with respect to the
Series 2013-A Notes has occurred and is continuing, and (z) the result of (a)
the actual number of days in the related Series 2013- A Interest Period during
which an Amortization Event with respect to the Series 2013-A Notes has occurred
and is continuing divided by (b) 360 plus (ii) all previously due and unpaid
amounts described in clause (i) with respect to prior Series 2013-A Interest
Periods (together with interest on such unpaid amounts required to be paid in
this clause
(ii) at the rate specified in clause (i)).


“Class B Monthly Interest Amount” means, with respect to any Payment Date, an
amount equal to the sum of: (i) the Class B Daily Interest Amount for each day
in the Series 2013-A Interest Period ending on the Determination Date related to
such Payment Date; plus (ii) all previously due and unpaid amounts described in
clause (i) with respect to prior Series 2013-A Interest Periods (together with
interest on such unpaid amounts required to be paid in this clause (ii) at the
Class B Note Rate); plus (iii) the Class B Undrawn Fee with respect to each
Class B Investor Group for such Payment Date; plus
(iv)
the Class B Program Fee with respect to each Class B Investor Group for such


SI- 29

--------------------------------------------------------------------------------



Payment Date; plus (v) the Class B CP True-Up Payment Amounts, if any, owing to
each Class B Noteholder on such Payment Date.


“Class B MTM/DT Advance Rate Adjustment” means, as of any date of determination,


(a)with respect to the Series 2013-A Eligible Investment Grade Non- Program
Vehicle Amount, a percentage equal to the product of (i) the Series 2013-A
Failure Percentage as of such date and (ii) the Class B Concentration Adjusted
Advance Rate with respect to the Series 2013-A Eligible Investment Grade
Non-Program Vehicle Amount, in each case as of such date;


(b)with respect to the Series 2013-A Eligible Non-Investment Grade Non- Program
Vehicle Amount, a percentage equal to the product of (i) the Series
2013-A Failure Percentage as of such date and (ii) the Class B Concentration
Adjusted Advance Rate with respect to the Series 2013-A Eligible Non- Investment
Grade Non-Program Vehicle Amount, in each case as of such date; and


(c)with respect to any other Series 2013-A AAA Component, zero.
(d)

“Class B Non-Consenting Purchaser” has the meaning specified in Section 9.2(a).


“Class B Non-Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(b)(vii).


“Class B Non-Delayed Amount” means, with respect to any Class B Delayed Funding
Purchaser and a Class B Advance for which the Class B Delayed Funding Purchaser
delivered a Class B Delayed Funding Notice, an amount equal to the excess of
such Class B Delayed Funding Purchaser’s ratable portion of such Class B Advance
over its Class B Delayed Amount in respect of such Class B Advance.


“Class B Note Rate” means, for any Series 2013-A Interest Period, the weighted
average of the sum of (a) the weighted average (by outstanding principal
balance) of the Class B CP Rates applicable to the Class B CP Tranche, (b) the
Eurodollar Rate (Reserve Adjusted) applicable to the Class B Eurodollar Tranche
and (c) the Base Rate applicable to the Class B Base Rate Tranche, in each case,
for such Series 2013-A Interest Period; provided, however, that the Class B Note
Rate will in no event be higher than the maximum rate permitted by applicable
law.


“Class B Note Repurchase Amount” has the meaning specified in Section 11.1.


“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.


“Class B Notes” means any one of the Series 2013-A Variable Funding Rental Car
Asset Backed Notes, Class B, executed by HVF II and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2 hereto.



SI- 30

--------------------------------------------------------------------------------



“Class B Participants” has the meaning specified in Section 9.3(b)(iv).


“Class B Permitted Delayed Amount” is defined in Section 2.2(b)(v)(A).


“Class B Permitted Required Non-Delayed Percentage” means, 10% or 25%.


“Class B Potential Terminated Purchaser” has the meaning specified in Section
9.2(b)(i).


“Class B Principal Amount” means, when used with respect to any date, an amount
equal to the sum of the Class B Investor Group Principal Amount as of such date
with respect to each Class B Investor Group as of such date; provided that,
during the Series 2013-A Revolving Period, for purposes of determining whether
or not the Requisite Indenture Investors, Requisite Group I Investors or Series
2013-A Required Noteholders have given any consent, waiver, direction or
instruction, the Class B Principal Amount held by each Class B Noteholder shall
be deemed to include, without double counting, such Class B Noteholder’s undrawn
portion of the “Class B Maximum Investor Group Principal Amount” (i.e., the
unutilized purchase commitments with respect to the Class B Notes under this
Series 2013-A Supplement) for such Class B Noteholder’s Class B Investor Group.


“Class B Program Fee” means, with respect to each Payment Date and each Class B
Investor Group, an amount equal to the sum with respect to each day in the
related Series 2013-A Interest Period of the product of:


a.
the Class B Program Fee Rate for such Class B Investor Group (or, if applicable,
Class B Program Fee Rate for the related Class B Conduit Investor and Class B
Committed Note Purchaser in such Class B Investor Group, respectively, if each
of such Class B Conduit Investor and Class B Committed Note Purchaser is funding
a portion of such Class B Investor Group’s Class B Investor Group Principal
Amount) for such day, and



b.
the Class B Investor Group Principal Amount for such Class B Investor Group (or,
if applicable, the portion of the Class B Investor Group Principal Amount for
the related Class B Conduit Investor and Class B Committed Note Purchaser in
such Class B Investor Group, respectively, if each of such Class B Conduit
Investor and Class B Committed Note Purchaser is funding a portion of such Class
B Investor Group’s Class B Investor Group Principal Amount) for such day (after
giving effect to all Class B Advances and Class B Decreases on such day), and



c. 1/360.


“Class B Program Fee Letter” means that certain fee letter, dated as of the
Series 2013-A Restatement Effective Date, by and among each initial Class B
Conduit Investor, each initial Class B Committed Note Purchaser, the
Administrative Agent and HVF II setting forth the definition of Class B Program
Fee Rate and the definition of Class B Undrawn Fee.

SI- 31

--------------------------------------------------------------------------------



“Class B Program Fee Rate” has the meaning specified in the Class B Program Fee
Letter.


“Class B Program Support Agreement” means any agreement entered into by any
Class B Program Support Provider in respect of any Class B Commercial Paper
and/or Class B Note providing for the issuance of one or more letters of credit
for the account of a Class B Committed Note Purchaser or a Class B Conduit
Investor, the issuance of one or more insurance policies for which a Class B
Committed Note Purchaser or a Class B Conduit Investor is obligated to reimburse
the applicable Class B Program Support Provider for any drawings thereunder, the
sale by a Class B Committed Note Purchaser or a Class B Conduit Investor to any
Class B Program Support Provider of the Class B Notes (or portions thereof or
interests therein) and/or the making of loans and/or other extensions of credit
to a Class B Committed Note Purchaser or a Class B Conduit Investor in
connection with such Class B Conduit Investor’s securitization program, together
with any letter of credit, insurance policy or other instrument issued
thereunder or guaranty thereof (but excluding any discretionary advance facility
provided by a Class B Committed Note Purchaser).


“Class B Program Support Provider” means any financial institutions and any
other or additional Person now or hereafter extending credit or having a
commitment to extend credit to or for the account of, and/or agreeing to make
purchases from, a Class B Committed Note Purchaser or a Class B Conduit Investor
in respect of such Class B Committed Note Purchaser’s or Class B Conduit
Investor’s Class B Commercial Paper and/or Class B Note, and/or agreeing to
issue a letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Class B Conduit Investor’s
securitization program as it relates to any Class B Commercial Paper issued by
such Class B Conduit Investor, in each case pursuant to a Class B Program
Support Agreement and any guarantor of any such person; provided that, no
Disqualified Party shall be a “Class B Program Support Provider” without the
prior written consent of an Authorized Officer of HVF II, which consent may be
withheld for any reason in HVF II’s sole and absolute discretion.


“Class B Replacement Purchaser” has the meaning specified in Section 9.2(b)(i).


“Class B Required Non-Delayed Amount” means, with respect to a Class B Delayed
Funding Purchaser and a proposed Class B Advance, the excess, if any, of (a) the
Class B Required Non-Delayed Percentage of such Class B Delayed Funding
Purchaser’s Class B Maximum Investor Group Principal Amount as of the date of
such proposed Class B Advance over (b) with respect to each previously Class B
Designated Delayed Advance of such Class B Delayed Funding Purchaser with
respect to which the related Class B Advance occurred during the 35 days
preceding the date of such proposed Class B Advance, if any, the sum of, with
respect to each such previously Class B Designated Delayed Advance for which the
related Class B Delayed Funding Date will not have occurred on or prior to the
date of such proposed Class B Advance, the Class B Non-Delayed Amount with
respect to each such previously Class B Designated Delayed Advance.

SI- 32

--------------------------------------------------------------------------------



“Class B Required Non-Delayed Percentage” means, as of the Series 2013-A
Restatement Effective Date, 10%, and as of any date thereafter, the Class B
Permitted Required Non-Delayed Percentage most recently specified in a written
notice delivered by HVF II to the Administrative Agent, each Class B Funding
Agent, each Class B Committed Note Purchaser and each Class B Conduit Investor
at least 35 days prior to the effective date specified therein.


“Class B Second Delayed Funding Notice” is defined in Section 2.2(b)(v)(C).


“Class B Second Delayed Funding Notice Amount” has the meaning specified in
Section 2.2(b)(v)(C).


“Class B Second Permitted Delayed Amount” is defined in Section 2.2(b)(v)(C).


“Class B Series 2013-B Addendum” means a “Class B Addendum” under and as defined
in the Series 2013-B Supplement.


“Class B Series 2013-B Additional Investor Group” means a “Class B Additional
Investor Group” under and as defined in the Series 2013-B Supplement.


“Class B Series 2013-B Commitment Percentage” means “Class B Commitment
Percentage” under and as defined in the Series 2013-B Supplement.


“Class B Series 2013-B Investor Group” means a “Class B Investor Group” under
and as defined in the Series 2013-B Supplement.


“Class B Series 2013-B Investor Group Principal Amount” means “Class B Investor
Group Principal Amount” under and as defined in the Series 2013-B Supplement.


“Class B Series 2013-B Maximum Principal Amount” means the “Class B Maximum
Principal Amount” under and as defined in the Series 2013-B Supplement.


“Class B Series 2013-B Notes” means the “Class B Notes” under and as defined in
the Series 2013-B Supplement.


“Class B Series 2013-B Potential Terminated Purchaser” means a “Class B
Potential Terminated Purchaser” under and as defined in the Series 2013-B
Supplement.


“Class B Terminated Purchaser” has the meaning specified in Section 9.2(b)(i).


“Class B Transferee” has the meaning specified in Section 9.3(b)(v).


“Class B Undrawn Fee” means:


(a)with respect to each Payment Date on or prior to the Series 2013-A Commitment
Termination Date and each Class B Investor Group, an amount equal to the sum
with respect to each day in the Series 2013-A Interest Period of the product of:

SI- 33

--------------------------------------------------------------------------------



(i)the Class B Undrawn Fee Rate for such Class B Investor Group for such day,
and


(ii)the excess, if any, of (i) the Class B Maximum Investor Group Principal
Amount for the related Class B Investor Group over (ii) the Class B Investor
Group Principal Amount for the related Class B Investor Group (after giving
effect to all Class B Advances and Class B Decreases on such day), in each case
for such day, and


(iii)
1/360, and



(b)with respect to each Payment Date following the Series 2013-A Commitment
Termination Date, zero.


“Class B Undrawn Fee Rate” has the meaning specified in the Class B Program Fee
Letter.


“Class B Voluntary Decrease” has the meaning specified in Section 2.3(c)(ii).


“Class B Voluntary Decrease Amount” has the meaning specified in Section
2.3(c)(ii).


“Committed Note Purchaser” has the meaning specified in the Preamble.


“Conduit Investors” has the meaning specified in the Preamble.


“Confidential Information” means information that Hertz or any Affiliate thereof
(or any successor to any such Person in any capacity) furnishes to a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent,
but does not include any such information (i) that is or becomes generally
available to the public other than as a result of a disclosure by a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent
or other Person to which a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent delivered such information, (ii) that
was in the possession of a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent prior to its being furnished to such
Committed Note Purchaser, such Conduit Investor, such Funding Agent or the
Administrative Agent by Hertz or any Affiliate thereof; provided that, there
exists no obligation of any such Person to keep such information confidential,
or (iii) that is or becomes available to a Committed Note Purchaser, a Conduit
Investor, a Funding Agent or the Administrative Agent from a source other than
Hertz or an Affiliate thereof; provided that, such source is not (1) known, or
would not reasonably be expected to be known, to a Committed Note Purchaser, a
Conduit Investor, a Funding Agent or the Administrative Agent to be bound by a
confidentiality agreement with Hertz or any Affiliate thereof, as the case may
be, or (2) known, or would not reasonably be expected to be known, to a
Committed Note Purchaser, a Conduit Investor, a Funding Agent or the
Administrative Agent to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

SI- 34

--------------------------------------------------------------------------------



“Corresponding DBRS Rating” means, for each Equivalent Rating Agency Rating for
any Person, the DBRS rating designation corresponding to the row in which such
Equivalent Rating Agency Rating appears in the table set forth below.


Moody's
S&P
Fitch
DBRS



Aaa
AAA
AAA
AAA
Aa1
AA+
AA+
AA(H)
Aa2
AA
AA
AA
Aa3
AA-
AA-
AA(L)
A1
A+
A+
A(H)
A2
A
A
A
A3
A-
A-
A(L)
Baa1
BBB+
BBB+
BBB(H)
Baa2
BBB
BBB
BBB
Baa3
BBB-
BBB-
BBB(L)
Ba1
BB+
BB+
BB(H)
Ba2
BB
BB
BB
Ba3
BB-
BB-
BB(L)
B1
B+
B+
B-High
B2
B
B
B
B3
B-
B-
B(L)
Caa1
CCC+
CCC
CCC(H)
Caa2
CCC
CC
CCC
Caa3
CCC-
C
CCC(L)



“Credit Support Annex” has the meaning specified in Section 4.4(c).


“DBRS Equivalent Rating” means, with respect to any date and any Person with
respect to whom DBRS does not maintain a public Relevant DBRS Rating as of such
date; (a) if such Person has an Equivalent Rating Agency Rating from three of
the Equivalent Rating Agencies as of such date, then the median of the
Corresponding DBRS Ratings for such Person as of such date; (b) if such Person
has Equivalent Rating Agency Ratings from only two of the Equivalent Rating
Agencies as of such date, then the lower Corresponding DBRS Rating for such
Person as of such date; and (c) ) if such Person has an Equivalent Rating Agency
Rating from only one of the Equivalent Rating Agencies as of such date, then the
Corresponding DBRS Rating for such Person as of such date.


“DBRS Trigger Required Ratings” means, with respect to any entity, rating
requirements that are satisfied if such entity has a long-term rating of at
least “BBB” by DBRS (or, if such entity is not rated by DBRS, “Baa2” by Moody’s
or “BBB” by S&P).


“Demand Notice” has the meaning specified in Section 5.5(c).


“Determination Date” means the date five (5) Business Days prior to each Payment
Date.



SI- 35

--------------------------------------------------------------------------------



“Disposition Proceeds” means, with respect to each Group I/II Non-Program
Vehicle, the net proceeds from the sale or disposition of such Group I/II
Eligible Vehicle to any Person (other than any portion of such proceeds payable
by the Group I/II Lessee thereof pursuant to any Group I/II Lease).


“Disqualified Party” means (i) any Person engaged in the business of renting,
leasing, financing or disposing of motor vehicles or equipment operating under
the name “Advantage”, “Alamo”, “Amerco”, “AutoNation”, “Avis”, “Budget”,
“CarMax”, “Courier Car Rentals”, “Edge Auto Rental”, “Enterprise”, “EuropCar”,
“Ford”, “Fox”, “Google”, “Lyft”, “Midway Fleet Leasing”, “National”, “Payless”,
“Red Dog Rental Services”, “Silvercar”,    “Triangle”, “Uber”, “Vanguard”,
“ZipCar”, “Angel Aerial”, “Studio Services”; “Sixt”, “Penske”, “Sunbelt
Rentals”, “United Rentals”, “ARI”, “LeasePlan”, “PHH”, “U-Haul”, “Virgin” or
“Wheels” and (ii) any other Person that HVF II reasonably determines to be a
competitor of HVF II or any of its Affiliates, who has been identified in a
written notice delivered to the Administrative Agent, each Funding Agent, each
Committed Note Purchaser and each Conduit Investor and (iii) any Affiliate of
any of the foregoing.


“Downgrade Withdrawal Amount” has the meaning specified in Section 5.7(b).


“Election Period” has the meaning specified in Section 2.6(b).


“Eligible Interest Rate Cap Provider” means a counterparty to a Series 2013-A
Interest Rate Cap that is a bank, other financial institution or Person that as
of any date of determination satisfies the DBRS Trigger Required Ratings (or
whose present and future obligations under its Series 2013-A Interest Rate Cap
are guaranteed pursuant to a guarantee (in form and substance satisfactory to
the Series 2013-A Rating Agencies and satisfying the other requirements set
forth in the related Series 2013-A Interest Rate Cap) provided by a guarantor
that satisfies the DBRS Trigger Required Ratings); provided that, as of the date
of the acquisition, replacement or extension (whether in connection with an
extension of the Series 2013-A Commitment Termination Date or otherwise) of any
Series 2013-A Interest Rate Cap, the applicable counterparty satisfies the
Initial Counterparty Required Ratings (or such counterparty’s present and future
obligations under its Series 2013-A Interest Rate Cap are guaranteed pursuant to
a guarantee (in form and substance satisfactory to the Series 2013-A Rating
Agencies and satisfying the other requirements set forth in the related Series
2013-A Interest Rate Cap) provided by a guarantor that satisfies the Initial
Counterparty Required Ratings).


“Equivalent Rating Agency” means each of Fitch, Moody’s and S&P.


“Equivalent Rating Agency Rating” means, with respect to any Equivalent Rating
Agency and any Person as of any date of determination, the Relevant Rating by
such Equivalent Rating Agency with respect to such Person as of such date.


“Eurodollar Advance” means, a Class A Advance or Class B Advance that bears
interest at all times during the Eurodollar Interest Period applicable thereto
at a fixed rate of interest determined by reference to the Eurodollar Rate
(Reserve Adjusted).

SI- 36

--------------------------------------------------------------------------------



“Eurodollar Interest Period” means, with respect to any Eurodollar Advance, (a)
initially, the period commencing on and including the date of such Eurodollar
Advance and ending on but excluding the next Payment Date and (b) for each
period thereafter, the period commencing on and including the Payment Date on
which the immediately preceding Eurodollar Interest Period ended and ending on
but excluding the next Payment Date; provided, however, that no Eurodollar
Interest Period may end subsequent to the Legal Final Payment Date.


“Eurodollar Rate” means, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is one (1)
Business Day prior to the beginning of the relevant Eurodollar Interest Period
by reference to the Screen Rate for a period equal to such Eurodollar Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Eurodollar Rate”
shall be the interest rate per annum determined by the Administrative Agent to
be the rate per annum at which deposits in Dollars are offered by the Reference
Lender in London to prime banks in the London interbank market at or about 11:00
a.m. (London time) one (1) Business Day before the first day of such Eurodollar
Interest Period in an amount substantially equal to the amount of the Eurodollar
Advances to be outstanding during such Eurodollar Interest Period and for a
period equal to such Eurodollar Interest Period. In respect of any Eurodollar
Interest Period that is not thirty (30) days in duration, the Eurodollar Rate
shall be determined through the use of straight-line interpolation by reference
to two rates calculated in accordance with the preceding sentence, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Eurodollar Interest Period and the other of which shall be determined as if
such maturity were the period of time for which rates are available next longer
than the Eurodollar Interest Period; provided that, if a Eurodollar Interest
Period is less than or equal to seven days, the Eurodollar Rate shall be
determined by reference to a rate calculated in accordance with the preceding
sentence as if the maturity of the Dollar deposits referred to therein were a
period of time equal to seven days.
Notwithstanding anything to the contrary in the preceding provisions of this
definition or in the Series 2013-A Supplement, if the Administrative Agent fails
to notify HVF II and the Group I Administrator of the applicable Eurodollar Rate
(Reserve Adjusted) by 11:00
a.m. (New York City time) on the first day of each Eurodollar Interest Period in
accordance with Section 3.1(b)(ii) of the Series 2013-A Supplement, then the
Eurodollar Rate with respect to such Eurodollar Interest Period shall be the
London Interbank Offered Rate appearing on the BBA Libor Rates Page at
approximately 11:00 a.m. (London time) on the first day of such Eurodollar
Interest Period as the rate for dollar deposits with a one-month maturity.


“Eurodollar Rate (Reserve Adjusted)” means, for any Eurodollar Interest Period,
an interest rate per annum (rounded to the nearest 1/10,000th of 1%) determined
pursuant to the following formula:




Eurodollar Rate =     Eurodollar Rate     



(Reserve Adjusted)    1.00 – Eurodollar Reserve Percentage

SI- 37

--------------------------------------------------------------------------------



The Eurodollar Rate (Reserve Adjusted) for any Eurodollar Interest Period for
Eurodollar Advances will be determined by the related Administrative Agent on
the basis of the Eurodollar Reserve Percentage in effect one (1) Business Day
before the first day of such Eurodollar Interest Period.    Notwithstanding
anything to the contrary in the preceding provisions of this definition or in
the Series 2013-A Supplement, if the Administrative Agent fails to notify HVF II
and the Group I Administrator of the applicable Eurodollar Rate (Reserve
Adjusted) by 11:00 a.m. (New York City time) on the first day of each Eurodollar
Interest Period in accordance with Section 3.1(b)(ii) of this Series 2013-A
Supplement, then the Eurodollar Rate (Reserve Adjusted) with respect to such
Eurodollar Interest Period shall be determined by HVF II and on the basis of the
Eurodollar Reserve Percentage in effect one (1) Business Day before the first
day of such Eurodollar Interest Period.


“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Eurodollar Interest Period.


“Expected Final Payment Date” means the Series 2013-A Commitment Termination
Date.


“Extension Length” has the meaning specified in Section 2.6(b).


“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (New York City time).


“Foreign Affected Person” has the meaning set forth in Section 3.8.


“Funding Agent” has the meaning specified in the Preamble.


“Group I Back-Up Disposition Agent Agreement” means each of (i) the Series
2013-G1 Back-Up Disposition Agent Agreement and (ii) each other agreement
between a Group I Lease Servicer in respect of a Group I Lease (other than the
Group I HVF Lease) and a back-up disposition agent.


“Group I/II Eligible Vehicle” means any Group I Eligible Vehicle or any Group II
Eligible Vehicle.

SI- 38

--------------------------------------------------------------------------------



“Group I/II Final Base Rent” means (a) with respect to any Group I Eligible
Vehicle, the Final Base Rent with respect to such Group I Eligible Vehicle and
(b) with respect to any Group II Eligible Vehicle, the Group II Final Base Rent
with respect to such Group II Eligible Vehicle.


“Group I/II Lease” means a Group I Lease or a Group II Lease, as applicable.


“Group I/II Lessee” means a Group I Lessee or a Group II Lessee, as applicable.


“Group I/II Net Book Value” means (a) with respect to any Group I Eligible
Vehicle, the Group I Net Book Value with respect to such Group I Eligible
Vehicle and
(b) with respect to any Group II Eligible Vehicle, the Group II Net Book Value
with respect to such Group II Eligible Vehicle.


“Group I/II Non-Program Vehicle” means any Group I Non-Program Vehicle or Group
II Non-Program Vehicle.


“Group I/II Vehicle Operating Lease Commencement Date” means (a) with respect to
any Group I Eligible Vehicle, the Group I Vehicle Operating Lease Commencement
Date with respect to such Group I Eligible Vehicle and (b) with respect to any
Group II Eligible Vehicle, the Group II Vehicle Operating Lease Commencement
Date with respect to such Group II Eligible Vehicle.


“Group II Eligible Vehicle” has the meaning specified in the Group II
Supplement.


“Group II Final Base Rent” means “Final Base Rent” under and as defined in the
Group II Supplement.


“Group II Indenture” means the Group II Supplement, together with the Base
Indenture.


“Group II Lease” has the meaning specified in the Group II Supplement.


“Group II Lessee” has the meaning specified in the Group II Supplement.


“Group II Non-Program Vehicle” has the meaning specified in the Group II
Supplement.


“Group II Supplement” means that certain Group II Supplement to the Base
Indenture, dated as of November 25, 2013, by and between HVF II and the Trustee.


“Group II Vehicle Operating Lease Commencement Date” has the meaning specified
in the Group II Supplement.


“Hertz Investors” means Hertz Investors, Inc., and any successor in interest
thereto.



SI- 39

--------------------------------------------------------------------------------



“Hertz Senior Credit Facility Default” means the occurrence of an event that (i)
results in all amounts under each of Hertz’s Senior Credit Facilities becoming
immediately due and payable and (ii) has not been waived by the lenders under
each of Hertz’s Senior Credit Facilities.


“Holdings” means Hertz Global Holdings, Inc., and any successor in interest
thereto.


“HVF Series 2013-G1 Related Documents” means the “Series 2013-G1 Related
Documents” as defined in the HVF Series 2013-G1 Supplement.


“Indemnified Liabilities” has the meaning specified in Section 11.4(b).


“Indemnified Parties” has the meaning specified in Section 11.4(b).


“Initial Base Indenture” means the Base Indenture, dated as of November 25,
2013, between HVF II and the Trustee.


“Initial Counterparty Required Ratings” means, with respect to any entity,
rating requirements that are satisfied if such entity has a long-term rating of
at least “A” by DBRS (or, if such entity is not rated by DBRS, “A2” by Moody’s
or “A” by S&P).


“Initial Group I Indenture” means the Initial Group I Supplement, together with
the Initial Base Indenture.


“Initial Group I Supplement” means the Group I Supplement, dated as of November
25, 2013, between HVF II and the Trustee.


“Interest Rate Cap Provider” means HVF II’s counterparty under any Series 2013-A
Interest Rate Cap.


“Lease Payment Deficit Notice” has the meaning specified in Section 5.9(b).


“Legal Final Payment Date” means the one-year anniversary of the Expected Final
Payment Date.


“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of any Parent, Hertz or
any of their respective Subsidiaries, or family members or relatives thereof, or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any particular date shall beneficially own or have the
right to acquire, directly or indirectly, Capital Stock of Hertz or any Parent.


“Monthly Blackbook Mark” means, with respect to any Group I Non-Program Vehicle,
as of any date Blackbook obtains market values that it intends to return to HVF
II (or the Group I Administrator on HVF II’s behalf), the market value of such
Group I Non-Program Vehicle for the model class and model year of such Group I
Non-Program

SI- 40

--------------------------------------------------------------------------------



Vehicle based on the average equipment and the average mileage of each Group I
Non- Program Vehicle of such model class and model year, as quoted in the
Blackbook Guide most recently available as of such date.


“Monthly NADA Mark” means, with respect to any Group I Non-Program Vehicle, as
of any date NADA obtains market values that it intends to return to HVF II (or
the Group I Administrator on HVF II’s behalf), the market value of such Group I
Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the average equipment and the average mileage of
each Group I Non- Program Vehicle of such model class and model year, as quoted
in the NADA Guide most recently available as of such date.


“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.


“Non-Extending Purchaser” has the meaning specified in Section 2.6(c).


“Noteholder Statement AUP” has the meaning specified in Section 6 of Annex 2.


“Official Body” has the meaning specified in the definition of “Change in Law”.


“Outstanding” means with respect to the Series 2013-A Notes, all Series 2013-A
Notes theretofore authenticated and delivered under the Group I Indenture,
except (a) Series 2013-A Notes theretofore cancelled or delivered to the
Registrar for cancellation,
(b)Series 2013-A Notes that have not been presented for payment but funds for
the payment of which are on deposit in the Series 2013-A Distribution Account
and are available for payment in full of such Series 2013-A Notes, and Series
2013-A Notes that are considered paid pursuant to Section 8.1 of the Group I
Supplement, and (c) Series 2013-A Notes in exchange for or in lieu of other
Series 2013-A Notes that have been authenticated and delivered pursuant to the
Group I Indenture unless proof satisfactory to the Trustee is presented that any
such Series 2013-A Notes are held by a purchaser for value.


“Parent” means any of Holdings, Hertz Investors, and any Other Parent, and any
other Person that is a Subsidiary of Holdings, Hertz Investors or any Other
Parent and of which Hertz is a Subsidiary.    As used herein, “Other Parent”
means a Person of which Hertz becomes a Subsidiary after the Series 2013-A
Restatement Effective Date and that is designated by Hertz as an “Other Parent”;
provided that, either (x) immediately after Hertz first becomes a Subsidiary of
such Person, more than 50% of the Voting Stock of such Person shall be held by
one or more Persons that held more than 50% of the Voting Stock of Hertz or a
Parent of Hertz immediately prior to Hertz first becoming such Subsidiary or (y)
such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of Hertz
first becoming a Subsidiary of such Person.


“Past Due Rent Payment” means, with respect to any Series 2013-A Lease Payment
Deficit and any Group I Lessee, any payment of Rent or other amounts payable by
such Group I Lessee under any Group I Lease with respect to which such Series
2013-

SI- 41

--------------------------------------------------------------------------------



A Lease Payment Deficit applied, which payment occurred on or prior to the fifth
Business Day after the occurrence of such Series 2013-A Lease Payment Deficit
and which payment is in satisfaction (in whole or in part) of such Series 2013-A
Lease Payment Deficit.


“Past Due Rental Payments Priorities” means the priorities of payments set forth
in Section 5.6.


“Patriot Act” has the meaning specified in Section 11.20.


“Permitted Holders” means any of the following: (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control that has been consented to by
Series 2013-A Noteholders holding more than 66⅔% of the Series 2013-A Principal
Amount, and any Affiliate thereof, (ii) the Management Investors, (iii) any
“group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
of which any of the Persons specified in clause (i) or (ii) above is a member
(provided that (without giving effect to the existence of such “group” or any
other “group”) one or more of such Persons collectively have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of Hertz or any Parent held by such “group”), and any other
Person that is a member of such “group” and (iv) any Person acting in the
capacity of an underwriter in connection with a public or private offering of
Capital Stock of any Parent or Hertz.


“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered or in book-entry
form which evidence:


(i)obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;


(ii)demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1+” by S&P and subject to supervision and examination by
Federal or state banking or depositary institution authorities; provided,
however, that at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from S&P of “A-1+” and a credit rating
from Moody’s of “P-1” in the case of certificates of deposit or short-term
deposits, or a rating from S&P not lower than “AA” and a rating from Moody’s not
lower than “Aa2” in the case of long-term unsecured obligations;



SI- 42

--------------------------------------------------------------------------------



(iii)commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of the contractual commitment to invest therein, a rating from
S&P of “A-1+” and a rating from Moody’s of “P-1”;


(iv)bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above;


(v)investments in money market funds rated “AAAm” by S&P and “Aaa-mf” by
Moody’s, or otherwise approved in writing by S&P or Moody’s, as applicable;


(vi)Eurodollar time deposits having a credit rating from S&P of “A-1+” and a
credit rating from Moody’s of “P-1”;


(vii)repurchase agreements involving any of the Permitted Investments described
in clauses (i) and (vi) above and the certificates of deposit described in
clause
(ii)above which are entered into with a depository institution or trust company,
having a commercial paper or short-term certificate of deposit rating of “A-1+”
by S&P and “P-1” by Moody’s; and


(viii)any other instruments or securities, if the Rating Agencies confirm in
writing that the investment in such instruments or securities will not adversely
affect the then-current ratings with respect to the Series 2013-A Notes.


“Preference Amount” means any amount previously paid by Hertz pursuant to the
Series 2013-A Demand Note and distributed to the Series 2013-A Noteholders in
respect of amounts owing under the Series 2013-A Notes that is recoverable or
that has been recovered (and not subsequently repaid) as a voidable preference
by the trustee in a bankruptcy proceeding of Hertz pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.


“Prime Rate” means with respect to each Investor Group, the rate announced by
the related Reference Lender from time to time as its prime rate in the United
States, such rate to change as and when such announced rate changes.    The
Prime Rate is not intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors.


“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (a) the Series 2013-A Adjusted Principal Amount on such date over (b)
the Series 2013-A Asset Amount on such date; provided, however, the Principal
Deficit Amount on any date that is prior to the Legal Final Payment Date
occurring during the period commencing on and including the date of the filing
by Hertz of a petition for relief under Chapter 11 of the Bankruptcy Code to but
excluding the date on which Hertz shall have resumed making all payments of
Monthly Variable Rent required to be made by it under the Group I Leases, shall
mean the excess, if any, of (x) the Series 2013-A Adjusted Principal Amount on
such date over (y) the sum of (1) the Series 2013-A Asset Amount on such date
and (2) the lesser of (a) the Series 2013-A Liquid Enhancement Amount on such
date and (b) the Series 2013-A Required Liquid Enhancement Amount on such date.

SI- 43

--------------------------------------------------------------------------------



“Prior Series 2013-A Note” means, with respect to any Class A Funding Agent and
the Class A Investor Group with respect thereto, the “Series 2013-A Note” (as
defined in the Initial Series 2013-A Supplement) that was registered in the name
of such Class A Funding Agent (in its capacity as a “Funding Agent” under and as
defined in the Initial Series 2013-A Supplement).


“Pro Rata Share” means, with respect to each Series 2013-A Letter of Credit
issued by any Series 2013-A Letter of Credit Provider, as of any date, the
fraction (expressed as a percentage) obtained by dividing (A) the available
amount under such Series 2013-A Letter of Credit as of such date by (B) an
amount equal to the aggregate available amount under all Series 2013-A Letters
of Credit as of such date; provided, that solely for purposes of calculating the
Pro Rata Share with respect to any Series 2013-A Letter of Credit Provider as of
any date, if the related Series 2013-A Letter of Credit Provider has not
complied with its obligation to pay the Trustee the amount of any draw under
such Series 2013-A Letter of Credit made prior to such date, the available
amount under such Series 2013-A Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Series 2013-A Letter of Credit Provider has paid
such amount to the Trustee and been reimbursed by Hertz for such amount
(provided that the foregoing calculation shall not in any manner reduce a Series
2013-A Letter of Credit Provider’s actual liability in respect of any failure to
pay any demand under any of its Series 2013-A Letters of Credit).


“Program Support Provider” means (a) with respect to any Class A Committed Note
Purchaser or its related Class A Conduit Investor, its related Class A Program
Support Provider, and (b) with respect to any Class B Committed Note Purchaser
or its related Class B Conduit Investor, its related Class B Program Support
Provider


“Rating Agencies” means, with respect to the Series 2013-A Notes, DBRS and any
other nationally recognized rating agency rating the Series 2013-A Notes at the
request of HVF II.


“Reference Lender” means, with respect to each Investor Group, the related
Funding Agent or if such Funding Agent does not have a prime rate, an Affiliate
thereof designated by such Funding Agent.


“Related Month” means, with respect to any date of determination, the most
recently ended calendar month as of such date.


“Relevant DBRS Rating” means, with respect to any Person as of any date of
determination: (a) if such Person has both a long term issuer rating by DBRS and
a senior unsecured rating by DBRS as of such date, then the higher of such two
ratings as of such date and (b) if such Person has only one of a long term
issuer rating by DBRS and a senior unsecured rating by DBRS as of such date,
then such rating of such Person as of such date; provided that, if such Person
does not have any of such ratings as of such date, then there shall be no
Relevant DBRS Rating with respect to such Person as of such date.

SI- 44

--------------------------------------------------------------------------------



“Relevant Fitch Rating” means, with respect to any Person, (a) if such Person
has both a senior unsecured rating by Fitch and a long term issuer default
rating by Fitch as of such date, then the higher of such two ratings as of such
date, (b) if such Person has only one of a senior unsecured rating by Fitch and
a long term issuer default rating by Fitch as of such date, then such rating of
such Person as of such date; provided that, if such Person does not have any of
such ratings as of such date, then there shall be no Relevant Fitch Rating with
respect to such Person as of such date.


“Relevant Moody’s Rating” means, with respect to any Person as of any date of
determination, the highest of: (a) if such Person has a long term rating by
Moody’s as of such date, then such rating as of such date, (b) if such Person
has a senior unsecured rating by Moody’s as of such date, then such rating as of
such date and (c) if such Person has a long term corporate family rating by
Moody’s as of such date, then such rating as of such date; provided that, if
such Person does not have any of such ratings as of such date, then there shall
be no Relevant Moody’s Rating with respect to such Person as of such date.


“Relevant Rating” means, with respect to any Equivalent Rating Agency and any
Person as of any date of determination, (a) with respect to Moody’s, the
Relevant Moody’s Rating with respect to such Person as of such date, (b) with
respect to Fitch, the Relevant Fitch Rating with respect to such Person as of
such date and (c) with respect to S&P, the Relevant S&P Rating with respect to
such Person as of such date.


“Relevant S&P Rating” means, with respect to any Person as of any date of
determination, the long term local issuer rating by S&P of such Person as of
such date; provided that, if such Person does not have a long term local issuer
rating by S&P as of such date, then there shall be no Relevant S&P Rating with
respect to such Person as of such date.


“Reorganization Assets” has the meaning specified in the Senior Term Facility.


“Required Controlling Class Series 2013-A Noteholders” means, as of any date of
determination, (i) for so long as the Class A Notes are Outstanding, Class A
Noteholders holding more than 50% of the Class A Principal Amount, (ii) if no
Class A Notes are Outstanding as of such date of determination and there are
fewer than five Class B Investor Groups as of such date of determination, then
Class B Noteholders holding 100% of the Class B Principal Amount, and (iii) if
no Class A Notes are Outstanding as of such date of determination and there are
five or more Class B Investor Groups as of such date of determination, then
Class B Noteholders holding more than 50% of the Class B Principal
Amount.    The Required Controlling Class Series 2013-A Noteholders shall be the
“Required Series Noteholders” with respect to the Series 2013-A Notes.


“Required Supermajority Controlling Class Series 2013-A Noteholders” means, as
of any date of determination, (i) for so long as the Class A Notes are
Outstanding, Class A Noteholders holding more than 66⅔% of the Class A Principal
Amount, (ii) if no Class A Notes are Outstanding as of such date of
determination and there are fewer than five Class B Investor Groups as of such
date of determination, then Class B Noteholders

SI- 45

--------------------------------------------------------------------------------



holding 100% of the Class B Principal Amount, and (iii) if no Class A Notes are
Outstanding and there are five or more Class B Investor Groups as of such date
of determination, then Class B Noteholders holding more than 66⅔% of the Class B
Principal Amount.


“Required Unanimous Controlling Class Series 2013-A Noteholders” means (i) for
so long as the Class A Notes are Outstanding, Class A Noteholders holding 100%
of the Class A Principal Amount, and (ii) if no Class A Notes are Outstanding,
then Class B Noteholders holding 100% of the Class B Principal Amount.


“Retention Requirement Law” means (i) Part 5 of the European Union Capital
Requirements Regulation (Regulation (EU) No 575/2013), Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 and Commission Implementing
Regulation (EU) No 602/2014 of 4 June 2014; (ii) Section 5 of European
Commission Delegated Regulation (EU) No. 231/2013 of 19 December 2012; (iii) any
guidelines or related documents published from time to time in relation thereto
by the European Banking Authority or the European Securities and Markets
Authority (or successor agency or authority) and adopted by the European
Commission; and (iv) to the extent informing the interpretation of clauses (i)
and (ii) above, the guidelines and related documents previously published in
relation to the preceding risk retention legislation by the European Banking
Authority (and/or its predecessor, the Committee of European Banking
Supervisors) which continues to apply to the provisions of Part 5 of the Capital
Requirements Regulation.


“Screen Rate” means, in relation to LIBOR, the London interbank offered rate
administered by the British Bankers Association or NYSE (or any other person
which takes over the administration of that rate) for the relevant currency and
period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any
replacement Reuters page which displays that rate).


“Securities Intermediary” has the meaning specified in the Preamble.


“Senior Credit Facilities” means Hertz’s (a) senior secured asset based
revolving loan facility, provided under a credit agreement, dated as of March
11, 2011, among Hertz Equipment Rental Corporation, Hertz together with certain
of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Deutsche Bank AG
Canada Branch, as Canadian administrative agent and Canadian collateral agent,
Wells Fargo Bank, National Association, as syndication agent and co-collateral
agent, and Bank of America, N.A., Barclays Bank PLC, Citibank, N.A., Credit
Agricole Corporate and Investment Bank and JPMorgan Chase Bank, N.A., as co-
documentation agents, and the other financial institutions party thereto from
time to time (as has been and may be amended, amended and restated, supplemented
or otherwise modified from time to time), (b) the Senior Term Facility; and (c)
any successor or replacement revolving credit facility or facilities to the
senior secured asset based revolving loan facility described in clause (a).



SI- 46

--------------------------------------------------------------------------------



“Senior Interest Waterfall Shortfall Amount” means, with respect to any Payment
Date, the excess, if any, of (a) the sum of the amounts payable (without taking
into account availability of funds) pursuant to Sections 5.3(a) through (d) on
such Payment Date over (b) the sum of (i) the Series 2013-A Payment Date
Available Interest Amount with respect to the Series 2013-A Interest Period
ending on such Payment Date and (ii) the aggregate amount of all deposits into
the Series 2013-A Interest Collection Account with proceeds of the Series 2013-A
Reserve Account, each Series 2013-A Demand Note, each Series 2013-A Letter of
Credit and each Series 2013-A L/C Cash Collateral Account, in each case made
since the immediately preceding Payment Date; provided that, the amount
calculated pursuant to the preceding clause (b)(ii) shall be calculated on a pro
forma basis and prior to giving effect to any withdrawals from the Series 2013-A
Principal Collection Account for deposit into the Series 2013-A Interest
Collection Account on such Payment Date.


“Senior Term Facility” means Hertz’s senior secured term loan facility, provided
under a credit agreement, dated as of March 11, 2011, among Hertz together with
certain of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Wells Fargo Bank,
National Association, as syndication agent, and Bank of America, N.A., Barclays
Bank PLC, Citibank, N.A., Credit Agricole Corporate and Investment Bank and
JPMorgan Chase Bank, N.A., as co-documentation agents, and the other financial
institutions party thereto from time to time, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, and shall
include any successor or replacement credit facility to such senior secured term
loan facility.


“Series 2013-A AAA Component” means each of:


i.
the Series 2013-A Eligible Investment Grade Program Vehicle Amount;



ii.
the Series 2013-A Eligible Investment Grade Program Receivable Amount;



iii.
the Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount;



iv.
the Series 2013-A Eligible Non-Investment Grade (High) Program Receivable
Amount;



v.
the Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount;



vi.
the Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount;



vii.
the Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount;


SI- 47

--------------------------------------------------------------------------------



viii.
the Group I Cash Amount;



ix.
the Group I Due and Unpaid Lease Payment Amount; and



x.
the Series 2013-A Remainder AAA Amount.



“Series 2013-A AAA Select Component” means each Series 2013-A AAA Component
other than the Group I Due and Unpaid Lease Payment Amount.


“Series 2013-A Account Collateral” has the meaning specified in Section 4.1.


“Series 2013-A Accounts” has the meaning specified in Section 4.2(a).


“Series 2013-A Accrued Amounts” means, on any date of determination, the sum of
the amounts payable (without taking into account availability of funds) pursuant
to Sections 5.3(a) through (i), (k) and (l) that have accrued and remain unpaid
as of such date.    The Series 2013-A Accrued Amounts shall be the “Group I
Accrued Amounts” with respect to the Series 2013-A Notes.


“Series 2013-A Adjusted Asset Coverage Threshold Amount” means, as of any date
of determination, the greater of (a) the excess, if any, of (i) the Series
2013-A Asset Coverage Threshold Amount over (ii) the sum of (A) the Series
2013-A Letter of Credit Amount and (B) the Series 2013-A Available Reserve
Account Amount and (b) the Series 2013-A Adjusted Principal Amount, in each
case, as of such date.    The Series 2013-A Adjusted Asset Coverage Threshold
Amount shall be the “Group I Asset Coverage Threshold Amount” with respect to
the Series 2013-A Notes.


“Series 2013-A Adjusted Liquid Enhancement Amount” means, as of any date of
determination, the Series 2013-A Liquid Enhancement Amount, as of such date,
excluding from the calculation thereof the amount available to be drawn under
any Series 2013-A Defaulted Letter of Credit, as of such date.


“Series 2013-A Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Series 2013-A Principal Amount as
of such date over (B) the Series 2013-A Principal Collection Account Amount as
of such date. The Series 2013-A Adjusted Principal Amount shall be the “Group I
Series Adjusted Principal Amount” with respect to the Series 2013-A Notes.


“Series 2013-A Amortization Event” means an Amortization Event with respect to
the Series 2013-A Notes.


“Series 2013-A Asset Amount” means, as of any date of determination, the product
of (i) the Series 2013-A Floating Allocation Percentage as of such date and (ii)
the Group I Aggregate Asset Amount as of such date.


“Series 2013-A Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the greater of the Class A Asset Coverage
Threshold Amount and the Class B Asset Coverage Threshold Amount, in each case
as of such date.

SI- 48

--------------------------------------------------------------------------------



“Series 2013-A Available L/C Cash Collateral Account Amount” means, as of any
date of determination, the amount of cash on deposit in and Permitted
Investments credited to the Series 2013-A L/C Cash Collateral Account as of such
date.


“Series 2013-A Available Reserve Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2013-A Reserve Account as of such date.


“Series 2013-A Blended Advance Rate Weighting Denominator” means, as of any date
of determination, an amount equal to the sum of each Series 2013-A AAA Select
Component, in each case as of such date.


“Series 2013-A Capped Group I Administrator Fee Amount” means, with respect to
any Payment Date, an amount equal to the lesser of (i) the Series 2013-A Group I
Administrator Fee Amount with respect to such Payment Date and (ii) $500,000.


“Series 2013-A Capped Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the lesser of (i) the Series 2013-A Group I HVF II
Operating Expense Amount, with respect to such Payment Date and (ii) the excess,
if any, of (x)
$500,000 over (y) the sum of the Series 2013-A Group I Administrator Fee Amount
and the Series 2013-A Group I Trustee Fee Amount, in each case with respect to
such Payment Date.


“Series 2013-A Capped Group I Trustee Fee Amount” means, with respect to any
Payment Date, an amount equal to the lesser of (i) the Series 2013-A Group I
Trustee Fee Amount, with respect to such Payment Date and (ii) the excess, if
any, of $500,000 over the Series 2013-A Group I Administrator Fee Amount with
respect to such Payment Date.


“Series 2013-A Carrying Charges” means, as of any day, the sum of:


(i)all fees or other costs, expenses and indemnity amounts, if any, payable by
HVF II to:


(a)the Trustee (other than Series 2013-A Group I Trustee Fee Amounts),


(b)the Group I Administrator (other than Series 2013-A Group I Administrator Fee
Amounts),




(c)

the Administrative Agent (other than Administrative Agent Fees),






(d)the Series 2013-A Noteholders (other than Class A Monthly Interest Amounts,
Class A Monthly Default Interest Amounts, Class B Monthly Interest Amounts or
Class B Monthly Default Interest Amounts), or

SI- 49

--------------------------------------------------------------------------------



(e)any other party to a Series 2013-A Related Documents, in each case under and
in accordance with such Series 2013-A Related Documents, plus


(ii)any other operating expenses of HVF II that have been invoiced as of such
date and are then payable by HVF II relating the Series 2013-A Notes (in each
case, exclusive of any Group I Carrying Charges).


“Series 2013-A Certificate of Credit Demand” means a certificate substantially
in the form of Annex A to a Series 2013-A Letter of Credit.


“Series 2013-A Certificate of Preference Payment Demand” means a certificate
substantially in the form of Annex C to a Series 2013-A Letter of Credit.


“Series 2013-A Certificate of Termination Demand” means a certificate
substantially in the form of Annex D to a Series 2013-A Letter of Credit.


“Series 2013-A Certificate of Unpaid Demand Note Demand” means a certificate
substantially in the form of Annex B to Series 2013-A Letter of Credit.


“Series 2013-A Closing Date” means November 25, 2013.


“Series 2013-A Collateral” means the Group I Indenture Collateral, the Series
2013-A Interest Rate Caps, each Series 2013-A Letter of Credit, the Series
2013-A Account Collateral with respect to each Series 2013-A Account and each
Series 2013-A Demand Note.


“Series 2013-A Commitment Termination Date” means the last Business Day
occurring in October 2017 or such later date designated in accordance with
Section 2.6.


“Series 2013-A Concentration Excess Amount” means, as of any date of
determination, the sum of (i) the Series 2013-A Manufacturer Concentration
Excess Amount with respect to each Group I Manufacturer as of such date, if any,
(ii) the Series 2013-A Non-Liened Vehicle Concentration Excess Amount as of such
date, if any, and
(iii)the Series 2013-A Non-Investment Grade (High) Program Receivable
Concentration Excess Amount as of such date, if any; provided that, for purposes
of calculating this definition as of any such date (i) the Group I Net Book
Value of any Group I Eligible Vehicle and the amount of Series 2013-A Eligible
Manufacturer Receivables, in each case, included in the Series 2013-A
Manufacturer Amount for the Group I Manufacturer of such Group I Eligible
Vehicle for purposes of calculating the Series 2013-A Manufacturer Concentration
Excess Amount and designated by HVF II to constitute Series 2013-A Manufacturer
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2013-A Non-Liened Vehicle Amount for purposes of calculating the Series
2013-A Non-Liened Vehicle Concentration Excess Amount as of such date or the
Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount for
purposes of calculating the Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount as of such date, (ii) the Group I Net
Book Value of any Group I Eligible Vehicle included in the Series 2013-A
Non-Liened Vehicle

SI- 50

--------------------------------------------------------------------------------



Amount for purposes of calculating the Series 2013-A Non-Liened Vehicle
Concentration Excess Amount and designated by HVF II to constitute Series 2013-A
Non-Liened Vehicle Concentration Excess Amounts as of such date, shall not be
included in the Series 2013-A Manufacturer Amount for the Group I Manufacturer
of such Group I Eligible Vehicle for purposes of calculating the Series 2013-A
Manufacturer Concentration Excess Amount, as of such date, (iii) the amount of
any Series 2013-A Eligible Manufacturer Receivables included in the Series
2013-A Eligible Non-Investment Grade (High) Program Receivable Amount for
purposes of calculating the Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount and designated by HVF II to constitute
Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts as of such date, shall not be included in the Series 2013-A
Manufacturer Amount for the Group I Manufacturer with respect to such Series
2013-A Eligible Manufacturer Receivable for purposes of calculating the Series
2013-A Manufacturer Concentration Excess Amount, as of such date, and (iv) the
determination of which Group I Eligible Vehicles (or the Group I Net Book Value
thereof) or Series 2013-A Eligible Manufacturer Receivables are designated as
constituting (A) Series 2013-A Non-Liened Vehicle Concentration Excess Amounts,
(B)Series 2013-A Manufacturer Concentration Excess Amounts and (C) Series 2013-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amounts, in
each case, as of such date shall be made iteratively by HVF II in its reasonable
discretion.


“Series 2013-A Daily Interest Allocation” means, on each Series 2013-A Deposit
Date, an amount equal to the sum of (i) the Series 2013-A Invested Percentage
(as of such date) of the aggregate amount of Group I Interest Collections
deposited into the Group I Collection Account on such date and (ii) all amounts
received by the Trustee in respect of the Series 2013-A Interest Rate Caps on
such date.


“Series 2013-A Daily Principal Allocation” means, on each Series 2013-A Deposit
Date, an amount equal to the Series 2013-A Invested Percentage (as of such date)
of the aggregate amount of Group I Principal Collections deposited into the
Group I Collection Account on such date.


“Series 2013-A Defaulted Letter of Credit” means, as of any date of
determination, each Series 2013-A Letter of Credit that, as of such date, an
Authorized Officer of the Group I Administrator has actual knowledge that:


(A)such Series 2013-A Letter of Credit is not be in full force and effect (other
than in accordance with its terms or otherwise as expressly permitted in such
Series 2013-A Letter of Credit),


(B)an Event of Bankruptcy has occurred with respect to the Series 2013- A Letter
of Credit Provider of such Series 2013-A Letter of Credit and is continuing,


(C)such Series 2013-A Letter of Credit Provider has repudiated such Series
2013-A Letter of Credit or such Series 2013-A Letter of Credit Provider has
failed to honor a draw thereon made in accordance with the terms thereof, or

SI- 51

--------------------------------------------------------------------------------



(D)a Series 2013-A Downgrade Event has occurred and is continuing for at least
thirty (30) consecutive days with respect to the Series 2013-A Letter of Credit
Provider of such Series 2013-A Letter of Credit.


“Series 2013-A Demand Note” means each demand note made by Hertz, substantially
in the form of Exhibit B-1.


“Series 2013-A Demand Note Payment Amount” means, as of any date of
determination, the excess, if any, of (a) the aggregate amount of all proceeds
of demands made on the Series 2013-A Demand Note that were deposited into the
Series 2013-A Distribution Account and paid to the Series 2013-A Noteholders
during the one year period ending on such date of determination over (b) the
amount of any Preference Amount relating to such proceeds that has been repaid
to HVF II (or any payee of HVF
II)with the proceeds of any Series 2013-A L/C Preference Payment Disbursement
(or any withdrawal from any Series 2013-A L/C Cash Collateral Account);
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to Hertz shall have occurred on or
before such date of determination, the Series 2013-A Demand Note Payment Amount
shall equal (i) on any date of determination until the conclusion or dismissal
of the proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings (or on any earlier date upon which
the statute of limitations in respect of avoidance actions in such proceedings
has run or when such actions otherwise become unavailable to the bankruptcy
estate), the Series 2013-A Demand Note Payment Amount as if it were calculated
as of the date of the occurrence of such Event of Bankruptcy and (ii) on any
date of determination thereafter, $0.


“Series 2013-A Deposit Date” means each Business Day on which any Group I
Collections are deposited into the Group I Collection Account.


“Series 2013-A Disbursement” shall mean any Series 2013-A L/C Credit
Disbursement, any Series 2013-A L/C Preference Payment Disbursement, any Series
2013-A L/C Termination Disbursement or any Series 2013-A L/C Unpaid Demand Note
Disbursement under the Series 2013-A Letters of Credit or any combination
thereof, as the context may require.


“Series 2013-A Disposed Vehicle Threshold Number” means (a) for any
Determination Date on which the sum of the Group I/II Net Book Values for all
Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is greater than or equal to
$6,000,000,000, 13,500 vehicles, (b) for any Determination Date on which the sum
of the Group I/II Net Book Values for all Group I/II Eligible Vehicles as of the
last day of the calendar month immediately preceding such Determination Date is
less than $6,000,000,000 and greater than or equal to $4,500,000,000, 10,000
vehicles and (c) for any Determination Date on which the sum of the Group I/II
Net Book Values for all Group I/II Eligible Vehicles as of the last day of the
calendar month immediately preceding such Determination Date is less than
$4,500,000,000, 6,500 vehicles.

SI- 52

--------------------------------------------------------------------------------



“Series 2013-A Distribution Account” has the meaning specified in Section
4.2(a)(iii).


“Series 2013-A Downgrade Event” has the meaning specified in Section 5.7(b).


“Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2013-A Investment Grade Non-Program Vehicle for which the
Disposition Date has not occurred as of such date.


“Series 2013-A Eligible Investment Grade Program Receivable Amount” means, as of
any date of determination, the sum of all Series 2013-A Eligible Manufacturer
Receivables payable to any Group I Leasing Company or the Intermediary, in each
case, as of such date by all Series 2013-A Investment Grade Manufacturers.


“Series 2013-A Eligible Investment Grade Program Vehicle Amount” means, as of
any date of determination, the sum of the Group I Net Book Value as of such date
of each Series 2013-A Investment Grade Program Vehicle for which the Disposition
Date has not occurred as of such date.


“Series 2013-A Eligible Letter of Credit Provider” means a Person having, at the
time of the issuance of the related Series 2013-A Letter of Credit and as of the
date of any amendment or extension of the Series 2013-A Commitment Termination
Date, a long- term senior unsecured debt rating (or the equivalent thereof) of
at least “BBB” from DBRS (or if such Person is not rated by DBRS, “Baa2” by
Moody’s or “BBB” by S&P); provided that, with respect to any Person issuing any
Series 2013-A Letter of Credit, for so long as BMO Capital Markets Corp. is a
Funding Agent, Bank of Montreal is a Committed Note Purchaser or Fairway Finance
Company, LLC is a Conduit Investor, such issuing Person shall only be a “Series
2013-A Eligible Letter of Credit Provider” if such Person satisfies the Initial
Counterparty Required Ratings at the time of issuance of such Series 2013-A
Letter of Credit and as of the date of any such amendment or extension of the
Series 2013-A Commitment Termination Date; provided further that, for the
avoidance of doubt, with respect to any determination as to whether Deutsche
Bank AG, New York Branch satisfies the Initial Counterparty Required Ratings or
is a Series 2013-A Eligible Letter of Credit Provider, the rating of “Deutsche
Bank AG, New York Branch” shall be determined by reference to the rating of
“Deutsche Bank AG.”


“Series 2013-A Eligible Manufacturer Receivable” means, as of any date of
determination:


i.
each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by any Group I Manufacturer that has a Relevant DBRS Rating as
of such date of at least “A(L)” from DBRS (or, if such Manufacturer does not
have a Relevant DBRS Rating as of such date, then a DBRS Equivalent Rating of at
least “A(L)”) as of such date pursuant to a Group I Manufacturer Program that,
as of such date, has not remained unpaid for more than 150 calendar days past
the Disposition


SI- 53

--------------------------------------------------------------------------------



Date with respect to the Group I Eligible Vehicle giving rise to such Group I
Manufacturer Receivable;


ii.
each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by any Group I Manufacturer that (a) has a Relevant DBRS Rating
as of such date of (i) less than “A(L)” from DBRS as of such date and (ii) at
least “BBB(L)” from DBRS as of such date or

(b) if such Group I Manufacturer does not have a Relevant DBRS Rating as of such
date, then has a DBRS Equivalent Rating of (i) less than “A(L)” as of such date
and (ii) at least “BBB(L)” as of such date, in either such case of the foregoing
clause (a) or (b), pursuant to a Group I Manufacturer Program that, as of such
date, has not remained unpaid for more than 120 calendar days past the
Disposition Date with respect to the Group I Eligible Vehicle giving rise to
such Group I Manufacturer Receivable; and


iii.
each Group I Manufacturer Receivable payable to any Group I Leasing Company or
the Intermediary by a Series 2013-A Non-Investment Grade (High) Manufacturer or
a Series 2013-A Non-Investment Grade (Low) Manufacturer, in any case, pursuant
to a Group I Manufacturer Program, that, as of such date, has not remained
unpaid for more than 90 calendar days past the Disposition Date with respect to
the Group I Eligible Vehicle giving rise to such Group I Manufacturer
Receivable.



“Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2013-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2013-A Non-Investment
Grade (High) Manufacturers.


“Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2013-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2013-A Non-Investment
Grade (Low) Manufacturers.


“Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount” means,
as of any date of determination, the sum of the Group I Net Book Value of each
Series 2013-A Non-Investment Grade Non-Program Vehicle for which the Disposition
Date has not occurred as of such date.


“Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2013-A Non-Investment Grade (High) Program Vehicle and each
Series 2013-A Non-Investment Grade (Low) Program Vehicle, in each case, for
which the Disposition Date has not occurred as of such date.

SI- 54

--------------------------------------------------------------------------------



“Series 2013-A Excess Group I Administrator Fee Allocation Amount” means, with
respect to any Payment Date, an amount equal to the excess, if any, of (i) the
Series 2013-A Group I Administrator Fee Amount with respect to such Payment Date
over (ii) the Series 2013-A Capped Group I Administrator Fee Amount with respect
to such Payment Date.


“Series 2013-A Excess Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the excess, if any, of (i) the Series 2013-A Group I
HVF II Operating Expense Amount with respect to such Payment Date over (ii) the
Series 2013- A Capped Group I HVF II Operating Expense Amount with respect to
such Payment Date.


“Series 2013-A Excess Group I Trustee Fee Allocation Amount” means, with respect
to any Payment Date, an amount equal to the excess, if any, of (i) the Series
2013- A Group I Trustee Fee Amount with respect to such Payment Date over (ii)
the Series 2013-A Capped Group I Trustee Fee Amount with respect to such Payment
Date.


“Series 2013-A Failure Percentage” means, as of any date of determination, a
percentage equal to 100% minus the lower of (x) the lowest Series 2013-A
Non-Program Vehicle Disposition Proceeds Percentage Average for any
Determination Date (including such date of determination) within the preceding
twelve (12) calendar months and (y) the lowest Series 2013-A Market Value
Average as of any Determination Date within the preceding twelve (12) calendar
months.


“Series 2013-A Floating Allocation Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Series 2013-A Adjusted Asset Coverage Threshold Amount as of such date and
the denominator of which is the Group I Aggregate Asset Coverage Threshold
Amount as of such date.


“Series 2013-A Group I Administrator Fee Amount” means, with respect to any
Payment Date, an amount equal to the Series 2013-A Percentage of fees payable to
the Group I Administrator pursuant to the Group I Administration Agreement on
such Payment Date.


“Series 2013-A Group I HVF II Operating Expense Amount” means, with respect to
any Payment Date, the sum (without duplication) of (a) the aggregate amount of
Series 2013-A Carrying Charges on such Payment Date (excluding any Series 2013-A
Carrying Charges payable to the Series 2013-A Noteholders, the Administrative
Agent or the Funding Agents) and (b) the Series 2013-A Percentage of the Group I
Carrying Charges, if any, payable by HVF II on such Payment Date (excluding any
Group I Carrying Charges payable to the Series 2013-A Noteholders).


“Series 2013-A Group I Trustee Fee Amount” means, with respect to any Payment
Date, an amount equal to the Series 2013-A Percentage of fees payable to the
Trustee with respect to the Group I Notes on such Payment Date.


“Series 2013-A Interest Collection Account” has the meaning specified in Section
4.2(a)(i).

SI- 55

--------------------------------------------------------------------------------



“Series 2013-A Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided, however, that the initial Series 2013-A Interest
Period shall commence on and include the Series 2013-A Closing Date and end on
and include December 15, 2013.


“Series 2013-A Interest Rate Cap” means any interest rate cap entered into in
accordance with the provisions of Section 4.4, including, the Series 2013-A
Interest Rate Cap Documents with respect thereto.


“Series 2013-A Interest Rate Cap Documents” means, with respect to any Series
2013-A Interest Rate Cap, the documentation that governs such Series 2013-A
Interest Rate Cap.


“Series 2013-A Invested Percentage” means, on any date of determination:


(a)when used with respect to Group I Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction,


(i)the numerator of which shall be equal to:


(x)during the Series 2013-A Revolving Period, the Series 2013-A Adjusted Asset
Coverage Threshold Amount as of the close of business on the last day of the
immediately preceding Related Month (or, until the end of the initial Related
Month after the Series 2013-A Restatement Effective Date, on the Series 2013-A
Restatement Effective Date),


(y)during the Series 2013-A Rapid Amortization Period, but prior to the first
date on which an Amortization Event has been declared or has automatically
occurred with respect to all Series of Group I Notes, the Series 2013-A Adjusted
Asset Coverage Threshold Amount as of the close of business on the last day of
the Series 2013-A Revolving Period, and


(z)on and after the first date on which an Amortization Event has been declared
or automatically occurred with respect to all Series of Group I Notes, the
Series 2013-A Adjusted Asset Coverage Threshold Amount as of the close of
business on the day immediately prior to such first date on which an
Amortization Event has been declared or automatically occurred with respect to
all Series of Group I Notes, and


(ii)the denominator of which shall be the Group I Aggregate Asset Coverage
Threshold Amount as of the same date used to determine the numerator in clause
(i); provided that, if the principal amount of any other Series of Group I Notes
shall have been reduced to zero on any date after the date used to determine the
numerator in clause (i)(z), then the Group I Asset Coverage Threshold Amount
with respect to such Series of Group I Notes shall be excluded from the
calculation of the Group I Aggregate Asset Coverage Threshold Amount pursuant to
this clause (ii) for any

SI- 56

--------------------------------------------------------------------------------



date of determination following the date on which the principal amount of such
other Series of Group I Notes shall have been reduced to zero;


(b)when used with respect to Group I Interest Collections, the percentage
equivalent of a fraction, the numerator of which shall be the Series 2013-A
Accrued Amounts on such date of determination, and the denominator of which
shall be the aggregate Group I Accrued Amounts with respect to all Series of
Group I Notes on such date of determination.


“Series 2013-A Investment Grade Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of at least “BBB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, then a DBRS Equivalent Rating of
“BBB(L)”) as of such date; provided that, upon any withdrawal or downgrade of
any rating of any Group I Manufacturer by DBRS (or, if such Manufacturer is not
rated by DBRS, any Equivalent Rating Agency), such Group I Manufacturer may, in
HVF II’s sole discretion, be deemed to have the rating applicable thereto
immediately preceding such withdrawal or downgrade (as applicable) by DBRS (or,
if such Manufacturer is not rated by DBRS, such DBRS Equivalent Rating) for a
period of thirty (30) days following the earlier of (x) the date on which an
Authorized Officer of any of the Group I Administrator, any Group I Leasing
Company or any Group I Lease Servicer obtains actual knowledge of such
withdrawal or downgrade (as applicable) and (y) the date on which the Trustee
notifies the Group I Administrator in writing of such withdrawal or downgrade
(as applicable).


“Series 2013-A Investment Grade Non-Program Vehicle” means, as of any date of
determination, any Group I Eligible Vehicle manufactured by a Series 2013-A
Investment Grade Manufacturer that is not a Series 2013-A Investment Grade
Program Vehicle as of such date.


“Series 2013-A Investment Grade Program Vehicle” means, as of any date of
determination, any Group I Program Vehicle manufactured by a Series 2013-A
Investment Grade Manufacturer that is subject to a Group I Manufacturer Program
on the Group I Vehicle Operating Lease Commencement Date for such Group I
Program Vehicle unless it has been redesignated (and as of such date remains so
designated) as a Group I Non-Program Vehicle pursuant to Section 2.5 of the
Group I HVF Lease (or such other similar section of another Group I Lease, as
applicable) as of such date.


“Series 2013-A L/C Cash Collateral Account” has the meaning specified in Section
4.2(a).


“Series 2013-A L/C Cash Collateral Account Collateral” means the Series 2013-A
Account Collateral with respect to the Series 2013-A L/C Cash Collateral
Account.


“Series 2013-A L/C Cash Collateral Account Surplus” means, with respect to any
Payment Date, the lesser of (a) the Series 2013-A Available Cash Collateral
Account Amount and (b) the excess, if any, of the Series 2013-A Adjusted Liquid
Enhancement

SI- 57

--------------------------------------------------------------------------------



Amount over the Series 2013-A Required Liquid Enhancement Amount on such Payment
Date.


“Series 2013-A L/C Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2013-A Available Cash Collateral Account Amount as of such date
and the denominator of which is the Series 2013-A Letter of Credit Liquidity
Amount as of such date.


“Series 2013-A L/C Credit Disbursement” means an amount drawn under a Series
2013-A Letter of Credit pursuant to a Series 2013-A Certificate of Credit
Demand.


“Series 2013-A L/C Preference Payment Disbursement” means an amount drawn under
a Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Preference Payment Demand.


“Series 2013-A L/C Termination Disbursement” means an amount drawn under a
Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Termination Demand.


“Series 2013-A L/C Unpaid Demand Note Disbursement” means an amount drawn under
a Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Unpaid Demand Note Demand.


“Series 2013-A Lease Interest Payment Deficit” means on any Payment Date an
amount equal to the excess, if any, of (a) the aggregate amount of Group I
Interest Collections that pursuant to Section 5.1 would have been deposited into
the Series 2013- A Interest Collection Account if all payments of Monthly
Variable Rent required to have been made under the Group I Leases from but
excluding the preceding Payment Date to and including such Payment Date were
made in full over (b) the aggregate amount of Group I Interest Collections that
pursuant to Section 5.1(b) have been received for deposit into the Series 2013-A
Interest Collection Account from but excluding the preceding Payment Date to and
including such Payment Date.


“Series 2013-A Lease Payment Deficit” means either a Series 2013-A Lease
Interest Payment Deficit or a Series 2013-A Lease Principal Payment Deficit.


“Series 2013-A Lease Principal Payment Carryover Deficit” means (a) for the
initial Payment Date, zero and (b) for any other Payment Date, the excess, if
any, of (x) the Series 2013-A Lease Principal Payment Deficit, if any, on the
preceding Payment Date over (y) all amounts deposited into the Series 2013-A
Principal Collection Account on or prior to such Payment Date on account of such
Series 2013-A Lease Principal Payment Deficit.


“Series 2013-A Lease Principal Payment Deficit” means on any Payment Date the
sum of (a) the Series 2013-A Monthly Lease Principal Payment Deficit for such
Payment Date and (b) the Series 2013-A Lease Principal Payment Carryover Deficit
for such Payment Date.

SI- 58

--------------------------------------------------------------------------------



“Series 2013-A Letter of Credit” means an irrevocable letter of credit,
substantially in the form of Exhibit I to this Series 2013-A Supplement issued
by a Series 2013-A Eligible Letter of Credit Provider in favor of the Trustee
for the benefit of the Series 2013-A Noteholders; provided that, any Series
2013-A Letter of Credit issued after the Series 2013-A Restatement Effective
Date not substantially in the form of Exhibit I to this Series 2013-A Supplement
shall be subject to the satisfaction of the Series 2013-A Rating Agency
Condition and the written consent of the Required Controlling Class Series
2013-A Noteholders.


“Series 2013-A Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn as
of such date under the Series 2013-A Letters of Credit, as specified therein,
and (ii) if the Series 2013- A L/C Cash Collateral Account has been established
and funded pursuant to Section 4.2(a)(ii), the Series 2013-A Available L/C Cash
Collateral Account Amount as of such date and (b) the aggregate undrawn
principal amount of the Series 2013-A Demand Note as of such date.


“Series 2013-A Letter of Credit Expiration Date” means, with respect to any
Series 2013-A Letter of Credit, the expiration date set forth in such Series
2013-A Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2013-A Letter of Credit.


“Series 2013-A Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn as of
such date under each Series 2013-A Letter of Credit, as specified therein, and
(b) if a Series 2013-A L/C Cash Collateral Account has been established pursuant
to Section 4.2(a)(ii), the Series 2013-A Available L/C Cash Collateral Account
Amount as of such date.


“Series 2013-A Letter of Credit Provider” means each issuer of a Series 2013-A
Letter of Credit.


“Series 2013-A Letter of Credit Reimbursement Agreement” means any and each
reimbursement agreement providing for the reimbursement of a Series 2013-A
Letter of Credit Provider for draws under its Series 2013-A Letter of Credit.


“Series 2013-A Liquid Enhancement Amount” means, as of any date of
determination, the sum of (a) the Series 2013-A Letter of Credit Liquidity
Amount and
(b) the Series 2013-A Available Reserve Account Amount as of such date.


“Series 2013-A Liquid Enhancement Deficiency” means, as of any date of
determination, the Series 2013-A Adjusted Liquid Enhancement Amount is less than
the Series 2013-A Required Liquid Enhancement Amount as of such date.


“Series 2013-A Liquidation Event” means, so long as such event or condition
continues, (a) any Amortization Event with respect to the Series 2013-A Notes
described in clauses (a), (b), (d), (h) through (k), (n), (o), (p) (with respect
to a failure to comply by the Group I Administrator), (r), (s), (t) or (v) of
Section 7.1 of this Series 2013-A Supplement that continues for thirty (30)
consecutive days (without double counting the

SI- 59

--------------------------------------------------------------------------------



cure period, if any, provided therein) after declaration thereof (whether by
notice or automatic), (b) any Amortization Event with respect to the Series
2013-A Notes described in Section 7.1(c) of this Series 2013-A Supplement, any
Additional Group I Leasing Company Liquidation Event or any Amortization Event
specified in clauses (a) or (b) of Article IX of the Group I Supplement or (c)
any Series 2013-B Liquidation Event.    Each Series 2013-A Liquidation Event
shall be a “Group I Liquidation Event” with respect to the Series 2013-A Notes.


“Series 2013-A Manufacturer Amount” means, as of any date of determination and
with respect to any Group I Manufacturer, the sum of: the aggregate Group I Net
Book Value of all Group I Eligible Vehicles manufactured by such Group I
Manufacturer as of such date; and the aggregate amount of all Series 2013-A
Eligible Manufacturer Receivables with respect to such Group I Manufacturer.


“Series 2013-A Manufacturer Concentration Excess Amount” means, with respect to
any Group I Manufacturer as of any date of determination, the excess, if any, of
the Series 2013-A Manufacturer Amount with respect to such Group I Manufacturer
as of such date over the Series 2013-A Maximum Manufacturer Amount with respect
to such Group I Manufacturer as of such date; provided that, for purposes of
calculating such excess as of any such date (i) the Group I Net Book Value of
any Group I Eligible Vehicle included in the Series 2013-A Manufacturer Amount
for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount as of such date, (ii) the Group I
Net Book Value of any Group I Eligible Vehicle included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2013-A Non-Liened Vehicle Concentration Excess Amounts as of
such date, shall not be included in the Series 2013-A Manufacturer Amount for
the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, (iii) the amount of any Series 2013-A Eligible Manufacturer
Receivables included in the Series 2013-A Eligible Non-Investment Grade (High)
Program Receivable Amount for purposes of calculating the Series 2013-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts as of such date, shall not be
included in the Series 2013-A Manufacturer Amount for the Group I Manufacturer
with respect to such Series 2013-A Eligible Manufacturer Receivable for purposes
of calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, and (iv) the determination of which Group I Eligible Vehicles (or the
Group I Net Book Value thereof) or Series 2013-A Eligible Manufacturer
Receivables are to be designated as constituting (A) Series 2013-A Non-Liened
Vehicle Concentration Excess Amounts, (B) Series 2013-A Manufacturer
Concentration Excess Amounts and (C) Series 2013-A Non-Investment Grade (High)
Program Receivable

SI- 60

--------------------------------------------------------------------------------



Concentration Excess Amounts, in each case as of such date shall be made
iteratively by HVF II in its reasonable discretion.


“Series 2013-A Manufacturer Percentage” means, for any Group I Manufacturer
listed in the table below, the percentage set forth opposite such Manufacturer
in such table.


Group I Manufacturer
Series 2013-A Manufacturer Percentage
Audi
12.5
BMW
12.5
Chrysler
55.0
Fiat
35.0
Ford
55.0
GM
55.0
Honda
55.0
Hyundai
55.0
Jaguar
12.5
Kia
35.0
Land Rover
12.5
Lexus
12.5
Mazda
35.0
Mercedes
12.5
Mini
12.5
Mitsubishi
12.5
Nissan
55.0
Smart
12.5




SI- 61

--------------------------------------------------------------------------------





Group I Manufacturer
Series 2013-A Manufacturer Percentage
Subaru
12.5
Toyota
55.0
Volkswagen
55.0
Volvo
35.0
Any other individual Manufacturer
3.0



“Series 2013-A Market Value Average” means, as of any date of determination, the
percentage equivalent (not to exceed 100%) of a fraction, the numerator of which
is the average of the Series 2013-A Non-Program Fleet Market Value as of the
three preceding Determination Dates and the denominator of which is the average
of the aggregate Group I/II Net Book Value of all Group I/II Non-Program
Vehicles as of such three preceding Determination Dates.


“Series 2013-A Maximum Manufacturer Amount” means, as of any date of
determination and with respect to any Group I Manufacturer, an amount equal to
the product of (a) the Series 2013-A Manufacturer Percentage for such Group I
Manufacturer and (b) the Group I Aggregate Asset Amount as of such date.


“Series 2013-A Maximum Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination and with respect to any Series 2013-A
Non-Investment Grade (High) Manufacturer, an amount equal to 7.5% of the Group I
Aggregate Asset Amount as of such date.


“Series 2013-A Maximum Non-Liened Vehicle Amount” means, as of any date of
determination, an amount equal to the product of (a) 0.50% and (b) the Group I
Aggregate Asset Amount.


“Series 2013-A Maximum Principal Amount” means, as of any date of determination,
the sum of the Class A Maximum Principal Amount and the Class B Maximum
Principal Amount, in each case as of such date.


“Series 2013-A Measurement Month” on any Determination Date, means each complete
calendar month, or the smallest number of consecutive complete calendar months
preceding such Determination Date, in which at least the Series 2013-A Disposed
Vehicle Threshold Number Vehicles were sold to unaffiliated third parties
(provided that, HVF II, in its sole discretion, may exclude salvage sales);
provided, however, that no calendar month included in a single Series 2013-A
Measurement Month shall be included in any other Series 2013-A Measurement
Month.



SI- 62

--------------------------------------------------------------------------------



“Series 2013-A Monthly Lease Principal Payment Deficit” means on any Payment
Date an amount equal to the excess, if any, of (a) the aggregate amount of Group
I Principal Collections that pursuant to Section 5.1 would have been deposited
into the Series 2013-A Principal Collection Account if all payments required to
have been made under the Group I Leases from but excluding the preceding Payment
Date to and including such Payment Date were made in full over (b) the aggregate
amount of Group I Principal Collections that pursuant to Section 5.1 have been
received for deposit into the Series 2013-A Principal Collection Account from
but excluding the preceding Payment Date to and including such Payment Date.


“Series 2013-A Non-Investment Grade (High) Manufacturer” means, as of any date
of determination, any Group I Manufacturer that (a) has a Relevant DBRS Rating
as of such date of (i) less than “BBB(L)” from DBRS and (ii) at least “BB(L)”
from DBRS, or (b)    if such Manufacturer does not have a Relevant DBRS Rating
as of such date, then has a DBRS Equivalent Rating of (i) less than “BBB(L)” as
of such date and (ii) at least “BB(L)” as of such date; provided that, upon any
withdrawal or downgrade of any rating of any Group I Manufacturer by DBRS (or,
if such Manufacturer is not rated by DBRS, any Equivalent Rating Agency), such
Group I Manufacturer may, in HVF II’s sole discretion, be deemed to have the
rating applicable thereto immediately preceding such withdrawal or downgrade (as
applicable) by DBRS (or, if such Manufacturer is not rated by DBRS, such
Equivalent Rating Agency) for a period of thirty (30) days following the earlier
of (x) the date on which an Authorized Officer of any of the Group I
Administrator, any Group I Leasing Company or any Group I Lease Servicer obtains
actual knowledge of such withdrawal or downgrade (as applicable) and (y) the
date on which the Trustee notifies the Group I Administrator in writing of such
withdrawal or downgrade (as applicable).


“Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amount” means, with respect to any Series 2013-A Non-Investment Grade
(High) Manufacturer, as of any date of determination, the excess, if any, of the
Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount
with respect to such Series 2013-A Non-Investment Grade (High) Manufacturer as
of such date over the Series 2013-A Maximum Non-Investment Grade (High) Program
Receivable Amount with respect to such Series 2013-A Non-Investment Grade (High)
Manufacturer as of such date; provided that, for purposes of calculating such
excess as of any such date (i) the amount of any Series 2013-A Eligible
Manufacturer Receivables with respect to any Series 2013-A Non-Investment Grade
(High) Manufacturer included in the Series 2013-A Manufacturer Amount for
purposes of calculating the Series 2013-A Manufacturer Concentration Excess
Amount and designated by HVF II to constitute Series 2013-A Manufacturer
Concentration Excess Amounts as of such date, shall not be included in the
Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount for
purposes of calculating the Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount, as of such date and (ii) the
determination of which receivables are to be designated as constituting (A)
Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts and (B) Series 2013-A Manufacturer Concentration Excess Amounts,
in each case as of such date, shall be made iteratively by HVF II in its
reasonable discretion.

SI- 63

--------------------------------------------------------------------------------



“Series 2013-A Non-Investment Grade (High) Program Vehicle” means, as of any
date of determination, any Group I Program Vehicle manufactured by a Series
2013-A Non-Investment Grade (High) Manufacturer that is or was subject to a
Group I Manufacturer Program on the Group I Vehicle Operating Lease Commencement
Date for such Group I Program Vehicle unless it has been redesignated (and as of
such date remains so designated) as a Group I Non-Program Vehicle pursuant to
Section 2.5 of the Group I HVF Lease (or such other similar section of another
Group I Lease, as applicable) as of such date.


“Series 2013-A Non-Investment Grade (Low) Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of less than “BB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, a DBRS Equivalent Rating of “BB(L)”) as
of such date; provided that, upon any withdrawal or downgrade of any rating of
any Group I Manufacturer by DBRS (or, if such Manufacturer is not rated by DBRS,
any DBRS Equivalent Rating), such Group I Manufacturer may, in HVF II’s sole
discretion, be deemed to have the rating applicable thereto immediately
preceding such withdrawal or downgrade (as applicable) DBRS (or, if such
Manufacturer is not rated by DBRS, such Equivalent Rating Agency) for a period
of thirty (30) days following the earlier of (x) the date on which any of the
Group I Administrator, any Group I Leasing Company or any Group I Lease Servicer
obtains actual knowledge of such withdrawal or downgrade (as applicable) and (y)
the date on which the Trustee notifies the Group I Administrator in writing of
such withdrawal or downgrade (as applicable).


“Series 2013-A Non-Investment Grade (Low) Program Vehicle” means, as of any date
of determination, any Group I Program Vehicle manufactured by a Series 2013-A
Non-Investment Grade (Low) Manufacturer that is or was subject to a Group I
Manufacturer Program on the Group I Vehicle Operating Lease Commencement Date
for such Group I Program Vehicle unless it has been redesignated (and as of such
date remains so designated) as a Group I Non-Program Vehicle pursuant to Section
2.5 of the Group I HVF Lease (or such other similar section of another Group I
Lease, as applicable) as of such date.


“Series 2013-A Non-Investment Grade Non-Program Vehicle” means, as of any date
of determination, any Group I Eligible Vehicle that (i) was manufactured by a
Series 2013-A Non-Investment Grade (High) Manufacturer or a Series 2013-A
Non-Investment Grade (Low) Manufacturer and (ii) is not a Series 2013-A
Non-Investment Grade (High) Program Vehicle or a Series 2013-A Non-Investment
Grade (Low) Program Vehicle, in each case as of such date.


“Series 2013-A Non-Liened Vehicle Amount” means, as of any date of
determination, the sum of the Group I Net Book Value as of such date of each
Group I Eligible Vehicle for which the Disposition Date has not occurred as of
such date and with respect to which the Certificate of Title does not note the
Collateral Agent as the first lienholder (and, the Certificate of Title with
respect to which has not been submitted to the appropriate state authorities for
such notation or the fees due in respect of such notation have not yet been
paid); provided that, commencing on the RCFC Nominee

SI- 64

--------------------------------------------------------------------------------



Trigger Date and ending on the twentieth (20th) Business Day following the RCFC
Nominee Trigger Date, no Group I Eligible Vehicle (or the Group I Net Book Value
thereof) titled in the name of RCFC pursuant to the RCFC Nominee Agreement will
be included in the Series 2013-A Non-Liened Vehicle Amount.


“Series 2013-A Non-Liened Vehicle Concentration Excess Amount” means, as of any
date of determination, the excess, if any, of the Series 2013-A Non-Liened
Vehicle Amount as of such date over the Series 2013-A Maximum Non-Liened Vehicle
Amount as of such date; provided that, for purposes of calculating such excess
as of any such date
(i) the Group I Net Book Value of any Group I Eligible Vehicle included in the
Series 2013-A Non-Liened Vehicle Amount for purposes of calculating the Series
2013-A Non- Liened Vehicle Concentration Excess Amount and designated by HVF II
to constitute Series 2013-A Non-Liened Vehicle Concentration Excess Amounts, as
of such date, shall not be included in the Series 2013-A Manufacturer Amount for
the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, (ii) the Group I Net Book Value of any Group I Eligible Vehicle
included in the Series 2013-A Manufacturer Amount for the Group I Manufacturer
of such Group I Eligible Vehicle for purposes of calculating the Series 2013-A
Manufacturer Concentration Excess Amount and designated by HVF II to constitute
Series 2013-A Manufacturer Concentration Excess Amounts, as of such date, shall
not be included in the Series 2013-A Non-Liened Vehicle Amount for purposes of
calculating the Series 2013-A Non-Liened Vehicle Concentration Excess Amount as
of such date, and (iii) the determination of which Group I Eligible Vehicles (or
the Group I Net Book Value thereof) are to be designated as constituting (A)
Series 2013-A Non-Liened Vehicle Concentration Excess Amounts and
(B) Series 2013-A Manufacturer Concentration Excess Amounts, in each case as of
such date shall be made iteratively by HVF II in its reasonable discretion.


“Series 2013-A Non-Program Fleet Market Value” means, with respect to all Group
I/II Non-Program Vehicles as of any date of determination, the sum of the
respective Series 2013-A Third-Party Market Values of each such Group I/II Non-
Program Vehicle as of such date.


“Series 2013-A Non-Program Vehicle Disposition Proceeds Percentage Average”
means, with respect to any Series 2013-A Measurement Month the percentage
equivalent (not to exceed 100%) of a fraction, the numerator of which is the
aggregate amount of Disposition Proceeds paid or payable in respect of all Group
I/II Non-Program Vehicles that are sold to unaffiliated third parties (excluding
salvage sales) during such Series 2013-A Measurement Month and the two Series
2013-A Measurement Months preceding such Series 2013-A Measurement Month and the
denominator of which is the excess, if any, of the aggregate Group I/II Net Book
Values of such Group I/II Non-Program Vehicles on the dates of their respective
sales over the aggregate Group I/II Final Base Rent with respect such Group I/II
Non-Program Vehicles.


“Series 2013-A Noteholder” means the Class A Noteholders and the Class B
Noteholders, collectively.



SI- 65

--------------------------------------------------------------------------------



“Series 2013-A Notes” means the Class A Notes and the Class B Notes,
collectively.


“Series 2013-A Notice of Reduction” means a notice in the form of Annex G to a
Series 2013-A Letter of Credit.


“Series 2013-A Past Due Rent Payment” means, (a) with respect to any Past Due
Rent Payment in respect of a Series 2013-A Lease Principal Payment Deficit, an
amount equal to the Series 2013-A Invested Percentage with respect to Group I
Principal Collections (as of the Payment Date on which such Series 2013-A Lease
Payment Deficit occurred) of such Past Due Rent Payment and (b) with respect to
any Past Due Rent Payment in respect of a Series 2013-A Lease Interest Payment
Deficit, an amount equal to the Series 2013-A Invested Percentage with respect
to Group I Interest Collections (as of the Payment Date on which such Series
2013-A Lease Payment Deficit occurred) of such Past Due Rent Payment.


“Series 2013-A Payment Date Available Interest Amount” means, with respect to
each Series 2013-A Interest Period, the sum of the Series 2013-A Daily Interest
Allocations for each Series 2013-A Deposit Date in such Series 2013-A Interest
Period.


“Series 2013-A Payment Date Interest Amount” means, with respect to each Payment
Date, the sum (without duplication) of the amounts payable pursuant to Sections
5.3(a) through (e).


“Series 2013-A Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2013-A Principal
Amount as of such date and the denominator of which is the Aggregate Group I
Principal Amount as of such date.


“Series 2013-A Permitted Liens” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty (30) days past due or are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP and (iii) Liens in favor of the Trustee pursuant to any Series 2013-A
Related Document and Liens in favor of the Collateral Agent pursuant to the
Collateral Agency Agreement.    Series 2013-A Permitted Liens shall be “Series
Permitted Liens” with respect to the Series 2013-A Notes.


“Series 2013-A Principal Amount” means, as of any date of determination, the sum
of the Class A Principal Amount and the Class B Principal Amount, in each case
as of such date.


“Series 2013-A Principal Collection Account” has the meaning specified in
Section 4.2(a) of this Series 2013-A Supplement.

SI- 66

--------------------------------------------------------------------------------



“Series 2013-A Principal Collection Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2013-A Principal Collection Account as of such date.


“Series 2013-A Rapid Amortization Period” means the period beginning on the
earlier to occur of (i) the close of business on the Business Day immediately
preceding the Expected Final Payment Date and (ii) the close of business on the
Business Day immediately preceding the day on which an Amortization Event is
deemed to have occurred with respect to the Series 2013-A Notes, and ending upon
the earlier to occur of
(i) the date on which (A) the Series 2013-A Notes are paid in full and (B) the
termination of this Series 2013-A Supplement.


“Series 2013-A Rating Agency Condition” means (a) the notification in writing by
each Rating Agency then rating any Series 2013-A Notes that a proposed action
will not result in a reduction or withdrawal by such Rating Agency of the rating
or credit risk assessment of such Class, or (b) each Rating Agency then rating
any Series 2013-A Notes shall have been given notice of such event at least ten
(10) days prior to the occurrence of such event (or, if ten day’s advance notice
is impracticable, as much advance notice as is practicable) and such Rating
Agency shall not have issued any written notice prior to the occurrence of such
event that the occurrence of such event will itself cause such Rating Agency to
downgrade, qualify, or withdraw its rating assigned to such Class.    The Series
2013-A Rating Agency Condition shall be the “Rating Agency Condition” with
respect to the Series 2013-A Notes.


“Series 2013-A Related Documents” means the Base Related Documents, the Group I
Related Documents, this Series 2013-A Supplement, each Series 2013-A Demand
Note, the Series 2013-A Interest Rate Cap Documents, the Group I Back-Up
Administration Agreement and the Series 2013-G1 Back-Up Disposition Agent
Agreement.


“Series 2013-A Remainder AAA Amount” means, as of any date of determination, the
excess, if any, of: (a) the Group I Aggregate Asset Amount as of such date over
(b) the sum of: (i) the Series 2013-A Eligible Investment Grade Program Vehicle
Amount as of such date, (ii) the Series 2013-A Eligible Investment Grade Program
Receivable Amount as of such date, (iii), the Series 2013-A Eligible Non-
Investment Grade Program Vehicle Amount as of such date, (iv) the Series 2013-A
Eligible Non-Investment Grade (High) Program Receivable Amount as of such date,
(v) the Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable
Amount as of such date, (vi) the Series 2013-A Eligible Investment Grade
Non-Program Vehicle Amount as of such date, (vii) the Series 2013-A Eligible
Non-Investment Grade Non- Program Vehicle Amount as of such date, (viii) the
Group I Cash Amount as of such date, and (ix) the Group I Due and Unpaid Lease
Payment Amount as of such date.


“Series 2013-A Required Liquid Enhancement Amount” means, as of any date of
determination, an amount equal to the product of (a) 2.0000% and (b) the Series
2013-A Adjusted Principal Amount as of such date.



SI- 67

--------------------------------------------------------------------------------



“Series 2013-A Required Noteholders” means Series 2013-A Noteholders holding
more than 50% of the Series 2013-A Principal Amount (excluding any Series 2013-A
Notes held by HVF II or any Affiliate of HVF II (other than Series 2013-A Notes
held by an Affiliate Issuer)).


“Series 2013-A Required Reserve Account Amount” means, with respect to any date
of determination, an amount equal to the greater of: (a) the excess, if any, of
(i) the Series 2013-A Required Liquid Enhancement Amount over (ii) the Series
2013-A Letter of Credit Liquidity Amount, in each case, as of such date,
excluding from the calculation of such excess the amount available to be drawn
under any Series 2013-A Defaulted Letter of Credit as of such date, and: (b) the
excess, if any, of: (i) the Series 2013-A Adjusted Asset Coverage Threshold
Amount (excluding therefrom the Series 2013-A Available Reserve Account Amount)
over (ii) the Series 2013-A Asset Amount, in each case as of such date.


“Series 2013-A Reserve Account” has the meaning specified in Section 4.2(a) of
this Series 2013-A Supplement.


“Series 2013-A Reserve Account Collateral” means the Series 2013-A Account
Collateral with respect to the Series 2013-A Reserve Account.


“Series 2013-A Reserve Account Deficiency Amount” means, as of any date of
determination, the excess, if any, of the Series 2013-A Required Reserve Account
Amount for such date over the Series 2013-A Available Reserve Account Amount for
such date.


“Series 2013-A Reserve Account Interest Withdrawal Shortfall” has the meaning
specified in Section 5.4(a).


“Series 2013-A Reserve Account Surplus” means, as of any date of determination,
the excess, if any, of the Series 2013-A Available Reserve Account Amount (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date) over the Series 2013-A Required Reserve Account Amount, in each case,
as of such date.


“Series 2013-A Restatement Effective Date” means December 3, 2015.


“Series 2013-A Restatement Effective Date Principal Payment” means, with respect
to any Class A Noteholder, the amount specified as such on Schedule II hereto
with respect to such Class A Noteholder.


“Series 2013-A Revolving Period” means the period from and including the Series
2013-A Closing Date to the earlier of (i) the Series 2013-A Commitment
Termination Date and (ii) the commencement of the Series 2013-A Rapid
Amortization Period.


“Series 2013-A Supplement” has the meaning specified in the Preamble.

SI- 68

--------------------------------------------------------------------------------



“Series 2013-A Supplemental Indenture” means a supplement to the Series 2013- A
Supplement complying (to the extent applicable) with the terms of Section 11.10
of this Series 2013-A Supplement.


“Series 2013-A Third-Party Market Value” means, with respect to each Group I/II
Non-Program Vehicle, as of any date of determination during a calendar month: if
the Series 2013-A Third-Party Market Value Procedures have been completed for
such month, then the Monthly NADA Mark, if any, for such Group I/II Non-Program
Vehicle obtained in such calendar month in accordance with such Series 2013-A
Third-Party Market Value Procedures; if, pursuant to the Series 2013-A
Third-Party Market Value Procedures, no Monthly NADA Mark for such Group I/II
Non-Program Vehicle was obtained in such calendar month, then the Monthly
Blackbook Mark, if any, for such Group I/II Non-Program Vehicle obtained in such
calendar month in accordance with such Series 2013-A Third-Party Market Value
Procedures; and if, pursuant to the Series 2013-A Third-Party Market Value
Procedures, neither a Monthly NADA Mark nor a Monthly Blackbook Mark for such
Group I/II Non-Program Vehicle was obtained for such calendar month (regardless
of whether such value was not obtained because (A) neither a Monthly NADA Mark
nor a Monthly Blackbook Mark was obtained in undertaking the Series 2013-A
Third-Party Market Value Procedures or (B) such Group I/II Non-Program Vehicle
experienced its Group I/II Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Group I Administrator’s
reasonable estimation of the fair market value of such Group I/II Non- Program
Vehicle as of such date of determination; and until the Series 2013-A Third-
Party Market Value Procedures have been completed for such calendar month: if
such Group I/II Non-Program Vehicle experienced its Group I/II Vehicle Operating
Lease Commencement Date prior to the first day of such calendar month, the
Series 2013-A Third-Party Market Value obtained in the immediately preceding
calendar month, in accordance with the Series 2013-A Third-Party Market Value
Procedures for such immediately preceding calendar month, and if such Group I/II
Non-Program Vehicle experienced its Group I/II Vehicle Operating Lease
Commencement Date on or after the first day of such calendar month, then the
Group I Administrator’s reasonable estimation of the fair market value of such
Group I/II Non-Program Vehicle as of such date of determination.


“Series 2013-A Third-Party Market Value Procedures” means, with respect to each
calendar month and each Group I/II Non-Program Vehicle, on or prior to the
Determination Date for such calendar month: HVF II shall make one attempt (or
cause the Group I Administrator to make one attempt) to obtain a Monthly NADA
Mark for each Group I/II Non-Program Vehicle that was a Group I/II Non-Program
Vehicle as of the first day of such calendar month, and if no Monthly NADA Mark
was obtained for any such Group I/II Non-Program Vehicle described in clause (a)
above upon such attempt, then HVF II shall make one attempt (or cause the Group
I Administrator to make one attempt) to obtain a Monthly Blackbook Mark for any
such Group I/II Non-Program Vehicle.


“Series 2013-B Amortization Event” means an “Amortization Event” under and as
defined in the Series 2013-B Supplement and only with respect to the Series
2013-B

SI- 69

--------------------------------------------------------------------------------



Notes; provided that, a Series 2013-B Amortization Event shall only be deemed to
have occurred to the extent such “Amortization Event” shall have been deemed to
occur or been declared, in either case in accordance with Section 7.2 of the
Series 2013-B Supplement.


“Series 2013-B Distribution Account” has the meaning specified in the Series
2013-B Supplement.


“Series 2013-B Liquidation Event” has the meaning specified in the Series 2013-
B Supplement.


“Series 2013-B Principal Amount” has the meaning specified in the Series 2013- B
Supplement.


“Series 2013-B Rapid Amortization Period” has the meaning specified in the
Series 2013-B Supplement.


“Series 2013-B Supplement” means that certain Series 2013-B Supplement to the
Group II Indenture, dated as of November 25, 2013, by and among HVF II, the
Group II Administrator, the Trustee, and the various “Conduit Investors”,
“Committed Note Purchasers” and “Funding Agents” from time to time party
thereto.


“Series 2013-G1 Administration Agreement” has the meaning set forth in the HVF
Series 2013-G1 Supplement.


“Series 2013-G1 Administrator” has the meaning set forth in the HVF Series
2013-G1 Supplement.


“Series 2013-G1 Administrator Default” has the meaning set forth in the HVF
Series 2013-G1 Supplement.


“Series 2013-G1 Back-Up Administration Agreement” has the meaning set forth in
the HVF Series 2013-G1 Supplement.


“Series 2013-G1 Back-Up Disposition Agent Agreement” means that certain Back-Up
Disposition Agent Agreement, dated as of November 25, 2013, by and among Fiserv
Automotive Solutions, Inc., Hertz, as “Servicer”, and the Trustee.


“Series 2013-G1 Noteholder” has the meaning set forth in the HVF Series 2013- G1
Supplement.


“Series 2014-A Amortization Event” means an “Amortization Event” under and as
defined in the Series 2014-A Supplement and only with respect to the Series
2014-A Notes; provided that, a Series 2014-A Amortization Event shall only be
deemed to have occurred to the extent such “Amortization Event” shall have been
deemed to occur or been declared, in either case in accordance with Section 7.2
of the Series 2014-A Supplement.

SI- 70

--------------------------------------------------------------------------------



“Series 2014-A Supplement” means that certain Amended and Restated Series 2014-A
Supplement to the Group I Indenture, dated as of December 3, 2015, by and among
HVF II, the Group I Administrator, the Trustee, and the various “Conduit
Investors”, “Committed Note Purchasers” and “Funding Agents” from time to time
party thereto.


“Series-Specific 2013-A Collateral” means each Series 2013-A Interest Rate Caps,
each Series 2013-A Letter of Credit, the Series 2013-A Account Collateral with
respect to each Series 2013-A Account and each Series 2013-A Demand Note.    The
Series-Specific 2013-A Collateral shall be the “Group I Series-Specific
Collateral” with respect to the Series 2013-A Notes.


“Specified Bankruptcy Opinion Provisions” means the provisions contained in the
legal opinions delivered in connection with the issuance of the Series 2013-A
Notes or, if applicable, amendments to any Series 2013-A Related Documents, in
each case relating to the non-substantive consolidation of Hertz and HGI on the
one hand, and each Group I Leasing Company, HVF II and Hertz Vehicles LLC, on
the other hand.


“Specified Cost Section” means Sections 3.5, 3.6, 3.7 and/or 3.8.


“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by
(i) such Person or (ii) one or more Subsidiaries of such Person. “Taxes” has the
meaning specified in Section 3.8(a).
“Term” has the meaning specified in Section 2.6(a).


“Up-Front Fee” for each Class A Committed Note Purchaser has the meaning
specified in the Up-Front Fee Letter, if any, for such Class A Committed Note
Purchaser.


“Up-Front Fee Letter” means, with respect to a Class A Committed Note Purchaser,
if applicable, that certain fee letter dated as of the Series 2013-A Restatement
Effective Date, by and among such Class A Committed Note Purchaser, the
Administrative Agent and HVF II setting forth the definition of Up-Front Fee for
such Class A Committed Note Purchaser.


“Voting Stock” means, with respect to any Person, shares of Capital Stock
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person.







SI- 71

--------------------------------------------------------------------------------



SCHEDULE II


DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class A Committed Note Purchaser
Class A Initial Investor Group Principal Amount: $69,331,528.55 Class A
Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78
Series 2013-A Restatement Effective Date Principal Payment: $38,807,916.57 Class
A Initial Advance Amount:    $0.00 (zero)
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class A Funding Agent and a Class A
Committed Note Purchaser


BANK OF AMERICA, N.A., as a Class A Committed Note Purchaser Class A Initial
Investor Group Principal Amount: $90,130,987.11 Class A Committed Note Purchaser
Percentage: 100%
Class A Maximum Investor Group Principal Amount: $171,456,692.91 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $2,267,687.95
BANK OF AMERICA, N.A., as a Class A Funding Agent and a Class A Committed Note
Purchaser


LIBERTY STREET FUNDING LLC, as a Class A Conduit Investor
THE BANK OF NOVA SCOTIA, acting through its New York Agency, as a Class A
Committed Note Purchaser
Class A Initial Investor Group Principal Amount: $69,331,528.55 Class A
Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
THE BANK OF NOVA SCOTIA, as a Class A Funding Agent and a Class A Committed Note
Purchaser, for LIBERTY STREET FUNDING LLC, as a Class A Conduit Investor


BARCLAYS BANK PLC, as a Class A Committed Note Purchaser Class A Initial
Investor Group Principal Amount: $69,331,528.55 Class A Committed Note Purchaser
Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
BARCLAYS BANK PLC, as a Class A Funding Agent and a Class A Committed Note
Purchaser





--------------------------------------------------------------------------------



FAIRWAY FINANCE COMPANY, LLC, as a Class A Conduit Investor BANK OF MONTREAL, as
a Class A Committed Note Purchaser
Class A Initial Investor Group Principal Amount: $69,331,528.55 Class A
Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
BMO CAPITAL MARKETS CORP., as a Class A Funding Agent, for FAIRWAY FINANCE
COMPANY LLC, as a Class A Conduit Investor, and BANK OF MONTREAL, as a Class A
Committed Note Purchaser


ATLANTIC ASSET SECURITIZATION LLC, as a Class A Conduit Investor CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Class A
Committed Note Purchaser
Class A Initial Investor Group Principal Amount: $69,331,528.55 Class A
Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Class A
Funding Agent and a Class A Committed Note Purchaser, for ATLANTIC ASSET
SECURITIZATION LLC, as a Class A Conduit Investor


VERSAILLES ASSETS LLC, as a Class A Conduit Investor VERSAILLES ASSETS LLC, as a
Class A Committed Note Purchaser Class A Initial Investor Group Principal
Amount: $$55,465,222.83 Class A Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $105,511,811.02 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,395,500.27
NATIXIS NEW YORK BRANCH, as a Class A Funding Agent, for VERSAILLES ASSETS LLC,
as a Class A Conduit Investor and a Class A Committed Note Purchaser


THE ROYAL BANK OF SCOTLAND PLC, as a Class A Committed Note Purchaser Class A
Initial Investor Group Principal Amount: $69,331,528.55
Class A Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
THE ROYAL BANK OF SCOTLAND PLC, as a Class A Funding Agent and a Class A
Committed Note Purchaser


SUNTRUST BANK, as a Class A Committed Note Purchaser Class A Initial Investor
Group Principal Amount: $69,331,528.55 Class A Committed Note Purchaser
Percentage: 100%





--------------------------------------------------------------------------------



Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
SUNTRUST BANK, as a Class A Funding Agent and a Class A Committed Note Purchaser


OLD LINE FUNDING, LLC, as a Class A Conduit Investor
ROYAL BANK OF CANADA, as a Class A Committed Note Purchaser Class A Initial
Investor Group Principal Amount: $69,331,528.55
Class A Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
ROYAL BANK OF CANADA, as a Class A Funding Agent and a Class A Committed Note
Purchaser, for OLD LINE FUNDING, LLC, as a Class A Conduit Investor


STARBIRD FUNDING CORPORATION, as a Class A Conduit Investor BNP PARIBAS, as a
Class A Committed Note Purchaser
Class A Initial Investor Group Principal Amount: $41,598,917.13 Class A
Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $79,133,858.27
Series 2013-A Restatement Effective Date Principal Payment:    $0.00 (zero)
Class A Initial Advance Amount:    $1,046,625.21
BNP PARIBAS, as a Class A Funding Agent and a Class A Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Class A Conduit Investor


GOLDMAN SACHS BANK USA, as a Class A Committed Note Purchaser Class A Initial
Investor Group Principal Amount: $69,331,528.55
Class A Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
GOLDMAN SACHS BANK USA, as a Class A Funding Agent and a Class A Committed Note
Purchaser


GRESHAM RECEIVABLES (NO. 29) LTD, as a Class A Conduit Investor GRESHAM
RECEIVABLES (NO. 29) LTD, as a Class A Committed Note Purchaser Class A Initial
Investor Group Principal Amount: $69,331,528.55
Class A Committed Note Purchaser Percentage: 100%
Class A Maximum Investor Group Principal Amount: $131,889,763.78 Series 2013-A
Restatement Effective Date Principal Payment:    $0.00 (zero) Class A Initial
Advance Amount:    $1,744,375.35
LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO.
29)
LTD, as a Class A Conduit Investor and a Class A Committed Note Purchaser






--------------------------------------------------------------------------------



SCHEDULE III


Series 2013-A Interest Rate Cap Amortization Schedule






Date of Determination Occurring During Period Set Forth  Below
Notional Amount of  Series 2013-A Interest  Rate Caps as  Percentage of
Series  2013-A Maximum  Principal Amount
On or prior to Expected Final Payment Date plus one Payment Date
100.00%
After (x) Expected Final Payment Date plus one Payment Date but on or prior to
(y) Expected Final Payment Date plus two Payment Dates
91.67%
After (x) Expected Final Payment Date plus two Payment Dates but on or prior to
(y) Expected Final Payment Date plus three Payment Dates
83.33%
After (x) Expected Final Payment Date plus three Payment Dates but on or prior
to (y) Expected Final Payment Date plus four Payment Dates
75.00%
After (x) Expected Final Payment Date plus four Payment Dates but on or prior to
(y) Expected Final Payment Date plus five Payment Dates
66.67%
After (x) Expected Final Payment Date plus five Payment Dates but on or prior to
(y) Expected Final Payment Date plus six Payment Dates
58.33%
After (x) Expected Final Payment Date plus six Payment Dates but on or prior to
(y) Expected Final Payment Date plus seven Payment Dates
50.00%
After (x) Expected Final Payment Date plus seven Payment Dates but on or prior
to (y) Expected Final Payment Date plus eight Payment Dates
41.67%
After (x) Expected Final Payment Date plus eight Payment Dates but on or prior
to (y) Expected Final Payment Date plus nine Payment Dates
33.33%
After (x) Expected Final Payment Date plus nine Payment Dates but on or prior to
(y) Expected Final Payment Date plus ten Payment Dates
25.00%
After (x) Expected Final Payment Date plus ten Payment Dates but on or prior to
(y) Expected Final Payment Date plus eleven Payment Dates
16.67%






--------------------------------------------------------------------------------









Date of Determination Occurring During Period Set Forth  Below
Notional Amount of  Series 2013-A Interest  Rate Caps as  Percentage of
Series  2013-A Maximum  Principal Amount
After (x) Expected Final Payment Date plus eleven Payment Dates but on or prior
to (y) Legal Final Payment Date
8.33%
After Legal Final Payment Date
0%






--------------------------------------------------------------------------------



SCHEDULE IV


DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class B Committed Note Purchaser
Class B Initial Investor Group Principal Amount: $18,398,725.04 Class B
Committed Note Purchaser Percentage: 100%
Class B Maximum Investor Group Principal Amount: $35,000,000.00
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class B Funding Agent and a Class B
Committed Note Purchaser





--------------------------------------------------------------------------------



ANNEX 1


REPRESENTATIONS AND WARRANTIES


1.HVF II.    HVF II represents and warrants to each Conduit Investor and each
Committed Note Purchaser that each of its representations and warranties in the
Series 2013-A Related Documents is true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date) and further represents and warrants to such parties that:


a.
no Amortization Event or Potential Amortization Event, in each case with respect
to the Series 2013-A Notes, is continuing;



b.
assuming each Conduit Investor or other purchaser of the Series 2013-A Notes
hereunder is not purchasing with a view toward further distribution and there
has been no general solicitation or general advertising within the meaning of
the Securities Act, and further assuming that the representations and warranties
of each Conduit Investor set forth in Article VI are true and correct, the offer
and sale of the Series 2013-A Notes in the manner contemplated by this Series
2013-A Supplement is a transaction exempt from the registration requirements of
the Securities Act, and the Group I Indenture is not required to be qualified
under the Trust Indenture Act;



c.
on the Series 2013-A Restatement Effective Date, HVF II has furnished to the
Administrative Agent true, accurate and complete copies of all Series 2013-A
Related Documents to which it is a party as of the Series 2013-A Restatement
Effective Date, all of which are in full force and effect as of the Series
2013-A Restatement Effective Date;



d.
as of the Series 2013-A Restatement Effective Date, none of the written
information furnished by HVF II, Hertz or any of its Affiliates, agents or
representatives to the Conduit Investors, the Committed Note Purchasers, the
Administrative Agent or the Funding Agents for purposes of or in connection with
this Series 2013-A Supplement, including any information relating to the Series
2013-A Collateral, taken as a whole, is inaccurate in any material respect, or
contains any material misstatement of fact, or omits to state a material fact or
any fact necessary to make the statements contained therein not misleading, in
each case as of the date such information was stated or certified unless such
information has been superseded by subsequently delivered information; and



e.
HVF II is not, and is not controlled by, an "investment company" within the
meaning of, and is not required to register as an "investment company" under,
the Investment Company Act.    In reaching this conclusion, although other
statutory or regulatory exemptions under the Investment




A1 - 1

--------------------------------------------------------------------------------



Company Act may be available, HVF II has relied on the exemption from
registration set forth in Rule 3a-7 under the Investment Company Act.


2.
Group I Administrator.    The Group I Administrator represents and warrants to
each Conduit Investor and each Committed Note Purchaser that each representation
and warranty made by it in each Series 2013-A Related Document, is true and
correct in all material respects as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date).



3.
Conduit Investors and Committed Note Purchasers.    Each of the Conduit
Investors and each of the Committed Note Purchasers represents and warrants to
HVF II and the Group I Administrator, as of the Series 2013-A Restatement
Effective Date (or, with respect to each Conduit Investor and each Committed
Note Purchaser that becomes a party hereto after the Series 2013-A Restatement
Effective Date, as of the date such Person becomes a party hereto), that:



a.
it has had an opportunity to discuss HVF II’s and the Group I Administrator’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with HVF II and the Group I Administrator and their
respective representatives;



b.
it is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2013-A Notes;



c.
it purchased the Series 2013-A Notes for its own account, or for the account of
one or more “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that meet the criteria
described in subsection (b) and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control;



d.
it understands that the Series 2013-A Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the Series
2013-A Notes, and that any transfer must comply with the provisions of the Group
I Supplement and Article IX of the Series 2013-A Supplement;


A1 - 2

--------------------------------------------------------------------------------



e.
it understands that the Series 2013-A Notes will bear the legend set out in the
form of Series 2013-A Notes attached as Exhibit A-1 (in the case of the Class A
Notes) or Exhibit A-2 (in the case of the Class B Notes) hereto and be subject
to the restrictions on transfer described in such legend and in Section 9.1;



f.
it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Series 2013-A Notes;



g.
it understands that the Series 2013-A Notes may be offered, resold, pledged or
otherwise transferred only in accordance with Section 9.3 and only:



i.
to HVF II,



ii.
in a transaction meeting the requirements of Rule 144A under the Securities Act,



iii.
outside the United States to a foreign person in a transaction meeting the
requirements of Regulation S under the Securities Act, or



iv.
in a transaction complying with or exempt from the registration requirements of
the Securities Act and in accordance with any applicable securities laws of any
state of the United States or any other jurisdiction; notwithstanding the
foregoing provisions of this Section 3(g), it is hereby understood and agreed by
HVF II that the Series 2013-A Notes will be pledged by each Conduit Investor
pursuant to its related commercial paper program documents, and the Series
2013-A Notes, or interests therein, may be sold, transferred or pledged to its
related Committed Note Purchaser or any Program Support Provider or any
affiliate of its related Committed Note Purchaser or any Program Support
Provider or, any commercial paper conduit administered by its related Committed
Note Purchaser or any Program Support Provider or any affiliate of its related
Committed Note Purchaser or any Program Support Provider;



provided that, for the avoidance of doubt, HVF II may, in its sole and absolute
discretion, withhold its consent with respect to any offer, sale, pledge or
other transfer of any Series 2013-A Note to any Person and any such withholding
shall be deemed reasonable;


h.
if it desires to offer, sell or otherwise transfer, pledge or hypothecate the
Series 2013-A Notes as described in clause (ii) or (iv) of Section 3(g) of this
Annex 1, and such sale, transfer or pledge does not fall within the
“notwithstanding the foregoing” provision of Section 3(g)(iv) of this Annex 1,
the transferee of the Series 2013-A Notes will be required to


3

--------------------------------------------------------------------------------



deliver a certificate that an exemption from the registration requirements of
the Securities Act applies to such offer, sale, transfer or hypothecation, and
it understands that the registrar and transfer agent for the Series 2013- A
Notes will not be required to accept for registration of transfer the Series
2013-A Notes acquired by it, except upon presentation of an executed letter in
the form described herein; and


i.
it will obtain from any purchaser of the Series 2013-A Notes substantially the
same representations and warranties contained in the foregoing paragraphs.


























































































A1 - 4

--------------------------------------------------------------------------------



ANNEX 2


COVENANTS


HVF II and the Group I Administrator each severally covenants and agrees that,
until the Series 2013-A Notes have been paid in full and the Term has expired,
it will:


1.
Performance of Obligations. Duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Series 2013-A Related
Document to which it is a party.



2.
Amendments. Not amend, supplement, waive or otherwise modify, or consent to any
amendment, supplement, modification or waiver of:



i.
any provision of the Series 2013-A Related Documents (other than the Series
2013-A Supplement) or HVF Series 2013-G1 Related Documents if such amendment,
supplement, modification, waiver or consent adversely affects the Series 2013-A
Noteholders (A) other than with respect to the waiver of a Group I Leasing
Company Amortization Event with respect to the HVF Series 2013-G1 Note, without
the consent of the Series 2013-A Required Noteholders, or (B) solely with
respect to the waiver of a Group I Leasing Company Amortization Event with
respect to the HVF Series 2013-G1 Note, without the consent of the Required
Supermajority Controlling Class Series 2013-A Noteholders;



provided that, prior to entering into, granting or effecting any such amendment,
supplement, waiver, modification or consent without the consent of the Series
2013-A Required Noteholders (in the case of the foregoing clause (A)) or the
consent of the Required Supermajority Controlling Class Series 2013-A
Noteholders (in the case of the foregoing clause (B)), HVF II shall deliver to
the Trustee and each Funding Agent an Officer’s Certificate and Opinion of
Counsel (which may be based on an Officer’s Certificate) confirming, in each
case, that such amendment, supplement, modification, waiver or consent does not
adversely affect the Series 2013-A Noteholders;


provided further that, neither of the preceding clauses (A) or (B) shall apply
to:


(I)
any amendment, supplement, modification or consent with respect to any Series
2013-A Interest Rate Cap (A) the sole effect of which amendment, supplement,
modification or consent is to (w) increase the notional amount thereunder, (x)
modify the notional amortization schedule thereunder applicable during the
period between the Expected Final Payment Date and the Legal Final Payment Date
(y) decrease the strike rate of or (z) extend the term thereunder (B) if HVF






--------------------------------------------------------------------------------



II would be permitted to enter into such Series 2013-A Interest Rate Cap, as so
amended, supplemented or modified without the consent of the Series 2013-A
Noteholders,


(II)
any amendment, supplement, modification or consent with respect to any Series
2013-A Demand Note permitted pursuant to Section 4.5 of the Series 2013-A
Supplement, or



(III)
any amendment, supplement, modification or consent with respect to the
definitions of “Series 2013-G1 Commitment Termination Date”, “Series 2013-G1
Maximum Principal Amount” or “Special Term”, in each case, as such terms are
defined in the HVF Series 2013-G1 Supplement;



ii.
any Series 2013-A Letter of Credit so that it is not substantially in the form
of Exhibit I to this Series 2013-A Supplement without written consent of the
Required Controlling Class Series 2013-A Noteholders;



iii.
the defined terms “HVF II Group I Aggregate Asset Amount Deficiency” and “HVF II
Group I Liquidation Event” appearing in the HVF Series 2013-G1 Supplement, in
each case, without the written consent of each Committed Note Purchaser and each
Conduit Investor;



iv.
the defined terms “Group I Aggregate Asset Amount”, “Group I Aggregate Asset
Amount Deficiency”, “Group I Manufacturer Program”, “Group I Liquidation Event”,
“Group I Required Contractual Criteria” and “Group I Aggregate Asset Coverage
Threshold Amount”, in each case, appearing in the Group I Supplement, in each
case, without the written consent of each Committed Note Purchaser and each
Conduit Investor;



v.
the defined terms “Base Rate”, “Eurodollar Advance”, “Eurodollar Interest
Period”, “Eurodollar Rate”, “Eurodollar Rate (Reserve Adjusted)”, “Prime Rate”,
“Series 2013-A AAA Component”, “Series 2013-A Adjusted Asset Coverage Threshold
Amount”, “Series 2013-A Asset Amount”, “Series 2013-A Asset Coverage Threshold
Amount”, “Series 2013-A Commitment Termination Date”, “Series 2013-A Eligible
Manufacturer Receivable”, “Series 2013-A Liquidation Event”, “Series 2013-A
Manufacturer Concentration Excess Amount”, “Series 2013-A Manufacturer
Percentage”, “Series 2013-A Maximum Manufacturer Amount”, “Series 2013-A Maximum
Non-Investment Grade (High) Program Receivable Amount”, “Series 2013-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount”,
“Series 2013- A Non-Liened Vehicle Concentration Excess Amount”, “Series 2013-A
AAA Select Component”, “Series 2013-A Third-Party Market Value”, or “Up-Front
Fee”, in each case, appearing in the Series 2013-A Supplement, in each case,
without the written consent of each Committed Note Purchaser and each Conduit
Investor;


A2 - 2

--------------------------------------------------------------------------------



vi.
any defined terms included in any of the defined terms listed in any of the
preceding clauses (iii) through (v) if such amendment, supplement or
modification materially adversely affects the Series 2013-A Noteholders, without
the consent of each Committed Note Purchaser and each Conduit Investor; provided
that, prior to entering into, granting or effecting any such amendment,
supplement or modification without the consent of each Committed Note Purchaser
and each Conduit Investor, HVF II shall deliver to each Funding Agent an
Officer’s Certificate confirming, in each case, that such amendment, supplement
or modification does not materially adversely affect the Series 2013-A
Noteholders; provided further that, for the avoidance of doubt, in any such
case, the requirements of the preceding clause (i) shall remain applicable to
such amendment, supplement or modification of such defined term;



vii.
any of (I) the defined terms “Class A Commitment”, “Class A Commitment
Percentage”, “Class A Conduit Assignee”, “Class A CP Rate”, “Class A Funding
Conditions”, “Class A Investor Group Principal Amount”, “Class A Maximum
Investor Group Principal Amount”,

“Class A Program Fee”, “Class A Adjusted Advance Rate”, “Class A Baseline
Advance Rate”, “Class A Blended Advance Rate”, “Class A Concentration Excess
Advance Rate Adjustment”, “Class A MTM/DT Advance Rate Adjustment”, or “Class A
Undrawn Fee”, in each case, appearing in the Series 2013-A Supplement or (II)
the required amount of Enhancement or Group I Series Enhancement with respect to
the Class A Noteholders, in the case of either of the foregoing (I) or (II),
without the written consent of each Class A Committed Note Purchaser and each
Class A Conduit Investor;


viii.
any defined terms included in any of the defined terms listed in the preceding
clause (vii)(I) if such amendment, supplement or modification materially
adversely affects the Class A Noteholders, without the consent of each Class A
Committed Note Purchaser and each Class A Conduit Investor; provided that, prior
to entering into, granting or effecting any such amendment, supplement or
modification without the consent of each Class A Committed Note Purchaser and
each Class A Conduit Investor, HVF II shall deliver to each Class A Funding
Agent an Officer’s Certificate confirming, in each case, that such amendment,
supplement or modification does not materially adversely affect the Class A
Noteholders; provided further that, for the avoidance of doubt, in any such
case, the requirements of the preceding clause (i) shall remain applicable to
such amendment, supplement or modification of such defined term;



ix.
any of (I) the defined terms “Class B Commitment”, “Class B Commitment
Percentage”, “Class B Conduit Assignee”, “Class B CP Rate”, “Class B Funding
Conditions”, “Class B Investor Group Principal Amount”, “Class B Maximum
Investor Group Principal Amount”, “Class B Program Fee”, “Class B Adjusted
Advance Rate”, “Class B Baseline


A2 - 3

--------------------------------------------------------------------------------



Advance Rate”, “Class B Blended Advance Rate”, “Class B Concentration Excess
Advance Rate Adjustment”, “Class B MTM/DT Advance Rate Adjustment”, or “Class B
Undrawn Fee”, in each case, appearing in the Series 2013-A Supplement or (II)
the required amount of Enhancement or Group I Series Enhancement with respect to
the Class B Noteholders, in the case of either of the foregoing (I) or (II),
without the written consent of each Class B Committed Note Purchaser and each
Class B Conduit Investor;


x.
any defined terms included in any of the defined terms listed in the preceding
clause (ix)(I) if such amendment, supplement or modification materially
adversely affects the Class B Noteholders, without the consent of each Class B
Committed Note Purchaser and each Class B Conduit Investor; provided that, prior
to entering into, granting or effecting any such amendment, supplement or
modification without the consent of each Class B Committed Note Purchaser and
each Class B Conduit Investor, HVF II shall deliver to each Class B Funding
Agent an Officer’s Certificate confirming, in each case, that such amendment,
supplement or modification does not materially adversely affect the Class B
Noteholders; provided further that, for the avoidance of doubt, in any such
case, the requirements of the preceding clause (i) shall remain applicable to
such amendment, supplement or modification of such defined term; or



xi.
Section 10.2(b)(i) or 10.2(b)(ii) of the Group I Supplement, if such amendment,
supplement, modification, waiver or consent affects the Series 2013-A
Noteholders, without the consent of each Committed Note Purchaser and each
Conduit Investor.



3.
Delivery of Information. (i) At the same time any report, notice, certificate,
statement, Opinion of Counsel or other document is provided or caused to be
provided to the Trustee or any Rating Agency by HVF II or the Group I
Administrator under the Series 2013-A Supplement or, to the extent such report,
notice, certificate, statement, Opinion of Counsel or other document relates to
the Series 2013-A Notes, Series 2013-A Collateral or the Group I Indenture,
provide the Administrative Agent (who shall provide a copy thereof to the
Committed Note Purchasers and the Conduit Investors) with a copy of such report,
notice, certificate, Opinion of Counsel or other document, provided that, no
Opinion of Counsel delivered in connection with the issuance of any Series of
Notes (other than the Series 2013-A Notes) shall be required to be provided
pursuant to this clause (i), (ii) at the same time any report is provided or
caused to be provided by HVF to the HVF II Trustee pursuant to Sections 5.1(e)
or (f) of the HVF Series 2013-G1 Supplement, provide or cause to be provided to
the Administrative Agent a copy of such report and (iii) provide the
Administrative Agent and each Funding Agent such other information with respect
to HVF II or the Group I Administrator as the Administrative Agent or any
Funding Agent may from time to time reasonably request; provided however, that
neither HVF II nor the Group I Administrator shall have any obligation under
this Section 3 to deliver to the


A2 - 4

--------------------------------------------------------------------------------



Administrative Agent copies of any information, reports, notices, certificates,
statements, Opinions of Counsel or other documents relating solely to any Series
of Notes other than the Series 2013-A Notes, or any legal opinions or routine
communications, including determinations relating to payments, payment requests,
payment directions or other similar calculations. For the avoidance of doubt,
nothing in this Section 3 shall require any Opinion of Counsel provided to any
Person pursuant to this Section 3 to be addressed to such Person or to permit
such Person any basis on which to rely on such Opinion of Counsel.


4.
Access to Collateral Information. At any time and from time to time, following
reasonable prior notice from the Administrative Agent or any Funding Agent, and
during regular business hours, permit, and, if applicable, cause HVF to permit,
the Administrative Agent or any Funding Agent, or their respective agents or
representatives (including any independent public accounting firm, independent
consulting firm or other third party auditors) or permitted assigns, access to
the offices of, the Group I Administrator, Hertz, and HVF II, as applicable,



(i)to examine and make copies of and abstracts from all documentation relating
to the Series 2013-A Collateral on the same terms as are provided to the Trustee
under Section 6.4 of the Base Indenture (but excluding making copies of or
abstracts from any information that the Group I Administrator or HVF II
reasonably determines to be proprietary or confidential; provided that, for the
avoidance of doubt, all data and information used to calculate any Series 2013-A
MTM/DT Advance Rate Adjustment or lack thereof shall be deemed to be proprietary
and confidential), and


(ii)upon reasonable notice, to visit the offices and properties of, the Group I
Administrator, Hertz, and HVF II for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to the Series
2013-A Collateral, or the administration and performance of the Base Indenture,
the Group I Supplement, the Series 2013-A Supplement and the other Series 2013-A
Related Documents with any of the Authorized Officers or other nominees as such
officers specify, of the Group I Administrator, Hertz and/or HVF II, as
applicable, having knowledge of such matters, in each case as may reasonably be
requested; provided that, (i) prior to the occurrence of an Amortization Event
or Potential Amortization Event, in each case, with respect to the Series 2013-A
Notes, one such visit per annum, if requested, coordinated by the Administrative
Agent and in which each Funding Agent may participate shall be at HVF II’s sole
cost and expense and (ii) during the continuance of an Amortization Event or
Potential Amortization Event, in each case, with respect to the Series 2013-A
Notes, each such visit shall be at HVF II’s sole cost and expense.


Each party making a request pursuant to this Section 4 shall simultaneously send
a copy of such request to each of the Administrative Agent

A2 - 5

--------------------------------------------------------------------------------



and each Funding Agent, as applicable, so as to allow such other parties to
participate in the requested visit.


5.
Cash AUP. At any time and from time to time, following reasonable prior notice
from the Administrative Agent, cooperate with the Administrative Agent or its
agents or representatives (including any independent public accounting firm,
independent consulting firm or other third party auditors) or permitted assigns
in conducting a review of any ten (10) Business Days selected by the
Administrative Agent (or its representatives or agents), confirming (i) the
information contained in the Daily Group I Collection Report for each such day,
(ii) that the Group I Collections described in each such Daily Group I
Collection Report for each such day were applied correctly in accordance with
Article V of the Series 2013-A Supplement, (iii) the information contained in
the Series 2013-G1 Daily Collection Report (as defined in the HVF Series 2013-G1
Supplement) for each such day and (iv) that the Series 2013-G1 Collections (as
defined in the HVF Series 2013-G1 Supplement) described in each such Series
2013-G1 Daily Collection Report for each such day were applied correctly in
accordance with Article VII of the HVF Series 2013-G1 Supplement (a “Cash AUP”);
provided that, such Cash AUPs shall be at HVF II’s sole cost and expense (i) for
no more than one such Cash AUP per annum prior to the occurrence of an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2013-A Notes, and (ii) for each such Cash AUP after the occurrence
and during the continuance of an Amortization Event or Potential Amortization
Event, in each case with respect to the Series 2013-A Notes.



6.
Noteholder Statement AUP. On or prior to the Payment Date occurring in July of
each year, the Group I Administrator shall cause a firm of independent certified
public accountants or independent consultants (reasonably acceptable to both the
Administrative Agent and the Group I Administrator, which may be the Group I
Administrator’s accountants) to deliver to the Administrative Agent and each
Funding Agent, a report in a form reasonably acceptable to HVF II and the
Administrative Agent (a “Noteholder Statement AUP”); provided that, such
Noteholder Statement AUPs shall be at HVF II's sole cost and expense (i) for no
more than one such Noteholder Statement AUP per annum prior to the occurrence of
an Amortization Event or Potential Amortization Event, in each case with respect
to the Series 2013-A Notes and (ii) for each such Noteholder Statement AUP after
the occurrence and during the continuance of an Amortization Event or Potential
Amortization Event, in each case with respect to the Series 2013-A Notes.



7.
Margin Stock. Not permit any (i) part of the proceeds of any Advance to be (x)
used to purchase or carry any Margin Stock or (y) loaned to others for the
purpose of purchasing or carrying any Margin Stock or (ii) amounts owed with
respect to the Series 2013-A Notes to be secured, directly or indirectly, by any
Margin Stock.




A2 - 6

--------------------------------------------------------------------------------



8.
Reallocation of Excess Collections. On or after the Expected Final Payment Date,
use all amounts allocated to and available for distribution from each principal
collection account in respect of each Series of Group I Notes to decrease, pro
rata (based on Principal Amount), the Series 2013-A Principal Amount and the
principal amount of any other Series of Group I Notes that is then required to
be paid.



9.
Financial Statements. Commencing on the Series 2013-A Restatement Effective
Date, deliver to each Funding Agent within 120 days after the end of each fiscal
year of HVF II, the financial statements prepared pursuant to Section 6.16 of
the Base Indenture.



10.
Collateral Agent Report. In the case of the Group I Administrator, for so long
as a Group I Liquidation Event for any Series of Group I Notes is continuing,
furnish or cause the Group I Lease Servicer to furnish to the Administrative
Agent and each Series 2013-A Noteholder, the Collateral Agent Report prepared in
accordance with Section 2.4 of the Collateral Agency Agreement; provided that
the Group I Servicer may furnish or cause to be furnished to the Administrative
Agent any such Collateral Agent Report, by posting, or causing to be posted,
such Collateral Agent Report to a password-protected website made available to
the Administrative Agent or by any other reasonable means of electronic
transmission (including, without limitation, e-mail, file transfer protocol or
otherwise).



11.
Further Assurances. At any time and from time to time, upon the written request
of the Administrative Agent, and at its sole expense, promptly and duly execute
and deliver any and all such further instruments and documents and take such
further action as the Administrative Agent may reasonably deem desirable in
obtaining the full benefits of this Series 2013-A Supplement and of the rights
and powers herein granted, including the filing of any financing or continuation
statements under the UCC in effect in any jurisdiction with respect to the liens
and security interests granted hereby.



12.
Group I Administrator Replacement. Not appoint or agree to the appointment of
any successor Group I Administrator (other than the Group I Back-Up
Administrator) without the prior written consent of the Required Controlling
Class Series 2013-A Noteholders.



13.
Series 2013-G1 Administrator Replacement. Not appoint or agree to the
appointment of any successor Series 2013-G1 Administrator (other than the Series
2013-G1 Back-Up Administrator) without the prior written consent of the Required
Controlling Class Series 2013-A Noteholders.



14.
Series 2013-G1 Back-Up Disposition Agent Agreement Amendments. Not amend the
Series 2013-G1 Back-Up Disposition Agent Agreement in a manner that materially
adversely affects the Series 2013-A Noteholders, as determined by the
Administrative Agent in its sole discretion, without the prior written consent
of the Required Controlling Class Series 2013-A Noteholders.


A2 - 7

--------------------------------------------------------------------------------



15.
Independent Directors. (x) Not remove any Independent Director of the HVF II
General Partner or HVF, without (i) delivering an Officer’s Certificate to the
Administrative Agent certifying that the replacement Independent Director of the
applicable entity satisfies the definition of Independent Director and (ii)
obtaining the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed), in each case, no later than ten (10) Business
Days prior to the effectiveness of such removal (or such shorter period as my be
agreed to by the Administrative Agent) and (y) not replace any Independent
Director of the HVF II General Partner or HVF unless (i) it has obtained the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed) or (ii) such replacement Independent Director is an
officer, director or employee of an entity that provides, in the ordinary course
of its business, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
otherwise meets the applicable definition of Independent Director; provided,
that, for the avoidance of doubt, in the event that an Independent Director of
the HVF II General Partner or HVF is removed in connection with any such
replacement, the HVF II General Partner or HVF, as applicable, and the Group I
Administrator shall be required to effect such removal in accordance with clause
(x) above.



16.
Notice of Certain Amendments. Within five (5) Business Days of the execution of
any amendment or modification of any Series 2013-A Related Document or any HVF
Series 2013-G1 Related Document, the Group I Administrator shall provide written
notification of such amendment or modification to Standard & Poor’s for so long
as Standard & Poor’s is rating any Series 2013-A Commercial Paper.



17.
Standard & Poor’s Limitation on Permitted Investments. For so long as any Series
2013-A Commercial Paper is being rated by Standard & Poor’s and the Funding
Agent with respect the Investor Group that issues such Series 2013-A Commercial
Paper has notified HVF II in writing that such Series 2013-A Commercial Paper
has not been issued on a “fully-wrapped” basis (and, if so notified, until such
notice has been revoked by such Funding Agent), neither the Group I
Administrator nor HVF II shall invest, or direct the investment of, any funds on
deposit in any Series 2013-A Accounts, in a Permitted Investment that is a
Permitted Investment pursuant to clause (viii) of the definition thereof (an
“Additional Permitted Investment”), unless the Group I Administrator shall have
received confirmation in writing from Standard & Poor’s that the investment of
such funds in an Additional Permitted Investment will not cause the rating on
such Series 2013-A Commercial Paper being rated by Standard & Poor’s to be
reduced or withdrawn.



18.
Maintenance of Separate Existence. Take or refrain from taking, as the case may
be, all other actions that are necessary to be taken or not to be taken in order
to (x) ensure that the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions remain true and correct in all material
respects




A2 - 8

--------------------------------------------------------------------------------



with respect to HVF II and (y) comply in all material respects with those
procedures described in such provisions that are applicable to HVF II.


19.
Merger.



i.
Solely with respect to HVF II, not be a party to any merger or consolidation
without the prior written consent of the Required Controlling Class Series
2013-A Noteholders.



ii.
Solely with respect to the Group I Administrator, not permit or suffer HVF to be
a party to any merger or consolidation without the prior written consent of the
Required Controlling Class Series 2013-A Noteholders.



20.
Series 2013-A Third-Party Market Value Procedures. Comply with the Series 2013-A
Third-Party Market Value Procedures in all material respects.



21.
Enhancement Provider Ratings. Solely with respect to the Group I Administrator,
at least once every calendar month, determine (a) whether any Series 2013-A
Letter of Credit Provider has been subject to a Series 2013-A Downgrade Event
and (b) whether each Interest Rate Cap Provider is an Eligible Interest Rate Cap
Provider.



22.
RCFC Nominee. On any date during the RCFC Nominee Applicability Period, not
permit or suffer to exist any amendment to the RCFC Nominee Agreement or to
RCFC’s organizational documents unless the Series 2013-A Rating Agency Condition
shall have been satisfied with respect to such amendment.



23.
Additional Group I Leasing Companies.    Solely with respect to HVF II, not
designate any Additional Group I Leasing Company or acquire any Additional Group
I Leasing Company Notes, in each case, without the prior written consent of the
Required Controlling Class Series 2013-A Noteholders.



24.
Future Issuances of Group I Notes. Not issue any other Series of Group I Notes
on any date on which any Group I Leasing Company Amortization Event or Group I
Potential Leasing Company Amortization Event is continuing without the prior
written consent of the Required Controlling Class Series 2013-A Noteholders.



25.
Financial Statements and Other Reporting. Solely with respect to the Group I
Administrator, furnish or cause to be furnished to each Funding Agent:



i.
commencing on the Series 2013-A Restatement Effective Date, within 120 days
after the end of each of Hertz’s fiscal years, copies of the Annual




A2 - 9

--------------------------------------------------------------------------------



Report on Form 10-K filed by Hertz with the SEC or, if Hertz is not a reporting
company, information equivalent to that which would be required to be included
in the financial statements contained in such an Annual Report if Hertz were a
reporting company, including consolidated financial statements consisting of a
balance sheet of Hertz and its consolidated subsidiaries as at the end of such
fiscal year and statements of income, stockholders’ equity and cash flows of
Hertz and its consolidated subsidiaries for such fiscal year, setting forth in
comparative form the corresponding figures for the preceding fiscal year (if
applicable), certified by and containing an opinion, unqualified as to scope, of
a firm of independent certified public accountants of nationally recognized
standing selected by Hertz;


ii.
commencing on the Series 2013-A Restatement Effective Date, within sixty (60)
days after the end of each of the first three quarters of each of Hertz’s fiscal
years, copies of the Quarterly Report on Form 10-Q filed by Hertz with the SEC
or, if Hertz is not a reporting company, information equivalent to that which
would be required to be included in the financial statements contained in such a
Quarterly Report if Hertz were a reporting company, including (x) financial
statements consisting of consolidated balance sheets of Hertz and its
consolidated subsidiaries as at the end of such quarter and statements of
income, stockholders’ equity and cash flows of Hertz and its consolidated
subsidiaries for each such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(if applicable), all in reasonable detail and certified (subject to normal
year-end audit adjustments) by a senior financial officer of Hertz as having
been prepared in accordance with GAAP;



iii.
simultaneously with the delivery of the Annual Report on Form 10-K (or
equivalent information) referred to in (i) above and the Quarterly Report on
Form 10-Q (or equivalent information) referred to in (ii) above, an Officer’s
Certificate of Hertz stating whether, to the knowledge of such officer, there
exists on the date of the certificate any condition or event that then
constitutes, or that after notice or lapse of time or both would constitute, a
Series 2013-G1 Potential Operating Lease Event of Default (as defined in the HVF
Series 2013-G1 Supplement) or Series 2013-G1 Operating Lease Event of Default
(as defined in the HVF Series 2013-G1 Supplement), and, if any such condition or
event exists, specifying the nature and period of existence thereof and the
action Hertz is taking and proposes to take with respect thereto;



iv.
promptly after obtaining actual knowledge thereof, notice of any Series 2013-G1
Manufacturer Event of Default (as defined in the HVF Series




A2 - 10

--------------------------------------------------------------------------------



2013-G1 Supplement) or termination of a Series 2013-G1 Manufacturer Program (as
defined in the HVF Series 2013-G1 Supplement); and




v.
promptly after any Authorized Officer of Hertz becomes aware of the occurrence
of any Reportable Event (as defined in the HVF Series 2013- G1 Supplement)
(other than a reduction in active Plan participants) with respect to any Plan
(as defined in the HVF Series 2013-G1 Supplement) of Hertz, a certificate signed
by an Authorized Officer of Hertz setting forth the details as to such
Reportable Event and the action that such Lessee is taking and proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event given to the Pension Benefit Guaranty Corporation.



The financial data that shall be delivered to the Funding Agents pursuant to the
foregoing paragraphs (i) and (ii) shall be prepared in conformity with GAAP.


Notwithstanding the foregoing provisions of this Section 25, if any audited or
reviewed financial statements or information required to be included in any such
filing are not reasonably available on a timely basis as a result of such
Hertz’s accountants not being “independent” (as defined pursuant to the Exchange
Act and the rules and regulations of the SEC thereunder), the Group I
Administrator may, in lieu of furnishing or causing to be furnished the
information, documents and reports so required to be furnished, elect to make a
filing on an alternative form or transmit or make available unaudited or
unreviewed financial statements or information substantially similar to such
required audited or reviewed financial statements or information, provided that
the Group I Administrator shall in any event be required to furnish or cause to
be furnished such filing and so transmit or make available such audited or
reviewed financial statements or information no later than the first anniversary
of the date on which the same was otherwise required pursuant to the preceding
provisions of this Section 25.


Documents, reports, notices or other information required to be furnished or
delivered pursuant to this Section 25 may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which Hertz
posts such documents, or provides a link thereto on Hertz’s or any Parent’s
website (or such other website address as the Group I Administrator may specify
by written notice to the Funding Agents from time to time) or (ii) on which such
documents are posted on Hertz’s or any Parent’s behalf on an internet or
intranet website to which the Funding Agents have access (whether a commercial,
government or third-party website or whether sponsored by or on behalf of the
Funding Agents).



A2 - 11

--------------------------------------------------------------------------------



26.
Delivery of Certain Written Rating Agency Confirmations. Upon written request of
the Administrative Agent at any time following the issuance of any other Series
of Group I Notes on any date after the date hereof, promptly furnish to the
Administrative Agent a copy of each written confirmation received by HVF II from
any Rating Agency confirming that the Rating Agency Condition with respect to
any Series of Group I Notes Outstanding as of the date of such issuance has been
satisfied with respect to such issuance.





27.
Inter-Series Paired Drawn Percentages. Solely with respect to HVF II, if,
immediately after giving effect to any Class A Advance or any “Class A Advance”
(under and as defined in the Series 2014-A Supplement), the difference between
the Class A Drawn Percentage and the “Class A Drawn Percentage” (under and as
defined in the Series 2014-A Supplement) would exceed 5.00%, then promptly use
commercially reasonable efforts to request Class A Advances and/or “Class A
Advances” (under and as defined in the Series 2014-A Supplement) and/or effect
Class A Voluntary Decreases and/or “Class A Voluntary Decreases” (under and as
defined in the Series 2014-A Supplement) to the extent necessary to cause the
Class A Drawn Percentage to equal the “Class A Drawn Percentage” (under and as
defined in the Series 2014-A Supplement) promptly following such Class A Advance
or “Class A Advance”, as the case may be; provided that, HVF II’s obligations
pursuant to this Section 27 shall be qualified in their entirety by HVF II’s
right to request Class A Advances, Class B Advances, “Class A Advances” (under
and as defined in the Series 2014-A Supplement) and/or “Class B Advances” (under
and as defined in the Series 2014- A Supplement) and/or effect Class A Voluntary
Decreases, Class B Voluntary Decreases, “Class A Voluntary Decreases” (under and
as defined in the Series 2014-A Supplement) and/or “Class B Voluntary Decreases”
(under and as defined in the Series 2014-A Supplement) pursuant to the Series
2013-A Supplement and the Series 2014-A Supplement.





28.
A/B Advance Allocations.    Solely with respect to HVF II, not, without the
prior written consent of each Class B Noteholder, permit the Class B Principal
Amount for any five (5) consecutive Business Day period during the Series 2013-A
Revolving Period to equal less than the lesser of (a) the Class B Maximum
Principal Amount as of such date and (b) the product of (i) the Class A
Principal Amount as of such date and (ii) a fraction, the numerator of which is
(A) the excess, if any, of the Class B Blended Advance Rate over the Class A
Blended Advance Rate, in each case as of such date, and the denominator of which
is (B) the Class A Blended Advance Rate as of such date; provided that, HVF II’s
obligation pursuant to this Section 28 shall be qualified in its entirety by HVF
II’s right to request Class A Advances, Class A Decreases, Class B Advances
and/or Class B Decreases pursuant to the Series 2013-A Supplement.




A2 - 12

--------------------------------------------------------------------------------



29.
Mandatory Reductions of Class B Maximum Principal Amount. Solely with respect to
HVF II, unless otherwise consented to in writing by each Class B Noteholder, on
October 31, 2016 effect a permanent reduction (but without prejudice to HVF II’s
right to effect a Class B Investor Group Maximum Principal Increase with respect
to any Class B Investor Group in accordance with Section

2.1 of the Series 2013-A Supplement) of the Class B Maximum Principal Amount as
of such date and a corresponding reduction of each Class B Maximum Investor
Group Principal Amount as of such date in accordance with Section 2.5 of the
Series 2013-A Supplement (and effect any Class B Decreases pursuant to Section
2.3 of the Series 2013-A Supplement to be paid in accordance with Section 5.2(g)
that would be necessary to effect any such reduction), in an amount such that
after giving effect to such reduction and any reduction to the “Class B Maximum
Principal Amount” (under and as defined in the Series 2013-B Supplement) on such
date, the sum of (i) the Class B Maximum Principal Amount as of such date, and
(ii) the “Class B Maximum Principal Amount” (under and as defined in the Series
2013-B Supplement) as of such date are equal to or less than $75,000,000.





























































A2 - 13

--------------------------------------------------------------------------------



ANNEX 3


CONDITIONS PRECEDENT


The effectiveness of this Series 2013-A Supplement is subject to the following,
in each case as of the Series 2013-A Restatement Effective Date:


1.the Base Indenture and the Group I Supplement shall be in full force and
effect;


2.each Funding Agent shall have received copies of (i) the Certificate of
Incorporation and By-Laws of Hertz, the certificate of incorporation and by-laws
of the HVF II General Partner and the certificate of formation and limited
partnership agreement of HVF II, certified by the Secretary of State of the
state of incorporation or organization, as the case may be, (ii) resolutions of
the board of directors (or an authorized committee thereof) of the HVF II
General Partner and Hertz with respect to the transactions contemplated by this
Series 2013-A Supplement, and (iii) an incumbency certificate of the HVF II
General Partner and Hertz, each certified by the secretary or assistant
secretary of the related entity in form and substance reasonably satisfactory to
the Administrative Agent;


3.each Class A Conduit Investor, or if there is no Class A Conduit Investor with
respect to any Class A Investor Group, the Class A Committed Note Purchaser with
respect to such Class A Investor Group, shall have received a copy of a draft
press release, in form and substance reasonably satisfactory to it, to be
published by DBRS stating that, after giving effect to the execution of this
Series 2013-A Supplement, the public long term credit rating assigned to the
Class A Notes is “A” and such Class A Conduit Investors and Class A Committed
Note Purchasers shall have received evidence that DBRS has agreed to publish
such press release;


4.each Class B Conduit Investor, or if there is no Class B Conduit Investor with
respect to any Class B Investor Group, the Class B Committed Note Purchaser with
respect to such Class B Investor Group, shall have received a copy of a draft
press release, in form and substance reasonably satisfactory to it, to be
published by DBRS stating that, after giving effect to the execution of this
Series 2013-A Supplement, the public long term credit rating assigned to the
Class B Notes is “BBB” and such Class B Conduit Investors and Class B Committed
Note Purchasers shall have received evidence that DBRS has agreed to publish
such press release;


5.each Conduit Investor and each Committed Note Purchaser shall have received
opinions of counsel (i) from Weil, Gotshal & Manges LLP, or other counsel
acceptable to the Conduit Investors and the Committed Note Purchasers, with
respect to such matters as any such Conduit Investor or Committed Note Purchaser
shall reasonably request (including regarding non-consolidation, true lease,
true-sale and UCC security interest matters, tax and no-conflicts) and (ii) from
counsel to the Trustee acceptable to the Conduit Investors and the Committed
Note Purchasers with respect to such matters as any such Conduit Investor or
Committed Note Purchaser shall reasonably request;





--------------------------------------------------------------------------------



6.the Administrative Agent shall have received evidence satisfactory to it of
the completion of all UCC filings as may be necessary to perfect or evidence the
assignment by HVF II to the Trustee of its interests in the Series 2013-A
Collateral, the proceeds thereof and the security interests granted pursuant to
the Series 2013-A Supplement and the Group I Supplement;


7.the Administrative Agent shall have received a written search report listing
all effective financing statements that name HVF II as debtor or assignor and
that are filed in the State of Delaware and in any other jurisdiction that the
Administrative Agent determines is necessary or appropriate, together with
copies of such financing statements, and tax and judgment lien searches showing
no such liens that are not permitted by the Series 2013-A Related Documents;


8.each Class A Committed Note Purchaser shall have received payment of the Up-
Front Fee owing to it; and


9.no later than two (2) days prior to the Series 2013-A Restatement Effective
Date, the Administrative Agent shall have received all documentation and other
information about HVF II and Hertz that the Administrative Agent has reasonably
determined is required by regulatory authorities under “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, and that the Administrative Agent has reasonably requested in
writing at least five (5) days prior to the Series 2013-A Restatement Effective
Date.

























































A3 - 15

--------------------------------------------------------------------------------



ANNEX 4


SECURITISATION RISK RETENTION REPRESENTATIONS AND UNDERTAKING


1.
The Group I Administrator represents and warrants to each Conduit Investor and
each Committed Note Purchaser as of the Series 2013-A Restatement Effective Date
that:



i.
it owns 100% of the issued and outstanding limited liability company interests
in HVF (the “HVF Equity”);



ii.
the Series 2013-A Blended Advance Rate does not exceed 95%; and



iii.
the Series 2013-G1 Advance Rate (as defined in the HVF Series 2013-G1
Supplement) does not exceed 95%,



2.
The Group I Administrator agrees for the benefit of each Conduit Investor and
Committed Note Purchaser that it shall, for so long as any Series 2013-A Notes
are Outstanding:



(a)
not sell or transfer (in whole or in part) the HVF Equity or subject the HVF
Equity to any credit risk mitigation, any short positions or any other hedge;
provided that, the HVF Equity may be pledged insofar as it is not otherwise
prohibited from pledging the HVF Equity under the HVF Series 2013-G1 Supplement;



(b)
promptly provide notice to each Conduit Investor and Committed Note Purchaser in
the event that it fails to comply with clause (a) above; and



(c)
provide any and all information reasonably requested by any Committed Note
Purchaser that is required by any such Committed Note Purchaser or any Conduit
Investor in such Committed Note Purchaser’s Investor Group for purposes of
complying with the Retention Requirement Law; provided that, compliance by the
Group I Administrator with this clause (c) shall be at the expense of the
requesting Committed Note Purchaser, and provided further that, this clause (c)
shall not apply to information that the Group I Administrator is not able to
provide (whether because the Group I Administrator has not been able to obtain
the requested information after having made all reasonable efforts to do so, or
by reason of any contractual, statutory or regulatory obligations binding on
it).



3.
The Group I Administrator hereby represents and warrants to each Conduit
Investor and each Committed Purchaser, as of the Series 2013-A Restatement
Effective Date, as of the date of each Advance and as of the date of delivery of




--------------------------------------------------------------------------------



each Monthly Noteholders’ Statement that it continues to comply with Section 1
of this Annex 4 as of such date.


4.
Anything to the contrary in this Annex 4 notwithstanding, the Group I
Administrator shall not be in breach of any undertaking, representation or
warranty in this Annex 4 if it fails to comply due to events, actions or
circumstances beyond its control.



5.
The Group I Administrator intends to hold the HVF Equity as “originator” for the
purposes of the Retention Requirement Law and intends that its holding of such
HVF Equity will satisfy the Retention Requirement Law in the manner described in
item (d) of the second sub-paragraph of Article 405(1) of the Capital
Requirements Regulation. For the avoidance of doubt, notwithstanding such
statement of intent, the Group I Administrator makes no representation or
warranty in this paragraph 5 that it will constitute an “originator” for the
purposes of the Retention Requirement Law or that its holding of such HVF Equity
will satisfy the Retention Requirement Law in the manner described in item (d)
of the second sub-paragraph of Article 405(1) of the Capital Requirements
Regulation, and if (a) the Group I Administrator does not constitute an
"originator" or holds any of the HVF Equity in a capacity other than as
“originator”, in each case for the purposes of the Retention Requirement Law, or
(b) the Group I Administrator's holding of any of the HVF Equity fails to
satisfy the Retention Requirement Law in the manner described in item (d) of the
second sub- paragraph of Article 405(1) of the Capital Requirements Regulation,
then none of the events or conditions described in the preceding clauses (a) or
(b) shall result in any Amortization Event, Potential Amortization Event, event
of default, potential event of default or similar consequence, however styled,
defined or denominated; provided that the foregoing shall not relieve the Group
I Administrator of its obligation to comply with paragraphs 1 through 4 above.











































2



--------------------------------------------------------------------------------



EXHIBIT A-1
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS A





--------------------------------------------------------------------------------



SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS A
















No. R-[ ]




SEE REVERSE FOR CERTAIN CONDITIONS


THIS CLASS A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE SKY” LAWS.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF HERTZ
VEHICLE FINANCING II LP, A SPECIAL PURPOSE LIMITED PARTNERSHIP ESTABLISHED UNDER
THE LAWS OF DELAWARE (THE “COMPANY”), THAT SUCH CLASS A NOTE IS BEING ACQUIRED
FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR (D) PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION,
SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE
(C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN THE FORM OF
EXHIBIT E-1 TO THE SERIES 2013- A SUPPLEMENT CERTIFYING, AMONG OTHER THINGS,
THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT TO THE
RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO IT.





--------------------------------------------------------------------------------



HERTZ VEHICLE FINANCING II LP


SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS A


Hertz Vehicle Financing II LP, a special purpose limited partnership established
under the laws of Delaware, (herein referenced as the “Company”), for value
received, hereby promises to pay to [    ], as funding agent for [    ], as a
Class A Committed Note Purchaser, and [        ], as a Class A Conduit Investor
(the “Class A Note Purchaser”), or its registered assigns, the aggregate
principal sum of up to
[    ] DOLLARS AND [        ] CENTS ($[ ]) (but in no event greater than the
Class A Investor Group Principal Amount with respect to the Class A Note
Purchaser’s Class A Investor Group, as determined in accordance with the Series
2013-A Supplement) or, if less, the aggregate unpaid principal amount shown on
the schedule attached hereto (and any continuation thereof), which amount in any
case shall be payable in the amounts and at the times set forth in the Group I
Indenture and the Series 2013-A Supplement; provided, that, the entire unpaid
principal amount of this Class A Note shall be due on the Legal Final Payment
Date.    The Company will pay interest on this Class A Note at the Class A Note
Rate.    Such interest shall be payable on each Payment Date until the principal
of this Class A Note is paid or made available for payment, to the extent funds
are available from Group I Interest Collections allocable to the Class A Note in
accordance with the terms of the Series 2013-A Supplement.    In addition, the
Company will pay interest on this Class A Note, to the extent funds are
available from Group I Interest Collections allocable to the Class A Note, on
the dates set forth in Section 5.3 of the Series 2013-A
Supplement.        Pursuant to Sections 2.2 and 2.3 of the Series 2013-A
Supplement, the principal amount of this Class A Note shall be subject to
Advances and Decreases on any Business Day during the Series 2013-A Revolving
Period, and accordingly, such principal amount is subject to prepayment in whole
or in part at any time.    During the Series 2013-A Revolving Period, this Class
A Note is subject to mandatory prepayment, to the extent funds have been
allocated to the Series 2013-A Principal Collection Account and are available
therefor, in accordance with Section 2.3(b) of the Series 2013-A
Supplement.        Beginning on the first Payment Date following the occurrence
of a Series 2013-A Amortization Event, subject to cure in accordance with the
Series 2013-A Supplement, the principal of this Class A Note shall be paid in
installments on each subsequent Payment Date to the extent of funds available
for payment therefor pursuant to the Indenture.    Such principal of and
interest on this Class A Note shall be paid in the manner specified on the
reverse hereof.


The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.    Except as otherwise provided
in the Indenture, payments made by the Company with respect to this Class A Note
shall be applied first to interest due and payable on this Class A Note as
provided above and then to the unpaid principal of this Class A Note.    This
Class A Note does not represent an interest in, or an obligation of, The Hertz
Corporation or any affiliate of The Hertz Corporation other than the Company.





--------------------------------------------------------------------------------



Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A Note.    Although a summary of certain provisions of
the Indenture is set forth below and on the reverse hereof and made a part
hereof, this Class A Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company and the Trustee. A copy of
the Indenture may be requested from the Trustee by writing to the Trustee at:
The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle Street, Suite
1020, Chicago, Illinois 60602, Attention:    Corporate Trust
Administration–Structured Finance.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Dated: [ ], 2015




HERTZ VEHICLE FINANCING II LP


By HVF II GP Corp., its General Partner




By:     




Name:    R. Scott Massengill Title:    Treasurer




TRUSTEE’S CERTIFICATE OF AUTHENTICATION


This is one of the Class A Notes, of the Series 2013-A Notes, a series issued
under the within-mentioned Indenture.


Dated: [ ], 2015






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,


as Trustee




By:     




Authorized Signatory





--------------------------------------------------------------------------------



REVERSE OF SERIES 2013-A NOTE, CLASS A


This Series 2013-A Note, Class A is one of a duly authorized issue of Group I
Notes of the Company, designated as its Series 2013-A Variable Funding Rental
Car Asset Backed Notes (herein called the “Class A Note”), issued under (i) the
Amended and Restated Base Indenture, dated as of October 31, 2014 (as amended,
supplemented or modified, is herein referred to as the “Base Indenture”),
between the Company and The Bank of New York Mellon Trust Company,
N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee
(the “Trustee”, which term includes any successor Trustee under the Base
Indenture), (ii) the Amended and Restated Group I Supplement, dated as of
October 31, 2014 (as amended, supplemented or modified from time to time, is
herein referred to as the “Group I Supplement”), between the Company and the
Trustee and (iii) the Second Amended and Restated Series 2013-A Supplement,
dated as of December 3, 2015 (as further amended, supplemented or modified from
time to time, is herein referred to as the “Series 2013-A Supplement”), among
the Company, the Administrative Agent, certain Committed Note Purchasers,
certain Conduit Investors, certain Funding Agents and the Trustee.    The Base
Indenture, together with the Group I Supplement and the Series 2013-A Supplement
are referred to herein collectively, as the “Indenture”.
Except as set forth in the Series 2013-A Supplement, the Class A Note is subject
to all terms of the Base Indenture and Group I Supplement.    Except as set
forth in the Series 2013-A Supplement and the Group I Supplement, the Class A
Note is subject to all of the terms of the Base Indenture.    All terms used in
this Class A Note that are defined in the Series 2013-A Supplement shall have
the meanings assigned to them in or pursuant to the Series 2013-A Supplement.


The Class A Note is and will be secured as provided in the Indenture.


“Payment Date” means the 25th day of each calendar month, or, if any such date
is not a Business Day, the next succeeding Business Day, commencing December 28,
2015.


As described above, the entire unpaid principal amount of this Class A Note
shall be due and payable on the Legal Final Payment Date, in accordance with
Section 2.8 of the Series 2013- A Supplement.    Notwithstanding the foregoing,
if an Amortization Event with respect to the Class A Notes shall have occurred
and be continuing then, in certain circumstances, principal of the Class A Note
may be paid earlier, as described in the Indenture.    All principal payments of
the Class A Note shall be made to the Class A Noteholders.


Payments of interest on this Class A Note are due and payable on each Payment
Date or such other date as may be specified in the Series 2013-A Supplement,
together with the installment of principal then due, if any, and any payments of
principal made on any Business Day in respect of any Decreases, to the extent
not in full payment of this Class A Note, shall be made by wire transfer to the
Holder of record of this Class A Note (or one or more predecessor Class A Notes)
on the Note Register as of the close of business on each Record Date.    Any
reduction in the principal amount of this Class A Note (or one or more
predecessor Class A Notes) effected by any payments made on any Payment Date
shall be binding upon all future Holders of this Class A Note and of any Class A
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof, whether or not noted thereon.





--------------------------------------------------------------------------------



The Company shall pay interest on overdue installments of interest at the Class
A Note Rate to the extent lawful.


Subject to the terms of the Indenture, the holder of any Class A Note may
transfer the same in whole or in part, in an amount equivalent to an authorized
denomination, by surrendering such Class A Note at the office maintained by the
Registrar for such purpose pursuant to Section 2.5 of the Base Indenture, with
the form of transfer endorsed on it duly completed and executed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar by, the holder thereof and accompanied by a
certificate substantially in the form of Exhibit E-1 to the Series 2013-A
Supplement.    In exchange for any Class A Note properly presented for transfer,
the Company shall execute and the Trustee shall promptly authenticate and
deliver or cause to be authenticated and delivered in compliance with applicable
law, to the transferee at such office, or send by mail (at the risk of the
transferee) to such address as the transferee may request, Class A Notes for the
same aggregate principal amount as was transferred.    In the case of the
transfer of any Class A Note in part, the Company shall execute and the Trustee
shall promptly authenticate and deliver or cause to be authenticated and
delivered to the transferor at such office, or send by mail (at the risk of the
transferor) to such address as the transferor may request, Class A Notes for the
aggregate principal amount that was not transferred.    No transfer of any Class
A Note shall be made unless the request for such transfer is made by each Class
A Noteholder at such office.
Upon the issuance of transferred Class A Notes, the Trustee shall recognize the
Holders of such Class A Notes as Class A Noteholders.


Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Trustee or the Company on the Class A Note or under the
Indenture or any certificate or other writing delivered in connection therewith,
against the Trustee in its individual capacity, or against any stockholder,
member, employee, officer, director or incorporator of the Company; provided,
however, that nothing contained herein shall be taken to prevent recourse to,
and enforcement against, the assets of the Company constituting Series 2013-A
Collateral for any and all liabilities, obligations and undertakings contained
in the Indenture or in this Class A Note, to the extent provided for in the
Indenture.


Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will not, for a period of one year and one day following payment in full of the
Class A Notes and each other Series of Notes issued under the Base Indenture,
institute against the Company, or join with any other Person in instituting
against the Company, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States Federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, the Indenture or the Master Related Documents.


Prior to the due presentment for registration of transfer of this Class A Note,
the Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Class A Note (as of the day of determination or as
of such other date as may be specified in the Indenture) is registered as the
owner hereof for all purposes, whether or not this





--------------------------------------------------------------------------------



Class A Note shall be overdue, and neither the Company, the Trustee nor any such
agent shall be affected by notice to the contrary.


It is the intent of the Company and each Class A Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Class A Note will evidence indebtedness secured by
the Series 2013-A Collateral.    Each Class A Noteholder, by the acceptance of
this Class A Note, agrees to treat this Class A Note for purposes of Federal,
state and local income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holder of the Class A Notes under the Indenture at
any time by the Company with the consent of the applicable Person(s) specified
therein.    The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Class A Notes.    Any such consent or
waiver by such Person(s) shall be conclusive and binding upon the Class A
Noteholders and upon all future Holders of this Class A Note and of any Class A
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Class A Note.    The Indenture also permits the Company and the Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of any other Person.


The term “Company” as used in this Class A Note includes any successor to the
Company under the Indenture.


The Class A Note is issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class A Note and the Indenture, and all matters arising out of or relating
to this Class A Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.


No reference herein to the Indenture and no provision of this Class A Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note at the times, place and rate, and in the coin or currency herein
prescribed, subject to any duty of the Company to deduct or withhold any amounts
as required by law, including any applicable U.S. withholding taxes; provided
that, notwithstanding anything to the contrary herein or in the Indenture, the
Class A Noteholders shall only have recourse to the Series 2013-A Collateral.





--------------------------------------------------------------------------------



INCREASES AND DECREASES


Date
Unpaid Principal Amount
Increase
Decrease
Total
Class A Note Rate
Interest Period (if applicable)
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



ASSIGNMENT


Social Security or taxpayer I.D. or other identifying number of assignee








FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
    
(name and address of assignee)
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints    , attorney, to transfer said Class A Note on the
books kept for registration thereof, with full power of substitution in the
premises.


Dated:     




1








Signature Guaranteed:














Name: Title:






























    
1 NOTE:    The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Note in every
particular, without alteration, enlargement or any change whatsoever.





--------------------------------------------------------------------------------



EXHIBIT A-2
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS B





--------------------------------------------------------------------------------



SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS B
















No. R-[ ]




SEE REVERSE FOR CERTAIN CONDITIONS


THIS CLASS B NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE SKY” LAWS.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF HERTZ
VEHICLE FINANCING II LP, A SPECIAL PURPOSE LIMITED PARTNERSHIP ESTABLISHED UNDER
THE LAWS OF DELAWARE (THE “COMPANY”), THAT SUCH CLASS B NOTE IS BEING ACQUIRED
FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR (D) PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION,
SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE
(C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN THE FORM OF
EXHIBIT E-2 TO THE SERIES 2013- A SUPPLEMENT CERTIFYING, AMONG OTHER THINGS,
THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT TO THE
RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO IT.





--------------------------------------------------------------------------------



HERTZ VEHICLE FINANCING II LP


SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE, CLASS B


Hertz Vehicle Financing II LP, a special purpose limited partnership established
under the laws of Delaware, (herein referenced as the “Company”), for value
received, hereby promises to pay to [    ], as funding agent for [    ], as a
Class B Committed Note Purchaser, and [        ], as a Class B Conduit Investor
(the “Class B Note Purchaser”), or its registered assigns, the aggregate
principal sum of up to
[    ] DOLLARS AND [        ] CENTS ($[ ]) (but in no event greater than the
Class B Investor Group Principal Amount with respect to the Class B Note
Purchaser’s Class B Investor Group, as determined in accordance with the Series
2013-A Supplement) or, if less, the aggregate unpaid principal amount shown on
the schedule attached hereto (and any continuation thereof), which amount in any
case shall be payable in the amounts and at the times set forth in the Group I
Indenture and the Series 2013-A Supplement; provided, that, the entire unpaid
principal amount of this Class B Note shall be due on the Legal Final Payment
Date.    The Company will pay interest on this Class B Note at the Class B Note
Rate.    Such interest shall be payable on each Payment Date until the principal
of this Class B Note is paid or made available for payment, to the extent funds
are available from Group I Interest Collections allocable to the Class B Note in
accordance with the terms of the Series 2013-A Supplement.    In addition, the
Company will pay interest on this Class B Note, to the extent funds are
available from Group I Interest Collections allocable to the Class B Note, on
the dates set forth in Section 5.3 of the Series 2013-A
Supplement.        Pursuant to Sections 2.2 and 2.3 of the Series 2013-A
Supplement, the principal amount of this Class B Note shall be subject to
Advances and Decreases on any Business Day during the Series 2013-A Revolving
Period, and accordingly, such principal amount is subject to prepayment in whole
or in part at any time.    During the Series 2013-A Revolving Period, this Class
B Note is subject to mandatory prepayment, to the extent funds have been
allocated to the Series 2013-A Principal Collection Account and are available
therefor, in accordance with Section 2.3(b) of the Series 2013-A
Supplement.        Beginning on the first Payment Date following the occurrence
of a Series 2013-A Amortization Event, subject to cure in accordance with the
Series 2013-A Supplement, the principal of this Class B Note shall be paid in
installments on each subsequent Payment Date to the extent of funds available
for payment therefor pursuant to the Indenture.    Such principal of and
interest on this Class B Note shall be paid in the manner specified on the
reverse hereof.


The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.    Except as otherwise provided
in the Indenture, payments made by the Company with respect to this Class B Note
shall be applied first to interest due and payable on this Class B Note as
provided above and then to the unpaid principal of this Class B Note.    This
Class B Note does not represent an interest in, or an obligation of, The Hertz
Corporation or any affiliate of The Hertz Corporation other than the Company.



--------------------------------------------------------------------------------



Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note.    Although a summary of certain provisions of
the Indenture is set forth below and on the reverse hereof and made a part
hereof, this Class B Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company and the Trustee. A copy of
the Indenture may be requested from the Trustee by writing to the Trustee at:
The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle Street, Suite
1020, Chicago, Illinois 60602, Attention:    Corporate Trust
Administration–Structured Finance.


Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.


Dated: [ ], 2015




HERTZ VEHICLE FINANCING II LP


By HVF II GP Corp., its General Partner




By:     




Name:    R. Scott Massengill Title:    Treasurer




TRUSTEE’S CERTIFICATE OF AUTHENTICATION


This is one of the Class B Notes, of the Series 2013-A Notes, a series issued
under the within-mentioned Indenture.


Dated: [ ], 2015






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,


as Trustee




By:     




Authorized Signatory





--------------------------------------------------------------------------------



REVERSE OF SERIES 2013-A NOTE, CLASS B


This Series 2013-A Note, Class B is one of a duly authorized issue of Group I
Notes of the Company, designated as its Series 2013-A Variable Funding Rental
Car Asset Backed Notes (herein called the “Class B Note”), issued under (i) the
Amended and Restated Base Indenture, dated as of October 31, 2014 (as amended,
supplemented or modified, is herein referred to as the “Base Indenture”),
between the Company and The Bank of New York Mellon Trust Company,
N.A.    (formerly known as The Bank of New York Trust Company, N.A.), as trustee
(the “Trustee”, which term includes any successor Trustee under the Base
Indenture), (ii) the Amended and Restated Group I Supplement, dated as of
October 31, 2014 (as amended, supplemented or modified from time to time, is
herein referred to as the “Group I Supplement”), between the Company and the
Trustee and (iii) the Second Amended and Restated Series 2013-A Supplement,
dated as of December 3, 2015 (as further amended, supplemented or modified from
time to time, is herein referred to as the “Series 2013-A Supplement”), among
the Company, the Administrative Agent, certain Committed Note Purchasers,
certain Conduit Investors, certain Funding Agents and the Trustee.    The Base
Indenture, together with the Group I Supplement and the Series 2013-A Supplement
are referred to herein collectively, as the “Indenture”.
Except as set forth in the Series 2013-A Supplement, the Class B Note is subject
to all terms of the Base Indenture and Group I Supplement.    Except as set
forth in the Series 2013-A Supplement and the Group I Supplement, the Class B
Note is subject to all of the terms of the Base Indenture.    All terms used in
this Class B Note that are defined in the Series 2013-A Supplement shall have
the meanings assigned to them in or pursuant to the Series 2013-A Supplement.


The Class B Note is and will be secured as provided in the Indenture.


“Payment Date” means the 25th day of each calendar month, or, if any such date
is not a Business Day, the next succeeding Business Day, commencing December 28,
2015.


As described above, the entire unpaid principal amount of this Class B Note
shall be due and payable on the Legal Final Payment Date, in accordance with
Section 2.8 of the Series 2013- A Supplement.    Notwithstanding the foregoing,
if an Amortization Event with respect to the Class B Notes shall have occurred
and be continuing then, in certain circumstances, principal of the Class B Note
may be paid earlier, as described in the Indenture.    All principal payments of
the Class B Note shall be made to the Class B Noteholders.


Payments of interest on this Class B Note are due and payable on each Payment
Date or such other date as may be specified in the Series 2013-A Supplement,
together with the installment of principal then due, if any, and any payments of
principal made on any Business Day in respect of any Decreases, to the extent
not in full payment of this Class B Note, shall be made by wire transfer to the
Holder of record of this Class B Note (or one or more predecessor Class B Notes)
on the Note Register as of the close of business on each Record Date.    Any
reduction in the principal amount of this Class B Note (or one or more
predecessor Class B Notes) effected by any payments made on any Payment Date
shall be binding upon all future Holders of this Class B Note and of any Class B
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof, whether or not noted thereon.





--------------------------------------------------------------------------------



The Company shall pay interest on overdue installments of interest at the Class
B Note Rate to the extent lawful.


Subject to the terms of the Indenture, the holder of any Class B Note may
transfer the same in whole or in part, in an amount equivalent to an authorized
denomination, by surrendering such Class B Note at the office maintained by the
Registrar for such purpose pursuant to Section 2.5 of the Base Indenture, with
the form of transfer endorsed on it duly completed and executed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar by, the holder thereof and accompanied by a
certificate substantially in the form of Exhibit E-2 to the Series 2013-A
Supplement.    In exchange for any Class B Note properly presented for transfer,
the Company shall execute and the Trustee shall promptly authenticate and
deliver or cause to be authenticated and delivered in compliance with applicable
law, to the transferee at such office, or send by mail (at the risk of the
transferee) to such address as the transferee may request, Class B Notes for the
same aggregate principal amount as was transferred.    In the case of the
transfer of any Class B Note in part, the Company shall execute and the Trustee
shall promptly authenticate and deliver or cause to be authenticated and
delivered to the transferor at such office, or send by mail (at the risk of the
transferor) to such address as the transferor may request, Class B Notes for the
aggregate principal amount that was not transferred.    No transfer of any Class
B Note shall be made unless the request for such transfer is made by each Class
B Noteholder at such office.
Upon the issuance of transferred Class B Notes, the Trustee shall recognize the
Holders of such Class B Notes as Class B Noteholders.


Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Trustee or the Company on the Class B Note or under the
Indenture or any certificate or other writing delivered in connection therewith,
against the Trustee in its individual capacity, or against any stockholder,
member, employee, officer, director or incorporator of the Company; provided,
however, that nothing contained herein shall be taken to prevent recourse to,
and enforcement against, the assets of the Company constituting Series 2013-A
Collateral for any and all liabilities, obligations and undertakings contained
in the Indenture or in this Class B Note, to the extent provided for in the
Indenture.


Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will not, for a period of one year and one day following payment in full of the
Class B Notes and each other Series of Notes issued under the Base Indenture,
institute against the Company, or join with any other Person in instituting
against the Company, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States Federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, the Indenture or the Master Related Documents.


Prior to the due presentment for registration of transfer of this Class B Note,
the Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Class B Note (as of the day of determination or as
of such other date as may be specified in the Indenture) is registered as the
owner hereof for all purposes, whether or not this





--------------------------------------------------------------------------------



Class B Note shall be overdue, and neither the Company, the Trustee nor any such
agent shall be affected by notice to the contrary.


It is the intent of the Company and each Class B Noteholder that, for Federal,
state and local income and franchise tax purposes and any other tax imposed on
or measured by income, the Class B Note will evidence indebtedness secured by
the Series 2013-A Collateral.    Each Class B Noteholder, by the acceptance of
this Class B Note, agrees to treat this Class B Note for purposes of Federal,
state and local income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holder of the Class B Notes under the Indenture at
any time by the Company with the consent of the applicable Person(s) specified
therein. The Indenture also contains provisions permitting the applicable
Person(s) specified therein to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences with respect to the Class B Notes.    Any such consent or
waiver by such Person(s) shall be conclusive and binding upon the Class B
Noteholders and upon all future Holders of this Class B Note and of any Class B
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Class B Note. The Indenture also permits the Company and the Trustee to amend or
waive certain terms and conditions set forth in the Indenture without the
consent of any other Person.


The term “Company” as used in this Class B Note includes any successor to the
Company under the Indenture.


The Class B Note is issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.


This Class B Note and the Indenture, and all matters arising out of or relating
to this Class B Note or Indenture, shall be governed by, and construed and
interpreted in accordance with, the internal law of the State of New York, and
the obligations, rights and remedies of the parties hereto shall be determined
in accordance with such law.


No reference herein to the Indenture and no provision of this Class B Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note at the times, place and rate, and in the coin or currency herein
prescribed, subject to any duty of the Company to deduct or withhold any amounts
as required by law, including any applicable U.S. withholding taxes; provided
that, notwithstanding anything to the contrary herein or in the Indenture, the
Class B Noteholders shall only have recourse to the Series 2013-A Collateral.





--------------------------------------------------------------------------------



INCREASES AND DECREASES


Date
Unpaid Principal Amount
Increase
Decrease
Total
Class B Note Rate
Interest Period (if applicable)
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



ASSIGNMENT


Social Security or taxpayer I.D. or other identifying number of assignee








FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
    
(name and address of assignee)
the within Class B Note and all rights thereunder, and hereby irrevocably
constitutes and appoints    , attorney, to transfer said Class B Note on the
books kept for registration thereof, with full power of substitution in the
premises.


Dated:     




2








Signature Guaranteed:














Name: Title:




























    
2 NOTE:    The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Note in every
particular, without alteration, enlargement or any change whatsoever.





--------------------------------------------------------------------------------



EXHIBIT B-1
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF SERIES 2013-A DEMAND NOTE


$[ ]
New York, New York
 
[_], 2015





FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (“Hertz”), promises to pay to the order of HERTZ VEHICLE FINANCING
II LP, a special purpose limited partnership established under the laws of
Delaware (“HVF II”), on any date of demand (the “Demand Date”) the principal sum
of $[    ].


1.    Definitions. Capitalized terms used but not defined in this Demand Note
shall have the respective meanings assigned to them in the Series 2013-A
Supplement (as defined below). Reference is made to that certain Amended and
Restated Base Indenture, dated as of October 31, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Base Indenture”), between HVF II and The Bank of New
York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust
Company, N.A.), a national banking association (in such capacity, the
“Trustee”), the Amended and Restated Group I Supplement thereto, dated as of
October 31, 2014 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Group I
Supplement”), between HVF II and the Trustee and the Second Amended and Restated
Series 2013-A Supplement thereto, dated as of December 3, 2015 (as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2013-A Supplement”), among HVF II, Deutsche
Bank AG, New York Branch, as the Administrative Agent, certain Committed Note
Purchasers, certain Conduit Investors, certain Funding Agents and the Trustee.


2.    Principal. The outstanding principal balance (or any portion thereof) of
this Demand Note shall be due and payable on each Demand Date to the extent
demand is made therefor by the Trustee.


3.    Interest. Interest shall be paid on each Payment Date on the weighted
average principal balance outstanding during the Interest Period immediately
preceding such Payment Date at the Demand Note Rate. Interest hereon shall be
calculated based on the actual number of days elapsed in each Interest Period
calculated on a 30-360 basis. The “Demand Note Rate” means the London Interbank
Offered Rate appearing on the BBA Libor Rates Page at approximately 11:00 a.m.
(London time) on the first day of such Interest Period as the rate for dollar
deposits with a one-month maturity. “BBA Libor Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Hertz from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits offered by leading banks in the London interbank



--------------------------------------------------------------------------------



market. “Interest Period” means a period commencing on and including the second
Business Day preceding a Determination Date and ending on and including the day
preceding the second Business Day preceding the next succeeding Determination
Date; provided, however, that the initial Interest Period shall commence on
November 25, 2013 and end on and include December 15, 2013. The maker and
endorser waives presentment for payment, protest and notice of dishonor and
nonpayment of this Demand Note. The receipt of interest in advance or the
extension of time shall not relinquish or discharge any endorser of this Demand
Note.


4.    No Waiver, Amendment. No failure or delay on the part of HVF II in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single. or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Demand Note shall in any event be effective unless (a) the
same shall be in writing and signed and delivered by each of Hertz, HVF II and
the Trustee and (b) all consents, if any, required for such actions under any
material contracts or agreements of either Hertz or HVF II and the Series 2013-A
Supplement shall have been received by the appropriate Persons.


5.    Payments. All payments shall be made in lawful money of the United States
of America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.


6.    Collection Costs. Hertz agrees to pay all costs of collection of this
Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings), regardless of whether or
not suit is brought, and all other costs and expenses incurred by HVF II or the
Trustee in exercising its rights and remedies hereunder. Such costs of
collection shall bear interest at the Demand Note Rate until paid.


7.    No Negotiation. This Demand Note is not negotiable other than to the
Trustee for the benefit of the Series 2013-A Noteholders pursuant to the Series
2013-A Supplement. The parties intend that this Demand Note will be pledged to
the Trustee for the benefit of the secured parties under the Series 2013-A
Supplement and the other Series 2013-A Related Documents and payments hereunder
shall be made only to said Trustee.


8.    Reduction of Principal. The principal amount of this Demand Note may be
modified from time to time, only in accordance with the provisions of the Series
2013-A Supplement.


9.    Governing Law. THIS DEMAND NOTE, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS DEMAND NOTE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAW.





--------------------------------------------------------------------------------



10.    Captions. Paragraph captions used in this Demand Note are provided solely
for convenience of reference only and shall not affect the meaning or
interpretation of any provision this Demand Note.








THE HERTZ CORPORATION




By:         








Name:    R. Scott Massengill


Title:    Senior Vice President and Treasurer





--------------------------------------------------------------------------------



PAYMENT GRID






Date


Principal Amount
Amount of Principal Payment
Outstanding Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT B-2
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF DEMAND NOTICE




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE


    , 20     




The Hertz Corporation 225 Brae Boulevard Park Ridge, NJ 07656
Attn: Treasury Department




This Demand Notice is being delivered to you pursuant to Section 5.5(c) of that
certain Second Amended and Restated Series 2013-A Supplement, dated as of
December 3, 2015 (as such agreement may be amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms, the “Series
2013-A Supplement”), by and among Hertz Vehicle Financing II LP, a special
purpose limited partnership established under the laws of Delaware (“HVF II”),
as Issuer, The Hertz Corporation, as the Group I Administrator, certain
committed note purchasers, certain conduit investors, certain funding agents and
The Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to
the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
such agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee. Capitalized terms used but not defined in this
Demand Notice shall have the respective meanings assigned to them in the Series
2013-A Supplement.


Demand is hereby made for payment on the Series 2013-A Demand Note in the amount
of $[    ] in immediately available funds by wire transfer to the account set
forth below:


Account bank:
[
]
Account name:
[
]






--------------------------------------------------------------------------------



ABA routing number: [    ] Reference: [    ]





--------------------------------------------------------------------------------



EXHIBIT C
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF REDUCTION NOTICE REQUEST SERIES 2013-A LETTER OF CREDIT


The Bank of New York Mellon Trust Company, N.A., as Trustee under the
Series 2013-A Supplement referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602


Attention: Corporate Trust Administration—Structured Finance


Request for reduction of the stated amount of the Series 2013-A Letter of Credit
under the Amended and Restated Series 2013-A Letter of Credit Agreement, dated
as of [    ], 2015, (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof as of the date hereof, the “Letter of
Credit Agreement”), between The Hertz Corporation (“Hertz”) and [    ], as the
Issuing Bank.


The undersigned, a duly authorized officer of Hertz, hereby certifies to The
Bank of New York Mellon Trust Company, N.A., in its capacity as the Trustee (the
“Trustee”) under the Second Amended and Restated Series 2013-A Supplement
referred to in the Letter of Credit Agreement (as may be amended, supplemented,
amended and restated or otherwise modified from time to time, the “Series 2013-A
Supplement”) as follows:


1.The Series 2013-A Letter of Credit Amount and the Series 2013-A Letter of
Credit Liquidity Amount as of the date of this request prior to giving effect to
the reduction of the stated amount of the Series 2013-A Letter of Credit
requested in paragraph 2 of this request are $        and $    , respectively.


2.The Trustee is hereby requested pursuant to Section 5.7(c) of the Series
2013-A Supplement to execute and deliver to the Series 2013-A Letter of Credit
Provider a Series 2013- A Notice of Reduction substantially in the form of Annex
G to the Series 2013-A Letter of Credit (the “Notice of Reduction”) for a
reduction (the “Reduction”) in the stated amount of the Series 2013-A Letter of
Credit by an amount equal to $    . The Trustee is requested to execute and
deliver the Notice of Reduction promptly following its receipt of this request,
and in no event more than two (2) Business Days following the date of its
receipt of this request (as required pursuant to Section 5.7(c) of the Series
2013-A Supplement), and to provide for the reduction pursuant to the Notice of
Reduction to be as of    ,    . The undersigned understands that the Trustee
will be relying on the contents hereof.        The undersigned further
understands that the Trustee shall not be liable to the undersigned for any
failure to transmit (or any delay in transmitting) the Notice of Reduction
(including any fees and expenses attributable to the stated amount of the Series
2013-A Letter of Credit not being reduced in accordance with





--------------------------------------------------------------------------------



this paragraph) to the extent such failure (or delay) does not result from the
gross negligence or willful misconduct of the Trustee.


3.To the best of the knowledge of the undersigned, the Series 2013-A Letter of
Credit Amount and the Series 2013-A Letter of Credit Liquidity Amount will be
$    and $    , respectively, as of the date of the reduction (immediately after
giving effect to such reduction) requested in paragraph 2 of this request.


4.The undersigned acknowledges and agrees that each of (a) the execution and
delivery of this request by the undersigned, (b) the execution and delivery by
the Trustee of a Notice of Reduction of the stated amount of the Series 2013-A
Letter of Credit, substantially in the form of Annex G to the Series 2013-A
Letter of Credit, and (c) the Series 2013-A Letter of Credit Provider’s
acknowledgment of such notice constitutes a representation and warranty to the
Series 2013-A Letter of Credit Provider and the Trustee (i) by the undersigned,
in its capacity as [_], that each of the statements set forth in the Series
2013-A Letter of Credit Agreement is true and correct and (ii) by the
undersigned, in its capacity as Group I Administrator under the Series 2013-A
Supplement, that (A) the Series 2013-A Adjusted Liquid Enhancement Amount will
equal or exceed the Series 2013-A Required Liquid Enhancement Amount, (B) the
Series 2013- A Letter of Credit Liquidity Amount will equal or exceed the Series
2013-A Demand Note Payment Amount and (C) no Group I Aggregate Asset Amount
Deficiency will exist immediately after giving effect to such reduction.


5.The undersigned agrees that if on or prior to the date as of which the stated
amount of the Series 2013-A Letter of Credit is reduced by the amount set forth
in paragraph 2 of this request the undersigned obtains knowledge that any of the
statements set forth in this request is not true and correct or will not be true
and correct after giving effect to such reduction, the undersigned shall
immediately so notify the Series 2013-A Letter of Credit Provider and the
Trustee by telephone and in writing by telefacsimile in the manner provided in
the Letter of Credit Agreement and the request set forth herein to reduce the
stated amount of the Series 2013- A Letter of Credit shall be deemed canceled
upon receipt by the Series 2013-A Letter of Credit Provider of such notice in
writing.


6.Capitalized terms used herein and not defined herein have the meanings set
forth in the Series 2013-A Supplement.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, The Hertz Corporation, as the Group I Administrator, has
executed and delivered this request on this    day of    ,    .






THE HERTZ CORPORATION, as the Group I Administrator






By:
 



Name: Title:






--------------------------------------------------------------------------------



EXHIBIT D
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT






FORM OF LEASE PAYMENT DEFICIT NOTICE




The Bank of New York Mellon Trust Company, N.A., as Trustee 2 North LaSalle
Street, Suite 1020
Chicago, Illinois 60602
Attn:    Corporate Trust Administration—Structured Finance


[    ]


Ladies and Gentlemen:


This Lease Payment Deficit Notice is delivered to you pursuant to Section 5.9(b)
of the Second Amended and Restated Series 2013-A Supplement, dated as of
December 3, 2015 (as may be amended, supplemented, amended and restated or
otherwise modified from time to time the “Series 2013-A Supplement”), by and
among Hertz Vehicle Financing II LP (“HVF II”), as Issuer, The Bank of New York
Mellon Trust Company, N.A., as Trustee (the “Trustee”) and Securities
Intermediary, The Hertz Corporation, as Group I Administrator (the “Group I
Administrator”), Deutsche Bank AG, New York Branch, as Administrative Agent,
certain committed note purchasers, certain conduit investors and certain funding
agents, to the Amended and Restated Base Indenture, dated as of October 31, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, “Base Indenture”), by and between HVF II and the Trustee, as
supplemented by the Amended and Restated Group I Supplement, dated as of October
31, 2014 as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Group I Supplement”), by and between HVF II and the
Trustee.    Terms used herein have the meanings provided in the Series 2013-A
Supplement.


Pursuant to Section 5.9(a) and (b) of the Series 2013-A Supplement, The Hertz
Corporation, in its capacity as Group I Administrator under the Group I Related
Documents and the Series 2013-A Related Documents, hereby provides notice of a
Series 2013-A Lease Payment Deficit in the amount of $        (consisting of a
Series 2013-A Lease Interest Payment Deficit in the amount of $        and a
Series 2013-A Lease Principal Payment Deficit in the amount of $    ).





--------------------------------------------------------------------------------







THE HERTZ CORPORATION, as Group I
Administrator


By:_      Name:          Title:         





--------------------------------------------------------------------------------



EXHIBIT E-1
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS A PURCHASER’S LETTER


The Bank of New York Mellon Trust Company, N.A., as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance


Re:    Hertz Vehicle Financing II LP
Series 2013-A Rental Car Asset Backed Notes


Reference is made to the Second Amended and Restated Series 2013-A Supplement,
dated as of December 3, 2015 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Series 2013-A
Supplement”), by and among Hertz Vehicle Financing II LP, as Issuer (“HVF II”),
The Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”) and
Securities Intermediary, The Hertz Corporation (“Hertz”), as Group I
Administrator, Deutsche Bank AG New York Branch, as Administrative Agent,
certain committed note purchasers, certain conduit investors and certain funding
agents, to the Amended and Restated Base Indenture, dated as of October 31, 2014
(as from time to time amended, supplemented or otherwise modified in accordance
with the terms thereof, the “Base Indenture”), by and between HVF II and the
Trustee, as supplemented by the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Group I Supplement”), by and
between HVF II and the Trustee.    Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Series 2013-A Supplement.


In connection with a proposed purchase of certain Class A Notes from [
] by the undersigned, the undersigned hereby represents and warrants that:


(a)it has had an opportunity to discuss HVF II’s and the Group I Administrator’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with HVF II and the Group I Administrator and their
respective representatives;


(b)it is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3)
or (7) of Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Class A Notes;


(c)it is purchasing the Class A Notes for its own account, or for the account of
one or more “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that meet the criteria
described in subsection (b) and





--------------------------------------------------------------------------------



for which it is acting with complete investment discretion, for investment
purposes only and not with a view to distribution, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control;


(d)it understands that the Class A Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the Class A
Notes, and that any transfer must comply with provisions of Section 2.8 of the
Base Indenture;


(e)it understands that the Class A Notes will bear the legend set out in the
form of Class A Notes attached as Exhibit A-1 to the Series 2013-A Supplement
and be subject to the restrictions on transfer described in such legend;


(f)it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Class A Notes;


(g)it understands that the Class A Notes may be offered, resold, pledged or
otherwise transferred only with HVF II’s prior written consent, which consent
shall not be unreasonably withheld, and only (A) to HVF II, (B) in a transaction
meeting the requirements of Rule 144A under the Securities Act, (C) outside the
United States to a foreign person in a transaction meeting the requirements of
Regulation S under the Securities Act, or (D) in a transaction complying with or
exempt from the registration requirements of the Securities Act and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction; notwithstanding the foregoing, it is hereby
understood and agreed by HVF II that (i) in the case of each Class A Investor
Group with respect to which there is a Class A Conduit Investor, the Class A
Notes will be pledged by each Class A Conduit Investor pursuant to its related
commercial paper program documents, and the Series Class A Notes, or interests
therein, may be sold, transferred or pledged to the related Class A Committed
Note Purchaser or any Class A Program Support Provider or any affiliate of its
related Class A Committed Note Purchaser or any Class A Program Support Provider
or, any commercial paper conduit administered by its related Class A Committed
Note Purchaser or any Class A Program Support Provider or any affiliate of its
related Class A Committed Note Purchaser or any Class A Program Support Provider
and (ii) in the case of each Class A Investor Group, the Class A Notes, or
interests therein, may be sold, transferred or pledged to the related Class A
Committed Note Purchaser or any Class A Program Support Provider or any
affiliate of its related Class A Committed Note Purchaser or any Class A Program
Support Provider or, any commercial paper conduit administered by its related
Class A Committed Note Purchaser or any Class A Program Support Provider or any
affiliate of its related Class A Committed Note Purchaser or any Class A Program
Support Provider;


(h)if it desires to offer, sell or otherwise transfer, pledge or hypothecate the
Class A Notes as described in Section 3(g)(ii) or Section 3(g)(iv) of Annex 1 to
the Series 2013-A





--------------------------------------------------------------------------------



Supplement, and such sale, transfer or pledge does not fall within the
“notwithstanding the foregoing” provision of Section 3(g)(iv) of Annex 1 to the
Series 2013-A Supplement, the transferee of the Class A Notes will be required
to deliver a certificate, as described in Section 3(h) of Annex 1 to the Series
2013-A Supplement, that an exemption from the registration requirements of the
Securities Act applies to such offer, sale, transfer or hypothecation. Upon
original issuance thereof, and until such time as the same may no longer be
required under the applicable requirements of the Securities Act, the
certificate evidencing the Class A Notes (and all securities issued in exchange
therefor or substitution thereof) shall bear a legend substantially in the form
set forth in the Class A Notes included as an exhibit to the Series 2013-A
Supplement. The undersigned understands that the registrar and transfer agent
for the Class A Notes will not be required to accept for registration of
transfer the Class A Notes acquired by it, except upon presentation of an
executed letter in the form required by the Series 2013-A Supplement; and


(i)it will obtain from any purchaser of the Class A Notes substantially the same
representations and warranties contained in the foregoing paragraphs.


This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II.




[
]




By:     




Name: Title:


Dated:     




cc: Hertz Vehicle Financing II LP





--------------------------------------------------------------------------------



EXHIBIT E-2
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS B PURCHASER’S LETTER


The Bank of New York Mellon Trust Company, N.A., as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance


Re:    Hertz Vehicle Financing II LP
Series 2013-A Rental Car Asset Backed Notes


Reference is made to the Second Amended and Restated Series 2013-A Supplement,
dated as of December 3, 2015 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Series 2013-A
Supplement”), by and among Hertz Vehicle Financing II LP, as Issuer (“HVF II”),
The Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”) and
Securities Intermediary, The Hertz Corporation (“Hertz”), as Group I
Administrator, Deutsche Bank AG New York Branch, as Administrative Agent,
certain committed note purchasers, certain conduit investors and certain funding
agents, to the Amended and Restated Base Indenture, dated as of October 31, 2014
(as from time to time amended, supplemented or otherwise modified in accordance
with the terms thereof, the “Base Indenture”), by and between HVF II and the
Trustee, as supplemented by the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Group I Supplement”), by and
between HVF II and the Trustee.    Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Series 2013-A Supplement.


In connection with a proposed purchase of certain Class B Notes from [
] by the undersigned, the undersigned hereby represents and warrants that:


(a)it has had an opportunity to discuss HVF II’s and the Group I Administrator’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with HVF II and the Group I Administrator and their
respective representatives;


(b)it is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3)
or (7) of Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Class B Notes;


(c)it is purchasing the Class B Notes for its own account, or for the account of
one or more “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that meet the criteria
described in subsection (b) and





--------------------------------------------------------------------------------



for which it is acting with complete investment discretion, for investment
purposes only and not with a view to distribution, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control;


(d)it understands that the Class B Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the Class B
Notes, and that any transfer must comply with provisions of Section 2.8 of the
Base Indenture;


(e)it understands that the Class B Notes will bear the legend set out in the
form of Class B Notes attached as Exhibit A-2 to the Series 2013-A Supplement
and be subject to the restrictions on transfer described in such legend;


(f)it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Class B Notes;


(g)it understands that the Class B Notes may be offered, resold, pledged or
otherwise transferred only with HVF II’s prior written consent, which consent
shall not be unreasonably withheld, and only (A) to HVF II, (B) in a transaction
meeting the requirements of Rule 144A under the Securities Act, (C) outside the
United States to a foreign person in a transaction meeting the requirements of
Regulation S under the Securities Act, or (D) in a transaction complying with or
exempt from the registration requirements of the Securities Act and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction; notwithstanding the foregoing, it is hereby
understood and agreed by HVF II that (i) in the case of each Class B Investor
Group with respect to which there is a Class B Conduit Investor, the Class B
Notes will be pledged by each Class B Conduit Investor pursuant to its related
commercial paper program documents, and the Series Class B Notes, or interests
therein, may be sold, transferred or pledged to the related Class B Committed
Note Purchaser or any Class B Program Support Provider or any affiliate of its
related Class B Committed Note Purchaser or any Class B Program Support Provider
or, any commercial paper conduit administered by its related Class B Committed
Note Purchaser or any Class B Program Support Provider or any affiliate of its
related Class B Committed Note Purchaser or any Class B Program Support Provider
and (ii) in the case of each Class B Investor Group, the Class B Notes, or
interests therein, may be sold, transferred or pledged to the related Class B
Committed Note Purchaser or any Class B Program Support Provider or any
affiliate of its related Class B Committed Note Purchaser or any Class B Program
Support Provider or, any commercial paper conduit administered by its related
Class B Committed Note Purchaser or any Class B Program Support Provider or any
affiliate of its related Class B Committed Note Purchaser or any Class B Program
Support Provider;


(h)if it desires to offer, sell or otherwise transfer, pledge or hypothecate the
Class B Notes as described in Section 3(g)(ii) or Section 3(g)(iv) of Annex 1 to
the Series 2013-A





--------------------------------------------------------------------------------



Supplement, and such sale, transfer or pledge does not fall within the
“notwithstanding the foregoing” provision of Section 3(g)(iv) of Annex 1 to the
Series 2013-A Supplement, the transferee of the Class B Notes will be required
to deliver a certificate, as described in Section 3(h) of Annex 1 to the Series
2013-A Supplement, that an exemption from the registration requirements of the
Securities Act applies to such offer, sale, transfer or hypothecation. Upon
original issuance thereof, and until such time as the same may no longer be
required under the applicable requirements of the Securities Act, the
certificate evidencing the Class B Notes (and all securities issued in exchange
therefor or substitution thereof) shall bear a legend substantially in the form
set forth in the Class B Notes included as an exhibit to the Series 2013-A
Supplement. The undersigned understands that the registrar and transfer agent
for the Class B Notes will not be required to accept for registration of
transfer the Class B Notes acquired by it, except upon presentation of an
executed letter in the form required by the Series 2013-A Supplement; and


(i)it will obtain from any purchaser of the Class B Notes substantially the same
representations and warranties contained in the foregoing paragraphs.


This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II.




[
]




By:     




Name: Title:


Dated:     




cc: Hertz Vehicle Financing II LP



































--------------------------------------------------------------------------------



EXHIBIT F
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT





--------------------------------------------------------------------------------





HVF II --Integrated Model
Daily_Series_2013A_CE
Calculation Date:
 
 
 
MASTER CHECK
 
 
 
 
 


HVF II Series 2013-A Series Specific Class A Required Credit Enhancement
Calculations






Series 2013-A AAA Component


Series 2013-A AAA
Component Amount


Series 2013-A Class A Baseline Advance Rates


Series 2013-A Allocable Concentration Excess Amount
Series 2013-A Class A Concentration Excess Advance Rate Adjustment
Class A MTM /
Disposition Testing Advance Rate Adjustment




Series 2013-A Class A Adjusted Advance Rate




Series 2013-A Class A Applicable Advance Rate
 
 
 
 
 
 
 
 
Series 2013-A Eligible IG Program Vehicles
 
 
 
 
 
 
 
Series 2013-A Eligible IG Program
Receivables
 
 
 
 
 
 
 
Series 2013-A Eligible NIG
Program Vehicles
 
 
 
 
 
 
 
Series 2013-A Eligible HNIG
Program Receivables
 
 
 
 
 
 
 
Series 2013-A Eligible LNIG
Program Receivables
 
 
 
 
 
 
 
Series 2013-A Eligible IG Risk Vehicles
 
 
 
 
 
 
 
Series 2013-A Eligible NIG Risk
Vehicles
 
 
 
 
 
 
 
Series 2013-A HVF II G1 Exchange Account Cash
 
 
 
 
 
 
 
Series 2013-A Remainder AAA
Amount
 
 
 
 
 
 
 




--------------------------------------------------------------------------------





Series 2013-A Group I Due & Unpaid Lease Amounts
 
 
 
 
 
 
 
Total
 
 
 
Series 2013-A Class A Blended Advance Rate:
 
 



Program Metal Check
 
Program Receivables Check
 
Risk Metal Check
 
Concentration Excess Check
 






1

--------------------------------------------------------------------------------



HVF II Series 2013-A Series Specific Class B Required Credit Enhancement
Calculations






Series 2013-A AAA Component


Series 2013-A AAA
Component Amount


Series 2013-A Class B Baseline Advance Rates


Series 2013-B Allocable Concentration Excess Amount
Series 2013-A Class B Concentration Excess Advance Rate Adjustment
Class B MTM /
Disposition Testing Advance Rate Adjustment




Series 2013-A Class B Adjusted Advance Rate




Series 2013-A Class B Applicable Advance Rate


Series 2013-A Eligible IG Program Vehicles
Series 2013-A Eligible IG Program Receivables
Series 2013-A Eligible NIG Program Vehicles
Series 2013-A Eligible HNIG Program Receivables Series 2013-A Eligible LNIG
Program Receivables
Series 2013-A Eligible IG Risk Vehicles
Series 2013-A Eligible NIG Risk Vehicles
 
 
 
 
 
 
 
 
 




2

--------------------------------------------------------------------------------





Series 2013-A HVF II G1 Exchange Account Cash
Series 2013-A Remainder AAA Amount
Series 2013-A Group I Due & Unpaid Lease Amounts
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
Series 2013-A Class B Blended Advance Rate:
 
 



Program Metal Check
 
Program Receivables Check
 
Risk Metal Check
 
Concentration Excess Check
 






3

--------------------------------------------------------------------------------



HVF II Series 2013-A Series Specific Asset Coverage Calculations
 
    Class A Adjusted Asset Coverage Threshold Amount (ACTA) Calculation
 
Series Class A Outstanding Principal Amount (BOD)
 
Series Class B Outstanding Principal Amount (BOD)
 
Series Class C Outstanding Principal Amount (BOD)
 
Total Series Principal Amount
 
Series Principal Collection Account Amount
 
Class A Adjusted Principal Amount
 




4

--------------------------------------------------------------------------------





Class A Blended Advance Rate
 
Class A Asset Coverage Threshold Amount
 
Series Letter of Credit Amount
 
Series Available Reserve Account Amount
 
Series 2013-A LC Amount + Avl Res Acct Amt
 
Class A Adjusted ACTA
 
 
    Class B Adjusted Asset Coverage Threshold Amount (ACTA) Calculation
 
Series Class A Outstanding Principal Amount (BOD)
 
Series Class B Outstanding Principal Amount (BOD)
 
Series Class C Outstanding Principal Amount (BOD)
 
Total Series Principal Amount
 
Series Principal Collection Account Amount
 
Series Adjusted Principal Amount
 
Class B Blended Advance Rate
 
Class B Asset Coverage Threshold Amount
 
Series Letter of Credit Amount
 
Series Available Reserve Account Amount
 
Series 2013-A LC Amount + Avl Res Acct Amt
 


5

--------------------------------------------------------------------------------





Class B Adjusted ACTA
 
 
    Series Adjusted ACTA Calculation
 
Class A Adjusted ACTA
 
Class B Adjusted ACTA
 
Series Adjusted ACTA
 
 
    Series Asset Amount Calculation
 
Series Floating Allocation Percentage
 
Series Asset Amount
 
 
    Series Principal Deficit Amount Calculation
 
Series Adjusted Principal Amount
 
Series Asset Amount
 
Principal Deficit Amount
 
    Series 2013-A Excess Principal Event / Mandatory Decrease Calculation
 
Series 2013-A Maximum Principal Amount
 
Series 2013-A Outstanding Principal Amount (BOD)
 




6

--------------------------------------------------------------------------------





Series 2013-A Excess Principal Event Occurring
 
Mandatory Decrease Amount
 







    Proportional Draw Calculations
 
Class A Maximum Principal Amount (BOD)
 
Class B Maximum Principal Amount (BOD)
 
Class A Blended Advance Rate
 
Class B Blended Advance Rate
 
Advance Rate Ratio
 
Class B Outstanding Princial Amount (BOD)
 
Class A Outstanding Principal Amount (BOD
 
Class B Minimum Draw Threshold
 
Class B Minimum Draw Excess / (Deficiency)
 
Class B Minimum Draw Deficiency Occurring
 



HVF II Series 2013-A Series Specific Liquid Enhancement Calculations
 
    Liquid Enhancement Calculations




7

--------------------------------------------------------------------------------





 
Series 2013 Letter of Credit Amount (gross)
 
Series 2013-A Letter of Credit Liquidity Amount (gross)
 
Series 2013-A Letter of Credit Amount (net)
 
Series 2013-A Letter of Credit Liquidity Amount (net)
 
Series 2013-A Available Reserve Account Amount
 
Series 2013-A Liquid Enhancement Amount (gross)
 
Series 2013-A Adjusted Liquid Enhancement Amount
 
Series 2013-A Required Liquid Enhancement Amount
 
Series 2013-A Liquid Enhancement (Deficiency) / Excess
 
Liquid Enhancement Check
 
 
    Available Reserve Account Amount Calculations
 
Series 2013-A Available Reserve Account Amount
 
Series 2013-A Required Reserve Account Amount
 
Series 2013-A Reserve Account (Deficiency) / Surplus Amount
 
Check
 




8

--------------------------------------------------------------------------------











    Letter of Credit Provider Information     


LC 1
LC 1 In Use
 
LC 1 Issuing Bank
 
LC 1 Expiration Date
 
LC 1 Expired?
 
LC1 Expiring w/in 60 Days?
 
LC 1 In Full Force and Effect?
 
Event of Bankruptcy w/r/t LC 1 LC Issuing Bank?
 
LC 1 Repudiated?
 
LC 1 Issuing Bank Series Eligible LC Provider Ratings?
 



LC 2
LC 2 In Use
 
LC 2 Issuing Bank
 
LC 2 Expiration Date
 
LC 2 Expired?
 
LC1 Expiring w/in 60 Days?
 
LC 2 In Full Force and Effect?
 
Event of Bankruptcy w/r/t LC 2 LC Issuing Bank?
 




9

--------------------------------------------------------------------------------





LC 2 Repudiated?
 
LC 2 Issuing Bank Series Eligible LC Provider Ratings?
 



LC 3
LC 3 In Use
 
LC 3 Issuing Bank
 
LC 3 Expiration Date
 
LC 3 Expired?
 
LC1 Expiring w/in 60 Days?
 
LC 3 In Full Force and Effect?
 
Event of Bankruptcy w/r/t LC 3 LC Issuing Bank?
 
LC 3 Repudiated?
 
LC 3 Issuing Bank Series Eligible LC Provider Ratings?
 







Series 2013-A Interest Rate Cap Calculations
 
 
 
2013-A Eligible Interest Rate Cap Provider
 
Current Notional
 
Strike Rate
 




10

--------------------------------------------------------------------------------





Min Strike Rate Test
 
 
 
 
2013-A Eligible Interest Rate Cap Provider
 
Current Notional
 
Strike Rate
 
Min Strike Rate Test
 
 
 
 
2013-A Eligible Interest Rate Cap Provider
 
Current Notional
 
Strike Rate
 
Min Strike Rate Test
 
 
 
 
2013-A Eligible Interest Rate Cap Provider
 
Current Notional
 
Strike Rate
 
Min Strike Rate Test
 




11

--------------------------------------------------------------------------------





 
 
Current Notional Test
 
 
 
Current Aggregate Cap Notional
 
Current Series 2013-A Maximum Principal Amount
 
Current Notional Sufficient
 
 
 
Required 2013-A Notional Schedule Test
 
 
 
Scheduled Notional Equals Required Notional
 
 
 
 
 
 
Date
Factor
Required
Aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




12

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




13

--------------------------------------------------------------------------------



EXHIBIT G-1
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS A ASSIGNMENT AND ASSUMPTION AGREEMENT




CLASS A ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [    ],
among [    ] (the “Transferor”), each purchaser listed as a Class A Acquiring
Committed Note Purchaser on the signature pages hereof (each, an “Acquiring
Committed Note Purchaser”), the Class A Funding Agent with respect to the
assigning Class A Committed Note Purchaser listed in the signature pages hereof
(the    “Funding Agent”), and Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (the “Company”).


W I T N E S S E T H:


WHEREAS, this Class A Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.3(a) of the Second Amended and
Restated Series 2013-A Supplement, dated as of December 3, 2015 (as from time to
time further amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Series 2013-A Supplement”; terms defined therein being used
herein as therein defined unless indicated otherwise), by and among the Company,
the Conduit Investors named therein, the Committed Note Purchasers named
therein, the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (“Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2013-A Supplement, the “Indenture”), by and
between the Company and the Trustee;


WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Class A Committed Note Purchaser) wishes to become a Class A Committed
Note Purchaser party to the Series 2013-A Supplement; and


WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, the portion of its rights, obligations and commitments under the
Series 2013-A Supplement and the Class A Notes as set forth herein;


NOW, THEREFORE, the parties hereto hereby agree as follows:


Upon the execution and delivery of this Class A Assignment and Assumption
Agreement by each Acquiring Committed Note Purchaser, the Funding Agent, the
Transferor and the Company (the date of such execution and delivery, the
“Transfer Issuance Date”), each





--------------------------------------------------------------------------------



Acquiring Committed Note Purchaser shall become a Class A Committed Note
Purchaser party to the Series 2013-A Supplement for all purposes thereof.


The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of the Transferor’s Class A
Commitment under the Series 2013-A Supplement and the Transferor’s Class A
Investor Group Principal Amount.    The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of the
Transferor’s Class A Commitment under the Series 2013-A Supplement and the
Transferor’s Class A Investor Group Principal Amount.


The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Article III of the Series 2013-A Supplement prior to the Transfer
Issuance Date [and (ii) the portion, if any, to be paid, and the date or dates
for payment, by such Acquiring Committed Note Purchaser to the Transferor of
Fees received by such Acquiring Committed Note Purchaser pursuant to the Series
2013-A Supplement from and after the Transfer Issuance Date].


From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2013-A
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring Committed Note Purchasers, as the case may be, in accordance
with their respective interests as reflected in this Class A Assignment and
Assumption Agreement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.


Each of the parties to this Class A Assignment and Assumption Agreement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Class A Assignment and Assumption Agreement.


By executing and delivering this Class A Assignment and Assumption Agreement,
the Transferor and each Acquiring Committed Note Purchaser confirm to and agree
with each other and the Committed Note Purchasers as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2013-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Class A Notes, the Series 2013-A Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation



14

--------------------------------------------------------------------------------



or warranty and assumes no responsibility with respect to the financial
condition of the Company or the performance or observance by the Company of any
of the Company’s obligations under the Indenture, the Series 2013-A Related
Documents or any other instrument or document furnished pursuant hereto; (iii)
each Acquiring Committed Note Purchaser confirms that it has received a copy of
the Indenture and such other Series 2013-A Related Documents and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Class A Assignment and Assumption Agreement; (iv)
each Acquiring Committed Note Purchaser will, independently and without reliance
upon the Administrative Agent, the Transferor or any other Investor Group and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Series 2013-A Supplement; (v) each Acquiring Committed Note Purchaser
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Series 2013-A Supplement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article X of
the Series 2013-A Supplement; (vi) each Acquiring Committed Note Purchaser
appoints and authorizes the Funding Agent to take such action as agent on its
behalf and to exercise such powers under the Series 2013-A Supplement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article X of the
Series 2013-A Supplement, (vii) each Acquiring Committed Note Purchaser agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Series 2013-A Supplement are required to be performed by it
as a Class A Acquiring Committed Note Purchaser and (viii) the Acquiring
Committed Note Purchaser hereby represents and warrants to the Company and the
Group I Administrator that the representations and warranties contained in
Section 3 of Annex 1 to the Series 2013-A Supplement are true and correct with
respect to the Acquiring Committed Note Purchaser on and as of the date hereof
and the Acquiring Committed Note Purchaser shall be deemed to have made such
representations and warranties contained in Section 3 of Annex 1 to the Series
2013-A Supplement on and as of the date hereof.


Schedule I hereto sets forth the revised Class A Commitment Percentages of the
Transferor and each Acquiring Committed Note Purchaser as well as administrative
information with respect to each Acquiring Committed Note Purchaser and its
Funding Agent.


This Class A Assignment and Assumption Agreement and all matters arising under
or in any manner relating to this Class A Assignment and Assumption Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York, and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such law.



15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Class A Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.


[    ], as Transferor




By:_
Title:









By:_
Title:



[    ], as Class A Acquiring Committed Note Purchaser




By:_
Title:





[    ], as Class A Funding Agent




By:_
Title:




16

--------------------------------------------------------------------------------



CONSENTED AND ACKNOWLEDGED:


HERTZ VEHICLE FINANCING II LP, a limited partnership




By: HVF II GP Corp., its general partner




By: _
Title:




























































































17

--------------------------------------------------------------------------------



SCHEDULE I
LIST OF ADDRESSES FOR NOTICES AND OF COMMITMENT PERCENTAGES


DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent


Address:


Attention:
Telephone:
Facsimile:


[TRANSFEROR]







Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]





Prior Class A Commitment Percentage:
[
]
Revised Class A Commitment Percentage:
[
]
Prior Class A Investor Group Principal Amount:
[
]
Revised Class A Investor Group Principal Amount:




[TRANSFEROR FUNDING AGENT]
[
]



Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]





[ACQUIRING COMMITTED NOTE PURCHASER]


Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]




18

--------------------------------------------------------------------------------







Prior Class A Commitment Percentage:
[
]
Revised Class A Commitment Percentage:
[
]
Prior Class A Investor Group Principal Amount:
[
]
Revised Class A Investor Group Principal Amount:
[
]







[ACQUIRING COMMITTED NOTE PURCHASER FUNDING AGENT]


Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]














































































19

--------------------------------------------------------------------------------



EXHIBIT G-2
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS B ASSIGNMENT AND ASSUMPTION AGREEMENT




CLASS B ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [    ],
among [    ] (the “Transferor”), each purchaser listed as a Class B Acquiring
Committed Note Purchaser on the signature pages hereof (each, an “Acquiring
Committed Note Purchaser”), the Class B Funding Agent with respect to the
assigning Class B Committed Note Purchaser listed in the signature pages hereof
(the    “Funding Agent”), and Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (the “Company”).


W I T N E S S E T H:


WHEREAS, this Class B Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.3(b) of the Second Amended and
Restated Series 2013-A Supplement, dated as of December 3, 2015 (as from time to
time further amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Series 2013-A Supplement”; terms defined therein being used
herein as therein defined unless indicated otherwise), by and among the Company,
the Conduit Investors named therein, the Committed Note Purchasers named
therein, the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (“Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2013-A Supplement, the “Indenture”), by and
between the Company and the Trustee;


WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Class B Committed Note Purchaser) wishes to become a Class B Committed
Note Purchaser party to the Series 2013-A Supplement; and


WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, the portion of its rights, obligations and commitments under the
Series 2013-A Supplement and the Class B Notes as set forth herein;


NOW, THEREFORE, the parties hereto hereby agree as follows:


Upon the execution and delivery of this Class B Assignment and Assumption
Agreement by each Acquiring Committed Note Purchaser, the Funding Agent, the
Transferor and the Company (the date of such execution and delivery, the
“Transfer Issuance Date”), each



--------------------------------------------------------------------------------



Acquiring Committed Note Purchaser shall become a Class B Committed Note
Purchaser party to the Series 2013-A Supplement for all purposes thereof.


The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of the Transferor’s Class B
Commitment under the Series 2013-A Supplement and the Transferor’s Class B
Investor Group Principal Amount.    The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of the
Transferor’s Class B Commitment under the Series 2013-A Supplement and the
Transferor’s Class B Investor Group Principal Amount.


The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Article III of the Series 2013-A Supplement prior to the Transfer
Issuance Date [and (ii) the portion, if any, to be paid, and the date or dates
for payment, by such Acquiring Committed Note Purchaser to the Transferor of
Fees received by such Acquiring Committed Note Purchaser pursuant to the Series
2013-A Supplement from and after the Transfer Issuance Date].


From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2013-A
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring Committed Note Purchasers, as the case may be, in accordance
with their respective interests as reflected in this Class B Assignment and
Assumption Agreement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.


Each of the parties to this Class B Assignment and Assumption Agreement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Class B Assignment and Assumption Agreement.


By executing and delivering this Class B Assignment and Assumption Agreement,
the Transferor and each Acquiring Committed Note Purchaser confirm to and agree
with each other and the Committed Note Purchasers as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2013-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Class B Notes, the Series 2013-A Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation



21

--------------------------------------------------------------------------------



or warranty and assumes no responsibility with respect to the financial
condition of the Company or the performance or observance by the Company of any
of the Company’s obligations under the Indenture, the Series 2013-A Related
Documents or any other instrument or document furnished pursuant hereto; (iii)
each Acquiring Committed Note Purchaser confirms that it has received a copy of
the Indenture and such other Series 2013-A Related Documents and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Class B Assignment and Assumption Agreement; (iv)
each Acquiring Committed Note Purchaser will, independently and without reliance
upon the Administrative Agent, the Transferor or any other Investor Group and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Series 2013-A Supplement; (v) each Acquiring Committed Note Purchaser
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Series 2013-A Supplement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article X of
the Series 2013-A Supplement; (vi) each Acquiring Committed Note Purchaser
appoints and authorizes the Funding Agent to take such action as agent on its
behalf and to exercise such powers under the Series 2013-A Supplement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article X of the
Series 2013-A Supplement, (vii) each Acquiring Committed Note Purchaser agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Series 2013-A Supplement are required to be performed by it
as a Class B Acquiring Committed Note Purchaser and (viii) the Acquiring
Committed Note Purchaser hereby represents and warrants to the Company and the
Group I Administrator that the representations and warranties contained in
Section 3 of Annex 1 to the Series 2013-A Supplement are true and correct with
respect to the Acquiring Committed Note Purchaser on and as of the date hereof
and the Acquiring Committed Note Purchaser shall be deemed to have made such
representations and warranties contained in Section 3 of Annex 1 to the Series
2013-A Supplement on and as of the date hereof.


Schedule I hereto sets forth the revised Class B Commitment Percentages of the
Transferor and each Acquiring Committed Note Purchaser as well as administrative
information with respect to each Acquiring Committed Note Purchaser and its
Funding Agent.


This Class B Assignment and Assumption Agreement and all matters arising under
or in any manner relating to this Class B Assignment and Assumption Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York, and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such law.



22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Class B Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.


[    ], as Transferor




By:_
Title:









By:_
Title:



[    ], as Class B Acquiring Committed Note Purchaser




By:_
Title:





[    ], as Class B Funding Agent




By:_
Title:




23

--------------------------------------------------------------------------------



CONSENTED AND ACKNOWLEDGED:


HERTZ VEHICLE FINANCING II LP, a limited partnership




By: HVF II GP Corp., its general partner




By: _
Title:




























































































24

--------------------------------------------------------------------------------



SCHEDULE I
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT PERCENTAGES


DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent


Address:


Attention: Telephone: Facsimile:


[TRANSFEROR]





Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]





Prior Class B Commitment Percentage:
 
[
]
Revised Class B Commitment Percentage:
[
]
 
Prior Class B Investor Group Principal Amount:
[
]
 
Revised Class B Investor Group Principal Amount:




[TRANSFEROR FUNDING AGENT]
[
]
 



Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]





[ACQUIRING COMMITTED NOTE PURCHASER]


Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]




25

--------------------------------------------------------------------------------







Prior Class B Commitment Percentage:
[
]
Revised Class B Commitment Percentage:
[
]
Prior Class B Investor Group Principal Amount:
[
]
Revised Class B Investor Group Principal Amount:
[
]







[ACQUIRING COMMITTED NOTE PURCHASER FUNDING AGENT]


Address:
[ ]
 
 
Attention: [
]
 
Telephone: [
]
 
Facsimile: [
]














































































26

--------------------------------------------------------------------------------



EXHIBIT H-1
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS A INVESTOR GROUP SUPPLEMENT


CLASS A INVESTOR GROUP SUPPLEMENT, dated as of [    ], [    ], among (i)
[    ] (the “Class A Transferor Investor Group”), (ii) the Class A Funding Agent
with respect to the Class A Transferor Investor Group in the signature pages
hereof (the “Class A Transferor Funding Agent”) (iii) [    ] (the “Class A
Acquiring Investor Group”), (iv) the Class A Funding Agent with respect to the
Class A Acquiring Investor Group listed in the signature pages hereof (the
“Class A Acquiring Funding Agent”), and (v) Hertz Vehicle Financing II LP, a
special purpose limited partnership established under the laws of Delaware (the
“Company”).


W I T N E S S E T H:


WHEREAS, this Class A Investor Group Supplement is being executed and delivered
in accordance with subsection 9.3(a)(iii) of the Second Amended and Restated
Series 2013-A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined unless indicated otherwise), by and among the Company, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2013-A Supplement, the “Indenture”), by and
between the Company and the Trustee;


WHEREAS, the Class A Acquiring Investor Group wishes to become a Class A Conduit
Investor and a Class A Committed Note Purchaser with respect to such Class A
Conduit Investor under the Series 2013-A Supplement; and


WHEREAS, the Class A Transferor Investor Group is selling and assigning to the
Class A Acquiring Investor Group its respective rights, obligations and
commitments under the Series 2013-A Supplement and the Class A Notes with
respect to the percentage of its total commitment specified on Schedule I
attached hereto;


NOW, THEREFORE, the parties hereto hereby agree as follows:


Upon the execution and delivery of this Class A Investor Group Supplement by the
Class A Acquiring Investor Group, the Class A Acquiring Funding Agent with
respect



27

--------------------------------------------------------------------------------



thereto, the Class A Transferor Investor Group, the Class A Transferor Funding
Agent and the Company (the date of such execution and delivery, the “Transfer
Issuance Date”), the Class A Conduit Investor(s) and the Class A Committed Note
Purchasers with respect to the Class A Acquiring Investor Group shall become
parties to the Series 2013-A Supplement for all purposes thereof.


The Class A Transferor Investor Group acknowledges receipt from the Class A
Acquiring Investor Group of an amount equal to the purchase price, as agreed
between the Class A Transferor Investor Group and the Class A Acquiring Investor
Group (the “Purchase Price”), of the portion being purchased by the Class A
Acquiring Investor Group (the Class A Acquiring Investor Group’s “Purchased
Percentage”) of the Class A Commitment with respect to the Class A Committed
Note Purchasers included in the Class A Transferor Investor Group under the
Series 2013-A Supplement and the Class A Transferor Investor Group’s Class A
Investor Group Principal Amount.    The Class A Transferor Investor Group hereby
irrevocably sells, assigns and transfers to the Class A Acquiring Investor
Group, without recourse, representation or warranty, and the Class A Acquiring
Investor Group hereby irrevocably purchases, takes and assumes from the Class A
Transferor Investor Group, the Class A Acquiring Investor Group’s Purchased
Percentage of the Class A Commitment with respect to the Class A Committed Note
Purchasers included in the Class A Transferor Investor Group under the Series
2013-A Supplement and the Class A Transferor Investor Group’s Class A Investor
Group Principal Amount.


From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Class A Transferor Investor Group pursuant
to the Series 2013-A Supplement shall, instead, be payable to or for the account
of the Class A Transferor Investor Group and the Class A Acquiring Investor
Group, as the case may be, in accordance with their respective interests as
reflected in this Class A Investor Group Supplement, whether such amounts have
accrued prior to the Transfer Issuance Date or accrue subsequent to the Transfer
Issuance Date.


Each of the parties to this Class A Investor Group Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Class A Investor Group Supplement.


By executing and delivering this Class A Investor Group Supplement, the Class A
Transferor Investor Group and the Class A Acquiring Investor Group confirm to
and agree with each other as follows:    (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, the Class A Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2013-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Class A Notes, the Series 2013-A Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Class A Transferor Investor Group
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Company or the performance or observance by
the Company of any of the Company’s obligations under the Indenture and the
Series 2013-A Related Documents

2

--------------------------------------------------------------------------------



or any other instrument or document furnished pursuant hereto; (iii) the Class A
Acquiring Investor Group confirms that it has received a copy of the Indenture
and the Series 2013-A Related Documents and other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Class A Investor Group Supplement; (iv) the Class A Acquiring Investor
Group will, independently and without reliance upon the Administrative Agent,
the Class A Transferor Investor Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Series
2013-A Supplement; (v) the Class A Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2013-A Supplement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in    accordance with Article X of the
Series 2013-A Supplement; (vi) each member of the Class A Acquiring Investor
Group appoints and authorizes its respective Class A Acquiring Funding Agent,
listed on Schedule I hereto, to take such action as agent on its behalf and to
exercise such powers under the Series 2013-A Supplement as are delegated to such
Class A Acquiring Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article X of the
Series 2013- A Supplement, (vii) each member of the Class A Acquiring Investor
Group agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Series 2013-A Supplement are required to
be performed by it as a member of the Class A Acquiring Investor Group and
(viii) each member of the Class A Acquiring Investor Group hereby represents and
warrants to the Company and the Group I Administrator that the representations
and warranties contained in Section 3 of Annex 1 to the Series 2013-A Supplement
are true and correct with respect to the Class A Acquiring Investor Group on and
as of the date hereof and the Class A Acquiring Investor Group shall be deemed
to have made such representations and warranties contained in Section 3 of Annex
1 to the Series 2013-A Supplement on and as of the date hereof.


Schedule I hereto sets forth the revised Class A Commitment Percentages of the
Class A Transferor Investor Group and the Class A Acquiring Investor Group, as
well as administrative information with respect to the Class A Acquiring
Investor Group and its Class A Acquiring Funding Agent.


This Class A Investor Group Supplement and all matters arising under or in any
manner relating to this Class A Investor Group Supplement shall be governed by,
and construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Class A Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.


[    ], as Class A Transferor Investor Group


By:_      Title:


[    ], as Class A Transferor Investor Group




By:_
Title:



[    ], as Class A Transferor Funding Agent




By:_
Title:



[    ], as Class A Acquiring Investor Group


By:_      Title:


[    ], as Class A Acquiring Investor Group


By:_      Title:


[    ], as Class A Funding Agent


By:_      Title:



4

--------------------------------------------------------------------------------











CONSENTED AND ACKNOWLEDGED:


HERTZ VEHICLE FINANCING II LP, a limited partnership




By: HVF II GP Corp., its general partner




By: _
Title:




5

--------------------------------------------------------------------------------



LIST OF ADDRESSES FOR NOTICES AND OF COMMITMENT PERCENTAGES



6

--------------------------------------------------------------------------------



EXHIBIT H-2
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS B INVESTOR GROUP SUPPLEMENT


CLASS B INVESTOR GROUP SUPPLEMENT, dated as of [    ], [    ], among (i)
[    ] (the “Class B Transferor Investor Group”), (ii) the Class B Funding Agent
with respect to the Class B Transferor Investor Group in the signature pages
hereof (the “Class B Transferor Funding Agent”) (iii) [    ] (the “Class B
Acquiring Investor Group”), (iv) the Class B Funding Agent with respect to the
Class B Acquiring Investor Group listed in the signature pages hereof (the
“Class B Acquiring Funding Agent”), and (v) Hertz Vehicle Financing II LP, a
special purpose limited partnership established under the laws of Delaware (the
“Company”).


W I T N E S S E T H:


WHEREAS, this Class B Investor Group Supplement is being executed and delivered
in accordance with subsection 9.3(b)(iii) of the Second Amended and Restated
Series 2013-A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined unless indicated otherwise), by and among the Company, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2013-A Supplement, the “Indenture”), by and
between the Company and the Trustee;


WHEREAS, the Class B Acquiring Investor Group wishes to become a Class B Conduit
Investor and a Class B Committed Note Purchaser with respect to such Class B
Conduit Investor under the Series 2013-A Supplement; and


WHEREAS, the Class B Transferor Investor Group is selling and assigning to the
Class B Acquiring Investor Group its respective rights, obligations and
commitments under the Series 2013-A Supplement and the Class B Notes with
respect to the percentage of its total commitment specified on Schedule I
attached hereto;


NOW, THEREFORE, the parties hereto hereby agree as follows:


Upon the execution and delivery of this Class B Investor Group Supplement by the
Class B Acquiring Investor Group, the Class B Acquiring Funding Agent with
respect





--------------------------------------------------------------------------------



thereto, the Class B Transferor Investor Group, the Class B Transferor Funding
Agent and the Company (the date of such execution and delivery, the “Transfer
Issuance Date”), the Class B Conduit Investor(s) and the Class B Committed Note
Purchasers with respect to the Class B Acquiring Investor Group shall become
parties to the Series 2013-A Supplement for all purposes thereof.


The Class B Transferor Investor Group acknowledges receipt from the Class B
Acquiring Investor Group of an amount equal to the purchase price, as agreed
between the Class B Transferor Investor Group and the Class B Acquiring Investor
Group (the “Purchase Price”), of the portion being purchased by the Class B
Acquiring Investor Group (the Class B Acquiring Investor Group’s “Purchased
Percentage”) of the Class B Commitment with respect to the Class B Committed
Note Purchasers included in the Class B Transferor Investor Group under the
Series 2013-A Supplement and the Class B Transferor Investor Group’s Class B
Investor Group Principal Amount.    The Class B Transferor Investor Group hereby
irrevocably sells, assigns and transfers to the Class B Acquiring Investor
Group, without recourse, representation or warranty, and the Class B Acquiring
Investor Group hereby irrevocably purchases, takes and assumes from the Class B
Transferor Investor Group, the Class B Acquiring Investor Group’s Purchased
Percentage of the Class B Commitment with respect to the Class B Committed Note
Purchasers included in the Class B Transferor Investor Group under the Series
2013-A Supplement and the Class B Transferor Investor Group’s Class B Investor
Group Principal Amount.


From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Class B Transferor Investor Group pursuant
to the Series 2013-A Supplement shall, instead, be payable to or for the account
of the Class B Transferor Investor Group and the Class B Acquiring Investor
Group, as the case may be, in accordance with their respective interests as
reflected in this Class B Investor Group Supplement, whether such amounts have
accrued prior to the Transfer Issuance Date or accrue subsequent to the Transfer
Issuance Date.


Each of the parties to this Class B Investor Group Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Class B Investor Group Supplement.


By executing and delivering this Class B Investor Group Supplement, the Class B
Transferor Investor Group and the Class B Acquiring Investor Group confirm to
and agree with each other as follows:    (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, the Class B Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2013-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Class B Notes, the Series 2013-A Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Class B Transferor Investor Group
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Company or the performance or observance by
the Company of any of the Company’s obligations under the Indenture and the
Series 2013-A Related Documents or any other instrument or document furnished
pursuant hereto; (iii) the Class B Acquiring

2

--------------------------------------------------------------------------------



Investor Group confirms that it has received a copy of the Indenture and the
Series 2013-A Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Class B Investor Group Supplement; (iv) the Class B Acquiring Investor
Group will, independently and without reliance upon the Administrative Agent,
the Class B Transferor Investor Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Series
2013-A Supplement; (v) the Class B Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2013-A Supplement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in    accordance with Article X of the
Series 2013-A Supplement; (vi) each member of the Class B Acquiring Investor
Group appoints and authorizes its respective Class B Acquiring Funding Agent,
listed on Schedule I hereto, to take such action as agent on its behalf and to
exercise such powers under the Series 2013-A Supplement as are delegated to such
Class B Acquiring Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article X of the
Series 2013- A Supplement, (vii) each member of the Class B Acquiring Investor
Group agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Series 2013-A Supplement are required to
be performed by it as a member of the Class B Acquiring Investor Group and
(viii) each member of the Class B Acquiring Investor Group hereby represents and
warrants to the Company and the Group I Administrator that the representations
and warranties contained in Section 3 of Annex 1 to the Series 2013-A Supplement
are true and correct with respect to the Class B Acquiring Investor Group on and
as of the date hereof and the Class B Acquiring Investor Group shall be deemed
to have made such representations and warranties contained in Section 3 of Annex
1 to the Series 2013-A Supplement on and as of the date hereof.


Schedule I hereto sets forth the revised Class B Commitment Percentages of the
Class B Transferor Investor Group and the Class B Acquiring Investor Group, as
well as administrative information with respect to the Class B Acquiring
Investor Group and its Class B Acquiring Funding Agent.


This Class B Investor Group Supplement and all matters arising under or in any
manner relating to this Class B Investor Group Supplement shall be governed by,
and construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Class B Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.


[    ], as Class B Transferor Investor Group


By:_      Title:


[    ], as Class B Transferor Investor Group




By:_
Title:



[    ], as Class B Transferor Funding Agent




By:_
Title:



[    ], as Class B Acquiring Investor Group


By:_      Title:


[    ], as Class B Acquiring Investor Group


By:_      Title:


[    ], as Class B Funding Agent


By:_      Title:



4

--------------------------------------------------------------------------------











CONSENTED AND ACKNOWLEDGED:


HERTZ VEHICLE FINANCING II LP, a limited partnership




By: HVF II GP Corp., its general partner




By: _
Title:




5

--------------------------------------------------------------------------------



LIST OF ADDRESSES FOR NOTICES AND OF COMMITMENT PERCENTAGES














































































































WEIL:\95390536\32\52399.0041



6

--------------------------------------------------------------------------------





EXHIBIT I
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF SERIES 2013-A LETTER OF CREDIT





--------------------------------------------------------------------------------



SERIES 2013-A LETTER OF CREDIT NO. [ ]
OUR IRREVOCABLE LETTER OF CREDIT NO. DBS-[ ]






Beneficiary:


The Bank of New York Mellon Trust Company, N.A. as Trustee
under the Series 2013-A Supplement referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602


Attention:    Corporate Trust Administration—Structured Finance
Dear Sir or Madam:





The undersigned (“[    ]” or the “Issuing Bank”) hereby establishes, at the
request and for the account of The Hertz Corporation, a Delaware corporation
(“Hertz”), pursuant to that certain senior secured asset based revolving loan
facility, provided under a credit agreement, dated as of March 11, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Series 2013-A Letter of Credit
Agreement”), among Hertz, the Issuing Bank, certain affiliates of Hertz and the
several banks and financial institutions party thereto from time to time, in the
Beneficiary’s favor on Beneficiary’s behalf as Trustee under the Amended and
Restated Series 2013-A Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2013-A Supplement”), by and among Hertz
Vehicle Financing II LP, a special purpose limited partnership established under
the laws of Delaware (“HVF II”), as Issuer, The Hertz Corporation, as the Group
I Administrator, certain committed note purchasers, certain conduit investors,
certain funding agents and The Bank of New York Mellon Trust Company, N.A., as
Trustee (the “Trustee”), to the Amended and Restated Group I Supplement, dated
as of October 31, 2014 (as such agreement may be amended, supplemented, amended
and restated or otherwise modified from time to time, the “Group I Supplement”),
by and between HVF II and the Trustee, to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as such agreement may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Base Indenture”), by and between HVF II, as Issuer, and the Trustee, in respect
of Credit Demands (as defined below), Unpaid Demand Note Demands (as defined
below), Preference Payment Demands (as defined below) and Termination Demands
(as defined below) this Irrevocable Letter of Credit No. P- [
] in the amount of [    ] ($[    ]) (such amount, as the same may be reduced,
increased (to an amount not exceeding $[    ]) or reinstated as provided herein,
being the





--------------------------------------------------------------------------------





“Series 2013-A Letter of Credit Amount”), effective immediately and expiring at
4:00
p.m.    (New York time) at our office located at [        ] (such office or any
other office which may be designated by the Issuing Bank by written notice
delivered to Beneficiary, being the “Issuing Bank’s Office”) on    [ ] (or, if
such date is not a Business Day (as defined below), the immediately succeeding
Business Day) (the “Series 2013-A Letter of Credit Expiration Date”).    The
Issuing Bank hereby agrees that the Series 2013-A Letter of Credit Expiration
Date shall be automatically extended, without amendment, [to the earlier of (i)
the date that is one year from the then current Series 2013-A Letter of Credit
Expiration Date and (ii) [_], in each case][for successive one year periods from
each Series 2013-A Letter of Credit Expiration Date] unless, no fewer than sixty
(60) days before the then current Series 2013-A Letter of Credit Expiration
Date, we notify you in writing by registered mail (return receipt) or overnight
courier that this letter of credit will not be extended beyond the then current
Series 2013-A Letter of Credit Expiration Date. The term “Beneficiary” refers
herein (and in each Annex hereto) to the Trustee, as such term is defined in the
Base Indenture. Terms used herein and not defined herein shall have the meaning
set forth in the Series 2013-A Supplement.


The Issuing Bank irrevocably authorizes Beneficiary to draw on it, in accordance
with the terms and conditions and subject to the reductions in amount as
hereinafter set forth, (1) in one or more draws by one or more of the Trustee’s
drafts, each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at
sight on a Business Day (as defined below), and accompanied by the Trustee’s
written and completed certificate signed by the Trustee in substantially the
form of Annex A attached hereto (any such draft accompanied by such certificate
being a “Credit Demand”), an amount equal to the face amount of each such draft
but in the aggregate amount not exceeding the Series 2013-A Letter of Credit
Amount as in effect on such Business Day (as defined below), (2) in one or more
draws by one or more of the Trustee’s drafts, each drawn on the Issuing Bank at
the Issuing Bank’s Office, payable at sight on a Business Day (as defined
below), and accompanied by the Trustee’s written and completed certificate
signed by it in substantially the form of Annex B attached hereto (any such
draft accompanied by such certificate being an “Unpaid Demand Note Demand”), an
amount equal to the face amount of each such draft but not exceeding the Series
2013-A Letter of Credit Amount as in effect on such Business Day (as defined
below), (3) in one or more draws by one or more of the Trustee’s drafts, each
drawn on the Issuing Bank at the Issuing Bank’s Office, payable at sight on a
Business Day (as defined below), and accompanied by the Trustee’s written and
completed certificate signed by the Trustee in substantially the form of Annex C
attached hereto (any such draft accompanied by such certificate being a
“Preference Payment Demand”), an amount equal to the face amount of each such
draft but not exceeding the Series 2013-A Letter of Credit Amount as in effect
on such Business Day (as defined below) and (4) in one or more draws by one or
more of the Trustee’s drafts, drawn on the Issuing Bank at the Issuing Bank’s
Office, payable at sight on a Business Day (as defined below), and accompanied
by the Trustee’s written and completed certificate signed by the Trustee in
substantially the form of Annex D attached hereto (any such draft accompanied by
such certificate being a “Termination Demand”), an amount equal to the face
amount of each such draft but not exceeding the Series 2013-



--------------------------------------------------------------------------------





A Letter of Credit Amount as in effect on such Business Day (as defined below).
Any Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand may be delivered by facsimile transmission. [Drawings may
also be presented to us by facsimile transmission to facsimile number [_] (each
such drawing, a “fax drawing”); provided that, a fax drawing will not be
effectively presented until you confirm by telephone our receipt of such fax
drawing by calling us at telephone number [_]. If you present a fax drawing
under this Letter of Credit you do not need to present the original of any
drawing documents, and if we receive any such original drawing documents they
will not be examined by us. In the event of a full or final drawing, the
original Letter of Credit must be returned to us by overnight courier.] The
Trustee shall deliver the original executed counterpart of such Credit Demand,
Unpaid Demand Note Demand, Preference Payment Demand or Termination Demand, as
the case may be, to the Issuing Bank by means of overnight courier. “Business
Day” means any day other than a Saturday, Sunday or other day on which banks are
authorized or required by law to close in New York City, New York.    Upon the
Issuing Bank honoring any Credit Demand, Unpaid Demand Note Demand, Preference
Payment Demand or Termination Demand presented hereunder, the Series 2013-A
Letter of Credit Amount shall automatically be decreased by an amount equal to
the amount of such Credit Demand, Unpaid Demand Note Demand, Preference Payment
Demand or Termination Demand.
In addition to the foregoing reduction, (i) upon the Issuing Bank honoring any
Termination Demand in respect of the entire Series 2013-A Letter of Credit
Amount presented to it hereunder, the amount available to be drawn under this
Series 2013-A Letter of Credit Amount shall automatically be reduced to zero and
this Series 2013-A Letter of Credit shall be terminated and (ii) no amount
decreased on the honoring of any Preference Payment Demand or Termination Demand
shall be reinstated.


The Series 2013-A Letter of Credit Amount shall be automatically reinstated when
and to the extent, but only when and to the extent, that (i) the Issuing Bank is
reimbursed by Hertz (or by HVF II under Section 5.6 or 5.7 of the Series 2013-A
Supplement) for any amount drawn hereunder as a Credit Demand or an Unpaid
Demand Note Demand and (ii) the Issuing Bank receives written notice from Hertz
in substantially the form of Annex E hereto that no Event of Bankruptcy (as
defined in the Base Indenture) with respect to Hertz has occurred and is
continuing; provided, however, that the Series 2013-A Letter of Credit Amount
shall, in no event, be reinstated to an amount in excess of the then current
Series 2013-A Letter of Credit Amount (without giving effect to any reduction to
the Series 2013-A Letter of Credit Amount that resulted from any such Credit
Demand or Unpaid Demand Note Demand).


The Series 2013-A Letter of Credit Amount shall be automatically reduced in
accordance with the terms of a written request from the Trustee to the Issuing
Bank in substantially the form of Annex G attached hereto that is acknowledged
and agreed to in writing by the Issuing Bank. The Series 2013-A Letter of Credit
Amount shall be automatically increased upon receipt by (and written
acknowledgment of such receipt by) the Trustee of written notice from the
Issuing Bank in substantially the form of Annex H attached hereto certifying
that the Series 2013-A Letter of Credit Amount has been



--------------------------------------------------------------------------------





increased and setting forth the amount of such increase, which increase shall
not result in the Series 2013-A Letter of Credit Amount exceeding an amount
equal to []($[    ]).


Each Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand and
Termination Demand shall be dated the date of its presentation, and shall be
presented to the Issuing Bank at the Issuing Bank’s Office, Attention: [Global
Loan Operations, Standby Letter of Credit Unit]. If the Issuing Bank receives
any Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand at such office, all in strict conformity with the terms and
conditions of this Series 2013-A Letter of Credit, not later than 12:00 p.m.
(New York City time) on a Business Day prior to the termination hereof, the
Issuing Bank will make such funds available by 4:00 p.m. (New York City time) on
the same day in accordance with Beneficiary’s payment instructions.    If the
Issuing Bank receives any Credit Demand, Unpaid Demand Note Demand, Preference
Payment Demand or Termination Demand at such office, all in strict conformity
with the terms and conditions of this Series 2013-A Letter of Credit, after
12:00 p.m. (New York City time) on a Business Day prior to the termination
hereof, the Issuing Bank will make the funds available by 4:00 p.m. (New York
City time) on the next succeeding Business Day in accordance with Beneficiary’s
payment instructions. If Beneficiary so requests to the Issuing Bank, payment
under this Series 2013-A Letter of Credit may be made by wire transfer of
Federal Reserve Bank of New York funds to Beneficiary’s account in a bank on the
Federal Reserve wire system or by deposit of same day funds into a designated
account. All payments made by the Issuing Bank under this Series 2013-A Letter
of Credit shall be made with the Issuing Bank’s own funds.


In the event there is more than one draw request on the same Business Day, the
draw requests shall be honored in the following order:    (1) the Credit
Demands, (2) the Unpaid Demand Note Demands, (3) the Preference Payment Demand
and (4) the Termination Demand.


Upon the earliest of (i) the date on which the Issuing Bank honors a Preference
Payment Demand or Termination Demand presented hereunder to the extent of the
Series 2013-A Letter of Credit Amount as in effect on such date, (ii) the date
on which the Issuing Bank receives written notice from Beneficiary that an
alternate letter of credit or other credit facility has been substituted for
this Series 2013-A Letter of Credit and (iii) the Series 2013-A Letter of Credit
Expiration Date, this Series 2013-A Letter of Credit shall automatically
terminate and Beneficiary shall surrender this Series 2013-A Letter of Credit to
the undersigned Issuing Bank on such day.


This Series 2013-A Letter of Credit is transferable in its entirety to any
transferee(s) who Beneficiary certifies to the Issuing Bank has succeeded
Beneficiary as Trustee under the Base Indenture, the Group I Supplement and the
Series 2013-A Supplement, and may be successively transferred. Transfer of this
Series 2013-A Letter of Credit to such transferee shall be effected by the
presentation to the Issuing Bank of this Series 2013-A Letter of Credit
accompanied by a certificate in substantially the form of Annex F attached
hereto. Upon such presentation the Issuing Bank shall forthwith



--------------------------------------------------------------------------------





transfer this Series 2013-A Letter of Credit to (or to the order of) the
transferee or, if so requested by Beneficiary’s transferee, issue a letter of
credit to (or to the order of) Beneficiary’s transferee with provisions therein
consistent with this Series 2013-A Letter of Credit.


This Series 2013-A Letter of Credit sets forth in full the undertaking of the
Issuing Bank, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except only the certificates and the drafts referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except for such certificates and
such drafts.


This Series 2013-A Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 2007 Revision, ICC Publication No. 600 (the
“Uniform Customs”), which is incorporated into the text of this Series 2013-A
Letter of Credit by reference, and shall be governed by the laws of the State of
New York, including, as to matters not covered by the Uniform Customs, the
Uniform Commercial Code as in effect in the State of New York; provided that, if
an interruption of business (as described in such Article 17) exists at the
Issuing Bank’s Office, the Issuing Bank agrees to (i) promptly notify the
Trustee of an alternative location in which to send any communications with
respect to this Series 2013-A Letter of Credit or (ii) to effect payment under
this Series 2013-A Letter of Credit if a draw which otherwise conforms to the
terms and conditions of this Series 2013-A Letter of Credit is made prior to the
earlier of (A) the thirtieth day after the resumption of business and (B) the
Series 2013-A Letter of Credit Expiration Date and (ii) Article 41 of the
Uniform Customs shall not apply to this Series 2013-A Letter of Credit as draws
hereunder shall not be deemed to be installments for purposes thereof.


Communications with respect to this Series 2013-A Letter of Credit shall be in
writing and shall be addressed to the Issuing Bank at the Issuing Bank’s Office,
specifically referring to the number of this Series 2013-A Letter of Credit.


Very truly yours,




[
]




By:_                 












Name: Title:





--------------------------------------------------------------------------------











By:_                 












Name: Title:



13

--------------------------------------------------------------------------------



ANNEX A


CERTIFICATE OF CREDIT DEMAND


[Issuing Bank’s Address]


Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Certificate of Credit Demand under the Irrevocable Letter of Credit No. [ ] (the
“Series 2013-A Letter of Credit”), dated [    ], issued by [    ], as the
Issuing Bank, in favor of the Trustee.    Capitalized terms not otherwise
defined herein shall have the meanings assigned thereto in the Series 2013-A
Letter of Credit or, if not defined therein, the Series 2013-A Supplement (as
defined in the Series 2013-A Letter of Credit).


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:


1.    [The Bank of New York Mellon Trust Company, N.A.]1 is the Trustee under
the Series 2013-A Supplement referred to in the Series 2013-A Letter of Credit.


2.    [A Series 2013-A Reserve Account Interest Withdrawal Shortfall exists on
the [_]2 Payment Date and pursuant to Section 5.5(a) of the Series 2013-A
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the least
of: (i) such Series
2013-A Reserve Account Interest Withdrawal Shortfall, (ii) the Series 2013-A
Letter of Credit Liquidity Amount as of such Payment Date, and (iii) the Series
2013-A Lease Interest Payment Deficit for such Payment Date]3


[A Series 2013-A Reserve Account Interest Withdrawal Shortfall exists on the
[_]4 Payment Date and pursuant to Section 5.5(a) of the Series 2013-A
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the excess
of: (i) the least of (A) such Series 2013-A Reserve Account Interest Withdrawal
Shortfall, (B) the Series 2013- A Letter of Credit Liquidity Amount as of such
Payment Date on the Series 2013-A Letters of Credit, and (C) the Series 2013-A
Lease Interest Payment Deficit for such Payment Date over (ii) the lesser of (x)
the Series 2013-A L/C Cash Collateral Percentage on such Payment Date of the
least of the amounts described in clauses (A), (B) and (C)


                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.
2    Specify the relevant Payment Date.


3    Use in case of a Series 2013-A Reserve Account Interest Withdrawal
Shortfall on any Payment Date and if no Series 2013-A L/C Cash Collateral
Account has been established and funded.
4    Specify the relevant Payment Date.



--------------------------------------------------------------------------------



above and (y) the Series 2013-A Available L/C Cash Collateral Account Amount on
such Payment Date]5
[A Series 2013-A Lease Principal Payment Deficit exists on the [_]6 Payment Date
that exceeds the amount, if any, withdrawn from the Series 2013-A Reserve
Account pursuant to Section 5.4(b) of the Series 2013-A Supplement and pursuant
to Section 5.5(b) of the Series 2013-A Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the [lesser][least] of: (i) the excess of the
Series 2013-A Lease Principal Payment Deficit over the amounts withdrawn from
the Series 2013-A Reserve Account pursuant to Section 5.4(b) of the Series
2013-A Supplement, (ii) the Series
2013-A Letter of Credit Liquidity Amount as of such Payment Date (after giving
effect to any drawings on the Series 2013-A Letters of Credit on such Payment
Date pursuant to Section 5.5(a) of the Series 2013-A Supplement) [and (iii) the
excess, if any, of the Principal Deficit Amount over the amount, if any,
withdrawn from the Series 2013-A Reserve Account pursuant to Section 5.4(c) of
the Series 2013-A Supplement]7 [the excess, if any, of the Series 2013-A
Principal Amount over the amount to be deposited into the Series 2013-A
Distribution Account (together with any amounts to be deposited therein pursuant
to the terms of the Series 2013-A Supplement (other than pursuant to amounts
allocated and drawn in accordance with this sentence or as a result of a
Principal Deficit Amount exceeding zero) on the Legal Final Payment Date for
payment of principal of the Series 2013-A Notes]8]9
[A Series 2013-A Lease Principal Payment Deficit exists on the [_]10 Payment
Date that exceeds the amount, if any, withdrawn from the Series 2013-A Reserve
Account pursuant to Section 5.4(b) of the Series 2013-A Supplement and pursuant
to Section 5.5(b) of the Series 2013-A Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the excess of (i) the [lesser][least] of: (A)
the excess of the Series


5    Use in case of a Series 2013-A Reserve Account Interest Withdrawal
Shortfall on any Payment Date and if the Series 2013-A L/C Cash Collateral
Account has been established and funded.
6 Specify relevant Payment Date.


7    Use on any Payment Date other than the Legal Final Payment Date occurring
during the period commencing on and including the date of the filing by any
Group I Lessee of a petition for relief under Chapter 11 of the Bankruptcy Code
to but excluding the date on which such Group I Lessee shall have resumed making
all payments of Monthly Variable Rent required to be made under the Group I
Leases.
8    Use on the Legal Final Payment Date.


9 Use in case of a Series 2013-A Lease Principal Payment Deficit on any Payment
Date and if no Series 2013-A L/C Cash Collateral Account has been established
and funded.
10 Specify relevant Payment Date.



15

--------------------------------------------------------------------------------



2013-A Lease Principal Payment Deficit over the amounts withdrawn from the
Series 2013-A Reserve Account pursuant to Section 5.4(b) of the Series 2013-A
Supplement, (B) the Series 2013-A Letter of Credit Liquidity Amount as of such
Payment Date (after giving effect to any drawings on the Series 2013-A Letters
of Credit on such Payment Date pursuant to Section 5.5(a) of the Series 2013-A
Supplement) [and (C) the excess, if any, of the Principal Deficit Amount over
the amount, if any, withdrawn from the Series 2013-A Reserve Account pursuant to
Section 5.4(c) of the Series 2013-A Supplement]11 [the excess, if any, of the
Series 2013-A Principal Amount over the amount to be deposited into the Series
2013-A Distribution Account (together with any amounts to be deposited therein
pursuant to the terms of the Series 2013-A Supplement (other than pursuant to
amounts allocated and drawn in accordance with this sentence or as a result of a
Principal Deficit Amount exceeding zero) on the Legal Final Payment Date for
payment of principal of the Series 2013-A Notes]12, over (ii) the lesser of (A)
the Series 2013-A L/C Cash Collateral Percentage on such Payment Date of the
amount calculated pursuant to clause (i) above and (B) the Series 2013-A L/C
Cash Collateral Account Amount on such Payment Date (after giving effect to any
withdrawals therefrom on such Payment Date pursuant to Section 5.5(a) of the
Series 2013-A Supplement)]13
has been allocated to making a drawing under the Series 2013-A Letter of Credit.
3.    The Trustee is making a drawing under the Series 2013-A Letter of Credit
as required by Section[s] [5.5(a) and/or 5.5(b)]14 of the Series 2013-A
Supplement for an amount equal to $    , which amount is a Series 2013-A L/C
Credit Disbursement (the “Series 2013-A L/C Credit Disbursement”) and is equal
to the amount allocated to making a drawing on the Series 2013-A Letter of
Credit under such Section [5.5(a) and/or 5.5(b)]15 of the Series 2013-A
Supplement as described above.    The


                
11 Use on any Payment Date other than the Legal Final Payment Date occurring
during the period commencing on and including the date of the filing by any
Group I Lessee of a petition for relief under Chapter 11 of the Bankruptcy Code
to but excluding the date on which such Group I Lessee shall have resumed making
all payments of Monthly Variable Rent required to be made under the Group I
Leases.
12 Use on the Legal Final Payment Date.


13 Use in case of a Series 2013-A Lease Principal Payment Deficit on any Payment
Date and if the Series 2013-A L/C Cash Collateral Account has been established
and funded.


14 Use reference to Section 5.5(a) of the Series 2013-A Supplement in case of
Series 2013-A Reserve Account Interest Withdrawal Shortfall and/or Section
5.5(b) of the Series 2013-A Supplement in case of a Series 2013-A Lease
Principal Payment Deficit.


15 Use reference to Section 5.5(a) of the Series 2013-A Supplement in case of a
Series 2013-A Reserve Account Interest Withdrawal Shortfall and/or Section
5.5(b) of the Series 2013-A Supplement in case of a Series 2013-A Lease
Principal Payment Deficit.



--------------------------------------------------------------------------------





Series 2013-A L/C Credit Disbursement does not exceed the amount that is
available to be drawn by the Trustee under the Series 2013-A Letter of Credit on
the date of this certificate.


4.    The amount of the draft shall be delivered pursuant to the following
instructions:


[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.]16 as Trustee].


5.    The Trustee acknowledges that, pursuant to the terms of the Series 2013-A
Letter of Credit, upon the Issuing Bank honoring the draft accompanying this
certificate, the Series 2013-A Letter of Credit Amount shall be automatically
decreased by an amount equal to such draft.














































                
See footnote I above





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this    day of    ,    .




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]17,
as Trustee


By                 


Title:






































































                
17 See footnote 1 above.





--------------------------------------------------------------------------------



ANNEX B


CERTIFICATE OF UNPAID DEMAND NOTE DEMAND


[Issuing Bank’s Address]


Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [        ] (the “Series 2013-A Letter of Credit”), dated [    ], issued by
[    ], as the Issuing Bank, in favor of the Trustee.    Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the Series
2013- A Letter of Credit or, if not defined therein, the Series 2013-A
Supplement (as defined in the Series 2013-A Letter of Credit).


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:


1.[The Bank of New York Mellon Trust Company, N.A.]1 is the Trustee under the
Series 2013-A Supplement referred to in the Series 2013-A Letter of Credit.


2.As of the date of this certificate, there exists an amount due and payable by
The Hertz Corporation (“Hertz”) under the Series 2013-A Demand Note (the “Demand
Note”) issued by Hertz to HVF II and pledged to the Trustee under the Series
2013-A Supplement which amount has not been paid (or the Trustee has failed to
make a demand for payment under the Demand Note in such amount due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to Hertz) and, pursuant to Section 5.5(d)    of
the Series 2013-A Supplement, an amount equal to the Issuing Bank’s Pro Rata
Share


[of the lesser of (i) the amount that Hertz failed to pay under the Demand Note
(or the amount that the Trustee failed to demand for payment thereunder); and
(ii) the Series 2013-A Letter of Credit Amount as of the date hereof;]2


[of the excess of (i) the lesser of (A) the amount that Hertz failed to pay
under the Demand Note (or the amount that the Trustee failed to demand for
payment thereunder) and (B) the Series 2013-A Letter of Credit Amount as of the
date hereof over (ii) the lesser of (x) the Series 2013-A L/C Cash Collateral
Percentage on such Business Day of the lesser of the amounts set forth in the
immediately preceding clauses (A) and (B) and
                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.


2    Use on any Business Day if no Series 2013-A L/C Cash Collateral Account has
been established and funded as of such date.







--------------------------------------------------------------------------------



(y) the Series 2013-A Available L/C Cash Collateral Account Amount as of the
date hereof (after giving effect to any withdrawals therefrom on such date
pursuant to Section 5.5(a) and Section 5.5(b) of the Series 2013-A
Supplement);]3


has been allocated to making a drawing on the Series 2013-A Letter of Credit.


3.Pursuant to Section 5.5(d) of the Series 2013-A Supplement, the Trustee is
making a drawing under the Series 2013-A Letter of Credit in an amount equal to
$     
    , which amount is a Series 2013-A L/C Unpaid Demand Note Disbursement (the
“Series 2013-A L/C Unpaid Demand Note Disbursement”) and is equal to the amount
allocated to making a drawing on the Series 2013-A Letter of Credit under
Section 5.5(d) of the Series 2013-A Supplement as described above.    The Series
2013-A L/C Unpaid Demand Note Disbursement does not exceed the amount that is
available to be drawn by the Trustee under the Series 2013-A Letter of Credit on
the date of this certificate.


4.The amount of the draft shall be delivered pursuant to the following
instructions:


[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.]4 as Trustee].


5.The Trustee acknowledges that, pursuant to the terms of the Series 2013-A
Letter of Credit, upon the Issuing Bank honoring the draft accompanying this
certificate, the Series 2013-A Letter of Credit Amount shall be automatically
decreased by an amount equal to such draft.






























                
3    Use on any Business Day if the Series 2013-A L/C Cash Collateral Account
has been established and funded as of such date.
4    See footnote 1 above.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this    day of    ,    .




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]5,
as Trustee


By
Title:



















































































                
5 See footnote 1 above.





--------------------------------------------------------------------------------



ANNEX C


CERTIFICATE OF PREFERENCE PAYMENT DEMAND


[Issuing Bank’s Address]


Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Certificate of Preference Payment Demand under the Irrevocable Letter of Credit
No. [    ] (the “Series 2013-A Letter of Credit”), dated [    ], issued by [
], as the Issuing Bank, in favor of the Trustee.    Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the Series
2013-A Letter of Credit or, if not defined therein, the Series 2013-A Supplement
(as defined in the Series 2013-A Letter of Credit).


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:


1.[The Bank of New York Mellon Trust Company, N.A.]1 is the Trustee under the
Series 2013-A Supplement referred to in the Series 2013-A Letter of Credit.


2.The Trustee has received a certified copy of the final non-appealable order of
the applicable bankruptcy court requiring the return of a Preference Amount.


3.Pursuant to Section 5.5(d) of the Series 2013-A Supplement, an amount equal to
the Issuing Bank’s Pro Rata Share of [the lesser of (i) the Preference Amount
referred to above and (ii) the Series 2013-A Letter of Credit Amount as of the
date hereof]2 [the excess of (i) lesser of (A) the Preference Amount referred to
above and (B) the Series 2013-A Letter of Credit Amount as of the date hereof
over (ii) the lesser of (x) the Series 2013-A L/C Cash Collateral Percentage as
of the date hereof of the lesser of the amounts set forth in the immediately
preceding clauses (A) and (B) and (y) the Series 2013-A Available L/C Cash
Collateral Account Amount as of the date hereof (after giving effect to any
withdrawals therefrom on such Payment Date pursuant to Section 5.5(a) and
Section 5.5(b) of the Series 2013-A Supplement)]3 has been allocated to making a
drawing under the Series 2013-A Letter of Credit.




                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.


2    Use if no Series 2013-A L/C Cash Collateral Account has been established
and funded as of such date.


3    Use if the Series 2013-A L/C Cash Collateral Account has been established
and funded as of such date.



--------------------------------------------------------------------------------





4.Pursuant to Section 5.5(d) of the Series 2013-A Supplement, the Trustee is
making a drawing in the amount of $    which amount is a Series 2013-A L/C
Preference Payment Disbursement (the “Series 2013-A L/C Preference Payment
Disbursement”) and is equal to the amount allocated to making a drawing on the
Series 2013-A Letter of Credit under such [Section 5.5(d)] of the Series 2013-A
Supplement as described above.    The Series 2013-A L/C Preference Payment
Disbursement does not exceed the amount that is available to be drawn by the
Trustee under the Series 2013-A Letter of Credit on the date of this
certificate.


5.The amount of the draft shall be delivered pursuant to the following
instructions:


[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.]4 as Trustee]


6.The Trustee acknowledges that, pursuant to the terms of the Series 2013-A
Letter of Credit, upon the Issuing Bank honoring the draft accompanying this
certificate, the Series 2013-A Letter of Credit Amount shall be automatically
decreased by an amount equal to such draft.


































                
See footnote 1 above.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this    day of    ,    .




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],5
as Trustee


By     




Title:








































































                
5    See footnote 1 above.





5

--------------------------------------------------------------------------------



ANNEX D


CERTIFICATE OF TERMINATION DEMAND


[Issuing Bank’s Address]




Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[    ] (the “Series 2013-A Letter of Credit”), dated [    ], issued by [
], as the Issuing Bank, in favor of the Trustee.    Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the Series
2013-A Letter of Credit Agreement or, if not defined therein, the Series 2013-A
Supplement (as defined in the Series 2013-A Letter of Credit).


The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:


1.[The Bank of New York Mellon Trust Company, N.A.]1 is the Trustee under the
Series 2013-A Supplement referred to in the Series 2013-A Letter of Credit.


2.[Pursuant to Section 5.7(a) of the Series 2013-A Supplement, an amount equal
to the Issuing Bank’s Pro Rata Share of the lesser of (x) the greatest of (A)
the excess, if any, of the Series 2013-A Adjusted Asset Coverage Threshold
Amount over the Series 2013-A Asset Amount, in each case, as of the date that is
sixteen (16) Business Days prior to the scheduled expiration date of the Series
2013-A Letter of Credit (after giving effect to all deposits to, and withdrawals
from, the Series 2013-A Reserve Account and the Series 2013-A L/C Cash
Collateral Account on such date), excluding the Series 2013-A Letter of Credit
but taking into account any substitute Series 2013-A Letter of Credit that has
been obtained from a Series 2013-A Eligible Letter of Credit Provider and is in
full force and effect on such date, (B) the excess, if any, of the Series 2013-A
Required Liquid Enhancement Amount over the Series 2013-A Adjusted Liquid
Enhancement Amount, in each case, as of such date (after giving effect to all
deposits to, and withdrawals from, the Series 2013-A Reserve Account and the
Series 2013-A L/C Cash Collateral Account on such date), excluding the Series
2013-A Letter of Credit but taking into account each substitute Series 2013-A
Letter of Credit that has been obtained from a Series 2013-A Eligible Letter of
Credit Provider and is in full force and effect on such date, and (C) the
excess, if any, of the Series 2013-A Demand Note Payment Amount over the Series
2013-A Letter of Credit Liquidity Amount, in each case, as of such date (after
giving effect to all deposits to, and withdrawals from, the Series 2013-A L/C
Cash Collateral Account on such date), excluding the Series 2013-A Letter of
Credit






                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.





--------------------------------------------------------------------------------



but taking into account each substitute Series 2013-A Letter of Credit that has
been obtained from a Series 2013-A Eligible Letter of Credit Provider and is in
full force and effect on such date, and (y) the amount available to be drawn on
the expiring Series 2013-A Letter of Credit on such date has been allocated to
making a drawing under the Series 2013-A Letter of Credit.]2


[The Trustee has not received the notice required from HVF II pursuant to
Section 5.7(a) of the Series 2013-A Supplement on or prior to the date that is
fifteen (15) Business Days prior to each Series 2013-A Letter of Credit
Expiration Date.    As such, pursuant to such Section 5.7(a) of the Series
2013-A Supplement, the Trustee is making a drawing for the full amount of the
Series 2013-A Letter of Credit.]3


[Pursuant to Section 5.7(b) of the Series 2013-A Supplement, an amount equal to
the lesser of (i) the greatest of (A) the excess, if any, of the Series 2013-A
Adjusted Asset Coverage Threshold Amount over the Series 2013-A Asset Amount as
of the thirtieth
(30) day after the occurrence of a Series 2013-A Downgrade Event with respect to
the Issuing Bank, excluding the available amount under the Series 2013-A Letter
of Credit on such date, (B) the excess, if any, of the Series 2013-A Required
Liquid Enhancement Amount over the Series 2013-A Adjusted Liquid Enhancement
Amount as of such date, excluding the available amount under the Series 2013-A
Letter of Credit on such date, and (C) the excess, if any, of the Series 2013-A
Demand Note Payment Amount over the Series 2013-A Letter of Credit Liquidity
Amount as of such date, excluding the available amount under the Series 2013-A
Letter of Credit on such date, and (ii) the amount available to be drawn on the
Series 2013-A Letter of Credit on such date has been allocated to making a
drawing under the Series 2013-A Letter of Credit.]4


3.[Pursuant to Section [5.7(a)]5 [5.7(b)]6 of the Series 2013-A Supplement, the
Trustee is making a drawing in the amount of $    which is a Series 2013-A L/C
Termination Disbursement (the “Series 2013-A L/C Termination Disbursement”) and
is equal to the amount allocated to making a drawing on the Series 2013-A Letter
of




                
2    Use in case of an expiring Series 2013-A Letter of Credit.


3    Use if HVF II does not provide the Trustee with notices required under
Section 5.7(a) of the Series 2013-A Supplement with respect to an expiring
Series 2013-A Letter of Credit.
4    Use in case of Issuing Bank being subject to a Series 2013-A Downgrade
Event.
5    Use in case of an expiring Series 2013-A Letter of Credit.


6    Use in case of a Series 2013-A Letter of Credit Provider being subject to a
Series 2013-A Downgrade Event.





--------------------------------------------------------------------------------



Credit under such Section [5.7(a)]7 [5.7(b)]8 of the Series 2013-A Supplement as
described above.    The Series 2013-A L/C Termination Disbursement does not
exceed the amount that is available to be drawn by the Trustee under the Series
2013-A Letter of Credit on the date of this certificate.


4.The amount of the draft shall be delivered pursuant to the following
instructions:


[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.]9 as Trustee]








































































                
8    Use in case of a Series 2013-A Letter of Credit Provider being subject to a
Series 2013-A Downgrade Event.
9    See footnote 1 above.





--------------------------------------------------------------------------------





5.The Trustee acknowledges that, pursuant to the terms of the Series 2013-A
Letter of Credit, upon the Issuing Bank honoring the draft accompanying this
certificate, the Series 2013-A Letter of Credit Amount shall be automatically
reduced to zero and the Series 2013-A Letter of Credit shall terminate and be
immediately returned to the Issuing Bank.


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this        day of    ,    .




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],10
as Trustee


By     




Title:

































































--------------------------------------------------------------------------------



                
10 See footnote 1 above.



10

--------------------------------------------------------------------------------



ANNEX E


CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT


[Issuing Bank’s Address]




Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [            ] (the “Series 2013-A Letter of Credit”),
dated [_], issued by [        ], as the Issuing Bank, in favor of [The Bank of
New York Mellon Trust Company, N.A., a New York banking corporation]1, as
Trustee (in such capacity, the “Trustee”) under the Series 2013-A Supplement,
Group I Supplement and the Base Indenture.    Capitalized terms not otherwise
defined herein shall have the meanings assigned thereto in the Series 2013-A
Letter of Credit.


The undersigned, a duly authorized officer of The Hertz Corporation (“Hertz”),
hereby certifies to the Issuing Bank as follows:


1.As of the date of this certificate, the Issuing Bank has been reimbursed by
Hertz in the amount of $[    ] (the “Reimbursement Amount”) in respect of the
[Credit Demand] [Unpaid Demand Note Demand] made on    ,
    .


2.The Reimbursement Amount was paid to the Issuing Bank prior to payment in full
of the Series 2013-A Notes (as defined in the Series 2013-A Supplement).


3.Hertz hereby notifies you that, pursuant to the terms and conditions of the
Series 2013-A Letter of Credit, the Series 2013-A Letter of Credit Amount of the
Issuing Bank is hereby reinstated in the amount of $[    ] so that the Series
2013-A Letter of Credit Amount of the Issuing Bank after taking into account
such reinstatement is in amount equal to $[    ].


4.As of the date of this certificate, no Event of Bankruptcy with respect to
Hertz has occurred and is continuing.    “Event of Bankruptcy” with respect to
Hertz means (a) a case or other proceeding shall be commenced, without the
application or consent of Hertz, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of Hertz, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for Hertz or all or
any substantial part of its assets, or any similar action with respect to




                
1    If the Trustee under the Series 2013-A Supplement is other than The Bank of
New York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.



--------------------------------------------------------------------------------





Hertz under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and any such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of Hertz shall be entered in an
involuntary case under the federal bankruptcy laws or any other similar law now
or hereafter in effect; or (b) Hertz shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for any substantial part of its property, or shall make any general
assignment for the benefit of creditors; or (c) Hertz or its board of directors
shall vote to implement any of the actions set forth in the preceding clause
(b).


IN WITNESS WHEREOF, Hertz has executed and delivered this certificate on
this    day of    ,    .


THE HERTZ CORPORATION


By
Title:






--------------------------------------------------------------------------------





Acknowledged and Agreed:


The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees that the undersigned’s
Series 2013-A Letter of Credit Amount is in an amount equal to $    as of
this    day of
    , 200 after taking into account the reinstatement of the Series 2013-A
Letter of Credit Amount by an amount equal to the Reimbursement Amount.


[    ]


By: Name: Title:




By: Name: Title:





--------------------------------------------------------------------------------





ANNEX F


INSTRUCTION TO TRANSFER


[Issuing Bank’s Address]


Attention:
[Global Loan Operations, Standby Letter of Credit Unit] Re:    Irrevocable
Letter of Credit No. [    ]

Ladies and Gentlemen:


Instruction to Transfer under the Irrevocable Letter of Credit No. [ ] (the
“Series 2013-A Letter of Credit”), dated [ ], issued by [    ], as Issuing Bank
in favor of the Trustee. Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Series 2013-A Letter of Credit.


For value received, the undersigned beneficiary hereby irrevocably transfers to:






[Name of Transferee]






[Issuing Bank’s Address]


all rights of the undersigned beneficiary to draw under the Series 2013-A Letter
of Credit. The transferee has succeeded the undersigned as Trustee under the
[Base Indenture, the Group I Supplement] and the Series 2013-A Supplement (as
defined in the Series 2013-A Letter of Credit).


By this transfer, all rights of the undersigned beneficiary in the Series 2013-A
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2013-A Letter of Credit
pertaining to transfers.



14

--------------------------------------------------------------------------------





The Series 2013-A Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Issuing Bank
transfer the Series 2013-A Letter of Credit to our transferee and that the
Issuing Bank endorse the Series 2013-A Letter of Credit returned herewith in
favor of the transferee or, if requested by the transferee, issue a new
irrevocable letter of credit in favor of the transferee with provisions
consistent with the Series 2013-A Letter of Credit.


Very truly yours,


[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],1
as Trustee


By
Name:

Title:


By
Name:

Title:






























                


1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.



--------------------------------------------------------------------------------



ANNEX G


NOTICE OF REDUCTION OF SERIES 2013-A LETTER OF CREDIT AMOUNT


[Issuing Bank’s Address]


Attention: [Global Loan Operations, Standby Letter of Credit Unit]


Notice of Reduction of Series 2013-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [        ] (the “Series 2013-A Letter of
Credit”), dated [    ], issued by [    ], as the Issuing Bank, in favor of [The
Bank of New York Mellon Trust Company, N.A.]1, as the Trustee.    Capitalized
terms not otherwise defined herein shall have the meanings assigned thereto in
the Series 2013-A Letter of Credit.


The undersigned, a duly authorized officer of the Trustee, hereby notifies the
Issuing Bank as follows:


1.The Trustee has received a notice in accordance with the Series 2013-A
Supplement authorizing it to request a reduction of the Series 2013-A Letter of
Credit Amount to $        and is delivering this notice in accordance with the
terms of the Series 2013-A Letter of Credit Agreement.


2.The Issuing Bank acknowledges that the aggregate maximum amount of the Series
2013-A Letter of Credit is reduced to $    from $     
     pursuant to and in accordance with the terms and provisions of the Series
2013- A Letter of Credit and that the reference in the first paragraph of the
Series 2013-A Letter of Credit to “    ($    )” is amended to read “    ($     
    ).


3.This request, upon your acknowledgment set forth below, shall constitute an
amendment to the Series 2013-A Letter of Credit and shall form an integral part
thereof and confirms that all other terms of the Series 2013-A Letter of Credit
remain unchanged.


4.[The Issuing Bank is requested to execute and deliver its acknowledgment and
agreement to this notice to the Trustee in the manner provided in Section
[3.2(a)] of the Series 2013-A Letter of Credit Agreement.]












                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this    day of    ,    .




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]2,
as Trustee


By:
Title:



ACKNOWLEDGED
THIS    DAY OF    ,    : [        ]


By:
Name:

Title:




























































                
2    See footnote 1 above.





--------------------------------------------------------------------------------



ANNEX H


NOTICE OF INCREASE OF SERIES 2013-A LETTER OF CREDIT AMOUNT


[The Bank of New York Mellon Trust Company, N.A.]1, as Trustee under the
Series 2013-A Supplement referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance
Notice of Increase of Series 2013-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [        ] (the “Series 2013-A Letter of
Credit”), dated [ ], 2013, issued by [    ], as the Issuing Bank, in favor of
[The Bank of New York Mellon Trust Company, N.A.]2, as the
Trustee.    Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Series 2013-A Letter of Credit.


The undersigned, duly authorized officers of the Issuing Bank, hereby notify the
Trustee as follows:


1.The Issuing Bank has received a request from [        ] to increase the Series
2013-A Letter of Credit Amount by $    , which increase shall not result in the
Series 2013-A Letter of Credit Amount exceeding an amount equal to [    ]
Dollars ($[     
    ]).


2.Upon your acknowledgment set forth below, the aggregate maximum amount of the
Series 2013-A Letter of Credit is increased to $    from $    pursuant to and in
accordance with the terms and provisions of the Series 2013-A Letter of Credit
and that the reference in the first paragraph of the Series 2013-A Letter of
Credit to “         
     ($    )” is amended to read “    ($     
    )”.


3.This notice, upon your acknowledgment set forth below, shall constitute an
amendment to the Series 2013-A Letter of Credit and shall form an integral part
thereof and confirms that all other terms of the Series 2013-A Letter of Credit
remain unchanged.


4.[The Trustee is requested to execute and deliver its acknowledgment and
acceptance to this notice to the Issuing Bank, in the manner provided in Section
[3.2(a)] of the Series 2013-A Letter of Credit Agreement.]












                
1    If Trustee under the Series 2013-A Supplement is other than The Bank of New
York Mellon Trust Company, N.A., the name of such other Trustee is to be
inserted.
2    See footnote 1 above.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuing Bank has executed and delivered this certificate
on this    day of    ,    .




[
]




By:
Name:

Title:


By:
Name:

Title:


ACKNOWLEDGED AND AGREED TO THIS    DAY OF    ,    :




[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.]3,
as Trustee
By:
Name:

Title:














































                
3    See footnote 1 above.



--------------------------------------------------------------------------------



EXHIBIT J-1
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS A ADVANCE REQUEST




HERTZ VEHICLE FINANCING II LP SERIES 2013-A VARIABLE FUNDING RENTAL CAR
ASSET BACKED NOTES, CLASS A




To:    Addressees on Schedule I hereto Ladies and Gentlemen:
This Class A Advance Request is delivered to you pursuant to Section 2.2 of that
certain Second Amended and Restated Series 2013-A Supplement, dated as of
December 3, 2015 (as further amended, supplemented, restated or otherwise
modified from time to time, the “Series 2013-A Supplement”), by and among Hertz
Vehicle Financing II LP, the Conduit Investors named therein, the Committed Note
Purchasers named therein, the Funding Agents named therein, The Hertz
Corporation, as Group I Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”) and The Bank
of New York Mellon Trust Company, N.A. as Trustee (the “Trustee”).


Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under Schedule I of the Series 2013-A
Supplement.


The undersigned hereby requests that a Class A Advance be made in the aggregate


principal amount of $     on    , 20    .    The undersigned hereby

acknowledges that, subject to the terms of the Series 2013-A Supplement, any
Class A Advance that is not funded at the Class A CP Rate by a Class A Conduit
Investor or otherwise shall be a Eurodollar Advance and the related Eurodollar
Interest Period shall commence on the date of such Eurodollar Advance and end on
the next Payment Date.


The Group I Aggregate Asset Amount as of the date hereof is an amount equal to
$    .


The undersigned hereby acknowledges that the delivery of this Class A Advance
Request and the acceptance by undersigned of the proceeds of the Class A Advance
requested hereby constitute a representation and warranty by the undersigned
that, on the date of such Class A Advance, and before and after giving effect
thereto and to the application of the proceeds therefrom, all conditions set
forth in the definition of “Class A Funding Conditions” in Schedule I of the
Series 2013-A Supplement have been satisfied.



--------------------------------------------------------------------------------



The undersigned agrees that if prior to the time of the Class A Advance
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify both you and
each Class A Committed Note Purchaser and each Class A Conduit Investor, if any,
in your Class A Investor Group.    Except to the extent, if any, that prior to
the time of the Class A Advance requested hereby you and each Class A Committed
Note Purchaser and each Class A Conduit Investor, if any, in your Class A
Investor Group, shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Class A Advance as if then
made.


Please wire transfer the proceeds of the Class A Advance to the following
account pursuant to the following instructions:


[insert payment instructions]


The undersigned has caused this Class A Advance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this day of    , 20 .


HERTZ VEHICLE FINANCING II LP, a limited
partnership


By: HVF II GP Corp., its general partner




By:      Name:
Title:





--------------------------------------------------------------------------------



SCHEDULE I:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
2 North LaSalle Street, Suite 1020
Chicago, IL 60602
Contact person:    Corporate Trust Administration – Structured Finance
Telephone:    (312) 827-8569
Fax: (312) 827-8562
Email: mitchell.brumwell@bnymellon.com


DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
60 Wall Street, 3rd Floor New York, NY 10005-2858
Contact person:    Robert Sheldon Telephone:    (212) 250-4493
Fax: (212) 797-5160
Email: robert.sheldon@db.com


With an electronic copy to: abs.conduits@db.com


DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class A Funding Agent and a Class A
Committed Note Purchaser
60 Wall Street, 3rd Floor New York, NY 10005-2858
Contact person:    Mary Conners Telephone:    (212) 250-4731
Fax: (212) 797-5150
Email: abs.conduits@db.com; mary.conners@db.com


BANK OF AMERICA, N.A., as a Class A Funding Agent and a Class A Committed Note
Purchaser
214 North Tryon Street, 15th Floor Charlotte, NC 28255
Contact person: Judith Helms Telephone number:    (980) 387-1693
Fax number:    (704) 387-2828
E-mail address:    judith.e.helms@baml.com


THE BANK OF NOVA SCOTIA, as a Class A Funding Agent and a Class A Committed Note
Purchaser, for LIBERTY STREET FUNDING LLC, as a Class A Conduit Investor One
Liberty Plaza
26th Floor
New York, NY 10006
Contact person:    Darren Ward Telephone:    (212) 225-5264
Fax: (212) 225-5274
E-mail address: Darren.ward@scotiabank.com





--------------------------------------------------------------------------------





Or, in the case of Liberty Street Funding LLC:


Liberty Street Funding LLC
114 West 47th Street, Suite 2310 New York, NY 10036
Contact person:    Jill Russo Telephone number:    (212) 295-2742
Fax number:    (212) 302-8767
E-mail address:    jrusso@gssnyc.com


BARCLAYS BANK PLC, as a Class A Funding Agent, for BARCLAYS BANK PLC, as a Class
A Committed Note Purchaser
745 Seventh Avenue 5th Floor
New York, NY 10019
Contact person:    ASG Reports Telephone:    (201) 499-8482
E-mail address:
barcapconduitops@barclays.com; asgreports@barclays.com;
gsuconduitgroup@barclays.com;
christian.kurasek@barclays.com; Benjamin.fernandez@barclays.com



BMO CAPITAL MARKETS CORP., as a Class A Funding Agent, for FAIRWAY FINANCE
COMPANY LLC, as a Class A Conduit Investor, and BANK OF MONTREAL, as a Class A
Committed Note Purchaser
115 S. LaSalle Street, 36W Chicago, IL 60603
Contact person:    John Pappano Telephone number:    (312) 461-4033
Fax number:    (312) 293-4908
E-mail address:    john.pappano@bmo.com Contact person:    Frank Trocchio
Telephone number:    (312) 461-3689
Fax number:    (312) 461-3189
E-mail address:    frank.trocchio@bmo.com
Or, in the case of Fairway Finance Company LLC: c/o Lord Securities Corp.
48 Wall Street 27th Floor
New York, NY 10005
Contact person:    Irina Khaimova Telephone:    (212) 346-9008
Fax:    (212) 346-9012
E-mail address:    Irina.Khaimova@lordspv.com





--------------------------------------------------------------------------------



Or, in the case of Bank of Montreal:


Bank of Montreal 115 S. LaSalle Street Chicago, IL 60603
Contact person: Brian Zaban Telephone number:    (312) 461-2578
Fax number:    (312) 259-7260
E-mail address: brian.zaban@bmo.com


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Class A Funding
Agent and a Class A Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION
LLC, as a Class A Conduit Investor
Credit Agricole Corporate and Investment Bank 1301 Avenue of the Americas
New York, NY 10019
Contact person: Tina Kourmpetis / Deric Bradford Telephone number:    (212)
261-7814 / (212) 261-3470
Fax number:    (917) 849-5584
E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com


Or, in the case of Atlantic Asset Securitization LLC or Credit Agricole
Corporate and Investment Bank, as a Committed Note Purchaser:


Contact person: Tina Kourmpetis / Deric Bradford Telephone number:    (212)
261-7814 / (212) 261-3470
Fax number:    (917) 849-5584
E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com


ROYAL BANK OF CANADA., as a Class A Funding Agent and a Class A Committed Note
Purchaser, for OLD LINE FUNDING, LLC, as a Class A Conduit Investor
3 World Financial Center, 200 Vesey Street 12th Floor
New York, New York 10281-8098
Contact person:    Securitization Finance
Telephone:    (212) 428-6537
Facsimile:    (212) 428-2304


With a copy to:


Attn: Conduit Management Securitization Finance Little Falls Centre II 2751
Centerville Road, Suite 212
Wilmington, Delaware 19808
Tel No: (302)-892-5903
Fax No: (302)-892-590





--------------------------------------------------------------------------------



Or, in the case of Old Line Funding, LLC


c/o Global Securitization Services LLC 68 South Service Road
Melville, NY 11747
Contact person:    Kevin Burns Telephone:    (631)-587-4700
Fax:    (212) 302-8767


NATIXIS NEW YORK BRANCH, as a Class A Funding Agent, for VERSAILLES ASSETS LLC,
as a Class A Conduit Investor and a Class A Committed Note Purchaser Natixis
North America
1251 Avenue of the Americas New York, NY 10020
Contact person:    Chad Johnson/ Terrence Gregersen/ David Bondy
Telephone:    (212) 891-5881/(212) 891-6294/ (212) 891-5875
E-mail address:    chad.johnson@us.natixis.com;
terrence.gregersen@us.natixis.com,     
david.bondy@ud.natixis.com; versailles_transactions@us.natixis.com,
rajesh.rampersaud@db.com, Fiona.chan@db.com



Or, in the case of Versailles Assets LLC:


c/o Global Securitization Services LLC 68 South Service Road
Suite 120
Melville, NY 11747
Contact person:    Andrew Stidd Telephone:    (212) 302-8767
Fax:    (631) 587-4700
E-mail address:    versailles_transactions@cm.natixis.com


THE ROYAL BANK OF SCOTLAND PLC, as a Class A Funding Agent and a Class A
Committed Note Purchaser
550 West Jackson Blvd. Chicago, IL 60661
Contact person:    David Donofrio Telephone number:    (312) 338-6720
Fax number:    (312) 338-0140
E-mail address:    david.donofrio@rbs.com


SUNTRUST BANK, as a Class A Funding Agent and a Class A Committed Note Purchaser
3333 Peachtree Street N.E., 10th Floor East, Atlanta, GA 30326
Contact person: Michael Peden
Telephone:    (404) 926-5499


Facsimile:    (404) 926-5100



--------------------------------------------------------------------------------



Email:
michael.peden@suntrust.com; STRH.AFG@suntrust.com; Agency.Services@suntrust.com



BNP PARIBAS, as a Class A Funding Agent and a Class A Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Class A Conduit Investor
787 Seventh Avenue, 7th Floor
New York, NY 10019
Contact person: Sean Reddington Telephone:    (212) 841-2565
Facsimile:    (212) 841-2140
Email:    sean.reddington@us.bnpparibas.com Or, in the case of StarBird Funding
Corporation:
68 South Service Road Suite 120
Melville NY    11747-2350 Contact person:    Damian A. Perez
Telephone:    (631) 930-7218
Facsimile:    (212) 302-8767
Email:    dperez@gssnyc.com


GOLDMAN SACHS BANK USA, as a Class A Funding Agent and a Class A Committed Note
Purchaser
222 South Main Street Salt Lake City, UT 84101
Contact person:    Ryan Thorpe Telephone number:    (801) 884-4772
Fax number:    (212) 428-1077
E-mail address:    Ryan.Thorpe@.gs.com


LLOYDS BANK PLC, as a Class A Funding Agent, for GRESHAM RECEIVABLES (NO.29)
LTD, as a Class A Conduit Investor and a Class A Committed Note Purchaser 25
Gresham Street
London, EC2V 7HN
Contact person:    Chris Rigby Telephone:    +44 (0)207 158 1930
Facsimile:    +44 (0) 207 158 3247
E-mail address:    Chris.rigby@lloydsbanking.com
Or, in the case of Gresham Receivables (No.29) Ltd: 26 New Street
St Helier, Jersey, JE2 3RA Contact person:    Chris Rigby
Telephone:    +44 (0)207 158 1930



--------------------------------------------------------------------------------



Facsimile:    +44 (0) 207 158 3247
E-mail address:    Edward.leng@lloydsbanking.com





--------------------------------------------------------------------------------



EXHIBIT J-2
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


FORM OF CLASS B ADVANCE REQUEST




HERTZ VEHICLE FINANCING II LP SERIES 2013-A VARIABLE FUNDING RENTAL CAR
ASSET BACKED NOTES, CLASS B




To:    Addressees on Schedule I hereto Ladies and Gentlemen:
This Class B Advance Request is delivered to you pursuant to Section 2.2 of that
certain Second Amended and Restated Series 2013-A Supplement, dated as of
December 3, 2015 (as further amended, supplemented, restated or otherwise
modified from time to time, the “Series 2013-A Supplement”), by and among Hertz
Vehicle Financing II LP, the Conduit Investors named therein, the Committed Note
Purchasers named therein, the Funding Agents named therein, The Hertz
Corporation, as Group I Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”) and The Bank
of New York Mellon Trust Company, N.A. as Trustee (the “Trustee”).


Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under Schedule I of the Series 2013-A
Supplement.


The undersigned hereby requests that a Class B Advance be made in the aggregate
principal amount of $    on    , 20 . The undersigned hereby acknowledges that,
subject to the terms of the Series 2013-A Supplement, any Class B Advance that
is not funded at the Class B CP Rate by a Class B Conduit Investor or otherwise
shall be a Eurodollar Advance and the related Eurodollar Interest Period shall
commence on the date of such Eurodollar Advance and end on the next Payment
Date.


The Group I Aggregate Asset Amount as of the date hereof is an amount equal to
$    .


The undersigned hereby acknowledges that the delivery of this Class B Advance
Request and the acceptance by undersigned of the proceeds of the Class B Advance
requested hereby constitute a representation and warranty by the undersigned
that, on the date of such Class B Advance, and before and after giving effect
thereto and to the application of the proceeds therefrom, all conditions set
forth in the definition of “Class B Funding Conditions” in Schedule I of the
Series 2013-A Supplement have been satisfied.





--------------------------------------------------------------------------------



The undersigned agrees that if prior to the time of the Class B Advance
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify both you and
each Class B Committed Note Purchaser and each Class B Conduit Investor, if any,
in your Class B Investor Group.    Except to the extent, if any, that prior to
the time of the Class B Advance requested hereby you and each Class B Committed
Note Purchaser and each Class B Conduit Investor, if any, in your Class B
Investor Group, shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Class B Advance as if then
made.


Please wire transfer the proceeds of the Class B Advance to the following
account pursuant to the following instructions:


[insert payment instructions]


The undersigned has caused this Class B Advance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this day of    , 20 .


HERTZ VEHICLE FINANCING II LP, a limited
partnership


By: HVF II GP Corp., its general partner




By:      Name:
Title:





--------------------------------------------------------------------------------



SCHEDULE I:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
2 North LaSalle Street, Suite 1020
Chicago, IL    60602
Contact person:    Corporate Trust Administration – Structured Finance
Telephone:    (312) 827-8569
Fax:    (312) 827-8562
Email: mitchell.brumwell@bnymellon.com


DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
60 Wall Street, 3rd Floor New York, NY 10005-2858
Contact person:    Robert Sheldon Telephone:    (212) 250-4493
Fax:    (212) 797-5160
Email: robert.sheldon@db.com


With an electronic copy to: abs.conduits@db.com


DEUTSCHE BANK AG, NEW YORK BRANCH, as a Class B Funding Agent and a Class B
Committed Note Purchaser
60 Wall Street, 3rd Floor New York, NY 10005-2858
Contact person:    Mary Conners Telephone:    (212) 250-4731
Fax:    (212) 797-5150
Email: abs.conduits@db.com; mary.conners@db.com





--------------------------------------------------------------------------------



EXHIBIT K-1
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


CLASS A ADDENDUM TO AGREEMENT


Each of the undersigned:


(i)confirms that it has received a copy of the Second Amended and Restated
Series 2013- A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined), by and among Hertz Vehicle Financing II LP (“HVF II”), the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee, and such other agreements, documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Addendum;


(ii)appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2013-A
Supplement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;


(iii)
agrees to all of the provisions of the Series 2013-A Supplement;



(iv)
agrees that the related Class A Maximum Investor Group Principal Amount is

$    (including any portion of the Class A Maximum Investor Group Principal
Amount of such Class A Investor Group acquired pursuant to an assignment to such
Class A Investor Group as a Class A Acquiring Investor Group) and the related
Class A Committed Note Purchaser’s Class A Committed Note Purchaser Percentage
is    percent ( %);


(v)designates    as the Class A Funding Agent for itself, and such Class A
Funding Agent hereby accepts such appointment;


(vi)becomes a party to the Series 2013-A Supplement and a Class A Conduit
Investor, Class A Committed Note Purchaser or Class A Funding Agent, as the case
may be, thereunder with the same effect as if the undersigned were an original
signatory to the Series 2013-A Supplement; and


(vii)each member of the Class A Additional Investor Group hereby represents and
warrants that the representations and warranties contained in Section 3 of Annex
I to the Series 2013-A Supplement are true and correct with respect to the Class
A Additional Investor Group on and as of the date hereof and the Class A
Additional Investor Group shall be deemed to have made such representations and
warranties contained in Section 3 of Annex I to the Series 2013-A Supplement on
and as of the date hereof.    The notice address for each member of the Class A
Additional Investor Group is as follows:





--------------------------------------------------------------------------------



[INSERT CONTACT INFORMATION FOR EACH ENTITY]


This Class A Addendum shall be effective when a counterpart hereof, signed by
the undersigned and HVF II and has been delivered to the parties hereto.


This Class A Addendum shall be governed by and construed in accordance with the
laws of the State of New York.


IN WITNESS WHEREOF, the undersigned have caused this Class A Addendum to be duly
executed and delivered by its duly authorized officer or agent as of this    day
of
    , 20 .








[NAME OF ADDITIONAL CLASS A FUNDING
AGENT], as Class A Funding Agent




By:
     Name:

Title:


[NAME OF ADDITIONAL CLASS A CONDUIT
INVESTOR], as Class A Conduit Investor




By:
     Name:

Title:


[NAME OF ADDITIONAL CLASS A COMMITTED NOTE PURCHASER], as Class
A Committed Note Purchaser




By:
     Name:

Title:





--------------------------------------------------------------------------------



Acknowledged and Agreed to as of the date first above written:


HERTZ VEHICLE FINANCING II LP,
a limited partnership


By: HVF II GP, its general partner




By:
     Name:

Title:


DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent




By:
     Name:

Title:





--------------------------------------------------------------------------------



EXHIBIT K-2
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


CLASS B ADDENDUM TO AGREEMENT


Each of the undersigned:


(i)confirms that it has received a copy of the Second Amended and Restated
Series 2013- A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined), by and among Hertz Vehicle Financing II LP (“HVF II”), the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee, and such other agreements, documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Addendum;


(ii)appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2013-A
Supplement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;


(iii)
agrees to all of the provisions of the Series 2013-A Supplement;



(iv)
agrees that the related Class B Maximum Investor Group Principal Amount is

$    (including any portion of the Class B Maximum Investor Group Principal
Amount of such Class B Investor Group acquired pursuant to an assignment to such
Class B Investor Group as a Class B Acquiring Investor Group) and the related
Class B Committed Note Purchaser’s Class B Committed Note Purchaser Percentage
is    percent ( %);


(v)designates    as the Class B Funding Agent for itself, and such Class B
Funding Agent hereby accepts such appointment;


(vi)becomes a party to the Series 2013-A Supplement and a Class B Conduit
Investor, Class B Committed Note Purchaser or Class B Funding Agent, as the case
may be, thereunder with the same effect as if the undersigned were an original
signatory to the Series 2013-A Supplement; and


(vii)each member of the Class B Additional Investor Group hereby represents and
warrants that the representations and warranties contained in Section 3 of Annex
I to the Series 2013-A Supplement are true and correct with respect to the Class
B Additional Investor Group on and as of the date hereof and the Class B
Additional Investor Group shall be deemed to have made such representations and
warranties contained in Section 3 of Annex I to the Series 2013-A Supplement on
and as of the date hereof.    The notice address for each member of the Class B
Additional Investor Group is as follows:





--------------------------------------------------------------------------------



[INSERT CONTACT INFORMATION FOR EACH ENTITY]


This Class B Addendum shall be effective when a counterpart hereof, signed by
the undersigned and HVF II and has been delivered to the parties hereto.


This Class B Addendum shall be governed by and construed in accordance with the
laws of the State of New York.


IN WITNESS WHEREOF, the undersigned have caused this Class B Addendum to be duly
executed and delivered by its duly authorized officer or agent as of this    day
of
    , 20 .








[NAME OF ADDITIONAL CLASS B FUNDING
AGENT], as Class B Funding Agent




By:
     Name:

Title:


[NAME OF ADDITIONAL CLASS B CONDUIT
INVESTOR], as Class B Conduit Investor




By:
     Name:

Title:


[NAME OF ADDITIONAL CLASS B COMMITTED NOTE PURCHASER], as Class
B Committed Note Purchaser




By:
     Name:

Title:





--------------------------------------------------------------------------------



Acknowledged and Agreed to as of the date first above written:


HERTZ VEHICLE FINANCING II LP,
a limited partnership


By: HVF II GP, its general partner




By:
     Name:

Title:


DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent




By:
     Name:

Title:





--------------------------------------------------------------------------------



EXHIBIT L
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT




Additional UCC Representations


General


1.
(a)    The Group I Supplement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Group I Indenture Collateral in favor
of the Trustee for the benefit of the Group I Noteholders and (b) the Series
2013-A Supplement creates a valid and continuing security interest (as defined
in the applicable UCC) in (A) the Series 2013-A Demand Note and (B) all of HVF
II’s right, title and interest in the Series 2013-A Interest Rate Caps and all
proceeds of any and all of the items described in the preceding clauses (A) and
(B) (the collateral described in clauses (A) and (B) above, the “Series
Collateral”) in favor of the Trustee for the benefit of the Series 2013-A
Noteholders and in the case of each of clause (a) and (b) is prior to all other
Liens on such Group I Indenture Collateral and Series Collateral, as applicable,
except for Group I Permitted Liens or Series 2013-A Permitted Liens,
respectively, and is enforceable as such against creditors and purchasers from
HVF II.



2.
HVF II owns and has good and marketable title to the Group I Indenture
Collateral and the Series Collateral free and clear of any lien, claim, or
encumbrance of any Person, except for Group I Permitted Liens or Series 2013-A
Permitted Liens, respectively.



Characterization


1. (a) The Series 2013-A Demand Note constitutes an “instrument” within the
meaning of the applicable UCC and (b) the Series 2013-A Interest Rate Caps and
all Group I Manufacturer Receivables constitute "accounts" or "general
intangibles" within the meaning of the applicable UCC.


Perfection by filing


2. HVF II has caused or will have caused, within ten days after the Series
2013-A Restatement Effective Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect (a) the security interest in any accounts and
general intangibles included in the Group I Indenture Collateral granted to the
Trustee, and (b) the security interest in any accounts and general intangibles
included in the Series Collateral granted to the Trustee.




Perfection by Possession


All original copies of the Series 2013-A Demand Note that constitute or evidence
the Series 2013-A Demand Note have been delivered to the Trustee.





--------------------------------------------------------------------------------





Priority


3.
Other than the security interest granted to the Trustee pursuant to the Group I
Supplement and the Series 2013-A Supplement, HVF II has not pledged, assigned,
sold or granted a security interest in, or otherwise conveyed, any of the Group
I Indenture Collateral or the Series Collateral. HVF II has not authorized the
filing of and is not aware of any financing statements against HVF II that
include a description of collateral covering the Group I Indenture Collateral or
the Series Collateral, other than any financing statement relating to the
security interests granted to the Trustee, as secured parties under the Group I
Supplement and the Series 2013-A Supplement, respectively, or that has been
terminated. HVF II is not aware of any judgment or tax lien filings against HVF
II.



4.
The Series 2013-A Demand Note does not contain any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than the Trustee.






--------------------------------------------------------------------------------



EXHIBIT M-1
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


CLASS A INVESTOR GROUP MAXIMUM PRINCIPAL INCREASE ADDENDUM     


In order to effect a Class A Investor Group Maximum Principal Increase with
respect to its Class A Investor Group, each of the undersigned:


(i)confirms that it has received a copy of the Second Amended and Restated
Series 2013- A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as defined therein), among Hertz Vehicle Financing II LP (“HVF II”), the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee and securities intermediary, and such other agreements, documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Class A Investor Group Maximum Principal Increase
Addendum;


(ii)reaffirms its appointment and authorization of the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2013-A Supplement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;


(iii)
reaffirms its agreement to all of the provisions of the Series 2013-A
Supplement;



(iv)agrees to (1) a Class A Investor Group Maximum Principal Increase in an
amount equal to $    and (2) a Class A Investor Group Maximum Principal Increase
Amount in an amount equal to $    ;


(v)
agrees that the related Class A Maximum Investor Group Principal Amount is

$    and the related Class A Committed Note Purchaser’s Class A Committed Note
Purchaser Percentage is    percent ( %) (in each case after giving effect to the
Class A Investor Group Maximum Principal Increase described in clause (iv)
above); and


(vi)each member of the Class A Investor Group hereby represents and warrants
that the representations and warranties contained in Section 3 of Annex 1 to the
Series 2013-A Supplement are true and correct with respect to the Class A
Investor Group on and as of the date hereof and the Class A Investor Group shall
be deemed to have made such representations and warranties contained in Section
3 of Annex 1 to the Series 2013-A Supplement on and as of the date hereof.


This Class A Investor Group Maximum Principal Increase Addendum shall be
effective when a counterpart hereof, signed by the undersigned and HVF II, has
been delivered to the parties hereof.



--------------------------------------------------------------------------------



This Class A Investor Group Maximum Principal Increase Addendum shall be
governed by and construed in accordance with the law of the State of New York.


IN WITNESS WHEREOF, the undersigned have caused this Class A Investor Group
Maximum Principal Increase Addendum to be duly executed and delivered by its
duly authorized officer or agent as of this    day of    _, 20 .








[NAME OF CLASS A FUNDING AGENT], as
Class A Funding Agent




By:
     Name:

Title:


[NAME OF CLASS A CONDUIT INVESTOR], as
Class A Conduit Investor




By:
     Name:

Title:


[NAME OF CLASS A COMMITTED NOTE
PURCHASER], as Class A Committed Note Purchaser




By:
     Name:

Title:












Acknowledged and agreed to as of the date first above written:


HERTZ VEHICLE FINANCING II LP,





--------------------------------------------------------------------------------



a limited partnership


By: HVF II GP Corp., its general partner




By:
     Name:

Title:





--------------------------------------------------------------------------------



EXHIBIT M-2
TO SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT


CLASS B INVESTOR GROUP MAXIMUM PRINCIPAL INCREASE ADDENDUM     


In order to effect a Class B Investor Group Maximum Principal Increase with
respect to its Class B Investor Group, each of the undersigned:


(i)confirms that it has received a copy of the Second Amended and Restated
Series 2013- A Supplement, dated as of December 3, 2015 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as defined therein), among Hertz Vehicle Financing II LP (“HVF II”), the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee and securities intermediary, and such other agreements, documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Class B Investor Group Maximum Principal Increase
Addendum;


(ii)reaffirms its appointment and authorization of the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2013-A Supplement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;


(iii)
reaffirms its agreement to all of the provisions of the Series 2013-A
Supplement;



(iv)agrees to (1) a Class B Investor Group Maximum Principal Increase in an
amount equal to $    and (2) a Class B Investor Group Maximum Principal Increase
Amount in an amount equal to $    ;


(v)
agrees that the related Class B Maximum Investor Group Principal Amount is

$    and the related Class B Committed Note Purchaser’s Class B Committed Note
Purchaser Percentage is    percent ( %) (in each case after giving effect to the
Class B Investor Group Maximum Principal Increase described in clause (iv)
above); and


(vi)each member of the Class B Investor Group hereby represents and warrants
that the representations and warranties contained in Section 3 of Annex 1 to the
Series 2013-A Supplement are true and correct with respect to the Class B
Investor Group on and as of the date hereof and the Class B Investor Group shall
be deemed to have made such representations and warranties contained in Section
3 of Annex 1 to the Series 2013-A Supplement on and as of the date hereof.


This Class B Investor Group Maximum Principal Increase Addendum shall be
effective when a counterpart hereof, signed by the undersigned and HVF II, has
been delivered to the parties hereof.



--------------------------------------------------------------------------------



This Class B Investor Group Maximum Principal Increase Addendum shall be
governed by and construed in accordance with the law of the State of New York.


IN WITNESS WHEREOF, the undersigned have caused this Class B Investor Group
Maximum Principal Increase Addendum to be duly executed and delivered by its
duly authorized officer or agent as of this    day of    _, 20 .








[NAME OF CLASS B FUNDING AGENT], as
Class B Funding Agent




By:
     Name:

Title:


[NAME OF CLASS B CONDUIT INVESTOR], as
Class B Conduit Investor




By:
     Name:

Title:


[NAME OF CLASS B COMMITTED NOTE
PURCHASER], as Class B Committed Note Purchaser




By:
     Name:

Title:












Acknowledged and agreed to as of the date first above written:


HERTZ VEHICLE FINANCING II LP,





--------------------------------------------------------------------------------



a limited partnership


By: HVF II GP Corp., its general partner




By:
     Name:

Title:





--------------------------------------------------------------------------------



EXHIBIT N
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT





--------------------------------------------------------------------------------



Bank Name DATE: FROM:
RE:    HERTZ VEHICLE FINANCING II LLP
Interest from [ ] up to and including [ ]




Maximum Facility Amount
Series 2013-A, Class [ ]
 









Actual    [ ]
PROGRAM FEE


Actual    [ ]
UNUSED FEE


Actual    [ ]
INTEREST


Actual    [ ]
OTHER




AMOUNT
DUE:    -     












On [ ], kindly wire payment to:    Bank Name:
ABA:
For Account
#:
Account Name:
Attn: Reference:


If you have any questions, please contact me at phone number .





--------------------------------------------------------------------------------



EXHIBIT O
TO
SECOND AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT





--------------------------------------------------------------------------------



EXECUTION VERSION












FOURTH AMENDED AND RESTATED VEHICLE TITLE NOMINEE AGREEMENT


among


THE HERTZ CORPORATION,


as a Nominating Party and as the Nominee-Servicer, HERTZ GENERAL INTEREST LLC,
as a Nominating Party, HERTZ VEHICLE FINANCING LLC,
as a Nominating Party, RENTAL CAR FINANCE CORP.,
as a Nominating Party,


THE NEW NOMINATING PARTIES PARTY HERETO FROM TIME TO TIME,


as Nominating Parties, HERTZ VEHICLES LLC,
as Nominee,


DEUTSCHE BANK TRUST COMPANY AMERICAS,


as RCFC Collateral Agent, and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,


as Collateral Agent




Dated as of December 3, 2015





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I    AGREEMENT    2
SECTION 1.1 Definitions and Construction    2
SECTION 1.2 Construction    9
II
APPOINTMENT OF THE NOMINEE AS NOMINEE TITLEHOLDER, DESIGNATION AND
REDESIGNATION; POWERS OF ATTORNEY    10

SECTION 2.1 Appointment of Nominee    10
SECTION 2.2 Recordation of Beneficial Owners    11
SECTION 2.3 Redesignation of Nominee Vehicles    12
SECTION 2.4 Nominee Records    12
SECTION 2.5 Powers of Attorney    13
SECTION 2.6 Collateral Agent Powers of Attorney    14
ARTICLE III    INTERESTS IN THE NOMINEE VEHICLES    15
SECTION 3.1 Interests in the Nominee Vehicles    15
ARTICLE IV    TRANSFER OF TITLE    16
SECTION 4.1 Transfer of Title for the Nominee Vehicles Pledged    16
SECTION 4.2 Transfer of Title for the Nominee Vehicles Not Pledged    16
SECTION 4.3 Limits on Nominee Ability to Transfer Nominee Vehicles    16
ARTICLE V    EXPENSES    17
SECTION 5.1 Nominating Party Fees and Expenses    17
SECTION 5.2 Submission of Monthly Bills    17
ARTICLE VI    INSURANCE    17
SECTION 6.1 Insurance    17
SECTION 6.2 Delivery of Certificate of Insurance    17
SECTION 6.3 Nominee Beneficiary of Indemnification Agreement    18
ARTICLE VII    FEES    18
SECTION 7.1 Nominee Fee    18
SECTION 7.2 Nominee-Servicer Fee    18
ARTICLE VIII    ACKNOWLEDGEMENTS    18
SECTION 8.1 Acknowledgements    18
ARTICLE IX    FURTHER ASSURANCES    19
SECTION 9.1 Further Assurances    19
i


49

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page



TABLE OF CONTENTS
(continued)
Page

ARTICLE X    REMITTANCE OF PROCEEDS    19
SECTION 10.1 Remittance of Proceeds    19
ARTICLE XI    CERTAIN COVENANTS    20
SECTION 11.1 Limits on Activity of Nominee    20
SECTION 11.2 Liens and Indebtedness    20
SECTION 11.3 Compliance    20
SECTION 11.4 Notices of Proceedings    20
SECTION 11.5 Maintenance of Separate Existence    20
ARTICLE XII    REPRESENTATIONS, WARRANTIES AND COVENANTS    21
SECTION 12.1 Representations, Warranties and Covenants    21
ARTICLE XIII    NEW NOMINATING PARTIES    22
SECTION 13.1 New Nominating Parties    22
ARTICLE XIV    MISCELLANEOUS    23
SECTION 14.1 No Third Party Beneficiaries    23
SECTION 14.2 Entire Agreement    23
SECTION 14.3 Succession and Assignment    23
SECTION 14.4 Delegation    23
SECTION 14.5 Counterparts    23
SECTION 14.6 Headings    24
SECTION 14.7 Notices    24
SECTION 14.8 GOVERNING LAW    24
SECTION 14.9 Amendments and Waivers    25
SECTION 14.10 Severability    25
SECTION 14.11 Nonpetition Covenants    25
SECTION 14.12 Nominating Party Termination    25






ii



50

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

Annex A: Form of Nominee Supplement Schedule 1: Nominee Vehicles Owned by HVF
Schedule 2: Nominee Vehicles Owned by HGI Schedule 3: Nominee Vehicles Owned by
Hertz Schedule 4: Nominee Vehicles Owned by RCFC Schedule 5: Nominating Party
Permitted Liens Exhibit A: Form of Power of Attorney
Exhibit B: Form of Power of Attorney Revocation Party Notice




























































iii



51

--------------------------------------------------------------------------------



THIS FOURTH AMENDED AND RESTATED VEHICLE TITLE NOMINEE
AGREEMENT (as amended, modified or supplemented from time to time in accordance
with the provisions hereof, this “Agreement”) is made as of December 3, 2015, by
and among HERTZ VEHICLES LLC, a Delaware limited liability company (the
“Nominee”), HERTZ GENERAL INTEREST LLC, a Delaware limited liability company
(“HGI”), HERTZ VEHICLE FINANCING LLC, a Delaware limited liability company
(“HVF”), THE HERTZ CORPORATION, a Delaware corporation (“Hertz”), RENTAL CAR
FINANCE CORP., an Oklahoma corporation (“RCFC”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association, as Collateral Agent and each
other party which from time to time executes a supplement (each such supplement,
a “Nominee Supplement”) as a New Nominating Party pursuant to Section 13.1
hereof (together with HGI, HVF, RCFC and Hertz, the “Nominating Parties”, and
each, a “Nominating Party”).


RECITALS


WHEREAS, HGI, the Nominee, HVF, Hertz and the Collateral Agent entered into that
Third Amended and Restated Vehicle Title Nominee Agreement dated as of November
25, 2013 (as amended prior to the date hereof, the “Prior Agreement”);


WHEREAS, from time to time, certain of Hertz’s domestic Affiliates may execute
Nominating Supplements pursuant to the terms hereof and thereby become
Nominating Parties hereunder (each such Nominating Party, a “New Nominating
Party”);


WHEREAS, HGI intends to acquire vehicles from time to time and desires from time
to time to appoint the Nominee to act as its nominee titleholder with respect to
certain of such vehicles until such time as HGI withdraws such appointments, in
whole or in part, and the Nominee is willing to act as nominee titleholder with
respect to such vehicles;


WHEREAS, Hertz intends to acquire vehicles from time to time and desires to
appoint the Nominee to act as its nominee titleholder with respect to certain of
such vehicles until such time as Hertz withdraws such appointments, in whole or
in part, and the Nominee is willing to act as nominee titleholder with respect
to such vehicles;


WHEREAS, HVF intends to acquire vehicles from time to time and desires to
appoint the Nominee to act as its nominee titleholder with respect to such
vehicles and the Nominee is willing to act as nominee titleholder with respect
to such vehicles;


WHEREAS, RCFC intends to acquire vehicles from time to time and desires to
appoint the Nominee to act as its nominee titleholder with respect to such
vehicles and the Nominee is willing to act as nominee titleholder with respect
to such vehicles;


WHEREAS, each New Nominating Party intends to acquire vehicles from time to time
and desires to appoint the Nominee to act as its nominee titleholder with
respect to certain of such vehicles until such time as such New Nominating Party
withdraws such appointments in whole or in part, and the Nominee is willing to
act as nominee titleholder with respect to such vehicles;





--------------------------------------------------------------------------------



WHEREAS, Hertz has agreed to act as Nominee-Servicer and perform the tasks and
functions required of the Nominee-Servicer under this Agreement;


WHEREAS, the parties hereto desire to confirm their respective interests in and
obligations with respect to the Nominee Vehicles and to provide for certain
other matters relating to the use and disposition of the Nominee Vehicles; and


WHEREAS, this Agreement hereby amends and restates in its entirety the Prior
Agreement.


NOW THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


ARTICLE I AGREEMENT
SECTION 1.1    Definitions and Construction.




(a)    Definitions.    As used herein, the following terms shall have the
following meanings:





“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.    For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.


“Agreement” has the meaning set forth in the Preamble hereto.


“Authorized Officer” means, with respect to any Nominating Party, any of the
President, any Vice President, the Treasurer, any Assistant Treasurer, the
Secretary or any Assistant Secretary of such Nominating Party.


“Base Indenture” means that certain Fourth Amended and Restated Base Indenture,
dated as November 25, 2013, by and between HVF, as issuer, and the Trustee.


“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.


“Certificate of Title” means, with respect to each Nominee Vehicle, the
certificate of title or similar evidence of ownership applicable to such Nominee
Vehicle duly issued in accordance with the certificate of title act or other
applicable statute of the jurisdiction applicable to such Nominee Vehicle.



2

--------------------------------------------------------------------------------



“Collateral Agency Agreement” means the Fourth Amended and Restated Collateral
Agency Agreement, dated as of November 25, 2013, by and among HVF, as grantor,
HGI, as grantor, DTG Operations, Inc., as grantor, Hertz as grantor and
collateral servicer, the Collateral Agent, as secured party, and those various
“Additional Grantors”, “Financing Sources” and “Beneficiaries” from time to time
party thereto.


“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent under the Collateral Agency Agreement.


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
Person if the primary purpose or intent thereof by such Person incurring such
liability is to provide assurance to the obligee of an obligation of another
Person that such obligation of such other Person will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such obligation will be protected (in whole or in part) against loss in
respect thereof or (b) under any letter of credit issued for the account of such
Person or for which such Person is otherwise liable for reimbursement thereof.
Contingent Obligations shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another Person and (b) any liability of such Person
for the obligations of another Person through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), (ii) to maintain the solvency of any balance sheet
item, level of income or financial condition of another Person or (iii) to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, if in the case of any agreement
described under subclause (i) or (ii) of this sentence the primary purpose or
intent thereof is as described in the preceding sentence. The amount of any
Contingent Obligation of any Person shall be deemed to be equal to the amount of
the obligation of another Person guaranteed or otherwise supported as described
above.


“Disputing Nominating Party” has the meaning set forth in Section 2.2(b).


“DTAG” means Dollar Thrifty Automotive Group, Inc., a Delaware corporation.


“FleetCo SPV” means any of (i) HVF, (ii) HGI, (iii) RCFC and (iv) any Permitted
Nominating Party designated as a “FleetCo SPV” pursuant to the Nominee
Supplement by which such Permitted Nominating Party has become a New Nominating
Party pursuant to Section 13.1.


“Former Affiliate Nominating Party” has the meaning set forth in Section 14.12.


“Former Affiliate Nominating Party Effective Time” has the meaning set forth in
Section 14.12.



3

--------------------------------------------------------------------------------



“GAAP” means the generally accepted accounting principles promulgated or adopted
by the Financial Accounting Standards Board and its predecessors and successors
from time to time.


“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.


“Hertz” has the meaning set forth in the Preamble hereto.


“Hertz POA Revocation Party” has the meaning set forth in Section 2.5(c)(iii).


“HGI” has the meaning set forth in the Preamble hereto.


“HGI POA Revocation Party” has the meaning set forth in Section 2.5(c)(ii).


“HVF” has the meaning set forth in the Preamble hereto.


“HVF Legacy Lease” means the Third Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement, dated as of September 18, 2009, between
HVF, as lessor thereunder, and Hertz, as lessee and as servicer.


“HVF Legacy Nominee Vehicles” means, as of any date of determination, each
Related Nominee Vehicle with respect to HVF that is leased to Hertz under the
HVF Legacy Lease.


“HVF POA Revocation Party” has the meaning set forth in Section 2.5(c)(i).


“HVF Segregated Series Lease” means any lease relating to a Segregated Series of
Notes (as defined in the Base Indenture), among HVF, as lessor thereunder,
Hertz, as lessee and as servicer, and any other Affiliates of Hertz as lessees
thereunder.


“HVF Segregated Nominee Vehicle” means, with respect to any HVF Segregated
Series Lease and as of any date of determination, each Related Nominee Vehicle
with respect to HVF that is leased to Hertz under such HVF Segregated Series
Lease as of such date.


“Indebtedness” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness secured by any Lien on any property or asset
owned by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, and (f)

4

--------------------------------------------------------------------------------



all Contingent Obligations of such Person in respect of any of the foregoing
relating to another Person.


“Indemnification Agreement” means the Second Amended and Restated
Indemnification Agreement, dated as of September 18, 2009, by and among Hertz,
the Nominee, HGI and HVF.


“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
passenger automobile, va n or light-duty truck that is being rented (as of such
date) to any third-party customer of Hertz or any Affiliate thereof, which
interest or right secures payment or performance of any obligation of such
third-party customer.


“Material Adverse Effect” means, with respect to any occurrence, event or
condition applicable to any Nominating Party:


5.a material adverse effect on the ability of such Nominating Party to perform
its obligations hereunder;


6.a material adverse effect on such Nominating Party’s interest in or title to
the Nominee Vehicles with respect to which such Nominating Party is beneficial
owner or on the ability of such Nominating Party to grant a Lien on the Nominee
Vehicles with respect to which such Nominating Party is the beneficial owner; or


7.a material adverse effect on the (A) validity or enforceability of this
Agreement with respect to such Nominating Party or (B) the validity, perfection
or priority of any Lien granted by such Nominating Party on such Nominating
Party’s interest in the Nominee Vehicles with respect to which such Nominating
Party is the beneficial owner (other than in an immaterial portion of the
Nominee Vehicles with respect to which such Nominating Party is the beneficial
owner), other than, in each case, a material adverse effect on such priority
arising due to the existence of a Permitted Lien.


“MPSA” means the Master Purchase and Sale Agreement, dated as of November 25,
2013, by and among Hertz, HGI, HVF, and those “Permitted Transferors” from time
to time becoming “Transferors” thereunder.


“New Nominating Party” has the meaning set forth in the Recitals hereto.


“New Nominating Party POA Revocation Party” has the meaning set forth in Section
2.5(c)(v).

5

--------------------------------------------------------------------------------



“Nominating Party” has the meaning set forth in the Preamble hereto.


“Nominee” has the meaning set forth in the Preamble hereto.


“Nominee-Servicer” means The Hertz Corporation.


“Nominee Determination Date” means the date five (5) Business Days prior to each
Nominee Payment Date.


“Nominee LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Hertz Vehicles LLC, dated as of the November 25, 2013.


“Nominee Payment Date” means the 25th day of each calendar month, or if such
date is not a Business Day, the next succeeding Business Day, commencing on
December 26, 2013.


“Nominee Records” has the meaning set forth in Section 2.4.


“Nominee Redesignation Report” has the meaning set forth in Section 2.3(b).


“Nominee Supplement” has the meaning set forth in the Preamble.


“Nominee Vehicles” means, as of any date of determination, each of the Related
Nominee Vehicles of each Nominating Party, as of such date.


“Officer's Certificate” means, with respect to any Nominating Party, a
certificate signed by an Authorized Officer of such Nominating Party.


“Outstanding” has the meaning set forth in the Base Indenture.


“Permitted Nominating Party” has the meaning set forth in Section 13.1.


“Permitted Lien” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations that
are not more than thirty days past due or are being contested in good faith and
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, and (iii) Liens
with respect to each Nominating Party as set forth in Schedule 5 hereto, as such
Schedule 5 may be updated from time to time by written notice from such
Nominating Party to each other party hereto.


“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.



6

--------------------------------------------------------------------------------



“POA Revocation Party” means, as of any date of determination, any HVF POA
Revocation Party, any HGI POA Revocation Party, any Hertz POA Revocation Party,
any RCFC POA Revocation Party and/or any New Nominating Party POA Revocation
Party, as of such date and as the context may require.


“Power of Attorney” has the meaning set forth in Section 2.5.


“Prior Agreement” has the meaning set forth in the Recitals hereto.


“Prior Nominating Party” has the meaning set forth in Section 2.3(a).


“Purchase Agreement” means the Second Amended and Restated Participation,
Purchase and Sale Agreement dated as of September 18, 2009, by and among HGI,
HVF and Hertz.


“Qualified Insurer” means a financially sound and responsible insurance company
duly authorized and licensed where required by law to transact business and
having a general policy rating of “A” or better by A.M. Best Company, Inc.


“Rating Agency Condition” has the meaning set forth in the Base Indenture.


“RCFC” has the meaning set forth in the Preamble hereto.


“RCFC Base Indenture” means that certain Amended and Restated Base Indenture,
dated as of February 14, 2007, between RCFC and the RCFC Trustee.


“RCFC Collateral Agency Agreement” means the Second Amended and Restated Master
Collateral Agency Agreement, dated as of February 14, 2007, by and among RCFC,
DTG Operations, Inc., as lessee, Hertz, as lessee, any additional lessees as may
become party thereto in accordance with its terms, DTAG and such other grantors,
beneficiaries and financing sources as may become party thereto in accordance
with its terms, and the RCFC Collateral Agent.


“RCFC Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the RCFC Collateral Agency Agreement.


“RCFC POA Revocation Party” has the meaning set forth in Section 2.5(c)(iv).


“Redesignated Nominating Party” has the meaning set forth in Section 2.3(a).


“Related Nominating Party” means, as of any date of determination with respect
to any Nominee Vehicle, the Nominating Party that is the beneficial owner of
such Nominee Vehicle, (as such ownership interest is evidenced pursuant to
Section 2.2 and
2.3
and as further set forth in Section 3.1), in each case, as of such date.




7

--------------------------------------------------------------------------------



“Related Nominee Vehicles” means,


(i)    as of any date of determination with respect to HVF, (A) each Vehicle
owned by HVF that is included on Schedule 1 hereto and (B) each Vehicle owned by
HVF that is included on any Supplemental Nominee Vehicle Schedule delivered or
deemed delivered by HVF (in its capacity as a Nominating Party hereunder) to the
Nominee in accordance with Section 2.1(e);


(ii)    as of any date of determination with respect to HGI, (A) each Vehicle
owned by HGI that is included on Schedule 2 hereto and (B) each Vehicle owned by
HGI that is included on any Supplemental Nominee Vehicle Schedule delivered or
deemed delivered by HGI (in its capacity as a Nominating Party hereunder) to the
Nominee in accordance with Section 2.1(e);


(iii)    as of any date of determination with respect to Hertz, (A) each Vehicle
owned by Hertz that is included on Schedule 3 hereto and (B) each Vehicle owned
by Hertz that is included on any Supplemental Nominee Vehicle Schedule delivered
or deemed delivered by Hertz (in its capacity as a Nominating Party hereunder)
to the Nominee in accordance with Section 2.1(e);


(iv)    as of any date of determination with respect to RCFC, (A) each Vehicle
owned by RCFC that is included on Schedule 4 hereto and (B) each Vehicle owned
by RCFC that is included on any Supplemental Nominee Vehicle Schedule delivered
or deemed delivered by RCFC (in its capacity as a Nominating Party hereunder) to
the Nominee in accordance with Section 2.1(e); and


(v)    as of any date of determination with respect to each New Nominating
Party, each Vehicle owned by such New Nominating Party that is included on any
Supplemental Nominee Vehicle Schedule delivered or deemed delivered by such New
Nominating Party to the Nominee in accordance with Section 2.1(e);


provided that, in each of the foregoing clauses (i) through (v), upon any such
Vehicle being redesignated from any Prior Nominating Party to any Redesignated
Nominating Party pursuant to Section 2.3, such Vehicle shall immediately
thereupon cease to be a Related Nominee Vehicle with respect to such Prior
Nominating Party and shall immediately thereupon become a Related Nominee
Vehicle with respect to such Redesignated Nominating Party.


“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local.


“Series of Notes” has the meaning set forth in the Base Indenture.



8

--------------------------------------------------------------------------------



“Supplemental Nominee Vehicle Schedule” has the meaning set forth in Section
2.1(e).





“Title Fees and Costs” has the meaning set forth in Section 5.1.


“Trustee” means, The Bank of New York Mellon Trust Company, N.A., as trustee
under the Base Indenture and any related series supplement.


“RCFC Trustee” means, Deutsche Bank Trust Company Americas, as trustee under the
RCFC Base Indenture and any related series supplement.


“Vehicle” means a passenger automobile, van or light-duty truck.


“VIN” has the meaning set forth in Section 2.3(a).


SECTION 1.2    Construction.    In this Agreement, including the preamble,
recitals, attachments, annexes, exhibits and joinders hereto, unless the context
otherwise requires, unless the context otherwise requires:


(a)the singular includes the plural and vice versa;


(b)references to an agreement or document shall include the preamble, recitals,
all attachments, annexes, exhibits and joinders to such agreement or document,
and are to such agreement or document (including all such attachments, annexes,
exhibits and joinders to such agreement or document) as amended, supplemented,
restated and otherwise modified from time to time and to any successor or
replacement agreement or document, as applicable (unless otherwise stated);


(c)reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to any Person in a particular capacity only refers to
such Person in such capacity;


(d)
reference to any gender includes the other gender;



(e)reference to any Requirement of Law means such Requirement of Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time;


(f)“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;


(g)with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;


(h)the language used in this Agreement will be deemed to be the language chosen
by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party; and





--------------------------------------------------------------------------------



(i)unless specified otherwise, “titling” will be deemed to include the acts of
registering a vehicle, including the registering of the license plates of a
vehicle.


ARTICLE II


APPOINTMENT OF THE NOMINEE AS NOMINEE TITLEHOLDER, DESIGNATION AND
REDESIGNATION; POWERS OF ATTORNEY


SECTION 2.1    Appointment of Nominee.


(a)HVF, as a Nominating Party, hereby appoints the Nominee as nominee
titleholder of each Nominee Vehicle identified on Schedule 1 hereto, as such
Schedule 1 may be updated from time to time by written notice from HVF to each
other party hereto, and the Nominee hereby agrees to serve as the designated
agent of such Nominating Party in such capacity as described and pursuant to the
terms set forth herein.


(b)HGI, as a Nominating Party, hereby appoints the Nominee as nominee
titleholder of each Nominee Vehicle identified on Schedule 2 hereto, as such
Schedule 2 may be updated from time to time by written notice from HGI to each
other party hereto,    and the Nominee hereby agrees to serve as the designated
agent of such Nominating Party in such capacity as described and pursuant to the
terms set forth herein.


(c)Hertz, as a Nominating Party, hereby appoints the Nominee as nominee
titleholder of each Nominee Vehicle identified on Schedule 3 hereto, as such
Schedule 3 may be updated from time to time by written notice from Hertz to each
other party hereto, and the Nominee hereby agrees to serve as the designated
agent of such Nominating Party in such capacity as described and pursuant to the
terms set forth herein.


(d)RCFC, as a Nominating Party, hereby appoints the Nominee as nominee
titleholder of each Nominee Vehicle identified on Schedule 4 hereto, as such
Schedule 4 may be updated from time to time by written notice from RCFC to each
other party hereto, and the Nominee hereby agrees to serve as the designated
agent of such Nominating Party in such capacity as described and pursuant to the
terms set forth herein.


(e)From time to time, any Nominating Party may deliver one or more additional
vehicle schedules (the “Supplemental Nominee Vehicle Schedules”) to the Nominee
and the Nominee-Servicer, and upon any such Nominating Party’s delivery of such
Supplemental Nominee Vehicle Schedule to the Nominee and the Nominee-Servicer,
such Nominating Party shall be deemed to have appointed the Nominee as nominee
titleholder of each Nominee Vehicle identified in such Supplemental Nominee
Vehicle Schedule and the Nominee shall be deemed to have agreed to serve as the
designated agent of such Nominating Party in such capacity as described and
pursuant to the terms set forth herein.    Any such delivery of any Supplemental
Nominee Vehicle Schedule may be satisfied by such Nominating Party
electronically transmitting (including, without limitation, by email, file
transfer protocol or otherwise) or causing to be so electronically transmitted
such Supplemental Nominee Vehicle Schedule to the Nominee and the
Nominee-Servicer.



10

--------------------------------------------------------------------------------



SECTION 2.2    Recordation of Beneficial Owners.


(a)As further set forth in Section 3.1, each Nominating Party that from time to
time appoints the Nominee as nominee titleholder with respect to its Related
Nominee Vehicles pursuant to Section 2.1 shall remain the beneficial owner of
such Related Nominee Vehicles.    With respect to each Nominee Vehicle subject
to this Agreement, the Nominee- Servicer shall designate in the Nominee Records
the Nominating Party that is the beneficial owner of such Nominee Vehicle, and
the designation of the Related Nominee Vehicles with respect to each Nominating
Party in the Nominee Records shall be considered prima facie evidence of such
Nominating Party’s beneficial ownership (as such ownership interest is further
set forth in Section 3.1) with respect to such Nominating Party’s Related
Nominee Vehicles and shall create a rebuttable presumption as to the accuracy of
such designation.


(b)Each Nominating Party expressly agrees that it will not challenge, dispute or
interfere with the right of any other Nominating Party to direct the Nominee to
transfer title to such other Nominating Party’s Related Nominee Vehicles as
shown in the Nominee Records, even if such Nominating Party (the “Disputing
Nominating Party”) reasonably believes that the designation of such Related
Nominee Vehicles in such Nominee Records is incorrect.    After the distribution
to a Nominating Party of proceeds in respect of the disposition of any of such
Nominating Party’s Related Nominee Vehicles, a Disputing Nominating Party may
pursue any right or remedy available to it under applicable law or in equity in
respect of such proceeds, subject to the terms of this Agreement.


(c)As of any date, each Nominating Party shall be entitled to the benefits of
this Agreement only with respect to its Related Nominee Vehicles as of such date
and not have any interest in any Nominee Vehicle that is designated as a Related
Nominee Vehicle with respect to any other Nominating Party as of such
date.    As of any date, no Nominating Party shall have any right, title or
interest in:


(i)any Nominee Vehicle that is not a Related Nominee Vehicle with respect to
such Nominating Party as of such date or any proceeds of any Nominee Vehicle
that is not a Related Nominee Vehicle with respect to such Nominating Party as
of such date (other than the proceeds of any Nominee Vehicle that was a Related
Nominee Vehicle with respect to such Nominating Party as of the date such
proceeds arose from the sale or other disposition thereof), or


(ii)any rights under contracts or other general intangibles relating to any
Nominee Vehicle that is not a Related Nominee Vehicle with respect to such
Nominating Party as of such date (other than (x) contracts or other agreements
between or among any Nominating Parties with respect to any such Nominee
Vehicles and (y) rights relating to any Nominee Vehicle that was a Related
Nominee Vehicle with respect to such Nominating Party as of the date such rights
arose),


in each case regardless of the time, order, manner or nature of attachment or
perfection of security interests in Nominee Vehicles (including the giving of,
or failure to give, any purchase money security interest or other notice, or the
order of filing financing statements), or any



11

--------------------------------------------------------------------------------



provision of the Uniform Commercial Code, the federal Bankruptcy Code, or other
applicable law.


SECTION 2.3    Redesignation of Nominee Vehicles.


(a)From time to time, any Nominating Party may sell any of its Related Nominee
Vehicles to any other Nominating Party pursuant to the Purchase Agreement or
MPSA to the extent such Nominating Parties are parties thereto.    In connection
therewith, upon the consummation of any such sale, the Nominating Party that is
the “buyer” with respect to such sale shall deliver or cause to be delivered a
notice to the Nominee and the Nominee-Servicer of such sale, which notice shall
include such Nominee Vehicle’s vehicle identification number (“VIN”) and the
Nominating Party that was the “seller” with respect to such sale, each of which
delivery may be satisfied by such “buyer” electronically transmitting
(including, without limitation, by email, file transfer protocol or otherwise)
or causing to be so electronically transmitted such notice to the
Nominee-Servicer.    Prior to the close of business on the Business Day
following the Business Day on which the Nominee-Servicer receives such a
notification, the Nominee-Servicer shall designate in the Nominee Records (i)
the Related Nominating Party with respect to such Nominee Vehicle immediately
prior to such sale (the “Prior Nominating Party”) and (ii) the Related
Nominating Party with respect to such Nominee Vehicle immediately after giving
effect to such sale (the “Redesignated Nominating Party”), and such designation
shall be considered prima facie evidence of such Redesignated Nominating Party’s
beneficial ownership (as such ownership interest is further set forth in Section
3.1) with respect to such Nominee Vehicle and shall create a rebuttable
presumption as to the accuracy of such designation.


(b)If a redesignation of any Nominee Vehicle pursuant to this Section 2.3 shall
occur on any day, the Nominee-Servicer shall furnish or cause to be furnished to
the Nominee, each Nominating Party and the Collateral Agent on or prior to the
next succeeding Business Day a report identifying (i) each Nominee Vehicle so
redesignated, identified by the VIN with respect to such Nominee Vehicle, (ii)
the Prior Nominating Party with respect to each such redesignated Nominee
Vehicle and (iii) the Redesignated Nominating Party with respect to each such
redesignated Nominee Vehicle (such report, a “Nominee Redesignation Report”),
which delivery may be satisfied by the Nominee-Servicer posting, or causing to
be posted, such Nominee Redesignation Report to a password-protected website
made available to each Nominating Party, the Collateral Agent and the RCFC
Collateral Agent or by any other reasonable means of electronic transmission
(including, without limitation, e-mail, file transfer protocol or otherwise).


SECTION 2.4    Nominee Records.    On each Business Day commencing on the date
hereof, the Nominee-Servicer shall prepare and maintain records stored
electronically on the Nominee-Servicer’s computer systems (such records, as
updated each Business Day, the “Nominee Records”), identifying each Nominee
Vehicle separately by its VIN and the Related Nominating Party with respect to
such Nominee Vehicle, in each case as of the immediately preceding Business Day.


On the date hereof, the Nominee-Servicer shall deliver or cause to be delivered
to each Nominating Party, the Collateral Agent and the RCFC Collateral Agent the
Nominee

12

--------------------------------------------------------------------------------



Records as of such date, which delivery may be satisfied by the Nominee-Servicer
posting, or causing to be posted, such Nominee Records to a password-protected
website made available to the Collateral Agent, the RCFC Collateral Agent and
each Nominating Party or by any other reasonable means of electronic
transmission (including, without limitation, e-mail, file transfer protocol or
otherwise).
SECTION 2.5    Powers of Attorney.


(a)Each Nominating Party that is the beneficial owner of a Nominee Vehicle that
is pledged to the Collateral Agent pursuant to the Collateral Agency Agreement
hereby directs the Nominee to grant, and the Nominee hereby agrees to so grant,
one or more powers of attorney to Hertz, as Nominee-Servicer and as Collateral
Servicer under and as defined in the Collateral Agency Agreement, substantially
in the form of Exhibit A attached hereto (each a “Power of Attorney”) to:


(i)execute any and all documents and instruments pertaining to the titling of
all or a portion of such Nominating Party’s Related Nominee Vehicles in the name
of the Nominee and the licensing and registration of such Related Nominee
Vehicles, and


(ii)transfer the title to any of such Nominating Party’s Related Nominee
Vehicles from the name of the Nominee to the name of such Nominating Party or
the name of a third party or any other Person at any time and to execute such
other documents and instruments as may be necessary to effect any such transfer.


(b)RCFC hereby directs the Nominee to grant, and the Nominee hereby agrees to so
grant, one or more powers of attorney to each of Hertz, as Nominee-Servicer, and
DTAG, as Master Collateral Servicer under and as defined in the RCFC Collateral
Agency Agreement, substantially in the form of Exhibit A attached hereto (each a
“Power of Attorney”) to:


(i)execute any and all documents and instruments pertaining to the titling of
all or a portion of RCFC’s Related Nominee Vehicles in the name of the Nominee
and the licensing and registration of such Related Nominee Vehicles, and


(ii)transfer the title to any of RCFC’s Related Nominee Vehicles from the name
of the Nominee to the name of RCFC or the name of a third party or any other
Person at any time and to execute such other documents and instruments as may be
necessary to effect any such transfer.


(c)
The Nominee hereby agrees to revoke such Power of Attorney:



(i)with respect to the HVF Legacy Nominee Vehicles or the HVF Segregated Nominee
Vehicles with respect to any HVF Segregated Series Lease, as applicable, at any
time at the written direction of HVF or any other party identified to the
Nominee by



13

--------------------------------------------------------------------------------



HVF in a written notice substantively in the form of Exhibit B hereto (and such
party so identified with respect to the HVF Nominee Vehicles or such HVF
Segregated Nominee Vehicles, as applicable, identified in such notice, an “HVF
POA Revocation Party”), and if the Nominee so revokes the Power of Attorney, the
Nominee hereby agrees to grant a Power of Attorney relating to such HVF Legacy
Nominee Vehicles or such HVF Segregated Nominee Vehicles to or at the direction
of HVF or the applicable HVF POA Revocation Party, as applicable;


(ii)with respect to the Related Nominee Vehicles with respect to HGI at any time
at the written direction of HGI or any other party identified to the Nominee by
HGI in a written notice substantively in the form of Exhibit B hereto (and such
party so identified with respect to all or a part of the Related Nominee
Vehicles with respect to HGI, an “HGI POA Revocation Party”), and if the Nominee
so revokes such Power of Attorney, the Nominee hereby agrees to grant a Power of
Attorney relating to such Related Nominee Vehicles to or at the direction of HGI
or the applicable HGI POA Revocation Party, as applicable;


(iii)with respect to the Related Nominee Vehicles with respect to Hertz at any
time at the written direction of Hertz or any other party identified to the
Nominee by Hertz in a written notice substantively in the form of Exhibit B
hereto (and such party so identified with respect to all or a part of the
Related Nominee Vehicles with respect to Hertz, a “Hertz POA Revocation Party”),
and if the Nominee so revokes such Power of Attorney, the Nominee hereby agrees
to grant a Power of Attorney relating to such Related Nominee Vehicles to Hertz
or the applicable Hertz POA Revocation Party, as applicable;


(iv)with respect to the Related Nominee Vehicles with respect to RCFC at any
time at the written direction of RCFC or any other party identified to the
Nominee by RCFC in a written notice substantively in the form of Exhibit B
hereto (and such party so identified with respect to all or a part of the
Related Nominee Vehicles with respect to RCFC, a “RCFC POA Revocation Party”),
and if the Nominee so revokes such Power of Attorney, the Nominee hereby agrees
to grant a Power of Attorney relating to such Related Nominee Vehicles to RCFC
or the applicable RCFC POA Revocation Party, as applicable; and


(v)with respect to the Related Nominee Vehicles with respect to any New
Nominating Party, at any time at the written direction of such New Nominating
Party or any other party identified to the Nominee by such New Nominating Party
in a written notice substantively in the form of Exhibit B hereto (and such
party so identified with respect to all or a part of the Related Nominee
Vehicles with respect to such New Nominating Party, a “New Nominating Party POA
Revocation Party”), and if the Nominee so revokes such Power of Attorney, the
Nominee hereby agrees to grant a Power of Attorney relating to such Nominee
Vehicles to such New Nominating Party or the applicable New Nominating Party POA
Revocation Party, as applicable.


SECTION 2.6    Collateral Agent Powers of Attorney.



14

--------------------------------------------------------------------------------



(a)The Collateral Agent hereby grants to the Nominee a power of attorney,
substantially in the form of Exhibit C to the Collateral Agency Agreement, to
take any and all actions, in the name of the Collateral Agent, (i) to note the
Collateral Agent as the holder of a first lien on the Certificates of Title for
the Nominee Vehicles subject to the Collateral Agency Agreement, and/or
otherwise ensure that the first lien shown on any and all such Certificates of
Title is in the name of the Collateral Agent and (ii) to release the Collateral
Agent’s Lien on any such Certificate of Title in connection with the release of
any such Nominee Vehicle from the Lien of the Collateral Agency Agreement in
accordance with Section 2.7 of the Collateral Agency Agreement.    Nothing in
this Agreement shall be construed as authorization from the Collateral Agent to
the Nominee to release any Lien on any such Certificates of Title except in
compliance with the terms of the Collateral Agency Agreement.    The parties
hereto agree that Hertz, as Collateral Servicer under the Collateral Agency
Agreement, will perform all activities set forth in subsections (i) and (ii)
above on behalf of the Nominee.


(b)The RCFC Collateral Agent hereby grants to the Nominee a power of attorney,
substantially in the form of Exhibit E-2 to the RCFC Collateral Agency
Agreement, to take any and all actions, in the name of the RCFC Collateral
Agent, (i) to note the RCFC Collateral Agent as the holder of a first lien on
the Certificates of Title for the Nominee Vehicles subject to the RCFC
Collateral Agency Agreement, and/or otherwise ensure that the first lien shown
on any and all such Certificates of Title is in the name of the RCFC Collateral
Agent and
(ii)to release the RCFC Collateral Agent’s Lien on any such Certificate of Title
in connection with the release of any such Nominee Vehicle from the Lien of the
RCFC Collateral Agency Agreement pursuant to the provisions of the Financing
Documents (as defined in the RCFC Collateral Agency Agreement).    Nothing in
this Agreement shall be construed as authorization from the RCFC Collateral
Agent to the Nominee to release any Lien on any such Certificates of Title
except in compliance with the terms of the RCFC Collateral Agency
Agreement.    The parties hereto agree that DTAG, as Master Collateral Servicer
under the RCFC Collateral Agency Agreement, will perform all activities set
forth in subsections (i) and (ii) above on behalf of the Nominee.


ARTICLE III


INTERESTS IN THE NOMINEE VEHICLES


SECTION 3.1    Interests in the Nominee Vehicles.    Notwithstanding the fact
that title to the Nominee Vehicles will be recorded in the name of the Nominee
and that (i) the Collateral Agent will be noted as the lienholder on the titles
with respect to certain of the Nominee Vehicles pursuant to the Collateral
Agency Agreement and (ii) the RCFC Collateral Agent will be noted as the
lienholder on the titles with respect to certain of the Nominee Vehicles
pursuant to the RCFC Collateral Agency Agreement, the parties hereto each hereby
acknowledge that:


(a)except as set forth in subsection (b) below, each Nominating Party is
entitled to all incidents, benefits and risks of ownership of its Related
Nominee Vehicles, including, without limitation, the sole right to operate,
rent, sell, lease and otherwise transfer and dispose of its Related Nominee
Vehicles; and



15

--------------------------------------------------------------------------------



(b)the Nominee has no direct or indirect ownership or other interest in the
Nominee Vehicles, except such rights and obligations with respect to the Nominee
Vehicles as are required by the appointment of the Nominee as nominee
titleholder with respect to the Nominee Vehicles as set forth herein.


ARTICLE IV TRANSFER OF TITLE
SECTION 4.1    Transfer of Title for the Nominee Vehicles Pledged.


(a)With respect to each Nominee Vehicle that is pledged to the Collateral Agent
pursuant to the Collateral Agency Agreement (as evidenced in the Collateral
Servicer’s records pursuant to the Collateral Agency Agreement) as of any date
of determination, the Nominee hereby agrees on any such date to transfer title
to any such Nominee Vehicle at the direction of such Nominee Vehicle’s Related
Nominating Party, the Collateral Agent or Nominee-Servicer from the name of the
Nominee to the name of such Nominating Party, any Affiliate of such Nominating
Party or an unaffiliated third party identified by such Nominating Party, the
Collateral Agent or the Nominee-Servicer.


(b)With respect to each Nominee Vehicle that is pledged to the RCFC Collateral
Agent pursuant to the RCFC Collateral Agency Agreement (as evidenced in the
Master Collateral Servicer’s records pursuant to the RCFC Collateral Agency
Agreement) as of any date of determination, the Nominee hereby agrees on any
such date to transfer title to any such Nominee Vehicle at the direction of such
Nominee Vehicle’s Related Nominating Party, the RCFC Collateral Agent, the
Master Collateral Servicer or Nominee-Servicer from the name of the Nominee to
the name of such Nominating Party, any Affiliate of such Nominating Party or an
unaffiliated third party identified by such Nominating Party, the RCFC
Collateral Agent, the Master Collateral Servicer or the Nominee-Servicer.


SECTION 4.2    Transfer of Title for the Nominee Vehicles Not Pledged.    With
respect to each Nominee Vehicle that is not pledged to (i) the Collateral Agent
pursuant to the Collateral Agency Agreement as of any date of determination or
(ii) the RCFC Collateral Agent pursuant to the RCFC Collateral Agency Agreement
as of any date of determination, the Nominee hereby agrees on any such date to
transfer title to any such Nominee Vehicle at the direction of such Nominee
Vehicle’s Related Nominating Party, such Related Nominating Party’s POA
Revocation Party if applicable to such POA Revocation Party, as specified in the
notice identifying such POA Revocation Party, or Hertz from the name of the
Nominee to the name of such Nominating Party, any Affiliate of such Nominating
Party or a third party identified by such Nominating Party, POA Revocation
Party, if any, or Hertz.


SECTION 4.3    Limits on Nominee Ability to Transfer Nominee Vehicles.    The
Nominee hereby agrees not to transfer title to any Nominee Vehicle from the name
of the Nominee other than as directed by such Nominee Vehicle’s Related
Nominating Party, any applicable POA Revocation Party, the Collateral Agent, the
RCFC Collateral Agent, the Master Collateral Servicer or Hertz pursuant to
Sections 4.1 and 4.2 above.



16

--------------------------------------------------------------------------------



ARTICLE V EXPENSES
SECTION 5.1    Nominating Party Fees and Expenses.    Each Nominating Party
shall
be responsible for causing the payment of any registration fees, title fees,
license fees or other similar governmental fees and taxes (including the cost of
any recording or registration fees or other similar governmental charges payable
with respect to the notation on the title of the interest of the Collateral
Agent or the RCFC Collateral Agent, as applicable) and all costs and expenses in
connection with the transfer of title of, or reflection of the interest of any
lienholder in, any of its Related Nominee Vehicles (collectively, “Title Fees
and Costs”).    The Nominee-Servicer may, but is not required to, pay the Title
Fees and Costs on behalf of the Nominee, provided that, if the Nominee-Servicer
pays such Title Fees and Costs on behalf of the Nominee, the Nominee- Servicer
shall be entitled to monies received by the Nominee in respect thereof from
reimbursing Nominating Parties.


SECTION 5.2    Submission of Monthly Bills.        The Nominee or, on behalf of
the Nominee, the Nominee-Servicer, shall submit a monthly bill to each
Nominating Party for any Title Fees and Costs incurred by the Nominee in respect
of such Nominating Party’s Nominee Vehicles during the Related Month on or prior
to each Nominee Determination Date.    Payments shall be due on the following
Nominee Payment Date.    Such payments shall be made to or at the direction of
the Nominee.


ARTICLE VI INSURANCE
SECTION 6.1    Insurance.    The Nominee represents that it is a qualified
self-insurer,
or will provide insurance in accordance with all applicable state law
requirements and agrees to maintain or cause to be maintained
insurance/self-insurance coverage in force as follows:    (i) comprehensive
public liability and property damage protection in respect of the possession,
condition, maintenance, operation and use of the Nominee Vehicles, in the amount
required to meet the minimum financial responsibility requirements mandated by
applicable state law for each occurrence, and (ii) catastrophic physical damage
insurance, in an amount not less than
$50,000,000.    With respect to each Nominee Vehicle that remains pledged to the
Collateral Agent pursuant to the Collateral Agency Agreement, catastrophic
physical damage insurance with respect to each such Nominee Vehicle shall name
the Collateral Agent as loss payee as its interests may appear.    With respect
to each Nominee Vehicle that remains pledged to the RCFC Collateral Agent
pursuant to the RCFC Collateral Agency Agreement, catastrophic physical damage
insurance with respect to each such Nominee Vehicle shall name the RCFC
Collateral Agent as loss payee as its interests may appear.


SECTION 6.2    Delivery of Certificate of Insurance.    The Nominee has
delivered to each Nominating Party, the Collateral Agent and the Trustee a
certificate(s) of insurance/self- insurance as to the items required by Section
6.1.    The Nominee shall not change or cancel such insurance/self-insurance
without giving at least 30 days’ prior written notice to each Nominating

17

--------------------------------------------------------------------------------



Party, the Collateral Agent and the Trustee.    Any insurance, as opposed to
self-insurance, obtained by the Nominee shall be obtained from a Qualified
Insurer only.


SECTION 6.3    Nominee Beneficiary of Indemnification Agreement.    The Nominee
confirms that it is the beneficiary of the Indemnification Agreement and is
relying on it as the primary source of funds for its self-insurance or
insurance.


ARTICLE VII FEES
SECTION 7.1    Nominee Fee.    As compensation for services performed by the
Nominee pursuant to this Agreement, each Nominating Party shall pay to the
Nominee on the Nominee Payment Date falling in December of each calendar year
during the term of this Agreement, a fee equal to: (i) a fraction, (A) the
numerator of which is the number of Related Nominee Vehicles with respect to
such Nominating Party as of such Nominee Payment Date and
(B)the denominator of which is the total number of Nominee Vehicles under this
Agreement as of such Nominee Payment Date, multiplied by (ii) $120,000.


SECTION 7.2    Nominee-Servicer Fee.    As compensation for the services
performed by the Nominee-Servicer pursuant to this Agreement, each Nominating
Party shall pay to the Nominee-Servicer on the Nominee Payment Date falling in
December of each calendar year during the term of this Agreement, a fee equal
to: (i) a fraction, (A) the numerator of which is the number of Related Nominee
Vehicles with respect to such Nominating Party as of such Nominee Payment Date
and (B) the denominator of which is the total number of Nominee Vehicles under
this Agreement as of such Nominee Payment Date, multiplied by (ii) $120,000.


ARTICLE VIII ACKNOWLEDGEMENTS
SECTION 8.1    Acknowledgements.


(a)The Nominee and each Nominating Party hereby acknowledge the following with
respect to each Nominee Vehicle owned by such Nominating Party that is pledged
to the Collateral Agent pursuant to the Collateral Agency Agreement:


(i)pursuant to the Collateral Agency Agreement, such Nominating Party may
assign, pledge and grant to the Collateral Agent a security interest in any and
all of the right, title and interest of such Nominating Party in and to, among
other things, (A) any or all of its Related Nominee Vehicles and all proceeds
thereof, (B) any or all manufacturer programs to the extent relating to such
Related Nominee Vehicles referenced in the preceding clause (A), and (C) this
Agreement to the extent relating to such Related Nominee Vehicles referenced in
the preceding clause (A); and


(ii)the Collateral Agent, as assignee of each such Nominating Party’s rights
hereunder pursuant to the Collateral Agency Agreement, shall be entitled to
enforce such rights against the Nominee.

18

--------------------------------------------------------------------------------



(b)The Nominee and RCFC hereby acknowledge the following with respect to each
Nominee Vehicle owned by RCFC that is pledged to the RCFC Collateral Agent
pursuant to the RCFC Collateral Agency Agreement:


(i)pursuant to the RCFC Collateral Agency Agreement, RCFC may assign, pledge and
grant to the RCFC Collateral Agent a security interest in any and all of the
right, title and interest of RCFC in and to, among other things, (A) any or all
of its Related Nominee Vehicles and all proceeds thereof, (B) any or all
manufacturer programs to the extent relating to such Related Nominee Vehicles
referenced in the preceding clause (A), and (C) this Agreement to the extent
relating to such Related Nominee Vehicles referenced in the preceding clause
(A); and


(ii)the RCFC Collateral Agent, as assignee of RCFC’s rights hereunder pursuant
to the RCFC Collateral Agency Agreement, shall be entitled to enforce such
rights against the Nominee.


ARTICLE IX FURTHER ASSURANCES
SECTION 9.1    Further Assurances.    Each of the parties hereto shall, from
time to
time, execute and deliver such further instruments and render such further
assistance as any other party may reasonably request in order to carry out the
transactions contemplated herein or to protect the interests of the parties
hereto in the Nominee Vehicles in accordance with the terms hereof; provided,
however, that, with respect to any Nominee Vehicle owned by any Nominating
Party, such instruments will be prepared by the Nominating Party owning such
Nominee Vehicle and all costs and expenses in connection with such execution,
delivery or other assistance will be borne by such Nominating Party.


ARTICLE X REMITTANCE OF PROCEEDS
SECTION 10.1    Remittance of Proceeds.    In the event that the Nominee
receives any
payments or proceeds in respect of any Nominee Vehicles other than any payments
received pursuant to the indemnity provided in accordance with the
Indemnification Agreement or payments received pursuant to Section 5.2 or
Section 7.1, the Nominee shall promptly upon receipt, but in no event later than
two (2) business days from receipt, (i) with respect to any such payments or
proceeds that relate to a Nominee Vehicle that is pledged to the Collateral
Agent pursuant to the Collateral Agency Agreement (as evidenced in the
Collateral Servicer’s records pursuant to the Collateral Agency Agreement),
deposit such payments or proceeds in accordance with the Collateral Agency
Agreement, (ii) with respect to any such payments or proceeds that relate to a
Nominee Vehicle that is pledged to the RCFC Collateral Agent pursuant to the
RCFC Collateral Agency Agreement (as evidenced in the Master Collateral
Servicer’s records pursuant to the RCFC Collateral Agency Agreement), deposit
such payments or proceeds in accordance with the RCFC Collateral Agency
Agreement or (iii) with respect to any payment or proceeds that relate to a
Nominee Vehicle that is not pledged to the Collateral Agent pursuant to the

19

--------------------------------------------------------------------------------



Collateral Agency Agreement or the RCFC Collateral Agent pursuant to the RCFC
Collateral Agency Agreement, remit such payments or proceeds to or at the
direction of the Related Nominating Party with respect to such Nominee Vehicle.


ARTICLE XI CERTAIN COVENANTS
SECTION 11.1    Limits on Activity of Nominee.    The Nominee hereby agrees (i)
that it
will not engage in any business or other activity other than (A) acting as
titleholder of record for the Nominee Vehicles and (B) entering into documents
related to various financing arrangements related to the Nominee Vehicles, and
(ii) will not own any property or hold title to any vehicles other than the
Nominee Vehicles (other than rights under contracts incidental to the Nominee’s
appointment as nominee titleholder with respect to the Nominee Vehicles).


SECTION 11.2    Liens and Indebtedness.    The Nominee shall not incur any
Indebtedness or otherwise do any act that would subject it, the Nominee Vehicles
or any of its assets to any Lien (other than Permitted Liens), and the Nominee
agrees not to permit any Lien (other than Permitted Liens) to be created or
suffer to exist any Lien (other than Permitted Liens) on the Nominee Vehicles or
the proceeds thereof.    The Nominee shall use its best efforts to remove any
Lien (other than a Permitted Lien) that attaches to any Nominee Vehicle.


SECTION 11.3    Compliance.    The Nominee agrees to comply in all material
respects with all Requirements of Law except to the extent that the failure to
comply with such Requirements of Law is not reasonably likely to have a Material
Adverse Effect.


SECTION 11.4    Notices of Proceedings.    Promptly upon becoming aware thereof,
the Nominee agrees to give each Nominating Party, Hertz, the RCFC Collateral
Agent and the Collateral Agent written notice of the commencement or existence
of any proceeding by or before any Governmental Authority against or affecting
the Nominee that is reasonably likely to have a Material Adverse Effect.


SECTION 11.5    Maintenance of Separate Existence.    The Nominee acknowledges
its receipt of a copy of that certain opinion letter issued by Weil, Gotshal &
Manges LLP dated December 3, 2015 addressing the issue of substantive
consolidation as it may relate to each of Hertz, the Nominee and HVF.    The
Nominee hereby agrees to maintain in place all policies and procedures in all
material respects, and take and continue to take all action, described in the
factual assumptions set forth in such opinion letter and relating to such
Person, except as may be confirmed as not required in a subsequent or
supplemental opinion of Weil, Gotshal & Manges LLP or other law firm of
recognized national standing that is counsel to Hertz, the Nominee and/or HVF
addressing the issue of substantive consolidation as it may relate to each of
Hertz, the Nominee and HVF.



20

--------------------------------------------------------------------------------





ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 12.1    Representations, Warranties and Covenants.    The Nominee
represents,
warrants and covenants as follows:


(a)It is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware.    It is duly qualified to do
business as a foreign limited liability company and in good standing under the
laws of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations hereunder make such qualification
necessary.


(b)It has all requisite power and authority to execute, deliver and perform this
Agreement and to carry out the provisions hereof.    Its execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on its part, and this Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of this Agreement, except as the same may be limited
by (i) applicable bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors rights and (ii) general principles of
equity.


(c)There are no actions, suits, investigations or proceedings pending or, to its
knowledge after reasonable inquiry, threatened against it before any
Governmental Authority that question the validity or enforceability of this
Agreement or any action taken or to be taken pursuant hereto, or that, if
adversely determined, would materially affect its execution, delivery and
performance of this Agreement.


(d)Neither it nor any of its properties or assets are subject to any contract or
agreement, any provision of its certificate of formation or the Nominee LLC
Agreement, or other restriction, any law or any order, rule, ruling,
certificate, license, regulation, judgment, injunction or demand of any country,
state, territory or political subdivision thereof or of any Governmental
Authority that would materially affect its execution, delivery and performance
of this Agreement.


(e)The valid and binding execution, and delivery of, and compliance with, this
Agreement will not contravene any provision of any presently effective law,
rule, regulation, decree, ruling, judgment, order or injunction applicable to or
binding upon it or of its certificate of formation or the Nominee LLC Agreement
or any contract or agreement to which it is a party or by which its property or
assets are bound, the contravention of any of which would materially impair the
valid and binding nature of, or its ability to perform, any of its obligations
under this Agreement.


(f)It is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act.



21

--------------------------------------------------------------------------------



(g)It shall not permit or suffer to exist any amendment to the Nominee LLC
Agreement after the date hereof unless the Rating Agency Condition with respect
to each Series of Notes Outstanding shall have been satisfied with respect to
such amendment.


ARTICLE XIII


NEW NOMINATING PARTIES


SECTION 13.1    New Nominating Parties.    Any Affiliate of Hertz organized
under the laws of the United States or any State of the United States (each, a
“Permitted Nominating Party”) shall have the right to become a “New Nominating
Party” under and pursuant to the terms of this Agreement by complying with the
provisions of this Section 13.1.    If a Permitted Nominating Party desires to
become a “New Nominating Party” under this Agreement, then Hertz, the Nominee
and such Permitted Nominating Party shall execute (if appropriate) and deliver
to the parties hereto:


(a)a Nominee Supplement either substantially in the form attached hereto as
Annex A or in a form that does not adversely effect in a material respect any
party hereto who is not a signatory to such Nominee Supplement;


(b)the certificate of incorporation or other organizational documents for such
Permitted Nominating Party, duly certified by the Secretary of State of the
jurisdiction of such Permitted Nominating Party’s incorporation or formation,
together with a copy of the by-laws or other organizational documents of such
Permitted Nominating Party, duly certified by a Secretary or Assistant Secretary
or other Authorized Officer of such Permitted Nominating Party;


(c)copies of resolutions of the Board of Directors or other authorizing action
of such Permitted Nominating Party authorizing or ratifying the execution,
delivery and performance, respectively, of those documents and matters required
of it with respect to this Agreement, duly certified by the Secretary or
Assistant Secretary or other Authorized Officer of such Permitted Nominating
Party;


(d)a certificate of the Secretary or Assistant Secretary or other Authorized
Officer of such Permitted Nominating Party certifying the names of the
individual or individuals authorized to sign such Nominee Supplement, together
with samples of the true signatures of each such individual;


(e)a good standing certificate for such Permitted Nominating Party in the
jurisdiction of its organization;


(f)an Officer’s Certificate stating that such joinder by such Permitted
Nominating Party complies with this Section 13.1 and an opinion of counsel,
which may be based on an Officer’s Certificate, stating that all conditions
precedent in this Section 13.1 relating to such transaction have been complied
with;


(g)a Joinder Agreement under and as defined in the MPSA, pursuant to which such
Permitted Nominating Party has become a “Transferor” under and as defined in the

22

--------------------------------------------------------------------------------



MPSA together with a certificate of an authorized officer stating that the
applicable conditions precedent specified in the MPSA have been satisfied; and


(h)any additional documentation that the Nominee may reasonably require to
evidence the assumption by such Permitted Nominating Party of the obligations
and liabilities set forth in this Agreement.


Upon satisfaction of the foregoing conditions and receipt by such Permitted
Nominating Party of the applicable Nominee Supplement executed by the Nominee,
such Permitted Nominating Party shall for all purposes be deemed to be a “New
Nominating Party” for purposes of this Agreement and shall be entitled to the
benefits and subject to the liabilities and obligations of a Nominating Party
hereunder.


ARTICLE XIV MISCELLANEOUS
SECTION 14.1    No Third Party Beneficiaries.    This Agreement will not confer
any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.


SECTION 14.2    Entire Agreement.    This Agreement (including each Nominee
Supplement and each Supplemental Nominee Vehicle Schedule) and the other
agreements specifically referenced herein constitute the entire agreement among
the parties hereto and supersede any prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they related in any way to the subject matter hereof.


SECTION 14.3    Succession and Assignment.    This Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.    Except as provided in Section 8.1, the
parties hereto may not assign either this Agreement or any of their respective
rights, interest, or obligations hereunder without the prior written approval of
the other parties and the satisfaction of the Rating Agency Condition with
respect to each Series of Notes Outstanding.


SECTION 14.4    Delegation.    Notwithstanding anything to the contrary
contained in this Agreement, the Nominee-Servicer may delegate to any Affiliate
of the Nominee-Servicer the performance of the Nominee-Servicer’s obligations as
Nominee-Servicer pursuant to this Agreement (but the Nominee-Servicer shall
remain fully liable for its obligations under this Agreement).


SECTION 14.5    Counterparts.    This Agreement (including each Nominee
Supplement) may be executed in separate counterparts including in electronic
form and by different parties on different counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument.    Delivery of an executed counterpart of a signature page of this
Agreement (including each Nominee Supplement) by facsimile transmission or
electronic transmission (in “.pdf” format) shall be as effective as delivery of
a manually executed counterpart of this Agreement (including each Nominee
Supplement).

23

--------------------------------------------------------------------------------





SECTION 14.6    Headings.    The section, subsection and other headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.


SECTION 14.7    Notices.    All notices, requests, demands, claims and other
communications hereunder will be in writing.    Any notice, request demand,
claim, or other communication hereunder will be deemed duly given if it is sent
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:


If to the Nominee-Servicer, any Nominating Party or the Nominee: 225 Brae
Boulevard
Park Ridge, NJ 07656
Attention:    Treasury Department Telephone no. (201) 307-2000
Facsimile no. (201) 307-2746 If to the Trustee:
The Bank of New York Mellon Trust Company, N.A. 2 North LaSalle Street, Suite
1020
Chicago, IL 60602
Attention:    Corporate Trust Administration — Structured Finance Telephone no.
(312) 827-8569
Facsimile no. (312) 827-8562 If to the RCFC Trustee:
Deutsche Bank Trust Company Americas 60 Wall Street
New York, New York
Attention:    Corporate Trust and Agency Group Telephone no. (212) 250-2894
Facsimile no. (212) 553-2462


Any party hereto may give any notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.    Any party hereto may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein as set forth.


SECTION 14.8    GOVERNING LAW.    THIS AGREEMENT AND ALL MATTERS ARISING OUT OF
OR IN ANY MANNER RELATING TO THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAW OF THE STATE OF NEW YORK.

24

--------------------------------------------------------------------------------





SECTION 14.9    Amendments and Waivers.    No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by each of
the parties hereto and the Rating Agency Condition with respect to each Series
of Notes Outstanding shall have been satisfied with respect
thereto.    Notwithstanding anything to the contrary herein, (i) Schedule 5
hereto may be amended or modified from time to time, with respect to a
Nominating Party, subject only to delivery by such Nominating Party of the
notice required in the definition of “Permitted Lien” and (ii) Schedule 1,
Schedule 2, Schedule 3 and Schedule 4 hereto may be amended or modified from
time to time, with respect to a Nominating Party, in each case, subject to
delivery such Nominating Party of the notice required in Section 2.1(a), Section
2.1(b), Section 2.1(c) or Section 2.1(d), as applicable. No waiver by any party
hereto of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, will be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. For the avoidance of doubt, neither the execution of
and performance under or in connection with any Nominee Supplement or
Supplemental Nominee Vehicle Schedule nor any termination of any New Nominating
Party pursuant to Section 14.12 shall constitute an amendment, modification or
waiver to or of this Agreement.


SECTION 14.10 Severability.    Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


SECTION 14.11 Nonpetition Covenants.    Each of the Nominee, HGI, HVF, Hertz,
RCFC each New Nominating Party, the RCFC Collateral Agent and the Collateral
Agent hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all of the debt obligations of each FleetCo
SPV, it will not institute against, or join with, encourage or cooperate with
any other Person in instituting against, any of the Nominee or any FleetCo SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.    The provisions of this Section 14.11 shall
survive the termination of this Agreement


SECTION 14.12 Nominating Party Termination.    With respect to any New
Nominating Party, upon any occurrence, event or condition that results in such
New Nominating Party ceasing to be an Affiliate of Hertz (such Nominating Party,
the “Former Affiliate Nominating Party”), such Former Affiliate Nominating Party
shall immediately cease to be a “New Nominating Party” hereunder, and, upon such
occurrence, event or condition, each other Nominating Party, the Nominee and the
Collateral Agent shall be deemed to have released, waived, remised, acquitted
and discharged such Former Affiliate Nominating Party and such Former Affiliate
Nominating Party’s directors, officers, employees, managers, shareholders and
members of and from any and all obligations, claims, expenses, damages, costs
and liabilities arising hereunder in relation to such Former Affiliate
Nominating Party on or after such occurrence, event or condition (the time of
such occurrence, event or condition, the “Former Affiliate Nominating Party
Effective Time”); provided that, with respect to any Former Affiliate



--------------------------------------------------------------------------------



Nominating Party, such Former Affiliate Nominating Party shall not be released
or otherwise relieved under this Section 14.12 from any obligation, claim,
expense, damage, cost or liability
arising hereunder prior to the Former Affiliate Nominating Party Effective Time
with respect to such Former Affiliate Nominating Party.





































































































26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Vehicle Title
Nominee Agreement as of the date first above written.


HERTZ VEHICLES LLC




By
Scott Massengill

Vice President & Treasurer HERTZ GENERAL INTEREST LLC
By
Scott Massengill

Vice President & Treasurer HERTZ VEHICLE FINANCING LLC
By
Scott Massengill

Vice President & Treasurer THE HERTZ CORPORATION
By
Scott Massengill

Senior Vice President & Treasurer


RENTAL CAR FINANCE CORP.


By     





--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Collateral Agent




By
Name: Title:











DEUTSCHE BANK TRUST COMPANY AMERICAS, as
RCFC Collateral Agent




By
Name: Title:







By
Name: Title:






--------------------------------------------------------------------------------



ANNEX A


This NOMINEE SUPPLEMENT to the Fourth Amended and Restated Vehicle Title Nominee
Agreement, dated as of December 3, 2015 (as heretofore amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Nominee Agreement”), by and among HERTZ VEHICLES
LLC, a Delaware limited liability company (the “Nominee”), HERTZ GENERAL
INTEREST LLC, a Delaware limited liability company (“HGI”), HERTZ VEHICLE
FINANCING LLC, a Delaware limited liability company (“HVF”), RENTAL CAR FINANCE
CORP., an Oklahoma corporation, THE HERTZ CORPORATION, a Delaware corporation
(“Hertz”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation,
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association,
and the New Nominating Parties party thereto, is entered into as of , [_], among
the Nominee, Hertz, the [Collateral Agent]47 and
    , as a New Nominating Party (the “New Nominating Party”).


WHEREAS, the Nominee, Hertz, the RCFC Collateral Agent, the Collateral Agent and
each of the other Nominating Parties have entered into the Nominee Agreement and
the New Nominating Party desires to become an additional party to the Nominee
Agreement.


NOW, THEREFORE, the parties agree as follows:


SECTION 1. Definitions.    All capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Nominee Agreement.


SECTION 2. Nominee Agreement.    The New Nominating Party hereby acknowledges
receipt of an executed copy of the Nominee Agreement.    Effective upon the
execution of this Nominee Supplement by Hertz, the [Collateral Agent]48, the
Nominee, and the New Nominating Party, the New Nominating Party hereby becomes a
“New Nominating Party” under the Nominee Agreement.    The New Nominating Party
agrees to be bound by the terms thereof.    The New Nominating Party hereby
appoints the Nominee as nominee titleholder of each Vehicle identified on
Schedule [_] hereto and the Nominee hereby agrees to serve as the designated
agent of such Nominating Party in such capacity as described herein and in the
Nominee Agreement.


SECTION 3. Notice Addresses.    Any notice to be given to the New Nominating
Party shall be sent as set forth in the Nominee Agreement to the New Nominating
Party at the following address:


[New Nominating Party]


                    
47 Only applicable if New Nominating Party’s Related Nominee Vehicles will or
may be pledged to the Collateral Agent.
48 Only applicable if New Nominating Party’s Related Nominee Vehicles will or
may be pledged to the Collateral Agent.

A1 - 1

--------------------------------------------------------------------------------









SECTION 4. Counterparts.    This Nominee Supplement may be executed in separate
counterparts and by the different parties on different counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute one and the same agreement.    Delivery of an executed counterpart of
a signature page of this Nominee Supplement by facsimile transmission or
electronic transmission (in “.pdf” format) shall be as effective as delivery of
a manually executed counterpart of this Nominee Supplement.


SECTION 6. GOVERNING LAW.    THIS NOMINEE SUPPLEMENT AND ALL MATTERS ARISING OUT
OF OR IN ANY MANNER RELATING TO THIS NOMINEE SUPPLEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


SECTION 7. Nonpetition Covenants.    The New Nominating Party hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all of the [debt obligations] of each FleetCo SPV, it will
not institute against, or join with, encourage or cooperate with any other
Person in instituting against, any of the Nominee or any FleetCo SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.    The provisions of this Section 7 shall survive the
termination of this Agreement.


[SECTION 8. FleetCo SPV.    The parties hereto agree that the Joining Party
shall be a FleetCo SPV for all purposes under the Nominee Agreement.]49








































49 Applicable for New Nominating Parties who are to be FleetCo SPVs under the
Nominee Agreement.



A1 - 2

--------------------------------------------------------------------------------



HERTZ VEHICLES LLC




By
Name: Title:



THE HERTZ CORPORATION




By
Name: Title:















[THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Collateral Agent




By
Name: Title:] 50































                    
50 Only applicable if New Nominating Party’s Related Nominee Vehicles will or
may be pledged to the Collateral Agent.







3

--------------------------------------------------------------------------------



EXHIBIT A


Power of Attorney


KNOW ALL MEN BY THESE PRESENTS, that HERTZ VEHICLES LLC (the
“Nominee”), under that certain Fourth Amended and Restated Vehicle Title Nominee
Agreement, dated as of December 3, 2015 by and among the Nominee, HERTZ VEHICLE
FINANCING LLC, RENTAL CAR FINANCE CORP., HERTZ GENERAL INTEREST LLC, THE HERTZ
CORPORATION, DEUTSCHE BANK TRUST COMPANY AMERICAS, THE BANK OF NEW YORK MELLON
TRUST
COMPANY, N.A. and those New Nominating Parties from time to time party thereto
(as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof, the “Nominee Agreement”), does hereby make,
constitute and appoint [    ] its true and lawful Attorney-in-Fact for it and in
its name, stead and behalf, to (a) execute any and all documents and instruments
pertaining to the titling of [DESCRIPTION OF RELATED NOMINEE VEHICLES WITH
RESPECT TO [HVF][RCFC][HGI][HERTZ][NEW NOMINATING PARTY]] (the “POA Vehicles”)
in
the name of the Nominee and the licensing and registration of motor vehicles,
(b) transfer title of the POA Vehicles from the name of the Nominee to the name
of another Nominating Party or the name of a third party at any time and to
execute any and all documents and instruments as may be necessary to effect any
such transfer, (c) appoint individual representatives of [    ] as
attorneys-in-fact to fulfill the purposes of this Power of Attorney and (d)
grant further powers of attorney to facilitate or effect any of the
foregoing.    This power is limited to the foregoing and specifically does not
authorize the creation of any liens or encumbrances on any of said motor
vehicles.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Nominee Agreement.


Each such person named as attorney-in-fact and any officers or employees of any
such person shall have the full power and authority to do and perform each and
every act and thing whatsoever, requisite, necessary or proper to be done in
furtherance of the foregoing. This Power of Attorney is granted pursuant to, and
governed by, the Nominee Agreement.


This Power of Attorney shall, unless sooner terminated, revoked or extended in
accordance with the Nominee Agreement, cease upon the termination of the Nominee
Agreement. All powers of attorney for this purpose filed or executed by the
Nominee in respect of the POA Vehicles prior to the date hereof are hereby
revoked.


THIS POWER OF ATTORNEY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.








IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
its behalf on this day of    , .





--------------------------------------------------------------------------------



HERTZ VEHICLES LLC




By:
Name:

Title:






























STATE OF NEW YORK    )
:    ss.: COUNTY OF NEW YORK )


Subscribed and sworn before me, a notary public, in and for said county and
state, this    day of    , 20 .


Notary Public


My Commission Expires:








































B-2





--------------------------------------------------------------------------------



EXHIBIT B


FORM OF POWER OF ATTORNEY REVOCATION PARTY NOTICE


Hertz Vehicles LLC 225 Brae Boulevard Park Ridge, NJ 07656
Attention:    Treasury Department Telephone no. (201) 307-2000
Facsimile no. (201) 307-2746


Re: Power of Attorney Revocation Notice Ladies and Gentlemen,
Reference is made to that certain Fourth Amended and Restated Vehicle Title
Nominee Agreement, dated as of December 3, 2015 by and among Hertz Vehicles LLC,
a Delaware limited liability company (the “Nominee”), Hertz Vehicle Financing
LLC, a Delaware limited liability company (“HVF”), Rental Car Finance Corp., an
Oklahoma corporation (“RCFC”), Hertz General Interest LLC, a Delaware limited
liability company (“HGI”), The Hertz Corporation, a Delaware corporation
(“Hertz”), Deutsche Bank Trust Company Americas, a New York banking corporation,
as RCFC Collateral Agent, The Bank of New York Mellon Trust Company, N.A., a
national banking association, as Collateral Agent, and those New Nominating
Parties from time to time party thereto (as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Nominee Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Nominee Agreement.


Pursuant to Section 2.5(c) of the Nominee Agreement, [HVF][HGI][Hertz][RCFC][New
Nominating Party] hereby appoints [_] as an [HVF POA Revocation Party][HGI POA
Revocation Party][Hertz POA Revocation Party][RCFC POA Revocation Party][New
Nominating Revocation Party] with respect to the [DESCRIPTION OF RELATED NOMINEE
VEHICLES WITH RESPECT TO [HVF] 51 [HGI][HERTZ][RCFC][NEW NOMINATING PARTY]] (the
“POA
Vehicles”) [_] is [not] authorized to transfer title to the POA Vehicles
pursuant to Section 4.2 of the Nominee Agreement.


IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
its behalf on this day of    , .
[HGI][HVF][Hertz][RCFC][New Nominating Party] By:_     




51 If HVF, then specify whether HVF Legacy Nominee Vehicles or HVF Segregated
Nominee Vehicles, and if latter, then specify applicable HVF Segregated Series
Lease.



--------------------------------------------------------------------------------



Name:      Title:     


























STATE OF    
:    ss.:



COUNTY OF    )


Subscribed and sworn before me, a notary public, in and for said county and
state, this    day of    , 20 .


Notary Public


My Commission Expires:





--------------------------------------------------------------------------------



SCHEDULE 1






[ON FILE WITH THE NOMINEE-SERVICER]





--------------------------------------------------------------------------------



SCHEDULE 2


[ON FILE WITH THE NOMINEE-SERVICER]





--------------------------------------------------------------------------------



SCHEDULE 3


[ON FILE WITH THE NOMINEE-SERVICER]





--------------------------------------------------------------------------------



SCHEDULE 4


[ON FILE WITH THE MASTER COLLATERAL SERVICER]





--------------------------------------------------------------------------------



SCHEDULE 5


NOMINATING PARTY PERMITTED LIENS


Section 1.    HVF Permitted Liens:


(a)    Permitted Liens as defined in the Base Indenture. Section 2.    HGI
Permitted Liens:
(a)    Liens in favor of the Collateral Agent pursuant to the Collateral Agency
Agreement Section 3.    Hertz Permitted Liens:
(a)    Liens in favor of the Collateral Agent pursuant to the Collateral Agency
Agreement. Section 4.    RCFC Permitted Liens:
(a)    Liens in favor of the RCFC Collateral Agent pursuant to the RCFC Base
Indenture.

